Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 1 of 122 PageID #: 1420


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

           GINA TORRES, et al,              )
                                            )
                        Plaintiffs,         )
                                            )
           vs.                              )   No. 4:19-CV-1525-DDN
                                            )
           CITY OF ST. LOUIS, et            )
           al,                              )
                                            )
                        Defendants.         )


                                    Volume I
                 of the Zoom Videoconference Video Deposition of
                               L. SAMUEL ANDREWS
                        taken on behalf of the Defendants
                                 August 11, 2020


                                          INDEX
                  Questions By:                                  Page:

                  MS. MCGOWAN                                       7




                    Reporter: Sara Alice Masuga, CSR, CCR
                    IL CSR No. 084-002993 MO CCR No. 1012




                             MASUGA REPORTING SERVICE
                               2033 HIAWATHA AVENUE
                             ST. LOUIS, MO 63143-1215


                                                                              Page 1
                              MASUGA REPORTING SERVICE
                                    314/680-2424                              EX Y
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 2 of 122 PageID #: 1421

                                                       Page 2                                                                      Page 4
    1              IN THE UNITED STATES DISTRICT COURT               1                  EXHIBIT INDEX
                   FOR THE EASTERN DISTRICT OF MISSOURI                      Exhibit:                               Page:
    2                        EASTERN DIVISION                        2
    3                                                                3 Defendants' Exhibit A..................................13
         GINA TORRES, et al,          )                                (Curriculum Vitae)
    4                                 )                              4
                     Plaintiffs,      )                              5 Defendants' Exhibit B..................................91
    5                                 )                                (Affidavit of Samuel Andrews)
         vs.                          )   No. 4:19-CV-1525-DDN       6
    6                                 )                              7 Defendants' Exhibit C.................................182
         CITY OF ST. LOUIS, et        )                                (L. Samuel Andrews' Report and Opinions)
    7    al,                          )                              8
                                      )                              9 Defendants' Exhibit D..................................50
    8              Defendants.        )
                                                                       (Affidavit to Rescind Resignation of Limited Liability
    9                                                               10 Company/Limited Partnership - Freedom Center USA, LLC)
   10 APPEARANCES:
                                                                    11
   11
      On Behalf of the Plaintiffs:                                     Defendants' Exhibit E..................................49
   12                                                               12 (Statement of Resignation of Registered Agent of
   13         Dowd & Dowd, PC                                           Limited Liability Company - Freedom Center USA, LLC)
              By Richard K. Dowd, Esq.                              13
   14         Rachel Dowd, Esq.                                     14 Defendants' Exhibit F..................................58
              211 North Broadway                                       (Articles of Organization - A.R. Tactical, LLC)
   15         Suite 4050                                            15
              St. Louis, MO 63102                                   16 Defendants' Exhibit K-2...............................209
   16         (Via Zoom)                                               (Photo)
   17                                                               17
      On Behalf of the Defendants:                                  18 Defendants' Exhibit K-2-1.............................223
   18                                                                  (Screenshot 1 taken during Vol. I of the deposition)
   19         City Counselor's Office                               19
              By Erin K. McGowan, Esq.                              20 Defendants' Exhibit K-2-2.............................236
   20         Andrew D. Wheaton, Esq.                                  (Screenshot 2 taken during Vol. I of the deposition)
              1200 Market Street                                    21
   21         City Hall Room 314                                    22 Defendants' Exhibit K-2-3.............................254
              St. Louis, MO 63103                                      (Screenshot 3 taken during Vol. I of the deposition)
   22         (Via Zoom)                                            23
   23                                                               24 Defendants' Exhibit K-3...............................252
   24 Videographer: Lou Stemmler, CLVS                                 (Photo)
   25                                                               25


                                                       Page 3                                                                      Page 5
    1         IT IS STIPULATED AND AGREED by and between              1               EXHIBIT INDEX CONTINUED
    2   counsel for Plaintiffs and counsel for Defendants that                   Exhibit:              Page:
    3   Volume I of the Zoom videoconference video deposition of     2
    4   L. SAMUEL ANDREWS may be taken pursuant to the Federal       3 Defendants' Exhibit K-4..............................260
    5   Rules of Civil Procedure, by and on behalf of the              (Photo)
    6   Defendants on August 11, 2020, originating at the offices    4
    7   of Masuga Reporting Service, 2033 Hiawatha Avenue,
                                                                     5 (Exhibits attached.)
                                                                     6
    8   St. Louis, Missouri, before me, Sara Alice Masuga,
                                                                     7
    9   Certified Court Reporter and Certified Shorthand             8
   10   Reporter; that the issuance of notice is waived and that     9
   11   this deposition may be taken with the same force and        10
   12   effect as if all Federal Rules had been complied with.      11
   13         IT IS FURTHER STIPULATED AND AGREED that the          12
   14   signature of the deponent is reserved pending completion.   13
   15                                                               14
   16                                                               15
   17                                                               16
   18                                                               17
   19
                                                                    18
                                                                    19
   20
                                                                    20
   21                                                               21
   22                                                               22
   23                                                               23
   24                                                               24
   25                                                               25


                                                                                                        2 (Pages 2 to 5)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 3 of 122 PageID #: 1422

                                                      Page 6                                                           Page 8
    1          VIDEOGRAPHER: We are on the video record.            1        Q. And what was the nature of that case?
    2     Today's date is August 11 of 2020. The time is now        2        A. Divorce and custody.
    3     approximately 11:22 a.m. Central Daylight Time.           3        Q. Are you taking any medications that would
    4     This is the video deposition of L. Samuel Andrews in      4   affect your memory or hinder your ability to tell the
    5     the matter of Gina Torres, et al vs. City of              5   truth here today?
    6     St. Louis, et al, which is Case Number                    6        A. I don't take any medications right now.
    7     4:19-CV-1525-DDN pending in the United States             7        Q. And before we really jump into things, I
    8     District Court, the Eastern District of Missouri,         8   wanted to just give you a reminder of the ground rules.
    9     the Eastern Division. This is a teleconference            9   You've had your deposition taken here before, but it
   10     videoconference deposition and all parties are           10   sounds like that was quite a while ago. So, today is
   11     appearing from different locations.                      11   essentially a question and answer session. I'm here to
   12          My name is Lou Stemmler and I am the                12   learn your opinions in this matter. If I ask a question
   13     videographer. The court reporter is Sara Masuga.         13   at any point that you do not understand, I've just asked
   14          May I ask counsel present to identify               14   it poorly. Please ask me to rephrase and I'll be happy
   15     themselves for the record, please.                       15   to do that. And if I at any point in time ask you a
   16          (No response.)                                      16   question that you do not know the answer to, "I don't
   17          VIDEOGRAPHER: Or alternatively, we can have         17   know" is a perfectly acceptable answer. On the flip
   18     your presence recorded -- recorded in the                18   side, if you do answer my questions here today, is it all
   19     stenographic record if that is easier.                   19   right for me to assume that you understood the questions?
   20          MR. DOWD: Richard Dowd and Rachel Dowd for          20        A. Yes.
   21     the Plaintiffs.                                          21        Q. Okay. And Lou mentioned this prior to the
   22          MS. MCGOWAN: Erin McGowan and Andrew Wheaton        22   start of the deposition, but it's important -- especially
   23     for the Defendants.                                      23   important in the context of a virtual deposition that we
   24          VIDEOGRAPHER: Thank you very much. May I ask        24   don't interrupt each other, so if you could just give a
   25     the court reporter to swear in the witness, please.      25   second or two before you begin to answer any of my


                                                      Page 7                                                           Page 9
    1        L. SAMUEL ANDREWS produced via Zoom                    1   questions, I think that will really help Sara make the
    2   videoconference, sworn, and examined as a witness on        2   record here today.
    3   behalf of the Defendants testified as follows:              3           And before we jump into things, is there any
    4                                                               4   other reason that would prevent you from telling the
    5           EXAMINATION                                         5   truth here during your deposition today?
    6   BY MS. MCGOWAN:                                             6        A. No.
    7                                                               7        Q. Sir, what is your date of birth?
    8        Q. Sir, could you state your name for the record,      8        A.        62.
    9   please?                                                     9        Q. And, sir, I -- I notice that on some of the
   10        A. Louie Samuel Andrews.                              10   documents that you provided in this matter you -- your
   11        Q. Mr. Andrews, my name is Erin McGowan. I'm an       11   name is listed as L. Samuel Andrews. When did you stop
   12   attorney for the City of St. Louis and the individual      12   using Louie or Lou, when did you begin using the initial
   13   Defendants and it's my understanding that you have been    13   rather than the full -- full name?
   14   designated by Plaintiffs Gina and Dennis Torres to         14        A. Well, I didn't use my own name. My mother's
   15   provide expert testimony in this matter concerning an      15   side of the family calls me Lou, my father's side calls
   16   officer-involved shooting that occurred on June 7, 2017,   16   me Sam because my father, grandfather, and
   17   at 5414 South Kingshighway. Is that your understanding     17   great-grandfather are all named Lou as well.
   18   of why you're here today?                                  18        Q. And when -- are you currently married?
   19        A. Yes, ma'am.                                        19        A. Yes.
   20        Q. Have you ever given deposition testimony prior     20        Q. Okay. What is your spouse's name?
   21   to today?                                                  21        A. Ruth Rainey Andrews.
   22        A. Yes.                                               22           (Clarification by the reporter.)
   23        Q. Okay. When was that?                               23        Q. And you mentioned before that you've
   24        A. Years ago. I don't remember the exact year,        24   previously provided deposition testimony in the context
   25   but I believe maybe 2005 time frame.                       25   of the divorce and custody litigation matter. What was


                                                                                                3 (Pages 6 to 9)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 4 of 122 PageID #: 1423

                                                   Page 10                                                         Page 12
    1   your former spouse's name?                                1   Creek Drive.
    2       A. Do you want her current name? She's been           2        Q. And have we covered your addresses over the
    3   married about five times. Or do you want her maiden       3   past 20 years? Are there others?
    4   name?                                                     4        A. Oh, my gosh, we've probably covered them over
    5       Q. Maiden name, please. Let's start with that.        5   the past 40 years now.
    6       A. I believe it's Amy Rae McKelvey.                   6        Q. Okay. For example, what years, approximately,
    7          (Clarification by the reporter.)                   7   did you live in St. Charles on Crooked Creek Drive?
    8       Q. And what name did she go by while you were         8        A. I want to say maybe 1986 to 1997 be my best
    9   married to her?                                           9   guess.
   10       A. Amy Andrews.                                      10        Q. What years were you living in Wildwood on
   11       Q. Do you know what her current name is?             11   Highway 109?
   12       A. No, I don't. She's had about four husbands        12        A. From '97 until 2011.
   13   between me and the current one and I've never met him.   13        Q. What years were you living in Jefferson County
   14       Q. Do you have any other spouses besides Ruth and    14   in the Mirasol subdivision?
   15   Amy Rae?                                                 15        A. From 2011 until 2017.
   16       A. No.                                               16        Q. And I believe that takes us to your current
   17       Q. What are your previous addresses over the past    17   address?
   18   20 years?                                                18        A. Yes, ma'am.
   19       A. Would you like me to start with my current        19        Q. Okay. What years have you been at your -- How
   20   address?                                                 20   long have you been at your current address?
   21       Q. Please.                                           21        A. Since I left Jefferson County.
   22       A.                                                   22        Q. 2017 to present, is that accurate?
   23       Q. And what city is that address located in?         23        A. Yes, ma'am.
   24       A. Lebanon, Missouri, 65536.                         24        Q. Where did you attend high school, sir?
   25       Q. And what was your address prior to that one?      25        A. Parkway West and Lafayette High School in


                                                   Page 11                                                         Page 13
    1        A. You know, I may have to ask my wife. I'm not      1   St. Louis County, Missouri.
    2   really sure.                                              2        Q. Do you have any military experience?
    3        Q. And --                                            3        A. No.
    4        A. It was in -- It was in Jefferson County,          4        Q. Next I want to talk to you about your
    5   Missouri in the Mirasol subdivision.                      5   educational experience, and before I do that, I'd like to
    6           MR. DOWD: We -- We can provide all those to       6   bring up your curriculum vitae.
    7       you so we don't have to spend all that time today.    7        A. Okay.
    8       We'll get them to you.                                8        Q. Give me one moment here.
    9        Q. And, sir, if at any point you can't remember a    9           Please let me know when you're able to see --
   10   specific address, that's all right, we'll just do the    10        A. I --
   11   best we can.                                             11        Q. -- your curriculum vitae.
   12           Where did you live prior to the Jefferson --     12        A. I see it right now.
   13   You said the Mirasol subdivision. Do you remember a      13        Q. Is that are you seeing that on full screen
   14   street name?                                             14   view? I just want to make sure you're able to read it.
   15        A. I don't. It's been a while.                      15        A. I can read it.
   16        Q. And do you recall your address prior to your     16        Q. And do you recognize this document?
   17   address in Jefferson County?                             17        A. I do.
   18        A. Yeah, that was in Wildwood, Missouri on          18        Q. Okay. It's previously been marked as
   19   Highway 109.                                             19   Defendants' Deposition Exhibit A. What is it?
   20        Q. And do you recall your street number for the     20        A. This is a short summary of some of my work
   21   Wildwood address?                                        21   experience.
   22        A. I don't.                                         22        Q. All right. And it's true, Mr. Andrews, that
   23        Q. Do you recall your address prior to your         23   you provided this document to Mr. Dowd in connection with
   24   address on Highway 109 in Wildwood?                      24   your -- your providing expert testimony in this matter;
   25        A. I do. It was in St. Charles County on Crooked    25   correct?


                                                                                          4 (Pages 10 to 13)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 5 of 122 PageID #: 1424

                                                     Page 14                                                          Page 16
    1        A. He requested it and I provided it.                  1        A. Those are things that I emphasized in my
    2        Q. I want to draw your attention to                    2   education.
    3   Exhibit (sic) 3 of Exhibit A. This document indicates       3        Q. Did you earn any kind of certificate or
    4   that you attended St. Louis University; is that correct?    4   concentration in any of those --
    5        A. I did.                                              5        A. Communica- --
    6        Q. And you were at St. Louis University from 1980      6        Q. -- subject matter areas?
    7   to 1982?                                                    7        A. Communications, and I also did some graduate
    8        A. I believe it was the fall of 1980 through the       8   strategic planning work for one of the professors,
    9   spring of '82.                                              9   Bob Hulett.
   10        Q. Did you earn any degrees from St. Louis            10        Q. And do you have any other education other than
   11   University?                                                11   what is listed here in your C.V.?
   12        A. No, I just spent two years there, first two        12        A. Dramatic education in firearms and in
   13   years of undergrad school.                                 13   metallurgy and in engineering.
   14        Q. And this indicates that you have an Honors in      14        Q. Okay. "Dramatic education in firearms," what
   15   Physics. What is that referring to?                        15   exactly do you mean by that?
   16        A. As a freshman, I took a senior class called        16        A. The Federal Government paid for me to train at
   17   Honors Physics, which was the most challenging science     17   various firearms academies around the country.
   18   class they offered in undergrad school.                    18        Q. And is that experience listed anywhere on your
   19        Q. You -- You took a physics course while             19   C.V.?
   20   enrolled at SLU?                                           20        A. You know, I didn't really get into the
   21        A. Yes, as a freshman.                                21   firearms training on the C.V.
   22        Q. And "Honors," that just refers to the fact         22        Q. Okay.
   23   that you were a college freshman taking a high level       23        A. I don't think -- I think -- I don't think I
   24   class?                                                     24   listed a lot of that; just the work experience.
   25        A. No, it refers to the title of the course.          25        Q. And do you believe that your training in


                                                     Page 15                                                          Page 17
    1   It's the most difficult level of physics they teach at      1   firearms is part of your qualifications that put you in a
    2   the undergrad level. I --                                   2   position to render an opinion in this case?
    3         Q. Oh, the --                                         3        A. No, because the training that I received in
    4         A. Believe -- I believe it was in the description     4   firearms was operating the firearms. It's probably
    5   of the course.                                              5   helpful to some degree, but I'm not sure that it's
    6         Q. The Honors in Physics is the title of the          6   critical to the external ballistics side. More the
    7   course you took?                                            7   science and -- and the exper- -- the work experience is
    8         A. Well, I don't think the word "in" is proper        8   probably more significant.
    9   there. I think it should say Honors Physics.                9        Q. And in what circumstances did -- You said the
   10         Q. Thank you, I appreciate that clarification.       10   Government paid for you to be trained in firearms? Can
   11            And then right above the line indicating that     11   you explain that a bit more?
   12   you attended St. Louis University, you indicate that you   12        A. I worked as a contractor for the Government
   13   were at Lindenwood University from 1982 to 1985; is that   13   and, so, they had me train on specific weapon systems.
   14   correct?                                                   14        Q. What years were the -- was this happening?
   15         A. Yes.                                              15        A. You're going to have to not use a pronoun. I
   16         Q. And did you earn a degree from Lindenwood         16   don't understand the question.
   17   University?                                                17        Q. What years did you do contract work with the
   18         A. Yeah, it's right there in the line, a B.S. in     18   Government?
   19   Business Administration.                                   19        A. '86. Right after 911, 2002. And I'm sure
   20         Q. And then you also list some, I believe they're    20   there were other things involved there.
   21   courses, is that -- is that correct, marketing, field      21        Q. And when you say you're sure there's other
   22   biology, business law, communications? Am I right, are     22   things involved there, what exactly --
   23   those courses you took --                                  23        A. Well, I'm not --
   24         A. Those --                                          24        Q. -- do you mean?
   25         Q. -- while at Lindenwood?                           25        A. -- going to -- I'm not going to get into


                                                                                            5 (Pages 14 to 17)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 6 of 122 PageID #: 1425

                                                     Page 18                                                          Page 20
    1   anything that I signed a non-disclosure on, so --            1       under these programs or not. That's -- That's your
    2        Q. Did you -- Did you sign a non-disclosure for         2       call. You know more about it than I do. But we
    3   your contract work with the U.S. Government?                 3       will take it up with the judge if you need us to.
    4        A. On many occasions.                                   4            THE WITNESS: I don't think the training is
    5        Q. What agency of the U.S. Government did you           5       significant to my opinions on this case. Like I
    6   sign a non-disclosure --                                     6       said, it's more the science, the work experience,
    7        A. Not going to --                                      7       and the R&D that my companies have done that allow
    8        Q. -- agreement?                                        8       me to look at the evidence and understand it.
    9        A. -- talk about -- Not going to talk about             9               (Questions by Ms. McGowan)
   10   non- -- By Federal law, I'm not allowed to talk about       10        Q. Mr. Andrews, what was the general nature of
   11   things that I signed non-disclosures on, ma'am.             11   the work you were performing on behalf of the
   12        Q. Can you identify the non-disclosure agreements      12   U.S. Government?
   13   you signed?                                                 13        A. Ma'am, with all due respect, I'm not going to
   14        A. I'm not going to talk about anything that I         14   talk about the work that I did for the Federal
   15   signed non-disclosures on. That's the reason for the        15   Government. It's just not going to happen in this type
   16   non-disclosure. By Federal law I'm prohibited.              16   of trial or environment.
   17        Q. And, sir, I understand that it's your position      17            MR. DOWD: We'll let the -- We'll let the
   18   that you don't want to talk about the subject matter of     18       judge decide all that, but if -- if you're -- if you
   19   what the non-disclosure pertained to, but I'm trying to     19       can't answer the questions, then don't and we'll --
   20   determine whether or not these non-disclosure agreements    20       we'll get it figured out.
   21   exist. What U.S. agencies were -- did you enter into        21        Q. Sir, did you enter into these contracts in
   22   these agreements with?                                      22   your capacity as an individual or were you involved in
   23        A. United States Government.                           23   this work in your capacity as an employee for another
   24        Q. Can you identify a particular agency?               24   company?
   25        A. (No response.)                                      25        A. As probably in my -- in the capacity of my


                                                     Page 19                                                          Page 21
    1        Q. Are we talking about Department of Defense?          1   work for a company.
    2   Homeland Security?                                           2        Q. All right, and we went down this line of
    3            MR. DOWD: Mr. Andrews, if it's going to             3   questioning because you had mentioned that you had
    4      violate any of those non-disclosures, we can take         4   training in I think you said dramatic education in
    5      that up with the judge and see what -- what you need      5   firearms and you cited training that was provided to you
    6      to disclose.                                              6   in connection with contract work you had done with the
    7        A. I have never seen a judge order me or anyone         7   U.S. Government. Are you referring -- Is there any other
    8   else to talk about something on an ND and I'm just not       8   training you have done that would fall under that
    9   willing to do that because it's very clear in the Federal    9   umbrella of dramatic education in firearms?
   10   law I'm not supposed to, so we're not going to talk about   10        A. I'm an NRA certified instructor in firearms,
   11   that. We're not going to get into details of that.          11   taken courses through the National Rifle Association.
   12        Q. Sir, what -- what Federal law are you               12        Q. I'm just unfamiliar with this term "dramatic
   13   referring to?                                               13   education in firearms." What does that mean?
   14        A. I'll have Richard send that to you if you'd         14        A. Extensive training.
   15   like to read it.                                            15        Q. And --
   16            MS. MCGOWAN: Well, Richard, this is an issue       16        A. In --
   17      we should probably take up with the judge. We can        17        Q. -- why --
   18      come back to this perhaps another day.                   18        A. Go ahead.
   19            MR. DOWD: Yeah, I think that's what we need        19        Q. Go ahead. Sorry. Go ahead. "Dramatic
   20      to do. I wasn't aware of -- of these issues, so,         20   education," is that a term of art? I'm just not familiar
   21      you know, we need to -- I'd have to get permission       21   with it.
   22      from Mr. Andrews to look at the documents and see        22        A. It's just an adjective I chose, ma'am.
   23      what, you know, we would present to the judge.           23        Q. When did you take coursework through the NRA?
   24            I don't -- I don't know, Mr. Andrews, if you       24        A. Oh, probably in the late 1980s, probably again
   25      can discuss, you know, the training you received         25   in the 1990s. I think the most recent course that I can


                                                                                             6 (Pages 18 to 21)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 7 of 122 PageID #: 1426

                                                      Page 22                                                         Page 24
    1   recall is an instructor level course and range officer       1   training; did I catch that?
    2   courses that I took at the Bench Rest Rifle Club             2        A. That is an acronym for close quarters battle.
    3   around -- around 1999, 1997; somewhere in there.             3        Q. And did you take the CQB training at the
    4        Q. And what was the subject matter of these             4   Direct Action Resource Center?
    5   courses?                                                     5        A. Yes, I have, and also Gunsite.
    6        A. Safety with a variety of weapons. How to             6        Q. Where is Gunsite located?
    7   teach firearm skills, how to prepare course programs, how    7        A. It's in Paulden, Arizona.
    8   to run a safe range. All the fundamental things that         8        Q. And what is Gunsite?
    9   certify you as an instructor and qualify you to teach        9        A. Gunsite Training Center is a large facility
   10   firearm skills and safety.                                  10   outside of Paulden, Arizona in the desert started by
   11        Q. What type of course programs were you learning      11   Colonel Jeff Cooper that trains Government assets and law
   12   about with the NRA?                                         12   enforcement and civilians in firearms and edge weapon
   13        A. There's pistol, rifle, and then instructor          13   skills.
   14   level courses for all of those things and then range        14        Q. Are any of these entities associated with any
   15   safety courses, what they call RSO training for range       15   law enforcement agencies?
   16   safety officers.                                            16        A. They train law enforcement agencies.
   17        Q. Any other courses that would fall under the         17        Q. Sure. Are they run or are they operated by
   18   umbrella of firearms training --                            18   any law enforcement agencies?
   19        A. Sure.                                               19        A. No, but often they have very experienced
   20        Q. -- that you participated in?                        20   retired law enforcement officers running their training
   21        A. Sniper training at the Small Arms Training          21   programs.
   22   Academy, sniper training at Gunsite Training Center,        22        Q. And any of these entities, are they operated
   23   sniper training at the Direct Action Resource Center, CQB   23   by a branch of the U.S. Government or any state
   24   training at the Direct Action Resource Center, CQB          24   government?
   25   training at Gunsite, handgun training at Gunsite, edged     25        A. My understanding is -- Well, I know the Small


                                                      Page 23                                                         Page 25
    1   weapons training at Gunsite. Comprehensive weapons           1   Arms Training Academy was owned and operated by a police
    2   training at Camp Peary, Virginia.                            2   officer. I know that the Gunsite Training Center was
    3        Q. Any others?                                          3   started by Colonel Jeff Cooper, a retired Army officer.
    4        A. Not that I can recall at this time.                  4   And the Direct Action Resource Center was owned and
    5        Q. You mentioned the Small Arms Academy.                5   operated by a Green Beret that retired.
    6   Where --                                                     6        Q. So, these facilities are owned and operated by
    7        A. Small -- Small Arms Training Academy.                7   individuals; correct?
    8        Q. Where is that located?                               8        A. Or companies. I think they -- I think, like,
    9        A. Gillette, Wyoming.                                   9   Gunsite has changed hands. I think a wealthy pharmacist
   10        Q. And what is that exactly?                           10   from California bought Gunsite from Cooper years ago.
   11        A. There was a police officer there named              11   So, they've -- they've -- they've changed hands over the
   12   Dave Lauck who conducted, had his own training school       12   years. I don't have all the information on that.
   13   there in Gillette, Wyoming.                                 13           Camp Peary is owned and operated by the
   14            (Clarification by the reporter.)                   14   Government.
   15        Q. And you also took training through the Direct       15        Q. Camp Peary, what is Camp Peary?
   16   Action Center?                                              16        A. Camp Peary is in Virginia. It's where we
   17        A. Direct Action Resource Center. It's in              17   train our direct action intelligence assets, it's where
   18   Arkansas.                                                   18   we train our ambassadors and their staff on firearm
   19        Q. And what is the Direct Action Resource Center?      19   skills.
   20        A. It's a place where Navy SEALs and Army Special      20        Q. And is Camp Peary -- what is it run by?
   21   Forces train and they have airplane fuselages and shoot     21        A. What is it run? It's run by Government
   22   houses and a thousand yard range to do comprehensive        22   officials.
   23   pistol, carbine, and long range training, teach people      23        Q. "Government officials," which Government
   24   how to fast rope and other skills.                          24   officials?
   25        Q. You mentioned that you participated in CQB          25        A. You know, I'm not sure if they're under the


                                                                                             7 (Pages 22 to 25)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 8 of 122 PageID #: 1427

                                                     Page 26                                                         Page 28
    1   State Department or if they're under the -- I think they     1      what's being recorded. I just --
    2   may be under the State Department at this point or they      2          MS. MCGOWAN: Okay.
    3   may -- everything may -- you know, everything got rolled     3          VIDEOGRAPHER: -- want you to be conscious.
    4   under the Department of Homeland Security, a lot of          4          MS. MCGOWAN: I will stop share for the time
    5   things did years ago, and, so, I'm not -- I'm not a          5      being, but we might go back to it.
    6   hundred percent on that.                                     6          VIDEOGRAPHER: Thank you.
    7        Q. So, as you sit here today, you're not certain        7             (Questions by Ms. McGowan)
    8   whether or not Camp Peary is operated by a branch of the     8       Q. Sir, do you still have copies of the
    9   U.S. Government?                                             9   non-disclosure agreements you were referencing?
   10        A. I'm pretty sure it is operated by a branch of       10       A. Don't keep copies of the non-disclosure
   11   the U.S. Government. I just don't know who it's             11   agreements.
   12   officially under these days because I haven't been there    12       Q. All right. If that was an issue we had to
   13   for 30 years, so...                                         13   take up before the judge, do you know where we could
   14        Q. What years did you train in Camp Peary?             14   obtain a copy of those agreements?
   15        A. '85, I believe. It's been -- It's been 35           15       A. I would have no idea at this point in time.
   16   years.                                                      16       Q. Okay. But it's your testimony that they
   17        Q. And why were you training at Camp Peary?            17   exist?
   18        A. Okay, now we're into an area that I'm not           18       A. Yes.
   19   going to get into. To get firearm skills is the answer.     19       Q. Can you tell me what years you entered into
   20        Q. Okay. So, were you training at Camp Peary in        20   those agreements?
   21   connection with contract work you were doing for the        21       A. I don't recall.
   22   U.S. Government?                                            22       Q. Okay. Was this in the 1980s? 1990s?
   23        A. I'm not going to answer that question, ma'am.       23       A. Ma'am, it's -- it's difficult for me to
   24        Q. Okay. Now, your training at the Small Arms          24   explain to you that I'm required by law not to discuss
   25   Training Academy, is that training that you sought out      25   non-disclosure agreements. I've said this now three


                                                     Page 27                                                         Page 29
    1   and participated in in your own personal capacity? And I     1   times.
    2   can rephrase that if that's confusing.                       2        Q. And, sir, we -- I think we're entitled to
    3        A. No, it wasn't.                                       3   discover the document itself so we can make a
    4        Q. Did you participate in the Small -- training         4   determination in this matter as to whether or not that
    5   at the Small Arms Training Academy in connection with any    5   should shield you from having to provide this testimony.
    6   contract work you were doing with the U.S. Government?       6            Do you recall who -- Well, strike that.
    7        A. Not going to answer that.                            7            MS. MCGOWAN: Richard, we'll follow up with a
    8        Q. Okay. Can you tell me if any of these                8       written request.
    9   facilities we've been discussing, were these training        9            MR. DOWD: That'll be fine.
   10   opportunities you sought out for your own personal          10            MS. MCGOWAN: Thank you.
   11   improvement, personal benefit?                              11              (Questions by Ms. McGowan)
   12        A. The NRA courses I sought out.                       12        Q. Sir, have you completed any academy training
   13        Q. Did you pay to attend training at the Small         13   with any police department or law enforcement agency?
   14   Arms Training Academy?                                      14        A. No.
   15        A. No.                                                 15        Q. Have you participated in any classroom
   16        Q. Did you pay to attend training at the Direct        16   training for crime scene investigation?
   17   Action Resource Center?                                     17        A. No.
   18        A. No.                                                 18        Q. Have you participated in any classroom
   19        Q. How about Gunsite in Arizona?                       19   training involving ballistics?
   20        A. You know, that was so long ago, I don't             20        A. Yes.
   21   remember who wrote the checks or who paid.                  21        Q. Where is that, where did you take that?
   22            VIDEOGRAPHER: Excuse me, counsel. Do you           22        A. Gunsite Training Center.
   23       mean to still be sharing your screen?                   23        Q. What was the nature of that training?
   24            MS. MCGOWAN: I can close it if that helps.         24        A. It was -- It was a subsection of the sniper
   25            VIDEOGRAPHER: I'm sorry. It's just that's          25   training course.


                                                                                             8 (Pages 26 to 29)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 9 of 122 PageID #: 1428

                                                    Page 30                                                          Page 32
    1        Q. What was the title of that subsection?              1   Neil Terry's wife, who was an instructor/sniper at the
    2        A. External and Terminal Ballistics.                   2   Department of Energy. That's my understanding of the
    3        Q. And what year would you have taken this             3   origins of the course.
    4   course?                                                     4        Q. Did you rely upon that document in forming any
    5        A. I want to say the mid-1990s.                        5   of your opinions in this case?
    6        Q. What does external ballistics refer to?             6        A. No.
    7        A. External ballistics refers to the science of        7        Q. Sir, have we covered all of your training with
    8   how bullets fly through the atmosphere on planet earth.     8   regard to firearms and ballistics?
    9        Q. How long was this course?                           9        A. We haven't talked about the CQB or the handgun
   10        A. Several weeks.                                     10   training or any of the training for manufacturing
   11        Q. This was done in the context of your sniper        11   ammunition. We haven't talked about any of the training
   12   training course; correct?                                  12   on optics, night vision, thermal. We haven't covered any
   13        A. Yes.                                               13   of that. We'd be here for days if you want to talk about
   14        Q. And the sniper training course, was that a         14   that, but I'm more than willing.
   15   several week course?                                       15        Q. Okay. Did the close quarters battle training
   16        A. Yes.                                               16   involve any research or training concerning crime scene
   17        Q. How long was the subsection on external and        17   investigation?
   18   terminal ballistics?                                       18        A. Not directly, but there's a lot of things that
   19        A. Several days.                                      19   apply to external and terminal ballistics in crime scene
   20        Q. What does the phrase "terminal ballistics"         20   investigation.
   21   refer to?                                                  21        Q. What are those topics?
   22        A. Terminal ballistics refers to how bullets          22        A. Lanes of fire, trajectory angles, appropriate
   23   interact with media when they impact that medium.          23   places to target a threat, the way various projectiles,
   24        Q. Who taught this course?                            24   bonded hollow point, soft point penetrate walls, windows,
   25        A. I believe Neil Terry was one of the                25   human flesh, body armor. There's a lot of significant


                                                    Page 31                                                          Page 33
    1   instructors there.                                          1   terminal and -- and angular things that apply to a crime
    2           (Clarification by the reporter.)                    2   scene investigation in that type of training. It's quite
    3        Q. Did Mr. Terry teach the portion related to          3   valuable, actually.
    4   external and terminal ballistics?                           4        Q. That training, was that intended for
    5        A. I believe he did.                                   5   individuals who were going to be working on -- in police
    6        Q. What is Mr. Terry's background?                     6   departments or on SWAT teams?
    7        A. He's a three-time World Sniper Champion. He         7        A. Yes, it -- it's more for SWAT teams than
    8   was a SWAT officer for Albuquerque SWAT for over 20         8   standard police. Policemen, standard policemen, don't
    9   years. He then took a job as the Chief Sniper Instructor    9   get that kind -- that level of specialized training. It
   10   for the Department of Energy, the group that guards our    10   has more to do with entry work and working from rooms and
   11   nuclear power plants.                                      11   building to building.
   12        Q. To your knowledge, did Mr. Terry, prior to         12        Q. And just briefly your training involving
   13   teaching this course, did he have any training in crime    13   handguns, did that have any crime scene investigation
   14   scene investigation?                                       14   component?
   15        A. He was a police officer. I'm sure he did.          15        A. Yes, some components on -- on risk and threat
   16        Q. Did he have experience working in a crime          16   assessment and proper firing sequences in various threat
   17   laboratory?                                                17   situations.
   18        A. I couldn't answer that. I would only               18        Q. Can you describe the relationship between what
   19   speculate.                                                 19   you described as risk, threat assessment, and crime scene
   20        Q. Do you have any materials, any handouts, any       20   investigation?
   21   outlines, workbooks, textbooks from this sniper training   21        A. Could you rephrase the question, please? I'm
   22   that you took in -- in the nineties?                       22   not -- Is it a compound que- -- I'm not sure I understand
   23        A. I do. I probably still have a copy of the          23   what you're asking.
   24   course material. It's basically the same course that the   24        Q. Here, let -- let's try this. You had
   25   Department of Energy snipers take. It was written by       25   mentioned that one of the topics you studied in the


                                                                                            9 (Pages 30 to 33)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 10 of 122 PageID #:
                                    1429
                                                    Page 34                                                          Page 36
  1   course of taking handgun training was the risk. What did     1        A. I don't. It was years ago.
  2   you mean by that?                                            2        Q. And I'm sorry, again, what years were you
  3        A. So, part of what you learn in that type of           3   taking training at Gunsite?
  4   training is when it's appropriate to shoot and when it's     4        A. I think it was in the mid-nineties.
  5   not appropriate to shoot and that's based on a number of     5        Q. And then you also mentioned that you have
  6   things; time, distance, cover, risk. And, so, you're         6   previously taking -- taken training relating to
  7   given thresholds that must be exceeded before you can use    7   ammunition?
  8   lethal force and, so, it's -- it -- it interplays with --    8        A. Yes.
  9   with the interaction of assessing the threat, the            9        Q. Okay, what training were you referring to
 10   immediate action to the threat, and whether or not you      10   there?
 11   have a legal foundation to respond with lethal force.       11        A. Well, there's a company called Powell River
 12        Q. These are use of force type concepts?               12   Laboratories in Oak Ridge, Tennessee. It's owned and
 13        A. Partially, yes.                                     13   operated by Harold F. Beal, B-e-a-l.
 14        Q. How does that relate to crime scene                 14        Q. And you took ammunition training through
 15   investigation?                                              15   Powell River Laboratories?
 16        A. So, if you're shooting at someone who -- who        16        A. Yes.
 17   has a weapon pointed at you who's a legitimate threat and   17        Q. All right, what -- what did that entail?
 18   they're standing across the room from you and you're        18        A. Powell River Laboratories developed the
 19   shooting at them and the bullets overpenetrate and exit     19   powdered tungsten bullets that the Navy SEALs use and
 20   the threat and hit the walls three feet above the ground,   20   that the Secret Service uses to guard the president and I
 21   that is generally considered a legitimate threat. If        21   was trained in their manufacturing procedures and I was
 22   you're shooting down at someone who's incapacitated on      22   trained there in their ballistics procedures, testing
 23   the ground, then that is not considered a legitimate        23   procedures, both external and terminal, and then I was
 24   threat necessarily. It's considered something else.         24   hired to work as a consulting engineer on the weapon
 25        Q. And did you have any hands-on crime scene           25   systems to shoot these powdered tungsten bullets for


                                                    Page 35                                                          Page 37
  1   investigation training in the context of these handgun       1   research and development.
  2   training courses?                                            2        Q. I think we'll come back to Powell River
  3        A. Specifically analyzing bullets, bullets --           3   Laboratories.
  4   bullet paths, wound ballistics, yes.                         4           Okay, do you possess any licensure?
  5        Q. How about evidence collection, was evidence          5        A. In the weapons arena?
  6   collection a topic covered in any of the handgun training    6        Q. Just any licenses.
  7   courses you participated in?                                 7        A. I have a Federal firearms license, a Type 07
  8        A. We did talk about preserving evidence and how        8   manufacturing license. I have a Class 2 SOT that allows
  9   not to taint evidence.                                       9   me Federally to manufacture supressors and machine guns
 10        Q. Okay. And where was that coursework or              10   and just about any weapon other than a nuclear device.
 11   training taken?                                             11        Q. All right, let's -- Type 07, can you
 12        A. Gunsite.                                            12   describe -- can you describe that one more time? I just
 13        Q. Who taught the evidence collection component?       13   didn't catch it.
 14        A. It was a state trooper from California, I           14        A. Type 07 is a manufacturing FFL. It allows you
 15   believe.                                                    15   to originate serial numbers and to manufacture original
 16        Q. In what context was that information                16   weapons and it also gives you the privileges of a
 17   presented?                                                  17   firearms dealer, which allow you to sell them.
 18        A. I guess in the context of preserving evidence       18        Q. What agency issues those licenses?
 19   and -- and achieving accurate results.                      19        A. The Bureau of Alcohol, Tobacco and Firearms.
 20        Q. Okay. And why was that -- who was that class        20        Q. And the Class 2 license, did you say Class 2
 21   geared to, who attended that class?                         21   SOT?
 22        A. People working for the Government. Law              22        A. Type 07, Class 2 is the proper designation.
 23   enforcement officers were the bulk of the class.            23        Q. So, that is one and the same?
 24        Q. And the presentation was given by a state           24        A. No, they're different licenses and I pay
 25   trooper. Do you remember his or her name?                   25   different amounts of money for both those licenses.


                                                                                         10 (Pages 34 to 37)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 11 of 122 PageID #:
                                    1430
                                                    Page 38                                                         Page 40
  1        Q. What was the process for applying for and            1        Q. And did those discussions include details
  2   obtaining those licenses?                                    2   concerning black ops work for the Federal Government?
  3        A. There's a long application that you fill out         3        A. I don't recall those conversations, ma'am.
  4   for the ATF and you send them a big check and they do an     4   They happened decades ago.
  5   extensive background check on you and then they -- they      5        Q. Okay.
  6   mail you your license.                                       6        A. I have no recollection of the exact wording of
  7        Q. And what year did you obtain the Type 07?            7   the conversations or what was discussed.
  8        A. Well, I most recently renewed it in 2018, but        8        Q. And did the subject matter of any of those
  9   I've held those licenses for -- for over -- over a decade    9   conversations include work you had done that is covered
 10   and I've worked for licensees for over three decades in     10   by the non-disclosure agreements that you're referencing
 11   the weapons arena, so...                                    11   today?
 12        Q. How long have you held the Class 2 SOT?             12        A. My memory is not that good, ma'am. I'm sorry.
 13   And --                                                      13        Q. All right, I'm going to pull back up the C.V.
 14        A. I got it --                                         14   that we were looking at before. All right. Does
 15        Q. -- correct me --                                    15   everyone see Exhibit A on the screen?
 16        A. -- the --                                           16        A. I now see it.
 17        Q. -- if I --                                          17        Q. All right. And, sir, before we move on, is
 18        A. -- the same time I got the FFL. And SOT             18   this an accurate and up-to-date version of your C.V.?
 19   stands for special occupational tax.                        19   And I can scroll through.
 20        Q. And I'm sorry, what was the first year you          20        A. As best as I recall.
 21   were issued the Type 07 and the -- and the Class 2?         21           MR. DOWD: I'm going to object to the question
 22        A. Well, under the current company, I believe          22      as being overly broad and vague. If you have
 23   2011 was when I made application.                           23      something specific with regard to the -- the
 24        Q. And when were you issued the license?               24      curriculum vitae.
 25        A. Probably that same year, within six months.         25        Q. Well, sir, I note that the C.V. underneath the


                                                    Page 39                                                         Page 41
  1        Q. So, you've discussed two Federal licenses.           1   header indicates that it is from 2019. Did you have a
  2   Did I miss anything, was there a third?                      2   more current version of the C.V.?
  3        A. For the company Tier One Weapons, no, just           3        A. No, ma'am, I don't do C.V.s unless someone
  4   those two.                                                   4   requests it.
  5        Q. Do you possess any other licenses,                   5        Q. And did you prepare this C.V. in connection
  6   professional licenses?                                       6   with your testimony in this case?
  7        A. I have a driver's license, but that's not a          7        A. I prepared this C.V. at the request of the
  8   professional license. I have racing licenses. The            8   Dowd law firm.
  9   motorcycle racing license I had was a professional           9        Q. Okay, in connection with the Torres matter; is
 10   license.                                                    10   that true?
 11        Q. You're not a Professional Engineer, for             11        A. There were several cases that they're looking
 12   example, you don't hold an engineering license in the       12   at. Torres was one of them.
 13   state of Missouri?                                          13        Q. Sir, where are you currently employed?
 14        A. I don't.                                            14        A. I -- I don't work for someone else. I'm
 15        Q. Have you completed or is it true that you have      15   self-employed.
 16   not completed the FBI's ATF National Firearms Examiner      16        Q. What do you do to earn an income?
 17   Academy?                                                    17        A. I train military and SWAT and police personnel
 18        A. I have not completed that course. Have no           18   and civilians and I sell and manufacture rifles and
 19   interest in it.                                             19   ammunition. Two different companies that I make money
 20        Q. And before we move on, sir, did you ever tell       20   through.
 21   any City of St. Louis police officers that you did black    21        Q. All right. Let's start taking a look at your
 22   ops work for the Federal Government?                        22   C.V. You state that you managed -- from 2003 to the
 23        A. Jerome Klipfel, Sergeant Jerome Klipfel and         23   present, you managed multiple firearms manufacturing,
 24   Lieutenant Bob Cooney I've had extensive discussions with   24   training, and engineering consulting companies. Let's
 25   about my background, which is why they hired me.            25   start with Freedom Center USA, LLC. What is that?


                                                                                        11 (Pages 38 to 41)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 12 of 122 PageID #:
                                    1431
                                                   Page 42                                                          Page 44
  1        A. That is a thousand yard rifle range and              1   long range precision rifle; we offer hard target
  2   training center where there are handgun ranges, rifle        2   interdiction precision rifle; we offer basic handgun; we
  3   ranges where we conduct training, specialized training in    3   offer enhanced handgun; we offer advanced combat handgun;
  4   firearms.                                                    4   we offer basic carbine; we offer enhanced carbine; we
  5        Q. All right. What kind of training do you              5   offer advanced urban vehicle tactical carbine; we offer
  6   provide?                                                     6   advanced carbine 2, advanced carbine 3, and advanced
  7        A. So, we teach long range courses for snipers,         7   night combat; and we offer field craft training and we
  8   SWAT snipers and military snipers. We teach hard target      8   offer first aid training and we offer concealed carry
  9   interdiction courses. We teach military and SWAT             9   training and we offer ammunition manufacturing training
 10   personnel how to stop trucks from helicopters, shooting     10   courses.
 11   from helicopters. We teach concealed carry training to      11        Q. Do you have any pamphlets or brochures that
 12   civilians. We teach basic, enhanced, and advanced           12   describe these training courses?
 13   handgun, basic, enhanced, and advanced carbine courses,     13        A. We have course curriculum like a notebook that
 14   and we teach night combat courses where you learn how to    14   has the course material that we give our students.
 15   integrate night vision and thermal weapon sights into       15        Q. How many instructors do you have currently?
 16   your combat regimen.                                        16        A. Well, this year we've probably had 12
 17        Q. Sir, what type of insurance policies do you         17   different instructors come and teach.
 18   have to cover the activities of that facility?              18        Q. Did you offer any coursework on crime scene
 19        A. We have a $2 million liability policy through       19   investigation?
 20   a company called Secura.                                    20        A. No.
 21        Q. I'm sorry, could you -- could you spell that        21        Q. Any coursework on evidence collection?
 22   for me?                                                     22        A. No.
 23        A. S-e-c-u-r-a.                                        23        Q. So, is it true that your work with Freedom
 24           MR. DOWD: I'm going to -- I'm going to object       24   Center USA doesn't involve any instruction on how to
 25       and move to strike all of that as being totally         25   reconstruct a shooting death scene?


                                                   Page 43                                                          Page 45
  1      irrelevant with regard to the insurance issue.            1        A. Can you repeat the question 'cause your sound
  2        Q. And, sir, where is Secura located; do you            2   blanked out, I'm sorry?
  3   know?                                                        3        Q. Sure. Does your coursework at Freedom Center
  4        A. I'd -- I'd have to find a bill. You know, I          4   include any instruction on how to recreate a shooting
  5   only -- I only look at the company name when I send          5   death scene?
  6   their -- I know -- I know the agent that I use is in         6        A. How to recreate a shooting --
  7   Chesterfield. His name's Scott Wilson. And I know that       7        Q. Or --
  8   there's an office in St. Louis and I also know that I        8        A. -- death scene?
  9   send my bill someplace other than Missouri when I pay my     9        Q. -- reconstruct. Shooting reconstruction.
 10   insurance premium.                                          10        A. Some of our courses overlap in shooting
 11        Q. Now, what is your role at Freedom Center, LLC?      11   reconstruction, particularly in the external and terminal
 12        A. I'm the Manager.                                    12   ballistics areas.
 13        Q. Do you employ any staff?                            13        Q. And when you say they overlap, what exactly do
 14        A. We bring in contract instructors, so "employ"       14   you mean by that; can you break that down?
 15   would not be the correct word.                              15        A. Well, part of shooting reconstruction is
 16        Q. All right, you mentioned that you provide --        16   external and terminal ballistics analysis and we cover
 17   Do you have or does Freedom Center have any contracts       17   that, some of those topics, extensively in several of our
 18   with any law enforcement agencies?                          18   courses.
 19        A. We don't have open contracts. We have law           19        Q. What -- Where do you perform that -- that
 20   enforcement agents come and train and they pay by the       20   work, that training, physically where does that occur?
 21   class.                                                      21        A. At the Freedom Center in Lebanon, Missouri.
 22        Q. How much do you -- What -- What classes do you      22        Q. Correct, but is it indoors? Outdoors?
 23   offer?                                                      23        A. Both. We have a classroom and we have
 24        A. Okay, I'll list them again. We offer                24   external ranges where we conduct live-fire and training
 25   beginning long range precision rifle; we offer advanced     25   exercises.


                                                                                         12 (Pages 42 to 45)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 13 of 122 PageID #:
                                    1432
                                                   Page 46                                                          Page 48
  1         Q. Do you actually instruct students on how to         1   Instructor, also teaches.
  2   recontr- -- reconstruct a shooting scene?                    2           (Clarification by the reporter.)
  3         A. We do parts of it. Like I said, there's some        3        A. Retired Lake St. Louis -- Lake St. Louis
  4   overlap. Like the trajectory and the terminal ballistics     4   City -- City of Lake St. Louis officer. He did 20 --
  5   parts, we definitely teach that.                             5   almost 20 years at St. Ann and then another five to seven
  6         Q. And did --                                          6   at Lake St. Louis. And he's an NRA certified sniper
  7         A. And it's --                                         7   instructor for law enforcement.
  8         Q. -- you have --                                      8        Q. Who else are your contract instructors at
  9         A. It's useful not just in crime reconstruction,       9   Freedom Center?
 10   it's useful in saving your own life.                        10        A. Well, this year we've had a Green Beret named
 11         Q. Do you have any course materials on that           11   John Moore. We've had --
 12   topic?                                                      12        Q. And --
 13         A. Which topic?                                       13        A. -- a Counter-terrorist Security Specialist
 14         Q. On shooting scene construction.                    14   Marine named Brandon Rapolla. We have a current U.S.
 15         A. No, like I said, we have pieces of that that       15   Army sniper named James Luke Hallaway. We've had --
 16   overlap with shooting scene construction.                   16        Q. How -- How do you spell Callaway?
 17         Q. Do you have a course titled, "Shooting Scene       17        A. It's H, ma'am, H-a-l-l, H, as in hotel,
 18   Reconstruction"?                                            18   H-a-l-l-a-w-a-y. We've had a SEAL Team Six, Gold 22-year
 19         A. You asked me that question, I answered it.         19   Navy Special Forces Operator named Timmy Moore. We've
 20         Q. The answer was no; correct?                        20   had a FAST company Marine Master Gunnery Sergeant Mark.
 21         A. The answer is no, ma'am.                           21   I'm trying to think of his last name. I don't recall it.
 22         Q. How much do you charge for your courses?           22   And then we have James Pagliano. They're all Camp Peary
 23         A. Daily handgun course is $150. Our two-day          23   instructors. They've taught out here this year.
 24   carbine courses are $420. Our three-day advanced carbine    24        Q. Are any of your courses POST certified?
 25   courses are $560. Our advanced and sniper training          25        A. Our law enforcement sniper instructor course


                                                   Page 47                                                          Page 49
  1   courses are usually four to five hundred dollars             1   is POST certified. Actually, St. Louis City Police
  2   depending on the type of course.                             2   Officer Jerome Klipfel submitted it for certification
  3        Q. Are you saying "carving," c-a-v --                   3   back in the early 2000s.
  4        A. It's Charlie -- Charlie Alpha Romeo Bravo            4        Q. Okay. I'm going to direct your attention now
  5   Indigo Nevada Echo.                                          5   to a document that was previously marked Exhibit E.
  6        Q. What is that? Can you describe what the              6   Apologies, one minute while I get there.
  7   subject matter is?                                           7           Sir, can you see the document that I pulled up
  8        A. A carbine?                                           8   on my screen?
  9        Q. Yes.                                                 9        A. Yes.
 10        A. So, a pistol is a -- is a semi-auto handgun         10        Q. Okay. And do you recognize this document?
 11   that cycles one round through and out the barrel with one   11        A. I do.
 12   pull of the trigger. A carbine is a compact,                12        Q. Okay. Do you recognize this as a Statement of
 13   short-barreled rifle that's used for CQB work or for home   13   Resignation of a Registered Agent for the Freedom Center
 14   defense or for SWAT team work in -- in and around urban     14   USA, LLC?
 15   environments. And a rifle or what we call the long guns     15        A. Yes.
 16   are used for precision work to shoot from, say, 300 to      16        Q. Okay. And, sir, when was Freedom Center USA,
 17   3,000 yards depending on the weapons system and the         17   when did you register this company with the State of
 18   training of the shooter.                                    18   Missouri?
 19        Q. And who teaches that course?                        19        A. I think it was in 2017, early in 2017.
 20        A. Which course?                                       20        Q. Okay. Who is Jill Burns?
 21        Q. The course you were just describing.                21        A. Jill Burns was one of the original investors
 22        A. The long range courses?                             22   and she got cancer or something behind her eyeballs
 23        Q. Sure.                                               23   and -- and decided that she wouldn't be able to uphold
 24        A. I teach the long range courses and                  24   her duties that she had committed to with the Freedom
 25   Don Muschany, a Certified Law Enforcement Sniper            25   Center and, so, we allowed her to withdraw from her


                                                                                         13 (Pages 46 to 49)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 14 of 122 PageID #:
                                    1433
                                                  Page 50                                                          Page 52
  1   responsibilities at the Freedom Center and we gave her      1        Q. And what specific document would I ask for if
  2   her investment money back.                                  2   I were attempting to get that document?
  3        Q. And -- Apologies. And if you can bear with me       3        A. Sergeant Klipfel trained six St. Louis City
  4   one moment, apologies.                                      4   Police snipers through one of my courses and he took the
  5           All right, sir, I'm going to direct your            5   course material and submitted it to POST and got it
  6   attention now to a document that was previously marked      6   certified, so I would ask him for the POST certification
  7   Exhibit D. All right. Do you recognize this document?       7   for the sniper training that six of his officers went
  8        A. Yes.                                                8   through around the year 2000, 2002; somewhere in there.
  9        Q. Okay, and what is it?                               9        Q. Okay, and I may --
 10        A. I believe there were things that needed to be      10        A. He'll know what -- He'll know what you're
 11   filed in a timely way, and when Jill resigned, I think     11   talking about when you mention those things.
 12   they mailed stuff to her that she didn't respond to, so    12        Q. You mentioned a company named A.M. & P.M.?
 13   we had to have everything reinstated.                      13        A. Yes.
 14        Q. And this document indicates that you are the       14        Q. What kind of business is that?
 15   Managing Member of Freedom Center USA, LLC; is that        15        A. That was a consulting business that we did
 16   accurate?                                                  16   political consulting and work for the Department of
 17        A. Yes.                                               17   Defense.
 18        Q. Okay. I'm going to set that aside for now.         18        Q. When you say "we," who are you referring to?
 19   Right before we began looking at Exhibits D and E, you     19        A. Paul Matteucci and I.
 20   mentioned that -- I thought you mentioned that Freedom     20        Q. And how do you spell his last name?
 21   Center had a course that was POST certified; did I         21        A. Oh, wow. I'm going to guess
 22   understand you correctly?                                  22   M-a-t-t-e-u-c-c-i.
 23        A. We teach a POST certified sniper course.           23        Q. And what years were you and Paul Matteucci
 24        Q. And what is the name of that course?               24   involved with A.M. & P.M.?
 25        A. Precision Rifle 1.                                 25        A. I want to say I clearly remember doing things


                                                  Page 51                                                          Page 53
  1        Q. Do you have any documentation indicating that       1   from 1999 through 2004.
  2   that's POST certified?                                      2        Q. And what was the nature of that work? You
  3        A. You know, I probably do somewhere, but it was       3   said political consulting. Can you give me a little bit
  4   certified, you know, over 20 years ago, so if I don't       4   more detail?
  5   have a copy, I can probably get a copy from                 5        A. Yeah, I think Paul ran some political
  6   Sergeant Jerome Klipfel, the St. Louis City Police          6   campaigns through that company and we did contracting
  7   Department.                                                 7   work for the Department of Defense through that
  8        Q. And, sir, I guess I'm confused because you          8   corporation.
  9   testified earlier that the Freedom Center USA was           9        Q. What kind of contract work for the Department
 10   incorporated in 2017; did I --                             10   of Defense?
 11        A. Yes.                                               11        A. Strategic planning and other projects that I'm
 12        Q. -- understand that --                              12   not going to get into.
 13        A. Yes.                                               13        Q. All right. "Strategic planning," what -- what
 14        Q. -- right? So, when you say that the course         14   exactly do you mean by that?
 15   was certified in 2002, what course are you referring to,   15        A. So, I think it was Major General
 16   with what entity?                                          16   Hollingsworth, Bobby G. Hollingsworth, had hired us to go
 17        A. Well, originally the course was certified          17   to D.C. and do some strategic planning for Department of
 18   under another company that I owned. I believe it was       18   the Army. Bush appointed a Marine Corps general to ESDR
 19   either A.M. & P.M. or A.R. Tactical and I don't remember   19   to clean up a mess there and he hired me to do an
 20   which, but it was important to St. Louis City PD when I    20   investigation through A.M. & P.M. and then subsequently
 21   trained six of their snipers that they get POST            21   hired me to do strategic planning for other elements of
 22   certification credit for their training and, so, Jerome    22   the reserve component forces.
 23   pushed the paperwork through and got it certified. I'm     23        Q. And can you describe the general nature of the
 24   sure you could get a copy from Sergeant Klipfel if you     24   strategic planning you're describing?
 25   want to look at it.                                        25        A. Yeah, in a strategic planning process, you go


                                                                                        14 (Pages 50 to 53)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 15 of 122 PageID #:
                                    1434
                                                    Page 54                                                        Page 56
  1   through an external environment analysis for whatever        1   the managing person --
  2   group you're working with and then you go through an         2         A. Paul --
  3   internal environment analysis and then you develop a         3         Q. -- with --
  4   strategy based on the input of the members involved in       4         A. Paul Matteucci.
  5   the strategic planning process, and then from that,          5         Q. Okay. Were you a partner or a manager in this
  6   policies, prote- -- and procedures, tactics, techniques      6   entity?
  7   and procedures precipitate from that planning process.       7         A. I was hired and paid by A.M. & P.M.
  8   And then if you're smart, you go through a closed-loop       8         Q. Okay.
  9   system where you do that on a regular basis and that is      9         A. And I -- And I managed the strategic planning
 10   sort of the steering wheel for steering the ship of the     10   site.
 11   organization that you're involved with.                     11         Q. Were you a full-time employee or were you
 12        Q. Right. You've described -- said a lot there.        12   doing contract work?
 13   What exactly wa- -- What was the end goal of your work      13         A. Doing contract work full time for -- for
 14   for the Department of Defense, what was the end product?    14   almost six months in Washington, D.C.
 15        A. Well, one element that I can talk about was --      15         Q. And what year was that?
 16   that precipitated one of the strategic planning sessions    16         A. I want to say right after 911, so probably mid
 17   was right after 911, Department of Defense was having a     17   to late 2002.
 18   huge problem with reserve component forces voting with      18         Q. Do you have a copy of your contract with
 19   their boots and leaving the military and it left huge       19   A.M. & P.M.?
 20   manpower gaps in our reserve component forces, so a         20         A. No, but I'm sure that's a matter of record.
 21   strategic planning summit was convened at Naval Air         21   You can look at the DOD numbers and look it up.
 22   Station Coronado in 2002-2003 time frame to -- for the      22         Q. Do you have a reference number to provide me?
 23   reserve component forces of Great Britain, Canada, and      23         A. I don't. That was almost 18 years ago, ma'am,
 24   Australia and the U.S. and they sent their two- and         24   I'm sorry. I've moved on from that.
 25   three-star representatives of their reserve component       25         Q. And at the beginning of discussing


                                                    Page 55                                                        Page 57
  1   forces to Coronado and we had a strategic planning summit    1   A.M. & P.M., you indicated you did work with them from
  2   on how to modify the policies within reserve component       2   two thou -- I'm sorry -- 1999 through 2004. Aside from
  3   management to keep people from leaving and voting with       3   the contract work you said you performed in D.C., what
  4   their boots. One of the issues was the adversarial           4   other types of work did you perform with A.M. & P.M.?
  5   relationship state and city governments had with our Army    5        A. You know, I -- I recall doing some strategic
  6   reservists and guardsmen and, so, one of the things that     6   planning for a U.S. House of Representatives candidate
  7   precipitated from that strategic planning session was a      7   named Bill Federer that ran against Dick Gephardt.
  8   plan and a strategy to convince corporate leadership to      8        Q. What was the address of A.M. & P.M.?
  9   have their personnel departments write policies into         9        A. I can't recall that. I think they're in
 10   their corporate personnel policy handbook that were         10   Wildwood.
 11   conducive to guard and reserve service instead of           11        Q. Does -- And I apologize, I'm going to botch
 12   adversarial to that.                                        12   his name. Does Mr. Machetti (sic) --
 13        Q. Did your work with A.M. & P.M. involve crime        13        A. Matteucci.
 14   scene investigation?                                        14        Q. -- Matteucci, does he still live in the
 15        A. Yeah, it did.                                       15   St. Louis area?
 16        Q. Can you describe that?                              16        A. I have no idea. I haven't spoken to
 17        A. There was big problems with the way the money       17   Mr. Matteucci in over 12 years.
 18   was being spent at employer support for guard and reserve   18        Q. Turning your attention back to your C.V., you
 19   and I am the one that handled the investigation of that     19   also list A.R. Tactical. What is A.R. Tactical?
 20   and we under -- we uncovered money being misspent with      20        A. A.R. Tactical was a research and development
 21   the Ad Council and money being misspent with Booz Allen     21   company that also did training. For example, like we did
 22   Hamilton.                                                   22   a significant amount of training for the St. Louis City
 23        Q. What kind of entity is A.M. & P.M.?                 23   Police SWAT team in the early 2000s.
 24        A. It was a Missouri corporation.                      24        Q. What kind of entity is A.R. Tactical or was
 25        Q. And who -- who was the registered -- who is         25   A.R. Tactical?


                                                                                        15 (Pages 54 to 57)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 16 of 122 PageID #:
                                    1435
                                                   Page 58                                                          Page 60
  1        A. I'm not sure I understand. It was --                 1   would -- it would shield him from any liability.
  2        Q. Huh?                                                 2        Q. What is that person's name?
  3        A. It was a -- It was a privately held company,         3        A. Brian Rull.
  4   if that's what you're asking.                                4        Q. How does he spell his last name?
  5        Q. All right, sir, I'm going to pull up another         5        A. R-u-l-l.
  6   document here. Okay. I am showing you what has been          6        Q. And what state was it incorporated or
  7   previously marked as Exhibit F. Sir, do you recognize        7   registered in?
  8   this document?                                               8        A. Missouri, I believe. Brian did the paperwork,
  9        A. I do.                                                9   so he would be the expert on that.
 10        Q. Okay, and do you recognize this as the              10        Q. When you say the company manufactured weapons,
 11   Articles of Organization for A.R. Tactical, LLC?            11   what weapons are you referring to, what did you
 12        A. I do. I think the attorney that filed them          12   manufacture?
 13   was Thomas John Barklage.                                   13        A. Well, we made six sniper weapon systems for
 14        Q. And it looks like these Articles of                 14   St. Louis City PD, semi-auto AR-10 variants in .308.
 15   Organization were filed with the Missouri Secretary of      15        Q. All right, and you said that you made sniper
 16   State in 2002; do I have that correct?                      16   weapon systems. What exactly do you mean by that,
 17        A. It looks like it on the form, yes, ma'am.           17   "weapon systems"?
 18        Q. Okay. And were you a Managing Agent for             18        A. Well, weapon system consists of the rifle
 19   A.R. Tactical?                                              19   itself, the support systems, the optics, the care and --
 20        A. Yes.                                                20   and training and the training of the operator and the
 21        Q. All right, and it appears that you were listed      21   ammunition. They all work together.
 22   as a Registered Agent as well with an address listed of     22        Q. What type of rifles were involved?
 23   1137 Highway 109, Wildwood, Missouri. Is --                 23        A. Ma'am, I just told you they're sniper weapon
 24        A. Hey, there's my -- there's my address I             24   systems on an AR-10 platform.
 25   couldn't remember.                                          25        Q. Can you give me the make and model of this


                                                   Page 59                                                          Page 61
  1        Q. And A.R. Tactical was an LLC; correct?               1   rifle?
  2        A. Not originally. In 1998, '97, I think I              2        A. Well, they -- they were made by Tier One
  3   started a sole proprietorship and then we went to an LLC     3   Weapon Systems, okay?
  4   when we started doing significantly more training because    4        Q. Who --
  5   of the liability issue of the training.                      5        A. My company --
  6        Q. Is A.R. Tactical a going concern?                    6        Q. Tier One?
  7        A. No. No, once the -- once the law enforcement         7        A. My company made them. We manufactured them
  8   training came to an end, we dissolved the company and we     8   under our Federal license.
  9   went to a different type of organization.                    9        Q. Where were your manufacturing facilities
 10        Q. All right, I want to talk to you now about          10   located?
 11   another company that you have listed in your C.V., Tier     11        A. In Eureka at two-two --
 12   One Systems.                                                12        Q. Do you have a --
 13        A. Tier One Weapon Systems.                            13        A. -- three Thresher Drive.
 14        Q. Yes, what is that?                                  14        Q. How many employees did you employ?
 15        A. That is the company that manufactures the           15        A. Are you say- -- Well, different -- different
 16   rifles and the ammunition and does -- sells guns and        16   numbers of people work there at different times. I'm not
 17   optics and ammunition.                                      17   sure I know exactly how to answer that question.
 18        Q. All right. And what is -- what type of              18        Q. Sure, no, that's fair. What years did Tier
 19   company is Tier One Weapon Systems?                         19   One Weapon Systems manufacture rifles?
 20        A. It's a sole proprietorship now. It used to be       20        A. Well, we're currently doing that. We've been
 21   an LLC.                                                     21   doing it since 2011, roughly.
 22        Q. All right, why is it no longer a LLC?               22        Q. All right, how many employees do you currently
 23        A. The original attorney and I that formed the         23   have?
 24   company, we wanted to change the nature of it so that he    24        A. We don't -- We don't use employees. We use
 25   could move on and do other things and then -- and then it   25   contractors, ma'am.


                                                                                         16 (Pages 58 to 61)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 17 of 122 PageID #:
                                    1436
                                                    Page 62                                                        Page 64
  1         Q. How many contractors do you currently have?         1        Q. -- oration?
  2         A. Oh, all told, there's right now we probably --      2        A. -- it's no longer an LLC.
  3   I probably have two or three people that I use part-time.    3        Q. Okay.
  4         Q. Do you manufacture all components of the            4        A. It's now a sole --
  5   rifles you're describing?                                    5        Q. Okay.
  6         A. We do the barrels on the sniper weapon systems      6        A. -- proprietorship.
  7   because that's the most critical component. Sometimes        7        Q. And you're the sole owner --
  8   we'll buy the bolts. Sometimes we'll buy -- like we buy      8        A. I am the owner.
  9   the carbon fiber forearms from a company called Precision    9        Q. -- of the company?
 10   Reflex. But the barrel is the main thing that we make in    10        A. I am the owner of Tier One Weapon Systems.
 11   our facility because it's the most critical component for   11        Q. How big is your facility where you perform
 12   accuracy.                                                   12   these -- this manufacturing?
 13         Q. Are your contract employees full or part-time?     13        A. About 6,000 square feet total, but not all of
 14         A. Part-time.                                         14   that's dedicated to manufacturing. Probably --
 15         Q. What manufacturing processes are involved in       15        Q. Where --
 16   the manufacture of the barrels?                             16        A. -- two thou- -- 2,000 square feet to
 17         A. So, there's -- there's several different           17   manufacturing.
 18   processes. There is the machining of the contouring of      18        Q. And do you own -- does the company own the
 19   the outside of the blank that's a turning operation         19   property or rather you own the property at 223 --
 20   that's done on a lathe. Then there's a gun drilling         20        A. No, we --
 21   operation where we drill the diameter of the barrel out.    21        Q. -- Thresher?
 22   And then there's a reaming operation that where we ream     22        A. -- we -- we rent. No, we're not at 223
 23   the barrel to a close tolerance. And then there's either    23   Thresher anymore. We're in -- We're in Lebanon now.
 24   a button or a cut rifling process where we put the          24        Q. Where are you located in Lebanon?
 25   rifling grooves into the inside of the barrel so that it    25        A. 17470 Highway HH.

                                                    Page 63                                                        Page 65
  1   makes the bullet spin when the bullet ingraves into the      1        Q. I'm sorry, 17?
  2   lands and grooves. And then there is a chambering            2        A. -- 470.
  3   process to cut the chamber to the spec of the cartridge      3        Q. Highway --
  4   that's going to be used. Then there's a threading and        4        A. That's what our li- -- our Federal licenses
  5   crowning process at the other end so that the bullet         5   are attached to that address as well.
  6   exits cleanly and you can attach supressors and flash        6        Q. That address sounds familiar. Is that -- Is
  7   hiders and brakes. And then there is a threading process     7   that your home address?
  8   for the action or the barrel expen- -- extension             8        A. It's -- No, that's the address where the range
  9   depending on if it's a bolt gun or a semi-auto rifle.        9   is, also.
 10   And then there is a heat treating, a stress relieving,      10        Q. And you had said that what was the 223
 11   and then a nitriding process all to prepare the barrel to   11   Thresher Drive?
 12   be assembled into the action.                               12        A. That was --
 13        Q. For your contract employees, which -- which         13        Q. What was --
 14   processes are your contract employees involved in?          14        A. That was --
 15        A. Some of -- Like they'll make forearms or            15        Q. -- that?
 16   they'll machine bolts or they'll relieve stocks for         16        A. That was the old address in Eureka, Missouri
 17   inletting or they'll assemble trigger assemblies or they    17   where we had the manufacturing license and facility. We
 18   will test-fire the weapon systems if I don't have time.     18   got flooded out twice in a year and a half and, so, we
 19   If I'm machining barrels, I'll have them test-fire the      19   decided to move to higher ground.
 20   weapon systems. So, it just depends on where we're at       20        Q. So, you're creating the barrels. Does that
 21   and what needs to be done.                                  21   mean the body of the gun? What is pre- -- comes to you
 22        Q. And I'm sorry, I think I may have missed this.      22   preassembled? Where are you -- What are you --
 23   I think you said this earlier. This company is currently    23        A. Noth- ---
 24   registered in Missouri as, is it an LLC or a corp- --       24        Q. -- using?
 25        A. No --                                               25        A. Nothing comes to us preassembled. We


                                                                                        17 (Pages 62 to 65)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 18 of 122 PageID #:
                                    1437
                                                   Page 66                                                          Page 68
  1   manufacture barrels and brakes and we manufacture pillars    1           What was your revenue last year for systems --
  2   and stocks, things that -- different components, but we      2   sales in weapon systems?
  3   also buy components. It's not cost-effective to              3        A. You know, I don't know. We're working on our
  4   manufacture everything. Some people are way better at        4   taxes right now.
  5   making carbon fiber forearms than I am, so we buy those      5        Q. How about your -- your revenue --
  6   from a vendor to use on the semi-auto systems.               6        A. I can --
  7   Sometimes --                                                 7        Q. -- for two thousand -- Go ahead.
  8         Q. And --                                              8        A. I can tell -- I can tell you I did 40,000 last
  9         A. -- we'll buy carbon fiber stocks from a             9   month.
 10   company called Manners for the bolt-action guns. And --     10        Q. All right, how about in 2018?
 11   And we'll buy Magpul stocks for CQB weapons. We'll buy      11        A. I don't have those numbers handy with me. I
 12   triggers from Hiperfire. So, we -- depending on the         12   would imagine -- I would imagine it's over 150 grand.
 13   weapon system, we may make a number of things on it or we   13        Q. All right. On your C.V. -- look at that
 14   may only make one or two things on it, but we assemble      14   again -- you mention -- Oh, apologies. Get there.
 15   everything. Nothing comes preassembled. Each component      15           Earlier during your deposition, you began to
 16   is inspected and assembled at that facility and then        16   discuss your work with Powell River Laboratories. What
 17   tested there at the facility.                               17   did that entail?
 18         Q. And certainly you're not foraging steel            18        A. Contract engineering work developing
 19   components at that facility?                                19   projectiles and weapon systems for the Secret Service and
 20         A. We ask --                                          20   for the Navy SEAL teams, specifically SEAL Team Six.
 21            MR. DOWD: I'm going to interpose an                21        Q. Were you an employee with Powell River
 22       objection. We've been going over all of this            22   Laboratores?
 23       irrelevant. There's no issues in this case about        23        A. I'm sorry, could you repeat the question,
 24       the manufacture or the functioning of the officers'     24   please?
 25       rifles. This is totally irrelevant. We've been          25        Q. Were you an employee, a full-time employee,


                                                   Page 67                                                          Page 69
  1      going over almost two hours now and I -- this is --       1   with Powell River Laboratories?
  2      please get to the point of Mr. Andrews' opinions.         2        A. No, I did contract engineering work for them.
  3           MS. MCGOWAN: Well, we're entitled to explore         3        Q. And how long did you perform contract
  4      Mr. Andrews' background --                                4   engineering work?
  5           MR. DOWD: I know --                                  5        A. Over a period of probably five or seven years
  6           MS. MCGOWAN: -- and his --                           6   that I recall.
  7           MR. DOWD: -- what you're --                          7        Q. What years?
  8           MS. MCGOWAN: -- qualifications to --                 8        A. You know, you'd have to ask Harold Beal, the
  9           MR. DOWD: -- entitled -- entitled to with.           9   owner of the company. I can give you his phone number if
 10           MS. MCGOWAN: -- give --                             10   you want to call him.
 11           MR. DOWD: You've gotten all of that, Erin.          11        Q. Sure, what is his number?
 12      This is getting ridiculous. That's my objection.         12        A. Hold on a second. Let me turn my phone back
 13             (Questions by Ms. McGowan)                        13   on. Give me just a minute.
 14       Q. Mr. Andrews, I don't think you asked --              14            Are you ready?
 15   answered my last question, which is, you're certainly not   15        Q. Yes.
 16   foraging or pouring steel at this facility in the --        16        A. His cell phone number is 865/567-4384.
 17       A. No, we don't have a --                               17        Q. And, sir, I think I may have missed a question
 18       Q. -- course of manufacturing --                        18   earlier. We talked about whether or not you possess any
 19       A. -- foundry.                                          19   licenses. Are you in possession of any certifications
 20       Q. -- these?                                            20   currently?
 21       A. We don't have a foundry. We buy bullet blanks        21        A. I -- You're going to have to be more specific.
 22   and machine them. We have lathes and mills and saws and     22   Certified on what?
 23   things that we cut and machine metal with, but we don't     23        Q. Well, for example, you've, you know, described
 24   have a foundry there.                                       24   firearms training that you completed. Do you possess any
 25       Q. What were your -- Strike that.                       25   firearms certifications?


                                                                                         18 (Pages 66 to 69)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 19 of 122 PageID #:
                                    1438
                                                   Page 70                                                           Page 72
  1        A. Well, I told you I'm a certified NRA Law             1        A. It was nev- --
  2   Enforcement Instructor, Law -- or Firearms Instructor for    2        Q. -- LLC?
  3   the NRA. That's one certification that I obtained in the     3        A. It was never publicly traded. I don't know
  4   firearms arena.                                              4   what the corporate status of the company was, but I'm
  5        Q. How about in the area of criminal                    5   sure Harold Beal can tell you that information.
  6   investigations and crime scene examination?                  6        Q. Did you work primarily with .30 caliber
  7        A. No, that's been asked and answered, ma'am.           7   ammunition?
  8        Q. And the answer was no? Just I --                     8        A. I worked primarily with .30 cal. and some 5.56
  9        A. No, yes. No. "No" is the answer.                     9   subsonic ammo.
 10        Q. Thank you. What was -- Where exactly was            10        Q. Okay. Neither of those types of ammunition
 11   Powell River Laboratories located in Tennessee?             11   are at issue in this case; correct?
 12        A. Oak Ridge, Tennessee.                               12        A. Well, no, I worked with .223 ammo, which is
 13        Q. And what position did -- I know you were a          13   absolutely at issue in this case. And --
 14   contract engineer, but what exactly was the title of the    14        Q. But you didn't primarily work with the .223
 15   job you were performing, what was your role?                15   while there, so primarily you worked with the .30 caliber
 16        A. I was involved in research and development.         16   and 5.56?
 17        Q. What kind of research and development?              17        A. Well, not -- that may not be entirely correct
 18        A. External and terminal ballistics and barrel         18   because I worked with the .30 cal. and I also worked with
 19   development.                                                19   the 87 grain powdered tungsten round that the SEAL teams
 20        Q. What did Powell River Laboratories do, what --      20   use for CQB work.
 21   what was their business?                                    21        Q. Okay. And what kind of research did you
 22        A. They manufactured the highest end ammunition        22   perform?
 23   for SEAL Team Six and the Presidential Countersniper        23        A. External and terminal testing.
 24   Protection Detail Team run by Bill O'Rourke at the time.    24        Q. What does that mean?
 25   He was the Chief Secret Service Agent protecting the        25        A. We talked about that earlier. External is --


                                                   Page 71                                                           Page 73
  1   president with the Countersniper Team.                       1   External ballistics is how the bullet flies, what
  2        Q. Now, what kind of ammunition?                        2   trajectory it flies on, how it interacts with the
  3        A. So, the Secret Service uses .300 Win. Mag. or        3   atmosphere, what its spin stability is, gyroscopic
  4   they did at the time. I don't know what they use today.      4   stability is. And terminal has to do with how it
  5   But at the time, they their Countersniper Protection         5   interacts when it impacts media like human flesh or walls
  6   Detail Team used .300 Win. Mag. bolt guns to guard the       6   or trees or ground or steel from vehicles or glass; that
  7   president, the perimeter around the president, and the       7   type of thing.
  8   Powell River Laboratories developed powdered tungsten        8        Q. Specifically, what kind of tasks were you
  9   ammunition and projectiles. They made the bullets and        9   performing with A.M. & P.M. -- or, no, I'm sorry --
 10   loaded the ammo and sold it to the Secret Service to use    10   Powell River Laboratories?
 11   to protect the president of the United States.              11        A. Accuracy, trajectory work, terminal ballistics
 12        Q. Okay. So, just to make sure I understand your       12   work, and barrel research and development.
 13   testimony is that they actually manufactured .300 Win.      13        Q. How would you test accuracy?
 14   Mag. powdered tungsten ammunition?                          14        A. So, there's a process we go through called a
 15        A. And 7.62 ammo for the SEAL teams and 5.56 ammo      15   ladder test where we will load ammunition, manufacture
 16   for the SEAL teams and some handgun ammo that I didn't      16   ammunition at different powder charges and different net
 17   work on and I'm not familiar with. But I'm sure             17   tensions and different seating depths of the bullet and
 18   Harold Beal can give you all the details.                   18   then we would shoot them at a hundred and 600 and a
 19        Q. Approximately when did you perform this             19   thousand yards and look at the group sizing, look at the
 20   contract work with this company?                            20   vertical and horizontal dispersion, look at the velocity,
 21        A. Late nineties, early 2000s I -- you know, I         21   look at the trajectory as far as -- and we speak in
 22   recall. It's been a long time.                              22   minutes of come-up, so how flat does the bullet fly from
 23        Q. Who -- Strike that.                                 23   a hundred to a thousand type of thing, you know, what is
 24           What -- What kind of company was this, was it       24   its actual trajectory as we plot it through these various
 25   a corporation? Publicly traded? Was it an --                25   points. And then we would look at it terminally, what


                                                                                         19 (Pages 70 to 73)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 20 of 122 PageID #:
                                    1439
                                                   Page 74                                                           Page 76
  1   does it penetrate from an armor standpoint, both body        1   drag coefficient in a dynamic environment in flight and
  2   armor and vehicle armor. What does it do when it's shot      2   it gives us information on the nutation at the tip of the
  3   through glass, both tempered, non-tempered, and laminate     3   bullet, which has a direct effect on the stability of the
  4   windshields, that -- that sort of thing on the terminal      4   bullet and the accuracy of the bullet and the drag of the
  5   side. And then how does the bullet foul the barrel, what     5   bullet.
  6   type of copper jacket material is it leaving in the bore,    6        Q. What is a recoil measurement?
  7   what is its spin stability, what is the nutation tip,        7        A. A recoil measurement is a measurement of the
  8   what is the radar telling us about the nutation as it        8   equal and opposite force that occurs when you fire a
  9   flies; that sort of thing. We're comparing different         9   projectile of a certain mass at a certain velocity. The
 10   designs in an R&D environment to find something that's      10   weapon system wants to go the exact opposite direction
 11   optimal.                                                    11   and it also wants to twist the opposite direction that
 12        Q. Where were -- would you perform these test          12   the bullet is being spun up in. And, so, the gun comes
 13   shots?                                                      13   back and it twists as it's fired.
 14        A. We would do it there's three locations that I       14        Q. What were water tanks used for?
 15   remember. One is at Oak -- at the Oak Ridge range. We       15        A. To check the waterproofness of the ammo for
 16   did some work at the Y-12 lab, the nuclear research         16   the Navy SEAL teams.
 17   facility at Y-12. And the Bench Rest Rifle Club in -- in    17        Q. Did you manufacture or make ballistics gelatin
 18   Warren -- or Warren County, Missouri. And also we did       18   while you were performing contract work for this company?
 19   some long range tests in the desert west of Albuquerque     19        A. I have manufactured ballistic -- calibrated
 20   where we could shoot past 2,000 yards.                      20   ballistic gelatin for St. Louis City PD, for Powell River
 21        Q. Okay. When you say the Oak Ridge range,             21   Laboratories, and for Tier One Weapon Systems.
 22   that's outside, you're performing those tests outside?      22        Q. Does drag coefficient have anything to do with
 23        A. Outdoors, yes, ma'am.                               23   the reconstruction of a shooting scene?
 24        Q. Okay. And what kind of work did you perform         24        A. Not if the shooting scene is at close range,
 25   at the Y -- Y-12 lab, the nuclear lab?                      25   inside 30 yards. It doesn't have any significance.


                                                   Page 75                                                           Page 77
  1        A. We were looking at the spin stability of the         1        Q. And just so I'm clear, you did manufacture
  2   projectile and the center of gravity offset of the           2   ballistics gelatin while you were performing this
  3   projectile and using they have a very accurate coordinate    3   contract work for Powell River?
  4   measuring machine. Technical stuff on the shape of the       4        A. We made ballistic gelatin blocks, we
  5   bullet and how it's balanced.                                5   calibrated them under a standard procedure, which uses a
  6        Q. The coordinate measuring machine?                    6   chronograph and a .177 projectile moving at exactly 400
  7        A. Yes, ma'am. That's a common machine used in          7   feet per second, and then you measure the depth of that
  8   manufacturing to measure things to a ten-thousandth of an    8   projectile into the gelatin, and if it -- the depth is
  9   inch. It uses a laser and a computer.                        9   exactly four inches, then you have a properly calibrated
 10        Q. What other tools did you employ while working       10   and manufactured gelatin block that you can now shoot and
 11   for Powell River -- River Laboratories?                     11   get consistent measurement results from when you fire a
 12        A. Ballistic gelatin, chronographs, radar,             12   centerfire projectile into the gelatin.
 13   various recoil measurement systems, water tanks to test     13        Q. What education, experience, or training
 14   the viability of the ammo in wet conditions, scales that    14   qualified you to perform this research work with Powell
 15   measure things to thousandths of a grain, coordinate        15   River?
 16   measuring machines; things like that. Typical lab stuff.    16        A. Well, it probably started with my job as a
 17        Q. What is a chronograph?                              17   quality engineer at a manufacturing company called
 18        A. A chronograph is something that measures the        18   Mark Andy and then my firearms training at Gunsite and
 19   velocity of something in motion, the speed.                 19   DARC and then subsequent private training that -- that I
 20        Q. What was the coordinate measuring machine --        20   hired people to teach me, basically tutor me privately.
 21   Strike that. You've answered that.                          21            MS. MCGOWAN: Now, we've been going for almost
 22            What did you use radar for?                        22      about two hours I think. Should -- We should
 23        A. Radar gives us really detailed information on       23      probably take a break at this point --
 24   the spin stability of the bullet in flight and the          24            THE WITNESS: If you need --
 25   ballistic coefficient of the bullet, what we call the       25            MS. MCGOWAN: -- if everyone is all right with


                                                                                         20 (Pages 74 to 77)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 21 of 122 PageID #:
                                    1440
                                                   Page 78                                                          Page 80
  1      that.                                                     1        A. Well, when we bring a contract instructor in,
  2            THE WITNESS: If you need one, that's fine. I        2   we bring them in for a specific course because he's a
  3       don't.                                                   3   subject matter expert in that course.
  4            (At this point, an off-the-record discussion        4        Q. Okay, I am specifically referring to your
  5             was had.)                                          5   manufacturing operations. Did I understand correctly
  6            VIDEOGRAPHER: At 1:16 p.m., we are going off        6   that you have two or three contract employees who assist
  7       the record.                                              7   you with your manufacturing operations?
  8            (At this point, there was a break taken from        8        A. Yeah, they make -- they make stuff or assemble
  9            1:16 p.m. to 1:30 p.m.)                             9   stuff, guys that I come in and pay part-time contract
 10            VIDEOGRAPHER: At 1:31 p.m. Central Daylight        10   work.
 11       Time, we are back on the record in the deposition of    11        Q. Okay. Do you know how much you paid out for
 12       L. Samuel Andrews.                                      12   that work in 2019?
 13              (Questions by Ms. McGowan)                       13        A. I don't. I know I paid a guy $300 last week
 14         Q. Mr. Andrews, before we went on break, we were      14   for three days work.
 15   still discussing your employment experience. To just        15        Q. And are they working year-round or are they on
 16   back up a bit, I wanted to ask with Tier One, do you know   16   a project basis?
 17   how much you spent on payroll in 2018 for those two to      17        A. Depends on how busy we are. On a project
 18   three contract employees?                                   18   basis.
 19         A. For 2018?                                          19        Q. Okay. So, it's fair to say that your
 20         Q. Sure, you said you were still doing your taxes     20   manufacturing facility isn't staffed full time, they come
 21   for 2019. Do you --                                         21   in on an as needed basis?
 22         A. I don't --                                         22        A. Well, I do about 50 hours a week there. I
 23         Q. -- have that information?                          23   don't know if that counts for full time, but...
 24         A. I don't have that information handy. That's        24        Q. Could you tell me what percentage of the time
 25   something my accountant would have, I guess. I -- You       25   are there other individuals assisting you with the


                                                   Page 79                                                          Page 81
  1   know, we -- I don't do my own taxes. I pay someone to do     1   manufacturing process?
  2   it. I don't even look at it. I'm not an accountant and       2        A. Probably 35, 40 percent of the time.
  3   I don't --                                                   3        Q. Okay.
  4        Q. Who do you --                                        4        A. Something like that.
  5        A. -- really -- I don't really manage the               5        Q. And before we went on break, you had testified
  6   business that way, you know, so I don't -- it's not          6   that you had done some quality engineering work for a
  7   something that I track. It's not a measurable thing that     7   company called Mark An- -- Andy, Mark Andy?
  8   I track.                                                     8        A. The original name of the company was
  9        Q. Do you handle your own bookkeeping for Tier          9   Mark Andrews, Incorporated. It was shortened when it was
 10   One?                                                        10   purchased by the son of the originator, and he shortened
 11        A. No.                                                 11   the name to Mark Andy, M-a-r-k A-n-d-y, Incorporated.
 12        Q. You have an accountant who handles that?            12   They manufacture flexographic printing presses. They're
 13        A. I have a tax person who handles everything.         13   about a 300,000 square foot facility in Chesterfield,
 14        Q. Okay. Cash flow, balance sheets, your               14   Missouri.
 15   accountant handles that?                                    15        Q. Mark Andrews, do you have any relationship to
 16        A. Everything is handled by Wally. So, you know,       16   Mark Andrews; is that a relative?
 17   unless I call Wally and say can you make the -- I pay him   17        A. He's my father, Mark Andrews, Jr.
 18   to come up with a document. I just -- I don't even -- I     18        Q. So, when you worked for Mark Andy, it was --
 19   don't even look at that stuff. I don't have time.           19   was your father still involved in the company?
 20        Q. Your two to three contract employees --             20        A. He wasn't -- He wasn't directly involved. He
 21        A. I can tell you --                                   21   was like a chairman of the board, but not really involved
 22        Q. -- are they work- --                                22   in the day-to-day operations. I believe John Ulick was
 23        A. -- what -- I can tell you what we pay them a        23   the present at that time.
 24   class.                                                      24        Q. And by "printing press," did they print
 25        Q. Per class, what do you mean by per class?           25   newspaper print? Magazines? What kind of work were they


                                                                                         21 (Pages 78 to 81)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 22 of 122 PageID #:
                                    1441
                                                   Page 82                                                          Page 84
  1   performing?                                                  1        A. They are to some degree, yes. Our Partnership
  2        A. So, if you walk into a grocery store and you         2   Agreement requires it.
  3   look at the shelves on the grocery store, you'll see a       3        Q. And I think we established earlier you --
  4   bunch of products on a grocery store, they have labels on    4   you've never been employed as a law enforcement officer;
  5   them. Flexographic printing presses print labels.            5   correct? I think I may have asked that.
  6   There's a book written about the beginning of the label      6        A. I don't recall you asking that. You asked
  7   industry, it's called They Began an Industry, and it's       7   me if --
  8   about John Avery and Mark Andrews, Sr., my grandfather.      8        Q. Oh.
  9   They started the label industry. They invented the label     9        A. -- I was in the military. The answer was no.
 10   and printing on labels, the whole industry.                 10   And if you're asking me if I've ever been employed as a
 11        Q. Do you possess any degrees in engineering?          11   law enforcement officer, the answer would be no, but I
 12        A. No.                                                 12   have assisted law enforcement on some drug task force
 13        Q. How about certifications in engineering?            13   type activities.
 14        A. No, you asked me that already. No.                  14        Q. What drug task force type activities have you
 15        Q. Just -- Just double-checking.                       15   assisted with?
 16        A. That's okay.                                        16        A. St. Louis County PD. Jeremy Cantrell and some
 17        Q. And turning back to your C.V., is it fair to        17   other officers would work Interstate 44 drug -- doing
 18   say that -- Let me get this pulled up.                      18   drug interdiction, and when they would get intel that a
 19           Sir, is it fair to say that of the -- one --        19   significant load of material was coming east on 44,
 20   four companies referenced in the first paragraph here,      20   the -- the drugs would go east, the money would go west
 21   that you were the owner or manager of those companies?      21   towards Texas, they would have me ride-alo- -- do what
 22        A. No, I wouldn't say that's fair.                     22   they call a ride-along so that I could help them inspect
 23        Q. Okay.                                               23   the vehicles that they were anticipating pulling over and
 24        A. I would --                                          24   help them locate the contraband.
 25        Q. What --                                             25        Q. And just to be clear, this was with St. Louis


                                                   Page 83                                                          Page 85
  1        A. I would say that I managed A.R. Tactical and         1   County?
  2   Tier One Weapon Systems. I would say that Paul Matteucci     2        A. St. Louis County PD.
  3   owned and operated A.M. & P.M. We talked about that          3        Q. What location -- Where were you performing
  4   earlier.                                                     4   this, along 44? Can you give me --
  5        Q. Okay. And you're the Owner/Manager of Freedom        5        A. Yeah, if --
  6   Center, USA; correct?                                        6        Q. -- a general vicinity?
  7        A. No, I'm not the owner. I'm the Managing              7        A. Yes. So, if you go into -- if you go down
  8   Member.                                                      8   Interstate 44 west and you go as far west as you can
  9        Q. Who's --                                             9   right before you get out of the county, the St. Louis
 10        A. It's an LL -- It's an LLC with partners.            10   County officers would set up an interdiction point with
 11        Q. Oh, sure, okay.                                     11   several cars there, and when they had things like pontoon
 12        A. It's an LLC I think, technically.                   12   boats or any type of metallurgy issue when trying to find
 13        Q. Sure, fair point. Are there any other               13   contraband, they would ask me to come ride along and help
 14   partners that we haven't talked about today with --         14   them search, and on certain occasions I found things that
 15        A. In --                                               15   they missed.
 16        Q. -- Freedom Center?                                  16        Q. Were you paid for this work?
 17        A. In Freedom Center? Yeah, there's Mark and           17        A. No.
 18   Evan Westcott.                                              18        Q. Okay. Were you under contract with St. Louis
 19        Q. Can you spell that last name?                       19   County?
 20        A. I think it's W-e-s-t-c-o-t-t. I think --            20        A. For training in certain circumstances, but not
 21        Q. Are they --                                         21   for the drug interdiction activity.
 22        A. -- Evan We- -- I think Evan Westcott is the         22        Q. So, what exactly was your role? You said
 23   Registered Agent for that LLC right now.                    23   whenever a boat or metal was involved. What exactly
 24        Q. Are they involved in the day-to-day management      24   would you do to help?
 25   of Freedom Center?                                          25        A. So, on one bus I remember, you know, from


                                                                                         22 (Pages 82 to 85)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 23 of 122 PageID #:
                                    1442
                                                    Page 86                                                         Page 88
  1   years ago, there was a pontoon boat that was being towed     1   forgot to turn it off after the break.
  2   by a pickup truck and they couldn't get the dogs to hit      2           I'm sorry about that. Go ahead.
  3   on it and they had me inspect, walk around the boat and      3        Q. Did you mention that you trained St. Louis
  4   look at it. And the pontoons had fresh welds on the end      4   County SWAT --
  5   caps. And, you know, aluminum oxidizes white. It             5        A. I have --
  6   doesn't rust red like steel does. And I noticed that         6        Q. -- members of St. Louis --
  7   there was no white oxidation on the welds and that told      7        A. I have had St. Louis County SWAT officers in
  8   me that they had removed that cap and rewelded it very       8   my training classes.
  9   recently. And, of course, they found drugs in the            9        Q. Okay.
 10   pontoon when they inspected that area.                      10        A. As well as St. Louis City officers.
 11        Q. Were you -- Was this informal and why were you      11        Q. Did you have a contract with St. Louis County
 12   on these ride-alongs with St. Louis County officers?        12   to provide training to their SWAT team?
 13        A. Well, I had developed friendships with              13        A. No, they would see us offer a class and their
 14   officers that I had trained and, so, some of the officers   14   lieutenant or sergeant would call me and say do you have
 15   that had been in my training classes became close           15   a spot in the class for one of my guys, and if we did,
 16   friends. Like, for example, Lieutenant Bob Cooney of        16   we'd put them in there. If we didn't, we'd say we'll
 17   St. Louis City PD, my wife and I used to go and have        17   catch you next class.
 18   dinner with his wife and we used to go to ball games        18        Q. Have you ever been involved with the execution
 19   together with the Cantrells. Jeremy Cantrell was married    19   of a search warrant?
 20   to Mike Shannon's sis- -- to Mike Shannon's daughter and,   20        A. Not that I re- --
 21   so, I would go to the ball games with Jeremy. And, so,      21           MR. DOWD: Let me --
 22   when they had difficult things that they wanted more        22        A. -- recall directly.
 23   technical expertise on, they would call me and say, Hey,    23           MR. DOWD: Let me in- -- Let me interpose an
 24   Sam, will you give me a hand with this? And I would take    24      objection as to it being vague, the use of the term
 25   time and go and help them with whatever issue they were     25      "involved."


                                                    Page 87                                                         Page 89
  1   dealing with at the time.                                    1            MS. MCGOWAN: Sure, I'll rephrase.
  2        Q. So, you were helping --                              2            MR. DOWD: Object to the form.
  3        A. 'Cause -- Because they were my friends.              3                (Questions by Mr. Dowd)
  4        Q. You were helping individuals you developed a         4        Q. Mr. Andrews, have you ever accompanied a
  5   relationship -- a personal relationship with?                5   police officer or a SWAT team or a Federal agent on the
  6        A. Through -- Through training. You know, I             6   execution of a search warrant at a home?
  7   originally met them by training their SWAT team guys and     7        A. Not a live warrant. We've done it an awful
  8   then I would develop friendships with the leadership and     8   lot in training, but not on a live warrant scenario.
  9   some of the sharper guys on the SWAT teams.                  9        Q. Okay. And same question. I gave a home as an
 10        Q. How many times did you accompany St. Louis          10   example, but have you ever accompanied any law
 11   County officers on --                                       11   enforcement agent on the execution of a search warrant at
 12        A. On ride-alongs? Probably --                         12   a business?
 13        Q. -- ride-alongs, sir?                                13        A. Not on a live warrant, but in training,
 14        A. -- six -- six or seven.                             14   extensively.
 15        Q. Have you ever served on a SWAT team?                15        Q. And are you, yourself, POST certified?
 16        A. No, you asked me if I was a police officer.         16        A. You don't get POST certified as an individual.
 17   The answer is no.                                           17   POST certified is a training certification that's
 18        Q. No, you've never served on a SWAT team?             18   attached to a course material that's written down and
 19        A. No, I'm not a SWAT officer. I've never held a       19   documented in writing. Doesn't work --
 20   police commission or a Class I commission in the state of   20        Q. Are you --
 21   Missouri.                                                   21        A. -- that way.
 22           (Cell phone ringing.)                               22        Q. Do you hold any law enforcement
 23        A. Let me turn my --                                   23   certifications?
 24        Q. Have you ever --                                    24        A. I answered that question. No.
 25        A. Let me turn my phone off. Excuse me. I              25        Q. You would agree that POST provides curriculum


                                                                                         23 (Pages 86 to 89)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 24 of 122 PageID #:
                                    1443
                                                    Page 90                                                          Page 92
  1   to law enforcement training academies; correct?              1   of this document, you state that in 2001, you conducted
  2        A. No, I wouldn't agree to that. I would say            2   Missouri Peace Officer Standards and Training
  3   that private entities submit course material and the men     3   certification and SWAT sniper training for ten Missouri
  4   at POST review that material for its viability and           4   law enforcement agencies, including St. Louis County.
  5   they'll either certify it or they won't certify it, but      5   Now, you testified before that you didn't actually
  6   I'm not under the impression that POST provides any          6   perform POST training for the County, you performed --
  7   specific original source material. Never seen it.            7   you had an officer with St. Louis County participate in
  8        Q. Have you taken any classroom training or other       8   one of your classes; is that true?
  9   training that involves POST certified material?              9        A. That's not what I said, no, ma'am.
 10        A. Absolutely. From a company in Maryland,             10        Q. All right. How did I misstate your earlier
 11   Tactical Operations, I've taken hostage rescue course and   11   testimony?
 12   active shooter courses that were all POST certified.        12        A. I'm not sure. Do you have a question? 'Cause
 13        Q. In which state?                                     13   that's not -- What you said's not correct. That's not
 14        A. Which state was -- was the training?                14   what I said.
 15        Q. Correct.                                            15        Q. Well, I believe your testimony was that you
 16        A. You know, I'm -- I'm not sure my memory's that      16   didn't have a contract with St. Louis County to provide
 17   good, but I attended it with an officer, a lieutenant of    17   training to their SWAT team. Is that -- that true?
 18   the -- of the Ballwin Police Department named               18        A. You know, those things weren't done with
 19   Bob Fritschle. He and I both attended several POST          19   contracts. You know, they're basically done on a
 20   certified courses off- -- offered by Operational Tactics.   20   handshake with the SWAT or -- sergeant or the SWAT
 21        Q. And, sir, it's your testimony that the Peace        21   lieutenant and they say, Hey, if you come do this
 22   Officer Standards and Training Program does not license     22   training for us, I'll get you a check next week or I'll
 23   peace officers?                                             23   get you a check in three weeks, but we want -- we want
 24        A. Well, my understanding is that it's a state         24   some training done on this, can you come do that, and I
 25   commission by state. So, when an officer goes through an    25   would say yes, I would show up to their range, typically,


                                                    Page 91                                                          Page 93
  1   academy, they receive a Class I commission from their        1   or find a range to do the training. We would conduct the
  2   work in certification and testing in the academy. I'm        2   training and then they would cut me a check down the
  3   not sure that -- that POST is the originator of that         3   road.
  4   certification. I mean it could be, but my understanding      4        Q. When did you perform the training with
  5   it was always done by the State of Missouri.                 5   St. Louis County, did you perform that in 2001?
  6        Q. Correct. And is it your understanding in             6        A. Well, I did training with St. Louis County
  7   Missouri, for example, POST does not license individual      7   over a period of years just like I did with St. Louis
  8   peace officers?                                              8   City PD. We had Neil Terry and Mark Mitchell and myself
  9        A. I don't know if that come -- I don't know if         9   do a large sniper training for the eastern half of
 10   the Commi- -- It's a commission, it's not a license, it's   10   Missouri. We sent out notices and offered the course to
 11   called a Class 1 commission, and I don't know what the      11   a lot of police departments in the eastern half of
 12   formal structure of that is. You're out of my area of       12   Missouri and St. Louis County sent Dan Cunningham was
 13   expertise as far as the logistics of that.                  13   their sniper at the time. He eventually went to fly in
 14        Q. All right, I'm going to turn now to Exhibit B,      14   helicopters. Franklin County sent Jeff Hartwig.
 15   the document that was previously marked as Exhibit B.       15   Sergeant Jerome Klipfel of St. Louis City PD was himself
 16   Sir, do you recognize this?                                 16   a student in the course and you had five other snipers
 17        A. Yes.                                                17   from St. Louis Metropolitan PD in that course as I
 18        Q. All right. Sir, do you agree that this is an        18   remember.
 19   Affidavit that you authored on behalf of the Plaintiffs     19        Q. All right, let's focus on the training that
 20   in this matter?                                             20   you say you provided to St. Louis City officers. Where
 21        A. Yes.                                                21   did that occur?
 22        Q. All right, and you did this at the request of       22        A. For that course, that's a fairly involved
 23   Mr. Down -- Dowd, I presume?                                23   course, the police sniping course, so we held the
 24        A. Roger that, yes.                                    24   training at two different locations. We held the
 25        Q. I want to jump to Paragraph 4. In Paragraph 4       25   standard structured range and ballistics work at the


                                                                                         24 (Pages 90 to 93)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 25 of 122 PageID #:
                                    1444
                                                    Page 94                                                          Page 96
  1   Bench Rest Rifle Club and we rented the Bench Rest Rifle     1   be able to cash a check if it was made in the name of
  2   Club range for that and then we used the Pacific prison's    2   A.R. Tactical prior to it becoming an LLC?
  3   range for the last two days of the courses doing unknown     3        A. I think I recall back in the day that if you
  4   range work and other tactical movement type work.            4   had a doing business as or whatever, that you could, in
  5         Q. It's true that you did not have a contract          5   fact, have a bank account. You know, things have changed
  6   with the St. Louis -- St. Louis City or St. Louis            6   since 9/11. It used to not be so strict about bank
  7   Metropolitan Police Department to provide training to        7   accounts. You could get bank accounts at a lot of banks
  8   their SWAT team?                                             8   in the name of just about anything you wanted and, so, I
  9         A. There's no contract, but there were invoices        9   probably had an account that said A.R. Tactical and
 10   and checks sent back and forth as I recall. And I'm         10   that's how I cashed the checks. But I guarantee you that
 11   sure --                                                     11   was what was on the invoice and that's who the checks
 12         Q. What year --                                       12   were made to by St. Louis City.
 13         A. -- the St. Louis County or St. Louis City          13        Q. Okay. So, it's your belief that if there were
 14   could find you records of training and -- and invoices      14   any payments made from the St. Louis Metropolitan Police
 15   from A.M. & P.M. and also A.R. Tactical.                    15   Department to you, they would have been written to
 16         Q. Now, any payments made to you or one of your       16   A.R. Tactical or A.M. & P.M.?
 17   companies, would that have been made -- For example,        17        A. Yes, ma'am.
 18   A.R. Tactical, that's a LLC; correct?                       18        Q. Okay. And, sir, A.M. & P.M., what -- what was
 19         A. Depends on when the training was conducted.        19   the nature of the work that A.M. & P.M. did for the
 20   If it was before about 2002, it was a proprietorship. If    20   St. Louis Metropolitan Police Department?
 21   it was after, it was an LLC.                                21        A. Training.
 22         Q. So, prior to 2002, your testimony is that if       22        Q. What kind of training?
 23   there was any payment made by the St. Louis Metropolitan    23        A. So, we worked on sniper weapon system
 24   Police Department to you, it would have been made in --     24   training. We worked on terminal ballistics training.
 25   in your name?                                               25   That was held at the St. Louis City range down near the


                                                    Page 95                                                          Page 97
  1        A. No, it would have been made in A.R. Tactical         1   river off of 55. There was CQB training that was done.
  2   or A.M. & P.M.                                               2   We did training on night vision and illumination of night
  3        Q. Okay. AR -- A.M. & -- I'm sorry.                     3   vision devices. We did training on scopes and optics and
  4   A.R. Tactical, that was registered with the Secretary of     4   CQB optics. We did training on how to develop courses of
  5   State in 2002; correct?                                      5   fire to test various skills. Cleaning weapons, we did
  6        A. Ma'am, we covered that. It was a sole                6   training on how to properly clean and maintain your
  7   proprietorship up to 2002, and then when the training        7   weapons. They had a pretty lax standard for cleaning
  8   increased, training activity increased, we decided to        8   your rifles and were having reliability issues and, so,
  9   restructure it as a Missouri LLC.                            9   they asked me to do a class on that. I mean there was a
 10        Q. Did you have a bank account or some kind of a       10   whole host of things. It's a lot of things that's
 11   financial account in the name A.R. Tactical prior to it     11   probably even hard to remember. I'm probably not even
 12   becoming an LLC?                                            12   recalling 30 percent of it.
 13        A. I would imagine I did. It's, you know, you're       13         Q. How many hours was this training?
 14   talking almost 20 years ago, so it's hard to remember --    14         A. Well, I know the one sniper course they had
 15        Q. Okay.                                               15   six snipers in was a whole week was five days, so it was
 16        A. -- but I'm -- I'm probably sure that I did.         16   almost 50 hours, and the other training, it would be in
 17        Q. All right.                                          17   the hundreds --
 18        A. Had -- I had to have a way of cashing the           18         Q. Who else did --
 19   checks when we trained police officers.                     19         A. -- of hours.
 20        Q. Sir, would you agree that a sole                    20         Q. Who else train -- took -- Strike that.
 21   proprietorship in Missouri is not a distinct legal entity   21            Was anyone else involved with providing this
 22   from the person who runs it?                                22   training?
 23        A. I -- I don't know. You'd have to ask an             23         A. For St. Louis City specifically?
 24   attorney. How would I know?                                 24         Q. Yes.
 25        Q. I just asked because, how is it that you would      25         A. Neil Terry and Mark Mitchell.


                                                                                         25 (Pages 94 to 97)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 26 of 122 PageID #:
                                    1445
                                                   Page 98                                                        Page 100
  1        Q. Do you know, is Neil Terry still in the              1        Q. I'm not under oath today, Mr. Andrews.
  2   St. Louis area?                                              2        A. Oh, I'm sorry, I'm not supposed to ask --
  3        A. Neil Terry has never been in St. Louis area.         3        Q. Rhetorical.
  4   We flew him in under contract to do training, to             4        A. -- questions. You're the one supposed to ask
  5   participate as a contractor as an instructor.                5   the questions. I'm sorry.
  6        Q. Where is he from?                                    6        Q. And, so, following back up, A.M. & P.M., you
  7        A. Albuquerque, New Mexico.                             7   testified earlier that you did some political consulting
  8        Q. And Mark Mitchell, is he from the St. Louis          8   with that group, too. I'm a bit -- You provided
  9   area?                                                        9   political consulting and SWAT team training under the
 10        A. Albuquerque, New Mexico. These are two men          10   umbrella of A.M. & P.M.?
 11   that won the World Sniper Championship there times. I       11        A. Yes.
 12   figured since they both had 15 to 20 years on SWAT teams    12        Q. Any other type of services you provided under
 13   that they'd make excellent SWAT sniper instructors.         13   the arm of A.M. & P.M.?
 14        Q. Were they actually instructing in this course?      14        A. Yes, we talked about the strategic planning
 15        A. Well, we all would take turns based on our          15   stuff for the Department of Defense.
 16   area of expertise, so yes.                                  16        Q. Anything else?
 17        Q. What topics did you teach versus what topics        17        A. Technology training.
 18   did Mr. Terry and Mr. Mitchell teach?                       18        Q. To whom did you provide technology training
 19        A. So, I worked on the fundamentals of the             19   with A.M. & P.M.?
 20   marksmanship, which are sight alignment, shoulder           20        A. St. Louis City PD is one.
 21   pressure, trigger control, breath control, and              21        Q. What -- What did you train on?
 22   follow-through.                                             22        A. Thermal.
 23           (Clarification by the reporter.)                    23        Q. Thermal what?
 24        A. So, I -- I think in the -- in the course that       24        A. Sights. Thermal technology, night vision
 25   St. Louis City had six snipers in, I worked -- I trained    25   technology, and emissivity.


                                                   Page 99                                                        Page 101
  1   people on the marksmanship side, the fundamentals of         1        Q. What is Mr. Michelli (phonetically) -- I'm
  2   marksmanship, which are shoulder pressure, sight             2   sorry, I can't pronounce his name.
  3   alignment, breath control, trigger control,                  3        A. Matteucci.
  4   follow-through, shooting through glass, and shooting         4        Q. Matteucci?
  5   moving targets and also identifying things of tactical       5        A. Matteucci.
  6   significance, which is an observation skill that we teach    6        Q. What is his background?
  7   our police snipers.                                          7        A. You know, you'd have to ask him. He's highly
  8        Q. Was this training just for SWAT team members?        8   skilled in computer technology, I'll tell you that.
  9        A. Yes.                                                 9        Q. Okay. And A.M. & P.M. was his company;
 10        Q. Did you provide BearCat training?                   10   correct?
 11        A. Did you say BearCat training?                       11        A. I believe so.
 12        Q. Yes.                                                12        Q. Did he provide any SWAT team training to the
 13        A. No, ma'am, we -- back then, not a lot of teams      13   St. Louis Metropolitan Police Department?
 14   had BearCats and, so, that wasn't a common thing. I know    14        A. He wasn't involved in the training. He was
 15   St. Louis City got one and they -- they -- they chose to    15   more on the political side. He would only ask me for
 16   get one, to acquire one to -- for downed officer rescue,    16   help if he wanted strategic planning on the political
 17   but that wasn't something that I was involved in.           17   side or he wanted to understand something about
 18        Q. Did you do any tactical training involving          18   technology or security for a candidate.
 19   ballistic shields?                                          19        Q. Was anyone else involved with A.M. & P.M.?
 20        A. Yes.                                                20        A. I'm sure there were, but you'd have to ask
 21        Q. Did any of your training with the St. Louis         21   Mr. Matteucci.
 22   Metropolitan Police Department involve forensic crime       22        Q. Do you know where he currently lives?
 23   scene investigation?                                        23        A. I have no idea. I haven't talked to him in
 24        A. No. Why would I train a SWAT officer on             24   over a decade.
 25   forensic crime scene investigation?                         25        Q. How is it that A.M. & P.M. came to provide


                                                                                      26 (Pages 98 to 101)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 27 of 122 PageID #:
                                    1446
                                                  Page 102                                                         Page 104
  1   political consulting work?                                   1         Q. -- St. Louis County, the Metropolitan Police
  2        A. You'd have to ask Mr. Matteucci that. That           2   Depart- -- St. Louis Metropolitan Police Department.
  3   wasn't my area.                                              3   What other agencies? There's eight other agencies --
  4        Q. Okay. Was there anyone else to your knowledge        4         A. You know --
  5   involved with A.M. & P.M. that provided training to the      5         Q. -- that we haven't discussed.
  6   St. Louis Metropolitan Police Department?                    6         A. -- that -- that was almost 20 years ago, but
  7        A. Yeah, we talked about Neil Terry and                 7   as I recall, Franklin County had people there, Jefferson
  8   Mark Mitchell and --                                         8   County. You know, Dave Marshak's the sheriff of
  9        Q. Oh --                                                9   Jefferson County. I know he came and audited the course.
 10        A. -- people --                                        10   There were agencies from around the eastern part of
 11        Q. -- setting --                                       11   Missouri. Mostly sheriffs' departments. We also had
 12        A. -- like that.                                       12   Ballwin City PD. Bob Fritschle came and also a gentleman
 13        Q. -- aside, were they on contract with                13   Tom Koch, an officer named Tom Koch, from Ballwin came.
 14   A.M. & P.M.?                                                14   I recall them being there. I know Jeff Hartwig from
 15        A. Yeah, they were just paid on a short-term           15   Franklin County was there. Just my memory, you know,
 16   contract to come in and train for specific things.          16   I've only got about half of the class, honestly, because
 17        Q. How did A.M. & P.M. -- Did -- Strike that.          17   of it's been so long.
 18           Did A.M. & P.M. respond to a request for            18         Q. And with any of the law enforcement agencies
 19   proposal from the St. Louis Metropolitan Police             19   you've just listed, did you have a contract with the
 20   Department? How did you come to provide training to the     20   actual law enforcement agency to provide these training
 21   Police Department, City Police Department?                  21   services?
 22        A. As I recall, we did a technology seminar. We        22         A. Once again, we present the class with
 23   brought Mark Caracci, a Navy SEAL operator, decorated       23   information about the class to the agency by fax. If the
 24   Navy SEAL sniper with SEAL Team Six, we brought him in.     24   sergeant of the SWAT team is interested in one of their
 25   He was the vice president of Powell River Laboratories      25   snipers getting training, they would call me and ask if I


                                                  Page 103                                                         Page 105
  1   and we brought him in to do a technology seminar with        1   have a slot in the class. If the class isn't full, we
  2   A.M. & P.M., so it was sort of a joint thing and we          2   put them in the class when they send us a check. That's
  3   invited about 30 different law enforcement agencies and I    3   how it works. There's no -- There's no long-term
  4   believe St. Louis County and St. Louis City SWAT             4   contract for training.
  5   officers, their sergeants attended that technology           5        Q. Okay.
  6   seminar that we did and I think the request for training     6        A. It's all --
  7   precipitated from those relationships or their interest      7        Q. Do you --
  8   in the new technology.                                       8        A. -- done on a -- on a subject matter
  9         Q. What other agencies did you provide sniper          9   course-specific basis based on their needs.
 10   training for?                                               10        Q. From time to time, you've trained individuals
 11            MR. DOWD: I have to object. This has been          11   who were members of these law enforcement agencies;
 12       asked and answered numerous times.                      12   correct?
 13            MS. MCGOWAN: Well, Mr. Dowd, the training is       13        A. Many, many, many times. Hundreds and hundreds
 14       listed on his Affidavit which he submitted, the         14   of hours.
 15       Plaintiffs have submitted in response to the City's     15        Q. Have you ever been brought in by any of the
 16       Summary Judgment Motion, so I -- I believe --           16   police academies and provided training in the context of
 17            MR. DOWD: You've been over --                      17   a police academy?
 18            MS. MCGOWAN: -- witness at issue --                18        A. No, our training is so much more advanced than
 19            MR. DOWD: -- all of this when you went over        19   what they teach in the police academy, we wouldn't bother
 20       his C.V. You went over it all already.                  20   with that. The academies have that covered and they have
 21               (Questions by Ms. McGowan)                      21   a culture and they stick to their culture based on their
 22         Q. Well, Mr. Andrews, your Affidavit states that      22   liability and legal experiences. We provide specialized
 23   you performed sniper training for ten agencies and so far   23   training to SWAT teams. And we did some patrol rifle
 24   I've heard you list --                                      24   classes for Jefferson County for regular officers, but
 25         A. Uh-huh.                                            25   that's not academy, that's not beginners; that's


                                                                                     27 (Pages 102 to 105)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 28 of 122 PageID #:
                                    1447
                                                  Page 106                                                         Page 108
  1   experienced police officers in that course.                  1        A. Yes, we talked about those, too. Talked about
  2        Q. Do you possess a police instruc- -- instructor       2   the terminal ballistics training, the weapons cleaning
  3   license from POST?                                           3   training. We haven't talked about the ballistic testing
  4        A. No, I think the licensure is done by the             4   we did for St. Louis City in 2011.
  5   course, not by the instructor.                               5        Q. We'll get there.
  6        Q. Okay.                                                6        A. Okay.
  7        A. There may be a POST certification to                 7        Q. Terminal ballistics training, how long was
  8   instruction, but I don't possess it.                         8   that training?
  9        Q. Okay. And I'll tell you I'm -- I'm looking at        9        A. I think about three hours, four hours.
 10   the Missouri Department of Public Safety website and it     10        Q. Did you ever instruct any law enforcement
 11   states that, "An individual may obtain an instructor        11   snipers on how to measure bullet --
 12   license application by contacting one of the licensed       12            (Dog barking.)
 13   basic training centers. Applicants must be sponsored by     13        Q. -- holes with calipers?
 14   a licensed basic training center." Do you possess that      14        A. Hold on one second, please. I have some
 15   license?                                                    15   Pit Bulls that are upset about someone being at the front
 16        A. No, have no need for that. Our training is          16   door.
 17   more specialized than that.                                 17            (At this point, an off-the-record discussion
 18        Q. At any point, did you teach any of the SWAT         18             was had.)
 19   team members who participated in your courses how to        19            VIDEOGRAPHER: At 2:11 p.m., we are going off
 20   reconstruct a shooting incident scene?                      20       the record.
 21        A. No, we don't do crime reconstruction training.      21            (At this point, there was a break taken from
 22   We talked about that.                                       22            2:11 p.m. to 2:20 p.m.)
 23        Q. Did you provide any literature or hand out          23            VIDEOGRAPHER: At 2:20 p.m., we are back on
 24   materials during any of these courses?                      24       the record in the deposition of L. Samuel Andrews.
 25        A. Of course.                                          25              (Questions by Ms. McGowan)


                                                  Page 107                                                         Page 109
  1        Q. Do you have copies of that material?                 1         Q. Mr. Andrews, when we went on break, I realize
  2        A. You know, that was a long time ago. I -- I           2   I left a question pending and my question was whether you
  3   may. I may or may not have some old copies sitting in        3   ever had occasion to teach any SWAT team members during
  4   the bottom of a box somewhere. We've been through two        4   this training how to use a caliper to measure bullet
  5   floods and -- and a lot -- in 20 years since then, so I'm    5   holes.
  6   not sure that -- ten or 20 years, so I'm not sure how        6         A. Yeah, we did some of that in the terminal
  7   much of that survived.                                       7   ballistics class --
  8        Q. And I apologize if this seems repetitive, but        8         Q. Okay.
  9   I'm just trying to understand. The only SWAT sniper          9         A. -- for St. Louis City.
 10   training you did occurred in 2001?                          10         Q. What did that involve, in what context?
 11        A. I'm not sure about the exact dates. I think         11         A. Well, most police officers are not trained in
 12   it was around -- it -- it was around 2000, 2001. That's     12   engineering or machining practices and, so, a lot of them
 13   not the only training we did, but that's some training we   13   didn't even know how to read a caliper or operate it, so
 14   did.                                                        14   it starts with zeroing the instrument properly so that
 15        Q. And did you do one session? Can you describe        15   you have a proper baseline for the instrument measuring
 16   for me the -- the length --                                 16   and then it goes into how to use a temperature-controlled
 17        A. Well --                                             17   ground piece of metal. It's called a gauge. And, so, if
 18        Q. -- of these --                                      18   you have a one-inch gauge, it's supposed to read 1.00
 19        A. -- I --                                             19   when you properly measure that with the caliper. And,
 20        Q. -- courses?                                         20   so, you learn how to zero the caliper, you learn how
 21        A. You asked me that. I told you it was a              21   to -- how to test it with a gauge and make sure it's
 22   five-day course, the one we spoke about specifically        22   measuring properly, and then you learn how to properly
 23   around 2000, 2002; somewhere in there.                      23   measure the hole and how to hold things so that you don't
 24        Q. One five-day course. Any other separate             24   increase the temperature of the area you're measuring
 25   courses?                                                    25   because even your body heat can make a metal part or


                                                                                     28 (Pages 106 to 109)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 29 of 122 PageID #:
                                    1448
                                                  Page 110                                                         Page 112
  1   something grow. We call that the coefficient of thermal      1   there's the physical going out on the range and
  2   expansion. And, so, we don't want that to interfere with     2   witnessing it for yourself so that you understand the
  3   the accuracy of the measurement and, so, we go through       3   principles and see it for yourself. So, it -- it happens
  4   the basic fundamental procedures on how you measure with     4   in both places for very specific reasons.
  5   calipers and with what we call micrometers, which are        5        Q. Did you teach external or terminal ballistics
  6   even more accurate than calipers.                            6   when immediate targets were involved?
  7        Q. Why were you training SWAT team members to           7        A. I'm not understanding your definition of
  8   measure bullet holes with calipers, what was the purpose?    8   "immediate." Could you be a little more definitive
  9        A. They asked. They wanted to know.                     9   there?
 10        Q. Okay, informally; that wasn't a topic you had       10        Q. I suppose close range targets.
 11   planned on teaching at the outset?                          11        A. So, in close quarters battle, we rely more on
 12        A. No, when we go into terminal ballistics, we         12   the terminal ballistics instruction and less on the
 13   do -- we do teach that normally, whether they ask for it    13   trajectory instruction because the bullets are very
 14   or not, but they specifically requested that. And I         14   straight-line inside 30 yards. Gravity doesn't have much
 15   don't know if it was a curiosity about handloading or if    15   time or distance to affect them, so we don't spend a lot
 16   it was curiosity about Eric, who had just been shot, or     16   of time on trajectory, but much more on the terminal
 17   the autopsy that they had just done on the perp that they   17   side.
 18   shot on one of the -- one of the warrants served, but       18        Q. So, turning back to Exhibit B, your Affidavit,
 19   there was a lot of curiosity about bullets and              19   when that's back up, you state in Paragraph 1 that in the
 20   projectiles and holes from St. Louis City SWAT because a    20   early 2000 time frame, one of your companies retrofitted
 21   couple of the warrants that they had served in recent --    21   six Remington 700 sniper rifles, removing their scopes
 22   in the very recent past.                                    22   and mounts, and replaced them with higher quality
 23        Q. And what were you doing measurements on, what       23   Nightforce scopes and mounts?
 24   material were you performing these measurements on?         24        A. Yes, ma'am.
 25        A. Oh, we did it on cardboard, we did it on            25        Q. And I wanted to ask you some questions about


                                                  Page 111                                                         Page 113
  1   paper, we did it on walls, we've done it on ballistic        1   that.
  2   gelatin, we -- you know, a bunch of different surfaces so    2        A. Sure.
  3   they get sort of a broad range of how bullets interact       3        Q. So, essentially, what company did you perform
  4   with materials when they impact them.                        4   that work with?
  5        Q. And did you teach anybody trajectory                 5        A. It would either be A.M. & P.M. or
  6   determinations during the SWAT team training?                6   A.R. Tactical. I suspect that would have been under
  7        A. Well, in the sniper training, that's                 7   A.R. Tactical.
  8   mandatory. You've got to have an intimate understanding      8        Q. Essentially, you were replacing old scopes and
  9   of trajectory, bore line, sight line, how they interact,     9   mounts with a mount and scope that were higher quality;
 10   how bullets change direction when they hit different        10   correct?
 11   medium. That's absolutely critical in the understanding     11        A. They weren't old; they were just not very
 12   of how to control your projectile --                        12   good. Low quality.
 13        Q. How about --                                        13        Q. All right. Pre-existing scopes and mounts --
 14        A. -- because you --                                   14        A. So --
 15        Q. Oh, sorry, go ahead. I interrupted.                 15        Q. -- with --
 16        A. Well, not all bullets hit their target, so          16        A. -- here was --
 17   from -- you have to -- one of the fundamentals is you       17        Q. -- different --
 18   have to know your foreground, your background, your         18        A. -- here was --
 19   surrounding area, and if you miss, you have to be able to   19        Q. -- ones?
 20   properly assess the risk involved in missing if you're      20        A. -- here's what precipitated that particular
 21   firing at a perp.                                           21   contract -- that particular work. Jerome Klipfel, the
 22        Q. Was this on the range or was this in a              22   sergeant, and Lieutenant Bob Cooney both had complained
 23   classroom setting?                                          23   profusely to me about the sniper weapon systems riding
 24        A. Both, 'cause there's instruction on the white       24   around in the trunks of cars and then pulling them out
 25   board, there's instruction in the handouts, and then        25   after 30 days to verify zeros and the zeroes of the


                                                                                     29 (Pages 110 to 113)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 30 of 122 PageID #:
                                    1449
                                                  Page 114                                                         Page 116
  1   weapon systems wandering and not being where they zeroed     1   running.
  2   them when they put them in the trunk and I explained to      2       Q. Did anyone discuss with you whether or not
  3   them the erector tube problem with the Leupold scopes and    3   they were happy with the purchase?
  4   the mount systems were inferior and were vibrating loose     4       A. Yeah, Lieutenant Mike Deeba said they were the
  5   and I gave them a fix for that and we made their             5   most amazing weapon systems they'd ever had, certainly
  6   wandering zero problem go away.                              6   the most accurate they'd ever used. And there was one
  7       Q. So, just to be clear, you replaced                    7   issue, I think we got some Loctite on a trigger and they
  8   pre-existing scopes and mounts with higher quality scopes    8   had problems with the trigger reset on one of the guns,
  9   and mounts?                                                  9   but we pulled the pin out and cleaned up the Loctite that
 10       A. We went from two-piece mounts and cheap rings        10   had squeezed out and -- and freed that up so the trigger
 11   to one-piece mounts that were epoxy bedded to the           11   could reset properly. I won't say there wasn't a single
 12   receivers and high quality sturdy tactical quality rings    12   issue, but overall, they told me they were absolutely
 13   and a scope that was probably four times the price of the   13   amazing and incredibly accurate.
 14   scope they had.                                             14       Q. Did they make additional purchases?
 15       Q. Did you personally perform this work or did          15       A. From me?
 16   someone at -- someone else perform the work at one --       16       Q. Yes.
 17       A. I --                                                 17       A. After the sniper weapon systems?
 18       Q. -- of your --                                        18       Q. Correct.
 19       A. -- actually --                                       19       A. After the semi-autos? No, I think Ferguson
 20       Q. -- companies?                                        20   came along pretty soon after that and I think that the
 21       A. I personally performed the sniper weapon             21   law enforcement agencies locally in St. Louis took a
 22   system work.                                                22   completely different attitoward (sic) -- attitude towards
 23       Q. And then did you sell any other equipment to         23   me and my company after we went up on the rooftops and
 24   the St. Louis Metropolitan Police Department?               24   guarded businesses and people sleeping in apartments in
 25       A. Yes, I've sold a number of things to them over       25   Ferguson. It didn't help my law enforcement business,


                                                  Page 115                                                         Page 117
  1   the years. We've done better triggers for their AR-15s.      1   I'll just tell you that.
  2   I know they don't use those much anymore. They've gone       2             MR. DOWD: I'm going to -- I'm going to object
  3   to the 416. But we did -- Back then, all they had were       3        to the que- -- the answer as being nonresponsive.
  4   hand-me-down AR-15s and, so, we pleased them with more       4         Q. And by, you're referring to your work with
  5   accurate barrels, we replaced their iron sights with red     5   YETI, I believe, or the Oath Keepers?
  6   dot sights. We changed the stocks. We changed the            6         A. (No response.)
  7   triggers to higher quality triggers. We basically            7         Q. Oath Keepers; correct?
  8   accurized their weapon systems.                              8         A. Well, there were some Oath Keepers in
  9        Q. When did you replace the triggers?                   9   Ferguson, not very many, though. Most of them were my
 10        A. My memory's not that good, I'm sorry. I just        10   friends.
 11   can't remember.                                             11         Q. Okay. And when you went -- You referred to
 12        Q. And when did you perform the other work you've      12   guarding property in Ferguson. What months of two
 13   just described?                                             13   thousand -- When did you do that?
 14        A. Well, I think that the sniper weapon system,        14         A. I want to say if you remember when the
 15   the scope stuff, was the earliest stuff, so that could      15   Michael Brown case was waiting for the grand jury
 16   have been as early as 1999, maybe 2001, 2002, somewhere     16   announcement, and I think that came on a Monday night and
 17   in that time frame, and then we did the AR work             17   it was the Monday before Thanksgiving in 2014, and as I
 18   subsequent to that and then we built them I think, if I     18   recall, we were there Monday, Tuesday, Wednesday,
 19   remember, five or six AR-10s around the 2011 time frame.    19   Thursday for about three weeks.
 20   I think there was an organization that fundraises for       20         Q. And you were associated with the Oath Keepers
 21   police agencies and they paid the bill and we made them     21   at that point in time; correct?
 22   six semi-auto sniper weapon systems and I think we          22         A. Well, the -- the Oath Keepers tried to
 23   transferred the scopes that we put on the bolt guns to      23   associate me with them, but, you know, I -- they sent a
 24   the new semi-auto sniper weapon systems. And as far as I    24   few people to help out. We turned a lot of them
 25   know, those -- those weapon systems are still up and        25   away 'cause they weren't qualified. And there were four


                                                                                     30 (Pages 114 to 117)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 31 of 122 PageID #:
                                    1450
                                                  Page 118                                                         Page 120
  1   or five that were, so we let them help.                      1        Q. What did they --
  2        Q. Who were the Oath Keepers, what is that              2        A. And the on-
  3   organization?                                                3        Q. -- tell people?
  4        A. It's a crooked organization run by a guy.            4        A. I don't -- You know, I -- I think -- I think
  5   What is his name? I'll think of his name in a second.        5   they had me listed as a state leader or something like
  6   Stewart Rhodes. And this guy created a patriot               6   that. And the only reason they did that is because I was
  7   organization to self-enrich himself and basically lied       7   the guy leading the operation in Ferguson that they sent
  8   and scammed people out of hundreds of thousands of           8   a few people to, but there were 80 people involved in
  9   dollars.                                                     9   that. Only about four or five of them were Oath Keepers.
 10        Q. All right, and then I've -- I've seen that          10   Oath Keepers has a way of trying to commandeer every
 11   you're also associated with a group you referred to as      11   situation and get as much media as they can and I agreed
 12   YETI. What is YETI?                                         12   to -- to bring them up in my media interviews to get them
 13        A. YETI was a Facebook page that we put up             13   some media exposure and I regretted doing it, frankly.
 14   that -- that stood for You Exterminating Tyrant Ideology    14        Q. So, you've testified that Oath Keepers listed
 15   and we did it as a satire site.                             15   you on their website at some point in time without your
 16        Q. Did you ever hold a leadership position in          16   permission as -- as a --
 17   Oath Keepers?                                               17        A. I never --
 18        A. Well, they tried to get me to be the leader of      18        Q. -- l- --
 19   the Missouri Oath Keepers and I declined, you know, but     19        A. I -- Yeah, I never --
 20   they -- I think they listed me on the website for a few     20        Q. -- leader?
 21   months, but I never accepted the position and, honestly,    21        A. -- gave them permission to list me as a state
 22   I just don't even want to be associated with them under     22   leader.
 23   any circumstances ever.                                     23        Q. A state leader?
 24        Q. Did you provide any interviews to news -- news      24        A. You know, they just -- they did that.
 25   outlets or journalists where you claimed an association     25        Q. Did you, yourself, ever identify you, your --


                                                  Page 119                                                         Page 121
  1   with Oath Keepers?                                           1   Did you, yourself, ever identify yourself as a Oath
  2        A. Hundreds. Hundreds during the Ferguson. I            2   Keeper leader in interviews with journalists?
  3   was interviewed by China, Russia, France, Spain,             3        A. Well, the interviews that I did with
  4   Great Britain, Sky News, Fox News, NBC, ABC, you name it.    4   journalists were surrounding the Ferguson riots and
  5   Every internet news agency and every big national news       5   events and, so, I absolutely did identify as an Oath
  6   agency wanted to talk to me for about a three-week period    6   Keeper and as the person leading the operation in
  7   of time.                                                     7   Ferguson, but not specifically. You know, now did -- did
  8        Q. And did you ever represent yourself as a             8   media people print Oath Keeper leader says this or that?
  9   member of the Oath Keepers or part of the leadership         9   Of course they did. But it wasn't something that I laid
 10   group?                                                      10   claim to; it was something that media people printed
 11        A. Well, I originally sent them some money to          11   because they -- they felt like it or Stewart Rhodes told
 12   join Oath Keepers and, so, the answer shortly is yes.       12   them that or it wasn't something that -- that I -- that I
 13   They never sent me a membership card, they never sent the   13   necessarily wanted or pursued.
 14   things they said they were going to send and I pretty       14        Q. Under what circumstances did your association
 15   quickly distanced themselves -- distanced myself from       15   with the Oath Keepers come to an end?
 16   them because of some of the corruption I saw involved in    16        A. When I outed Stewart Rhodes for some of the
 17   the organization. So, in the short term, the answer is      17   racist e-mails that he sent me, the leader of Oath
 18   yes; in the long term, try to get as far away from those    18   Keepers. I had talked to both he and the vice president,
 19   people as I could.                                          19   Steve Homan, about arming people, law abiding citizens,
 20        Q. So, just to make sure I understand, you did or      20   and training them on how to defend themselves properly
 21   did not hold a leadership position with Oath Keepers at     21   with firearms and Stewart was angry. He sent me an
 22   any point in time?                                          22   e-mail saying you can't be training black people with
 23        A. Technically, no. Now, they listed me as a           23   firearms because I'm getting pushback from my police
 24   Missouri State leader, but I never accepted the position.   24   officer members and this is costing me a lot of money.
 25   They just told people that.                                 25   And I sent that e-mail to a -- a reporter for the


                                                                                     31 (Pages 118 to 121)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 32 of 122 PageID #:
                                    1451
                                                  Page 122                                                         Page 124
  1   New York Times and he published a story about it and         1   was generally three to five hundred dollars a day
  2   the -- the whole thing blew up and it was just kind of       2   depending on what we were doing and what we had to pay
  3   funny.                                                       3   the range. If it was training at the St. Louis City
  4        Q. And you cited your involvement with the Oath         4   range that used -- that was still open back then, it was
  5   Keepers, your association, as a reason that you believe      5   less than it was if we had to rent Bench Rest Rifle Club,
  6   that the St. Louis Metropolitan Police Department no         6   you know, a section of that club for training. It just
  7   longer ordered equipment from you; is that true?             7   depended. And then we also trained out at the facility
  8        A. I can tell you this: I probably sold 40 to 50        8   at Highway 94 and 40, the Federal facility that's
  9   thousand dollars worth of stuff every year to police         9   southwest of that intersection that's all blocked out on
 10   departments back in 2010, '11, '12, '13 kind of thing,      10   Google Earth. You can't see it 'cause it's sensitive.
 11   and as soon as Ferguson was over, I closed my business      11   We did some --
 12   for three weeks to go up there and guard people, and as     12        Q. And what is the name of that facility?
 13   soon as I got back, I never saw another police officer      13        A. I don't know the exact name, but it's -- it's
 14   other than a state trooper, who was my friend, walk         14   the only Federal facility out there south of the high
 15   through the door of my business, so the timing would be     15   school, Francis Howell, south of 40 and we did a couple
 16   incredibly conspicuous if it wasn't that. I wouldn't        16   days of training out there with St. Louis City SWAT as
 17   under -- I wouldn't have an explanation if it wasn't        17   well.
 18   that.                                                       18        Q. When you provided these courses, did you
 19        Q. Okay. Just to recap a few things, how many          19   administer a pretest and a posttest to determine whether
 20   separate presentations did you give to the St. Louis        20   or not the students had absorbed the materials you
 21   Metropolitan Police Department SWAT team in 2001?           21   presented?
 22        A. I -- I don't -- I can't give you a number.          22        A. Normally we don't do a pretest because
 23   That's too far back. My memory's not that good.             23   Sergeant Klipfel and -- and Bob Cooney had a pretty good
 24        Q. So, were these presentations provided as part       24   idea of where the skills were of each operator, but we
 25   of any kind of purchase agreement? Were they made in --     25   almost always did a posttest. There was always -- almost


                                                  Page 123                                                         Page 125
  1        A. So --                                                1   always a course that we wanted to see them reach a
  2        Q. -- connection with a sale you made to the            2   certain standard on as far as proficiency and percentage
  3   Police Department?                                           3   of hits.
  4        A. So, there's probably three different                 4        Q. All right, and you said you were not sure if
  5   categories you could put all of those in. There's the        5   you still have any of the course material that you
  6   situation where I would sell them equipment and they         6   provided to the St. Louis SWAT team --
  7   would request training on that specific equipment.           7        A. Yeah, I just --
  8   There's situations where they would request training on a    8        Q. -- in storage?
  9   specific subject matter; night vision, thermal, CQB          9        A. -- don't -- I just don't know how -- I had
 10   tactics, patrol rifle tactics. There's a situation where    10   four feet of water in my business in Eureka twice, in
 11   Sergeant Klipfel would call me and say, Hey, we've got a    11   2016 and 2017, and I just don't know how much of that
 12   training day at Bench Rest. Bob Cooney can't make it.       12   paperwork survived. I've still got boxes from the move
 13   Will you come up and help me run the training for that      13   that I haven't even looked at. It's possible. I just --
 14   day? Now, on probably two-thirds of those days, I would     14   I just haven't dug that deep.
 15   get a check from St. Louis City PD sent to either           15        Q. Okay. We've talked about the training that
 16   A.M. & P.M. or A.R. Tactical. On a few of those, I just     16   you provided in 2001 and I see also that you state that
 17   told Jerome don't worry about it, enjoyed spending the      17   you provided terminal ballistics tests -- you conducted
 18   day with you, we got some good stuff done in the            18   terminal ballistics tests with the SLMPD in 2010 to 2012.
 19   training, let's just call it good. And sometimes he         19        A. Somewhere in there, yes, ma'am. I have
 20   would give me ammo, say, Here, here's a box of .223.        20   pictures from that training as well that I found the
 21   Thanks for coming out.                                      21   other day if you're interested.
 22        Q. In circumstances where you were paid for            22        Q. Who's depicted in those photographs; do you
 23   providing -- for giving those presentations, how much       23   know?
 24   were you paid?                                              24        A. Ser- -- Sergeant Klipfel, five to eight
 25        A. I can't even recall. It was generally -- It         25   members of the SWAT team, Lieutenant Deeba, the armorer


                                                                                     32 (Pages 122 to 125)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 33 of 122 PageID #:
                                    1452
                                                  Page 126                                                         Page 128
  1   at the time. I think his name was Bill. He's in some of      1        A. I -- I can't recall. It was probably -- It
  2   the pics. We've got the ballistic gelatin in the pics.       2   was -- It was either something small like three to five
  3   We --                                                        3   hundred bucks or it was something that I did gratis to
  4        Q. Where --                                             4   help the -- the team because they had Eric get hurt and
  5        A. We had -- They had a problem with a shoot            5   nobody wanted to see that happen again.
  6   where their .223 ammo overpenetrated a perp and didn't       6        Q. Now, do you have any documentation where
  7   perform and they had to shoot like 30 times at this guy      7   you've listed or memorialized the dates where you
  8   on a couch who kept shooting back at them. Eric was hit      8   provided any of the -- did any of these ballistics tests
  9   in the incident. There's an officer named Eric in the        9   or performed any training with the --
 10   SWAT team, a African-American operator, really good guy,    10        A. I have photo- --
 11   and he was -- he was hit by a couple of the shots from      11        Q. -- officers?
 12   the handgun and Jerome was incensed that the ammunition,    12        A. -- graphs of the test, I mean, with all the
 13   the 5.56 hits that the SWAT team placed on the perp,        13   officers there and myself there. I mean I can certainly
 14   didn't keep him from shooting back and, so, he was deeply   14   try to get those to Mr. Dowd and he can send them to you.
 15   concerned about the ammunition failure and that's when he   15        Q. What --
 16   called for the ballistic gelatin test of the -- of the      16        A. But --
 17   ammo that St. Louis City was using at the time and it       17        Q. What --
 18   actually precipitated a change in the ammo, the             18        A. -- I don't keep paperwork that's ten years
 19   information we got from that test.                          19   old, ma'am. Not even the --
 20        Q. Now, where did you conduct these terminal           20        Q. What --
 21   ballistics tests?                                           21        A. -- IRS requires me to keep paperwork for ten
 22        A. Wherever -- Wherever Jerome told me to go.          22   years.
 23   And I believe it was -- I think it was down south on 55     23        Q. What format are those photographs in, are
 24   at a range south of St. Louis City.                         24   they --
 25        Q. Did you perform any of these ballistic tests        25        A. They're di- --


                                                  Page 127                                                         Page 129
  1   at your -- your own home?                                    1        Q. -- digital or --
  2        A. No, we --                                            2        A. They're digital.
  3        Q. Or your own property?                                3        Q. So, it sounded like there was an issue
  4        A. No, we made the ballistic gelatin at Jerome's        4   occurring with the ammunition where it was
  5   house the evening before. We made like ten or 12 gel         5   overpenetrating a target; did I under- --
  6   blocks. And then we went to the range off of 55, as I        6        A. Yes, ma'am.
  7   recall, early in the morning and we calibrated them          7        Q. -- stand that right?
  8   properly and then conducted the test. None of this was       8        A. Yes, ma'am, the bullets were too hard, so they
  9   done at my house.                                            9   were passing through the perp and leaving their energy in
 10        Q. Did you ever have any members of the SWAT team      10   a wall or going through a window and winding up in the
 11   or any members of the St. Louis Metropolitan Police         11   neighbor's house kind of thing and that's a bad deal for
 12   Department to your property in Wildwood?                    12   a SWAT team. We don't want overpenetration. We want the
 13        A. Many times.                                         13   energy of the bullet going into the perp and keeping them
 14        Q. When did that occur?                                14   from firing back.
 15        A. Oh, from 1999 to two thousand and -- and ten        15        Q. And the weapons that were being used at this
 16   or eleven. Till -- Till Jerome Klipfel retired, whatever    16   point in time, those were the weapons systems that you
 17   year that was.                                              17   had sold the SWAT team?
 18        Q. Did you have a contract with the St. Louis          18        A. No, that -- Okay, so, there's a little bit of
 19   Metropolitan Police Department to provide the terminal      19   confusion maybe on your part. The sniper weapon systems
 20   ballistics tests?                                           20   that I sold the SWAT team weren't the issue on the raid.
 21        A. Like I said, we don't do this type of stuff on      21   They don't carry long arms into a house when they do a
 22   contracts. We -- We do an agreement: Can you do this        22   raid. The issue was with the .223 and the 9 mil. ammo
 23   for this amount? Okay, I'll have someone in Accounting      23   that was used at close quarters range on serving a
 24   get you a check. That's how it was done.                    24   warrant in a home. And I think they breached the front
 25        Q. How much were you paid for this work?               25   door and I think there was a guy laying on the sofa


                                                                                     33 (Pages 126 to 129)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 34 of 122 PageID #:
                                    1453
                                                  Page 130                                                         Page 132
  1   shooting a .45 at the officers and they hit Eric three       1   Was it as goods as the powdered tungsten stuff we sold
  2   times the way Cooney tells the story and Bob said I          2   the SEALs? No, but it was cost-effective and it worked
  3   stepped in the doorway and fired four rounds. Other          3   way better than what they had.
  4   officers had hit this guy multiple times and not stopped     4        Q. Now, with regard to your recommendation for
  5   him, he was still shooting. And when Cooney hit him four     5   the Hornady; Do I have that right? How do you spell
  6   times, he finally stopped firing. And I think there was      6   that?
  7   over 30 bullets in this guy or through this guy and          7        A. H-o-r-n-a-d-y.
  8   Jerome was really upset about it. He called me from the      8        Q. Is that the same ammunition that was being
  9   autopsy room and said we have to talk and we're going to     9   utilized by the SWAT team on the day of the
 10   have to do a test and figure this out, and that's what      10   officer-involved shooting that we're here to discuss?
 11   precipitated the ballistic gelatin test around 2010 or      11        A. Well, when I looked at the evidence of the
 12   '11.                                                        12   brass cases that I saw, some of them did say -- had
 13        Q. So, it's your testimony that the weapons that       13   Hornady headstamps. Now, I can't tell you what
 14   were being used when the ammunition was overpenetrating     14   projectile was used, but I can tell you that the brass
 15   targets was not being fired through any weapon system       15   was definitely Hornady.
 16   that you provided to the SWAT team?                         16        Q. Okay. So, we've spent some time talking about
 17        A. I think that -- I think the weapons that they       17   your background. Is there anything -- Do you have any
 18   used were .223s that they had purchased from H&K and some   18   other experience, training, qualifications which you
 19   of the hand-me-down ARs that fired .223. Now, they've       19   believe equip you to give an opinion in this
 20   got all new weapon systems now. This was back in 2010.      20   officer-involved shooting case?
 21   So, none of the -- I don't think any of these weapons did   21        A. Ma'am, I've trained thousands of men on
 22   I provide to St. Louis. Now, I may have put a red dot       22   firearms in my career, including military at Fort Polk,
 23   sight on it or something like that, but I don't think       23   and Fort Bragg, including police officers here in
 24   these are weapons that my company built. I didn't           24   Missouri and also in California with officers from states
 25   originate the serial number. I think these were things      25   all over the West. I've done contract engineering work


                                                  Page 131                                                         Page 133
  1   that they had bought from H&K. I think the G36s and some     1   for ammunition manufacturers. I've done research and
  2   of the AR-15s that they had hand-me-downs through            2   development with my own companies to develop effective
  3   military programs, I think those were the weapons that --    3   ammunition. I believe I sold thousands of rounds to the
  4   that were used on that particular scenario where Eric got    4   police officers that work in the zoo to guard the
  5   shot.                                                        5   St. Louis City Zoo, ammo that I've manufactured. I've
  6        Q. So, forgive me if you mentioned this, but what       6   done R&D on ammo that the highest speed SWAT teams and
  7   ammunition changes were made on the basis of the data you    7   Special Operations team use in the whole world and, so,
  8   generated from the ballistics testing?                       8   if I'm not qualified to talk about bullets, trajectories,
  9        A. So, my recommendation was that they go to a          9   and -- and what works in a tactical environment from an
 10   Hornady round that had a more frangible bullet. The         10   ammunition standpoint, I don't know who is. They come to
 11   armorer had some deal with Winchester and they were using   11   me for advice. I don't go to them for training.
 12   this Winchester Ranger .223 soft-point leaded bullet and    12        Q. All right, have we discussed all of that
 13   this thing was just poking small holes and not              13   training and experience that you claim is relevant to the
 14   transferring any energy to the perp and it literally put    14   opinions you've rendered in --
 15   the officers at enormous risk. I mean it was a -- it was    15        A. Every- --
 16   a -- it was a bad deal. This armorer I think was            16        Q. -- this case?
 17   negligent in his selection of ammo. And, of course, he      17        A. Everything that you've asked me about we've
 18   had authority to choose the ammo. And Jerome and this       18   discussed.
 19   armorer would fight constantly about this problem. And      19        Q. Okay. There's nothing we're leaving out?
 20   then when Eric got shot, Jerome, he blew his stack, he      20        A. Ma'am, I've been doing this for the better
 21   was so angry about all of this, and that's what             21   part of 35 years. I can promise you that I can't recall
 22   precipitated the test and I recommended they go to a        22   every training scenario I've been, every person I've
 23   Hornady frangible ammo and I think that's exactly what      23   trained, and every element of every course that I've
 24   they did and that ammo, of course, terminally performs      24   taught.
 25   way better than the ammunition they had previously used.    25        Q. Have we covered --


                                                                                     34 (Pages 130 to 133)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 35 of 122 PageID #:
                                    1454
                                                  Page 134                                                         Page 136
  1        A. No more --                                           1   to people like the Secret Service and the SEAL teams and
  2        Q. -- all --                                            2   the SWAT teams to alleviate these overpenetration and
  3        A. -- than -- No more than you could recall what        3   underpenetration scenarios.
  4   was said in law class back in 2005.                          4        Q. Okay, sir, I -- I'm not --
  5        Q. As you sit here today, do you believe that           5        A. Does -- Does --
  6   you've discussed all the training and experience you have    6        Q. -- sure you've answered --
  7   that is relevant to crime scene investigation?               7        A. -- that answer your --
  8        A. Well, we haven't -- we haven't discussed any         8        Q. -- my question.
  9   of the research and development that my company has done     9        A. -- question?
 10   on terminal ballistics. We haven't discussed any of         10        Q. I don't think so. Let me try again. What
 11   that. Those are long, dry technical descriptions. We --     11   research and development has your company performed, your
 12   We haven't discussed any of the training that I've done     12   companies, that is relevant to crime scene investigation
 13   that has to do with SWAT teams entering homes, when to      13   or the opinions you've rendered in this case?
 14   call a compromise, when to not call a compromise, how to    14        A. Well, all of the terminal ballistics testing
 15   properly do a threat assessment, when to shoot, not to      15   which we've done, which I just talked about, is very
 16   shoot, when to stop shooting. We haven't discussed any      16   relevant. The threat assessment training that we've done
 17   of that stuff and I've been teaching training like that     17   and the R&D that we've done with instructors trying to
 18   to law enforcement agencies for the better part of three    18   find solutions to threat assessment situations --
 19   decades.                                                    19        Q. Okay.
 20        Q. What type of research and development has --        20        A. -- are all --
 21   have you performed in your companies that you think is      21        Q. When you said --
 22   relevant to the opinions you've given in this case?         22        A. -- relevant.
 23        A. Yeah, that's a great question because law           23        Q. -- "threat assessment training," are you
 24   enforcement culturally has traditionally gone with          24   referring back to the training you provided to the SWAT
 25   whatever the FBI chooses. The FBI has a huge budget.        25   team?


                                                  Page 135                                                         Page 137
  1   So, when the FBI does a test and says we like this           1        A. Absolutely. And --
  2   handgun ammo or we like this rifle ammo or we recommend      2        Q. Is this --
  3   using bonded bullets when shooting through glass, most       3        A. -- you know -- And also the develop- -- Go
  4   agencies don't have the budget to do their own test, so      4   ahead. I'm sorry.
  5   they simply go with what the FBI recommends.                 5        Q. I'm asking about you cited research and
  6           Now, my company has seen problem after problem       6   development that your companies had performed. Besides
  7   after problem in police shootings where the ammunition       7   the terminal ballistics, have --
  8   either overpenetrated or underpenetrated and our goal was    8        A. Let me give -- Let me give you an example:
  9   to provide information and technology and solutions to       9   Threat assessment training. Do -- Do you remember the --
 10   law enforcement agencies to alleviate the liability from    10   the Philando Castile shooting up in Minnesota, do you
 11   overpenetration and to alleviate the risk to the officers   11   recall that incident?
 12   from -- from underpenetration scenarios and, so, we've      12        Q. Let's describe it for the record. The
 13   done enormous testing with various powders, bullets,        13   jurors --
 14   twist rates of barrels, different mediums, different        14        A. Okay.
 15   types of ballistic materials, shields, armor plates, soft   15        Q. -- may not be.
 16   armor, tested all of these things trying to come up with    16        A. So, for the record, we have a non-criminal in
 17   solutions that alleviate the overpenetration problems       17   a car that his girlfriend or wife is driving. The police
 18   which puts the Department at risk of being sued and         18   officer suspects him as being an armed robber. He's not,
 19   underpenetration problems like which what happened with     19   but he's suspected because he looks like the perp and,
 20   Eric, you know, where you had either an overpenetration     20   so, he's pulled over. Now, the officer has choices to
 21   or underpenetration scenario. The energy wasn't being       21   make in that scenario. He can position himself from
 22   transferred to the vital area of the perp and you get a     22   behind cover, he can approach the window where he can
 23   police officer shot because of the poor selection of        23   reach the hands of the perp, or he can stand in no man's
 24   ammo. Now, thank God he survived, but the -- the bottom     24   land, and, when he tells the guy to reach for his wallet,
 25   line is we've been highly motivated to provide solutions    25   assume he's reaching for a gun and shoot an innocent man.


                                                                                     35 (Pages 134 to 137)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 36 of 122 PageID #:
                                    1455
                                                  Page 138                                                         Page 140
  1   Now, obviously, standing in no man's land is not a good      1           MS. MCGOWAN: Yes, Richard.
  2   solution. Either being on top of the perp where you can      2           MR. DOWD: I am going to, if I can stop
  3   control his wrists or being behind cover where you're not    3      coughing, I'm going to object to the form of these
  4   at risk and you don't have to shoot until you see what       4      questions. They call for narratives. The responses
  5   the guy pulls out are obviously two better solutions than    5      are -- are not responsive to the question in that
  6   being in no man's land. And gaming these situations with     6      the questions request limited information and you're
  7   Simunitions, which is a specialized ammo we use for          7      allowing him to -- to narrate, which is not
  8   training, is important to developing the proper tactics,     8      appropriate in a depo- -- in a discovery deposition
  9   techniques, and procedures so that you don't kill            9      circumstance. That's my objection. For some
 10   innocent people and you absolutely put the perp down        10      reason, you-all could not hear me. I -- I was
 11   before he kills you because we want officers to go home     11      actually yelling at my computer, so that's my
 12   at the end of the day alive and well to their wife and      12      objection for the record.
 13   kids. And, so, gaming these situations, doing this R&D,     13              (Questions by Ms. McGowan)
 14   doing the R&D on the ammo and the terminal effects of the   14        Q. All right, I believe my question was what was
 15   ammo, doing the R&D on shooting through glass, shooting     15   the purpose of firing shots into drywall back in 2005.
 16   through the sides of doors of cars, all of the things       16        A. To understand the penetration, overpenetration
 17   that police officers are subjected to on a moment's         17   and underpenetration scenarios of firing through walls
 18   notice is absolutely critical to the survival of the team   18   and how the duty ammo they were currently using was
 19   and the operator making a decision that doesn't ruin his    19   affected by that medium.
 20   own life.                                                   20        Q. And, Mr. Andrews, you stated before that
 21        Q. Sir, how is the terminal ballistics training        21   you -- did you say you trained SWAT teams on entering
 22   and experimenting that you did relevant to your opinions    22   homes?
 23   in this matter?                                             23        A. Yes, specifically with technology like night
 24        A. Well, if -- if you're going to shoot into the       24   vision and illuminators.
 25   bedroom of someone you can't see and you're going to        25        Q. When did that training occur?


                                                  Page 139                                                         Page 141
  1   shoot through the walls, you may want to know what that      1        A. Oh, somewhere between '97 and 2007, you know,
  2   bullet's going to do. I think it's very relevant, not        2   with --
  3   only --                                                      3        Q. And --
  4        Q. And --                                               4        A. -- vari- -- various groups.
  5        A. -- for the safety of innocent people around,         5        Q. Various groups?
  6   but for the survival of the officer.                         6        A. St. Louis City was one of those that we had --
  7        Q. Did you perform any tests with the St. Louis         7   we had some -- some knowledge transfer with on those
  8   Metropolitan Police Department in which you collected        8   issues.
  9   data shooting into drywall?                                  9        Q. When you say knowledge transfer on those
 10        A. Yes. I have pictures.                               10   issues, what do you by that?
 11        Q. When did that occur?                                11        A. Training.
 12        A. I think Jerome and I did that around 2005,          12        Q. Where did that training occur?
 13   maybe 2008; somewhere in that time frame. We -- We hung     13        A. Sometimes it would occur at the St. Louis City
 14   up double layers of drywall, single layers of drywall.      14   range, sometimes it would occur at Bench Rest Rifle Club.
 15   We hung up solid doors, hollow doors and fired their duty   15   We did some of -- some of that stuff there were -- there
 16   ammo through that and that's part of what precipitated      16   are homes, abandoned homes, that the SWAT teams
 17   his arguments with the armorer who chose their .223 ammo.   17   occasionally would go and run exercises at.
 18   And that was before we did the ballistic test, so I'm       18        Q. Did you participate in any of those exercises
 19   pretty sure that was long before 2010.                      19   at abandoned homes?
 20        Q. Okay --                                             20        A. Yes.
 21            MR. DOWD: I have --                                21        Q. Who was present with you during that?
 22        Q. -- what was the purp- --                            22        A. Bob Cooney I remember was there.
 23            MR. DOWD: I have -- Let me -- Can I be heard?      23        Q. How is it that you are qualified -- You
 24      I've been objecting and not being -- there's been no     24   testified that you, yourself, have never been -- worked
 25      response. Can you-all hear me?                           25   as a law enforcement officer and you, yourself, have


                                                                                     36 (Pages 138 to 141)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 37 of 122 PageID #:
                                    1456
                                                  Page 142                                                        Page 144
  1   never been the member of a SWAT team. How is it that you     1   face. And, so, teaching them to cover their red dot
  2   are qualified to teach members of the SWAT team how to       2   optics so that their red dot can't be seen, teaching them
  3   execute an entrance into a home?                             3   to turn their illuminators off, teaching them to have an
  4           MR. DOWD: Objection. It has been asked and           4   infrared illuminator outside shining through a window to
  5      answered in a myriad of different ways. It has been       5   illuminate for their night vision is a much safer way to
  6      answered in a myriad of different ways.                   6   make entry and training SWAT people how to do that
  7        Q. Mr. Andrews, subject to that objection, you          7   enhances the safety of the SWAT officers making the entry
  8   can answer.                                                  8   and that's one of the things that I taught the St. Louis
  9        A. Okay. My training. I'm much -- I -- I have           9   City PD.
 10   received much more firearms training than the average       10        Q. Have we discussed all of your relevant
 11   SWAT officer.                                               11   training and experience?
 12        Q. Have you ever received SWAT training, you,          12        A. Everything I can remember today that you've
 13   yourself, received SWAT training?                           13   questioned me about, yes.
 14        A. You know, what you're doing is asking me a          14           MR. DOWD: Objection.
 15   question about techniques, but you're associating it to     15        Q. Okay.
 16   only one group. SWAT teams aren't the only groups that      16           MR. DOWD: Overly broad and vague. Object to
 17   make entries into buildings. Marines do it, Army SF guys    17       form.
 18   do it, Navy SEALs do it, the Secret Service does it and I   18        Q. All right. What are you charging the
 19   have been involved in training with all of those types of   19   Plaintiffs to provide expert testimony in this matter?
 20   organizations.                                              20        A. $150 an hour.
 21        Q. What type of training have you taken with the       21        Q. And how much have you billed so far to
 22   Marines that involved the entrance into a home?             22   Mr. Dowd or the Plaintiffs?
 23        A. Well, for example, the 3rd, 24th Marines that       23        A. Roughly 8,000, I believe.
 24   are basically stationed in St. Louis and in Terre Haute,    24        Q. Have you ever been designated before to
 25   Indiana, conducted a large three-day training exercise      25   provide expert testimony in any other civil matters?


                                                  Page 143                                                        Page 145
  1   about 17 years ago at Indi- -- at Indianapolis, the City     1        A. No.
  2   of Indianapolis, at an abandoned mental hospital and         2        Q. Have you ever been designated as an expert to
  3   there was countersniper training and CQB training over a     3   provide testimony in any criminal matters?
  4   course of three days. There's one example.                   4        A. No.
  5        Q. Any others?                                          5        Q. Have you been recognized as an expert in any
  6        A. Yes, at Gunsite, at DARC with various other          6   field by any Federal Court?
  7   groups.                                                      7        A. I don't believe so.
  8        Q. You said DARC?                                       8        Q. And have you ever provided expert testimony in
  9        A. Direct Action Resource Center. We talked             9   any state court proceeding?
 10   about that at the beginning.                                10        A. No.
 11        Q. Any other training that we haven't discussed        11        Q. And I asked you some similar questions earlier
 12   today that you feel is relevant to your opinions in this    12   today, but please bear with me; I have a few more
 13   case and qualifies you to be able to give an opinion on     13   specific questions. Have you ever worked in a law
 14   this incidents?                                             14   enforcement laboratory analyzing evidence collected from
 15        A. Yes. So, typical SWAT teams are not trained         15   a crime scene?
 16   in how to use night vision and illuminators and thermal     16        A. No, but I've worked in labs, quality control
 17   and I am trained on how to do that stuff and, so,           17   labs. They're very similar.
 18   teaching people how to make a covert entry in the dark      18        Q. And you're referring to your work at the --
 19   without being seen with your night vision and               19   the -- at Powell River Laboratories and the --
 20   illuminators -- See, the SWAT officers, for example, in     20        A. And --
 21   St. Louis City had no idea that when they turned the        21        Q. -- print -- the printing press that you worked
 22   illuminators on on their night vision, that anyone          22   at?
 23   sitting in the dark inside can see their illuminator        23        A. Powell River Laboratories and Mark Andy both.
 24   glowing red and that would give their position              24   They have plenty of testing equipment that I'm quite
 25   away 'cause that illuminator is positioned right by their   25   familiar with.


                                                                                     37 (Pages 142 to 145)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 38 of 122 PageID #:
                                    1457
                                                  Page 146                                                         Page 148
  1           MR. DOWD: For the record, we have been going         1   I don't recall.
  2      for four hours and we still haven't gotten into any       2        Q. You do not possess any college degrees in
  3      of Mr. Andrews' opinions. Rule 7 of the Federal           3   physics, do you?
  4      Rules of Civil Procedure allows you seven hours and       4        A. No, but I'm fairly well versed in physics.
  5      this deposition pursuant to that rule will end at         5        Q. Okay. Do you possess any college degrees in
  6      the -- at the seventh hour for the record.                6   biology?
  7           MS. MCGOWAN: I'm hopeful we can wrap up by           7        A. No.
  8      then and, if not, we'll seek leave.                       8        Q. How many shooting scene investigations have
  9              (Questions by Ms. McGowan)                        9   you performed prior to the investigation you performed in
 10       Q. Sir, do you have any experience conducting           10   this case?
 11   forensic ballistics in a laboratory setting?                11        A. As I recall, Jerome showed me some evidence
 12           MR. DOWD: I'll object to the question as            12   from a couple of scenarios and then this one here, so I
 13      being vague.                                             13   would -- I would imagine two or three. Three maybe.
 14       Q. And, sir, if you understand the question, you        14        Q. Okay, when you say that Jerome, you're
 15   can answer.                                                 15   referring to Jerome Klipfel?
 16       A. Can you define, give me a range of what you          16        A. Sergeant -- Sergeant Jerome Klipfel or --
 17   mean by "forensic"?                                         17        Q. And that's --
 18       Q. By forensic, I mean reconstruction, an               18        A. -- Lieutenant Bob Cooney. They were the guys
 19   examination of something that has occurred in the past, a   19   running St. Louis City SWAT years ago.
 20   crime scene examination --                                  20        Q. Okay. And did you say that you were shown
 21       A. Ma'am, I've answered --                              21   evidence in this case by one of those people?
 22       Q. -- essentially.                                      22        A. No, I never said that.
 23       A. -- I've answered that question at least five         23        Q. Okay.
 24   times today.                                                24        A. The only --
 25       Q. Well, I specifically asked about a laboratory        25        Q. I misunderstood --


                                                  Page 147                                                         Page 149
  1   setting.                                                     1        A. -- evidence I've --
  2        A. I have been in many laboratory settings in my        2        Q. -- you.
  3   career. There isn't anything that anyone in a ballistic      3        A. -- shown is what the Dowd law firm has sent me
  4   lab knows about bullets and bullet technology and            4   to look at.
  5   forensic signatures that I don't know.                       5        Q. Okay. They've shown you evidence in other
  6        Q. Okay. I'm going to ask again. Do you have            6   shooting cases, is that your testimony?
  7   any experience conducting forensic ballistics                7        A. I think I have listened to depositions and
  8   examinations in a laboratory setting?                        8   some phone recordings in other cases, yes.
  9        A. Yes, but not for forensic purposes.                  9        Q. And were you employed in any capacity to form
 10        Q. Do you have any other scientific training or        10   a investigation involving those shootings or were you
 11   knowledge that's relevant to your opinions in this case?    11   just informally shown -- shown --
 12        A. Yes, my extensive lab and biology physics           12        A. I was --
 13   in -- at universities.                                      13        Q. -- some evidence?
 14        Q. Okay. Are you referring to physics courses          14        A. -- paid -- I was paid for my time.
 15   you took while an undergrad; is that true?                  15        Q. By whom?
 16        A. Physics, biology, microbiology, differential        16        A. The Dowd law firm.
 17   equations, advanced calculus, calculus; things like that.   17        Q. Oh. Okay, aside from the work that you've
 18        Q. Where did you take that coursework?                 18   performed for Mr. Dowd, have you, in a professional
 19        A. Lindenwood University and St. Louis                 19   capacity, ever performed any shooting scene
 20   University.                                                 20   investigations prior to this case and prior to the cases
 21        Q. Does Lindenwood have a physics department, can      21   you performed work on with Mr. Dowd?
 22   you major in physics at Lindenwood?                         22        A. I've had officers bring me evidence and ask me
 23        A. Can you major in physics?                           23   questions in a number of cases but not paid to do so.
 24        Q. Correct.                                            24        Q. And have you ever been involved in an
 25        A. I don't -- I don't know. I -- I -- I don't --       25   investigation of an officer-involved shooting?


                                                                                     38 (Pages 146 to 149)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 39 of 122 PageID #:
                                    1458
                                                  Page 150                                                         Page 152
  1        A. Not in a paid capacity.                              1   situations or their business is having trouble, they'll
  2        Q. And which incidents are you referring to, what       2   call me and say will you mind doing an analysis and
  3   shooting incidents have you been --                          3   making some recommendations. And so, for example, First
  4        A. Well, the one I referred to where Eric got           4   Capitol 4 Wheel Drive/Pur Performance in St. Charles,
  5   shot on a -- on a warrant being served. It was either a      5   years ago they called me and said we want to grow our
  6   warrant or an active shooter, I don't recall.                6   business, we don't really know how to do it the right
  7        Q. And they consulted -- you were consulted with        7   way, we're trying to get an SBA loan, will you come and
  8   regarding the performance of the ammunition in that --       8   help us do an analysis and put a proposal together so we
  9        A. Yes.                                                 9   can get an SBA loan, get a newer, larger building and
 10        Q. -- case?                                            10   grow our business and I said, Yes, Kevin, I will come
 11        A. Yes, ma'am.                                         11   help you.
 12        Q. Any others?                                         12         Q. And, so, you're describing business
 13        A. Not that I recall.                                  13   consulting?
 14        Q. And just to be sure I'm not leaving anything        14         A. Sometimes it's strategic planning, sometimes
 15   out, you've not -- have you been involved in any capacity   15   it's operational business consulting. It could be a
 16   with any other shooting investigation other than the ones   16   variety of things.
 17   we've just spoke about?                                     17         Q. Does -- Do any of the sensitive matters you
 18          MR. DOWD: Asked and answered.                        18   refer to deal with shootings, crime scene investigations,
 19        A. I believe I answered that, ma'am.                   19   anything along those lines?
 20        Q. Okay, the answer is no, aside from the ones         20         A. I've had people -- wealthy people consult me
 21   we've just discussed?                                       21   on poaching problems on their land. I've had people ask
 22        A. No.                                                 22   me come and look at bullet holes in their homes through
 23        Q. What percentage of your income in a given year      23   windows, through walls. You know, some -- sometimes it
 24   do you derive from giving expert testimony?                 24   does concern people with firearms.
 25        A. Well, as I said, I've only received $8,000 for      25         Q. What occasions have you been asked to come


                                                  Page 151                                                         Page 153
  1   the time I spent reviewing evidence for the Dowd law         1   look at bullet holes in people's walls?
  2   firm, so I would say it's probably less than 1/10 of one     2        A. Well, when someone has a random situation
  3   percent over the last 20 years.                              3   where a bullet goes through a window and lodges in their
  4        Q. Has Mr. Dowd paid you to prepare an expert           4   kitchen cabinet, they talk to their friends, their
  5   report in any other matter?                                  5   friends say, Hey, get this guy Sam to come look at it, he
  6        A. Not at this time.                                    6   knows what he's looking at, I go out, I look at it, I try
  7        Q. In the other matters you're working with             7   and find the projectile, try and identify what type of
  8   Mr. Dowd on, are those cases in which Mr. Dowd represents    8   weapon it came from, give them an idea of how far away
  9   plaintiffs or defendants?                                    9   the bullet was when it penetrated their home based on the
 10        A. You might want to ask him that question.            10   trajectory lines, that sort of thing.
 11        Q. You don't know?                                     11        Q. Have you been paid for that work?
 12        A. How would I know?                                   12        A. Your sound disappeared, ma'am. Was that a
 13        Q. Aside from your work with Mr. Dowd, aside from      13   question?
 14   your work with A.M. & P.M., the Freedom Center,             14        Q. Have you been paid for that work? Can you
 15   A & (sic) R, do you have any other sources of income?       15   hear me?
 16        A. I would say that I've done a significant            16        A. (No response.)
 17   amount of private consulting for -- for various people      17           MS. MCGOWAN: Can -- Mr. Andrews, Sara, can
 18   on -- on sensitive matters and I get paid for that          18       you hear me?
 19   occasionally.                                               19        A. Occasionally, yes.
 20        Q. What is the nature of the sensitive matters         20              (Questions by Ms. McGowan)
 21   you're describing?                                          21        Q. How many times have you been paid to go to
 22        A. I don't even know how to answer that question,      22   someone's house and examine bullet holes?
 23   ma'am.                                                      23        A. Oh, I would say three or four times over the
 24        Q. What kind of work are you describing?               24   last 35 years.
 25        A. When people get into very complicated               25        Q. How much were you paid?


                                                                                     39 (Pages 150 to 153)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 40 of 122 PageID #:
                                    1459
                                                  Page 154                                                         Page 156
  1        A. Oh, usually they paid me 300 to 500 dollars to       1   make sense of it all that way.
  2   come out and take a look and give them an opinion. About     2        Q. It's true that prior to drafting this
  3   what an appraiser would get for appraising the value of a    3   Affidavit, you had not personally inspected any of the
  4   house. Pretty similar to that.                               4   shell casings or ballistics evidence that was collected
  5        Q. Can you identify any of your clients, any of         5   from the home on South Kingshighway?
  6   those particular clients?                                    6        A. That's not true.
  7        A. Usually they were people I didn't know and           7        Q. All right. What is inaccurate about my
  8   they would pay me cash. They were friend of a friend,        8   statement?
  9   so. It's been a long time.                                   9        A. Well, I found shell casings that the crime lab
 10        Q. All right. Now, sir, I want to show you,            10   missed and didn't tag and I found bullets in walls that
 11   we've talked about Exhibit B, the Affidavit you created     11   they didn't tag, okay? And, so, I had several things to
 12   in -- in this case. I want to direct your attention at      12   look at long before I drafted this.
 13   the date at the end of the Affidavit. It appears that       13        Q. All right, where did you find shell casings as
 14   you signed this on May 28, 2020; is that correct?           14   you say?
 15        A. Can anyone hear me because I've lost sound?         15        A. On the front porch of the house next door and
 16        Q. I can hear you, sir.                                16   underneath the bedroom window between the house next door
 17        A. Okay, you just came back. Could you re- --          17   and the house where the shooting incident occurred.
 18   Could you repeat your question if that was a question?      18        Q. So, those were located on the exterior of --
 19        Q. Sure, yes. Directing your attention to your         19   Let's just be clear for the record. The address that
 20   Affidavit, Exhibit B, is that your signature on Page 6 of   20   we're talking about is --
 21   Exhibit B?                                                  21        A. You --
 22        A. That is.                                            22        Q. -- I believe --
 23        Q. All right. And below, there's an                    23        A. You --
 24   Acknowledgment. It looks like the notary public was         24        Q. -- 4212?
 25   Douglas T. Dowd and he acknowledges that you signed this    25        A. You're -- You're breaking up -- You're


                                                  Page 155                                                         Page 157
  1   Affidavit on May 28, 2020. Do you have any reason to         1   breaking up again, so I'm going to need you to repeat all
  2   disagree with that?                                          2   that.
  3        A. No, I think that looks accurate.                     3        Q. Okay. Sorry. Strike what I said before.
  4        Q. What information did you rely upon in dra- --        4            Did you find any shell casings withinside the
  5   in rendering the opinions included in this Affidavit?        5   home of 5414 South Kingshighway?
  6        A. Could you restate the question? I'm not sure         6        A. Yes.
  7   I understand what you're asking.                             7        Q. Where did you find them?
  8        Q. What sources of information did you rely upon        8        A. Inside the back door in the kitchen area, I
  9   prior -- in order to render the opinions in this             9   believe, on the right side of the door as you walk in.
 10   Affidavit, what documents did you look at, what did you     10        Q. Sir, if you could give me one moment, I'm
 11   do prior to rendering the opinions in this?                 11   opening up another document.
 12        A. Well, I went to the house I think the day           12            Sir, does this diagram depict the location
 13   after the shooting and I asked for a summary of what        13   where you identified additional shell casings during your
 14   happened and then I proceeded to analyze the ballistic      14   site visit?
 15   evidence of the home, all the bullet impacts and trace      15        A. The casing that I found inside, this is only
 16   the bullet trajectories that had penetrated walls and       16   half the house, it doesn't show the rear half of the
 17   windows and try and figure out where the bullets came to    17   house, only the front, so no.
 18   a rest and what angle they were fired from, and then I      18        Q. Okay. And you testified you found shell
 19   took a caliper and measured the diameter of the holes in    19   casings on the front porch of the house next door and
 20   the walls and on the floor and I took straight edges to     20   where else?
 21   determine entry angles and that type of thing and talked    21        A. And on the ground outside the window of the
 22   to various people that had videos of the scene. I looked    22   bedroom. If you go back to that previous drawing, I
 23   at videos that the Dowd law firm provided me. I read        23   can -- I can give you an orientation from that.
 24   some of the depositions of the operators. I compared        24        Q. All right. Okay. Sir, if you could describe
 25   that to the vis- -- to the physical evidence and tried to   25   for us where you located shell casings outside the


                                                                                     40 (Pages 154 to 157)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 41 of 122 PageID #:
                                    1460
                                                  Page 158                                                        Page 160
  1   bedroom window.                                              1         Q. And what did he say when he contacted you?
  2        A. Okay, so, if you see where it says Front             2         A. You mean about the shooting or in Ferguson?
  3   Door --                                                      3         Q. Oh, in particular the -- the shooting on South
  4        Q. Yes.                                                 4   Kingshighway.
  5        A. -- at the bottom and if you go to the right,         5         A. He called me and said, Hey, Sam, there's been
  6   the very first window, so it would be between the edge of    6   a police shooting up here in St. Louis off of
  7   the window and the corner of the house, halfway between      7   Kingshighway and they fired like a hundred rounds or
  8   the house next door and this bedroom window, found two       8   something and -- and I need you to come up and look at
  9   Hornady shell casings .223 right there.                      9   this. This doesn't look normal.
 10        Q. And, sir, before we go further with questions       10         Q. Did he indicate to you that he had been inside
 11   related to the shell casings, did you conduct any           11   the home?
 12   analysis in a laboratory setting in order to render any     12         A. Not at the time he called me, but he did the
 13   of the opinions that you have in this case?                 13   next day when I got there.
 14        A. No, the -- the evidence was the home. There's       14         Q. What other information did he give you?
 15   nothing that the lab could tell me about that.              15         A. He just introduced me to the grandfather.
 16        Q. Did you consult any scientific literature to        16         Q. When he -- Did he call -- He called you by
 17   assist you with rendering the opinions that you have in     17   tell, correct, to tell you there had been a shooting at
 18   this case?                                                  18   5414 South Kingshighway; correct?
 19        A. Ma'am, I have read thousands of scientific          19         A. Yes, ma'am. Yes, ma'am.
 20   articles to learn what I know about ballistics and          20         Q. Did he tell you anything else at that point?
 21   science and physics and metallurgy and all of the things    21         A. Not that I recall. Just I -- I would like you
 22   that allow me to understand what I'm looking at when        22   to come up and look at this and tell me what you think.
 23   looking at brass bullets powder marks terminal ballistic    23            VIDEOGRAPHER: Excuse me, counsel, I'm trying
 24   marks.                                                      24       to not interrupt the flow here, but I will request a
 25        Q. Did you rely on any in particular to render         25       media change within about five minutes, please.


                                                  Page 159                                                        Page 161
  1   opinions in this case?                                       1            MS. MCGOWAN: Sure, sure.
  2        A. I would say it would be the collective               2               (Questions by Ms. McGowan)
  3   knowledge gained from all of those articles.                 3        Q. Had you been in contact with Mr. Hill between
  4        Q. All right, going back to let's take a look at        4   your time meeting him in Ferguson and when this incident
  5   Paragraph 6 of your Affidavit, you state you were            5   occurred in 2017?
  6   contacted on the day of the shooting of Isaiah Hammett,      6        A. Not very often. Occasionally we chat on
  7   Plaintiffs' decedent, and asked to conduct a ballistics      7   Facebook or I'd see a post of his on Facebook and I'd
  8   analysis of the shooting. Who contacted you on the day       8   make fun of him, but other than that.
  9   of the shooting and asked you to conduct a ballistics        9        Q. Did you speak with Dennis Torres before you
 10   analysis of the shooting?                                   10   arrived at the house the day after the shooting?
 11        A. Jeffrey Hill.                                       11        A. No.
 12        Q. Who is Jeffrey Hill?                                12        Q. Had you ever met Dennis Torres prior to that
 13        A. He's a jazz drummer that I think may have been      13   day?
 14   friends with the family. I don't know.                      14        A. No, I had no idea who these people were.
 15        Q. How do you know Jeffrey Hill?                       15            MS. MCGOWAN: Let's go ahead and take our
 16        A. I met him in Ferguson.                              16       break now if that's all right with everyone.
 17        Q. Was he participating in the protest activities      17            VIDEOGRAPHER: At --
 18   in Ferguson?                                                18            MR. DOWD: What did you say?
 19        A. You know, I didn't see him participate in the       19            MS. MCGOWAN: Richard, let's go ahead and take
 20   protest, but I can't imagine a guy like that not having a   20       the break. Lou needs to take a break. I think I'm
 21   part in it.                                                 21       at a --
 22        Q. What was he doing when you met him in               22            MR. DOWD: Oh, okay.
 23   Ferguson, what context did you meet him?                    23            MS. MCGOWAN: -- a good stopping point.
 24        A. He was standing outside our building talking        24            MR. DOWD: That sounds good.
 25   to me, asking me questions. He came up to talk to me.       25            VIDEOGRAPHER: At 3:35 p.m., we are going off


                                                                                    41 (Pages 158 to 161)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 42 of 122 PageID #:
                                    1461
                                                  Page 162                                                         Page 164
  1       the record in the deposition of L. Samuel Andrews.       1        A. Sima, no.
  2            (At this point, there was a break taken from        2           MR. DOWD: Martha? Martha --
  3            3:35 p.m. to 3:48 p.m.)                             3           THE WITNESS: Pardon?
  4            VIDEOGRAPHER: At 3:48 p.m., we are back on          4           MR. DOWD: -- some- -- Martha something.
  5       the record in the deposition of L. Samuel Andrews.       5        A. Martha, that's who it was.
  6              (Questions by Ms. McGowan)                        6        Q. All right, and what did she tell you?
  7        Q. Mr. Andrews, before we went on break, you had        7        A. She said that the City was pressuring this
  8   mentioned that you spoke to people in preparation for        8   family trying to condemn the house. I remember having
  9   drafting the Affidavit that you provided in this matter.     9   that conversation with her. I remember telling her to
 10   Who did you speak to prior to drafting that Affidavit?      10   take the box and lock it in the safe at the attorney's
 11        A. Prior to drafting the Affidavit, you mean are       11   office as evidence, that somebody may want to look at
 12   you talking about when I went up to look at the house and   12   that. And I remember telling her about some of the blood
 13   look at the evidence? I spoke to the grandfather, the       13   patterns that I saw that just didn't make sense and some
 14   mother. Is that what you're asking me?                      14   of the ballistic evidence, we had conversations about
 15        Q. Sure, anyone who you spoke to who provided          15   that, but that was before I knew Richard, before Richard
 16   information to that you ultimately used as a basis for      16   called me, so that was just kind of incidental
 17   your opinion.                                               17   conversations about they were asking me questions of why
 18        A. Well, nobody provided information to me. I --       18   are you looking at that, what are you doing there 'cause
 19   I asked people what happened and then I went and looked     19   they didn't really understand what I was doing as I went
 20   at the evidence, you know, and it's the evidence that I     20   through my analysis.
 21   saw that drove my conclusions. Other than the -- the        21        Q. And you described someone who was filming a
 22   depositions that the officers, I reviewed the depositions   22   cell phone video, something taking a box out to a
 23   of the officers and compared that to the physical           23   dumpster. Do you know who -- who that is?
 24   evidence and -- and that had a significant impact on my     24        A. I don't know who the person is. I know she's
 25   conclusions.                                                25   a teenager. And we were sitting on the bed in the


                                                  Page 163                                                         Page 165
  1        Q. All right. So, aside from Dennis Torres and          1   bedroom as I recall and the grandfather was there in his
  2   Gina Torres, did you speak to anyone else about this         2   wheelchair and he was telling me that the AK-47 didn't
  3   incident aside from Mr. Dowd?                                3   fire, that it was completely jammed, and that they were
  4        A. Well, at the house, there was an ArchCity            4   taking it to the gunsmith that weekend to get it repaired
  5   Defender attorney, a gal. I don't remember her name.         5   so they could fire it and that the gun was in a box on a
  6   There was a 16-year-old that brought in a video of a         6   laundry basket next to the dresser and that there's no
  7   police officer taking the box for the AK out of the house    7   way his grandson pulled that gun out and used it to fire
  8   and hiding it in a dumpster like four houses down. There     8   at the police. Of course, I didn't believe him and I
  9   was a photographer there named Sid and I honestly can't      9   said, "Well, if it was in a box, where is the box?" And
 10   tell you if Sid is male or female, but she had a camera     10   everybody said I don't know where the box is. And I
 11   and she took pictures of everything I pointed out to her,   11   said, "Well, we need the box." I said, "This doesn't
 12   so I had some conversations with Sid. And that's pretty     12   even sound credible." And then this teenage girl comes
 13   much what I recall. Mainly the grandfather and -- and       13   bebopping in the room and she says to me, "I know where
 14   the photographer that I would say, you know, take a         14   the box is," and I said, "You do?" She said, "Yeah, a
 15   picture of this, I think it might be significant; take a    15   police officer carried it out of the back of the house
 16   picture of that, it may be significant.                     16   yesterday, went down four houses and hid it in a dumpster
 17        Q. And you said there was an attorney from             17   under a bunch of cardboard." And I said, "Ah, that's a
 18   ArchCity. Do you recall --                                  18   bunch of baloney. Why should I believe you?" And she
 19        A. The ArchCity Defenders had a gal that I don't       19   said, "You should believe me 'cause I got a video," and
 20   think she works there anymore. I spoke to her about a       20   she holds her phone up and shows me a video of this
 21   year and a half ago and I don't think she works there       21   uniformed St. Louis City Police officer walking out of
 22   anymore, but she did work there. I'm sure --                22   the house. She followed him all the way down to the
 23        Q. Was her -- Was her name --                          23   dumpster, shows him lifting up the lid of the dumpster,
 24        A. -- somebody --                                      24   lifting up a bunch of cardboard and putting the AK-47
 25        Q. -- Sima?                                            25   underneath and slamming the lid on it, and that really


                                                                                     42 (Pages 162 to 165)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 43 of 122 PageID #:
                                    1462
                                                  Page 166                                                         Page 168
  1   got my attention.                                            1   them since Ferguson.
  2        Q. Did you get a copy of that video, do you have        2         Q. So, you're no longer in -- you know, aside
  3   a copy of that video in your possession?                     3   from your conversation with Jerome Klipfel, you -- do you
  4        A. I don't have a copy of that video in my              4   have any contacts at the St. Louis Metropolitan Police
  5   position.                                                    5   Department or since Ferguson you're no longer in
  6        Q. Do you recall the teenager's name?                   6   contact --
  7        A. I don't, but I suspect it's something we could       7         A. I --
  8   find out pretty easy.                                        8         Q. -- with the Department?
  9        Q. Do you know if Dennis or Gina Torres has a           9         A. I think most of the people that were my close
 10   copy of that cell phone video you just described?           10   friends at St. Louis City PD are either dead or they're
 11        A. Someone told me on Facebook that Gina may have      11   retired. I don't think -- You know, I'm an old guy, guys
 12   a copy of it, but I haven't verified that.                  12   my age aren't into doing police work, so the young lions
 13        Q. Did you speak with anyone associated with the       13   are there now and it's -- and most of the guys that I
 14   St. Louis Metropolitan Police Department prior to           14   worked with are either dead or retired.
 15   authoring the Affidavit that you made in this case?         15         Q. How did you -- Did Mr. Dowd contact you or did
 16        A. Well, I called Jerome Klipfel from a                16   you contact Mr. Dowd concerning this case?
 17   McDonald's maybe the day I was in St. Louis, the day        17         A. I believe Mr. Dowd contacted me.
 18   after the shooting incident, and I asked him a couple of    18         Q. When was that?
 19   questions like who is running the SWAT team now and         19         A. Oh, gosh, I have no idea. Maybe four months,
 20   what's going on 'cause I was really concerned and he got    20   three or four months after I originally -- maybe two
 21   really aggravated and didn't want to talk about it. He      21   months, I don't know, after I originally looked at the
 22   got -- He got angry in the phone conversation and           22   house. I can't recall, to be honest, but I know it was
 23   basically hung the phone up with me and he's never          23   a -- there was a signif- -- significant time between me
 24   done -- never done that in the 15 years I've known him or   24   looking at the house and -- and me getting a call or an
 25   17 years that I've known him. He'd never --                 25   e-mail, and I don't even remember which.


                                                  Page 167                                                         Page 169
  1        Q. What did he --                                       1         Q. What did he tell you when he contacted you?
  2        A. -- been short with me on the phone.                  2         A. He didn't tell me anything. He asked me
  3        Q. What did he say to you specifically?                 3   questions.
  4        A. A lot of expletives like that f-ing punk             4         Q. What questions did he ask you?
  5   needed to get shot and some other things and basically       5         A. Have you looked at this evidence? Can you
  6   got angry and hung the phone up. He was cussing a lot.       6   draw any intelligent conclusions from this evidence? Do
  7   And Jerome doesn't typically cuss. I mean Jerome's a         7   you have any idea what the f*** happened at this house?
  8   straitlaced Navy veteran, SWAT team commander,               8   Stuff like that. No, he didn't use the f-word maybe.
  9   by-the-book kinda guy, so he was really out of character     9   Maybe he did.
 10   in that phone conversation. It wasn't a long                10         Q. And --
 11   conversation.                                               11         A. I don't know. I'm not sure.
 12        Q. Did you speak with anyone else who has ever         12         Q. And -- And what did you tell him?
 13   been associated with the St. Louis Metropolitan Police      13         A. I said I think it's highly unusual that there
 14   Department before authoring your Affidavit?                 14   are videos of officers removing evidence from the home
 15        A. Well, one of my vendors is Ronnie Fowlkes, he       15   and throwing it in dumpsters. I think it's highly
 16   works for FirstSpear, and I know I've spoken to Ronnie      16   unusual that over 80 shots were fired in a home with a
 17   between the time I looked at the house and the time I       17   20-year-old boy and a grandpa with no legs. I think it's
 18   wrote the Affidavit, but honestly, I can't remember if we   18   very suspect that there are five shots on the dining room
 19   discussed this case at all. I suspect we didn't.            19   floor that are at a 30 degree down angle and -- and
 20        Q. What is your relationship generally with the        20   that -- that I've never seen or heard of a SWAT shooting
 21   St. Louis Metropolitan Police Department -- City Police     21   with this much force being used where there weren't 15
 22   Department?                                                 22   drug cartel members armed in the home and I just think
 23        A. Well, it used to be really good. They used to       23   it's so out of character, I don't know what to think of
 24   rely on me; they used to buy from me; they used to hire     24   it. I need to look at the evidence and investigate it
 25   me to train them. I haven't -- I haven't heard word from    25   some more and think about it some more because it's --


                                                                                     43 (Pages 166 to 169)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 44 of 122 PageID #:
                                    1463
                                                  Page 170                                                         Page 172
  1   it's very confusing to me what I've initially seen.          1             MR. DOWD: -- hearing --
  2         Q. Now, you just said something to the effect          2             THE WITNESS: -- getting -- We're getting a
  3   that there are shots in the dining room floor to did         3        "yes" from Sara.
  4   you -- something about a 30 degree down angle?               4             MR. DOWD: Yes, I saw that --
  5         A. Yes.                                                5          Q. Mr. --
  6         Q. Is that opinion -- Do you have any opinions --      6             MR. DOWD: -- but I don't -- you can -- you
  7         A. That's --                                           7        can answer, subject to my objection, Mr. Andrews.
  8         Q. -- similar --                                       8          A. And if I -- if I rephrase the question
  9         A. -- not an --                                        9   properly, did you ask me is there any other things that I
 10         Q. -- to that --                                      10   might testify to that are not in the report? I'm --
 11         A. That's not an opinion, ma'am. The bullet           11          Q. Correct.
 12   trajectory is traceable in that hardwood floor. That's a    12          A. -- su- -- I'm sure there could be if I'm asked
 13   fact.                                                       13   about them. I tried to include the most significant
 14         Q. Do you have any information about bullet           14   things in the report and make it concise and
 15   trajectories in a hardwood floor in your Affidavit or       15   understandable, but there's so much evidence. I mean,
 16   your report?                                                16   there -- you could literally look at evidence for three
 17         A. Could you -- I lost your sound. Could you          17   weeks and not see it all in this case and, so, you know,
 18   repeat the question, please?                                18   it's entirely possible that I could add things to that, a
 19         Q. Sir, can -- we scrolled through your               19   supplement to that report, 'cause I -- there's still
 20   Affidavit. Can you tell me, did you render an opinion in    20   things that I want to look at on large screens up close.
 21   this case that there were 30 degree downward bullet angle   21   I mean, there -- it's entirely possible, ma'am, so yes.
 22   trajectories in the floor in your Affidavit in this case,   22             MS. MCGOWAN: And, Mr. Dowd, we would ask that
 23   does that appear --                                         23        this deposition be held open given that Mr. Andrews
 24         A. Well --                                            24        is testifying that he intends on supplementing the
 25         Q. -- in your Affidavit or report at any point?       25        report.


                                                  Page 171                                                         Page 173
  1        A. -- I think I had it in my handwritten rough          1            MR. DOWD: Absolutely, we will supplement in
  2   daft. I -- I don't know. I would -- I would have             2      accordance with the rule and, you know, based upon
  3   thought it would have made it to the Affidavit. I may        3      additional reviews and, yes.
  4   have to scan it to -- to see. But that's --                  4               (Questions by Ms. McGowan)
  5        Q. So --                                                5        Q. Turning back to your Affidavit, Defendants'
  6        A. I'm sorry?                                           6   Exhibit B, in Paragraph 6 you write that -- let's get
  7        Q. Sir, do you intend to provide that opinion at        7   there -- that you did an extensive inspection of the
  8   trial?                                                       8   ballistics evidence left behind after the police turned
  9        A. I'll absolutely tell the truth about those           9   control of the premises back over to the homeowner.
 10   bullet trajectories.                                        10   You've already mentioned that you believe you found shell
 11        Q. Are you intending to supplement your -- your        11   casings on the south side of the house; do I have that
 12   report, is that what you're telling me?                     12   accurately?
 13        A. If it's not in there, I'll certainly put it in      13        A. I'm not sure I'm oriented north, south, east,
 14   there, absolutely.                                          14   and west on that home.
 15        Q. Do you have any other opinions that you intend      15        Q. All right, let's -- Well, earlier we took a
 16   to give at trial that were not included in your Affidavit   16   look --
 17   or your expert report?                                      17        A. I testified --
 18            MR. DOWD: Objection. Overly broad, vague.          18        Q. -- at --
 19       You can answer.                                         19        A. -- that I found a case outside the window of
 20            Did that objection make it to the record?          20   the bedroom and on the porch, a couple of cases there,
 21            THE REPORTER: (Nodding.)                           21   and I found one in the kitchen back by the back door,
 22            MR. DOWD: I'm not --                               22   which is not on the map.
 23        Q. Now --                                              23        Q. And then you said something about locating a
 24            MR. DOWD: -- hear- -- I'm not --                   24   casing on the fronch -- front porch of the house next
 25            THE WITNESS: We're --                              25   door; is that right?


                                                                                     44 (Pages 170 to 173)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 45 of 122 PageID #:
                                    1464
                                                  Page 174                                                         Page 176
  1        A. Two cases on the front porch, two cases on the       1       concerning the -- the trajectory -- the opinions
  2   ground between the houses between the window and the         2       he's providing during this deposition concerning the
  3   front corner of the house of the bedroom window, and one     3       trajectory of supposed bullet holes in the dining
  4   case in the kitchen in the back.                             4       room floor is not contained in the report, either.
  5        Q. Did you take any notes while you were doing          5               (Questions by Ms. McGowan)
  6   this inspection?                                             6         Q. Is that -- that true, Mr. Andrews? Well,
  7        A. I -- I did. I -- I -- I think I may have.            7   we'll get there. We'll come back to this --
  8        Q. Did you rely on those notes in rendering your        8         A. I'd have to read the report again to be sure.
  9   opinions that you provided in your Affidavit and in your     9         Q. And, Mr. Andrews, it's true that on the date
 10   expert report?                                              10   you authored the Affidavit, which is Exhibit B, you had
 11        A. No, I think I relied more on the physical           11   not inspected any of the physical evidence that was
 12   evidence provided by St. Louis PD and the testimony and     12   present that had been collected by the St. Louis Police
 13   my recollection and my measurements and inspection of the   13   Department following this shooting on June 7, 2017?
 14   physical evidence.                                          14         A. I'm trying to remember what day we inspected
 15        Q. Do you have any documents where you                 15   the evidence.
 16   memorialized the measurements you say you took that day?    16            THE WITNESS: Richard, do you have a day where
 17        A. I don't believe so.                                 17       we -- do you know the date when we went down to
 18        Q. And --                                              18       St. Louis City PD and looked at the evidence at the
 19        A. I think we --                                       19       police station?
 20        Q. -- you --                                           20         Q. Sir, if I represented to you that you
 21        A. -- ha- -- I think we have some pictures of the      21   conducted the investiga- -- the inspection at the
 22   calipers with me taking measurements. I think I presumed    22   St. Louis Police Department on June --
 23   that that would be sufficient documentation.                23            MR. DOWD: I want to say it was June 15.
 24        Q. Have you provided those photographs to              24            THE WITNESS: Okay.
 25   Mr. Dowd?                                                   25         Q. -- I believe it was June 23, would you have


                                                  Page 175                                                         Page 177
  1         A. I think Mr. Dowd took them.                         1   any reason to dispute that?
  2             MR. DOWD: They have been provided.                 2              MR. DOWD: That was --
  3         Q. Are those the photographs you took at the City      3          Q. June 23 of 2020.
  4   Police Department during your inspection of evidence in      4              MR. DOWD: That was going to be my second
  5   this case?                                                   5        guess. I know we talked about the 15th, but you're
  6         A. No, those were photographs Mr. Dowd took when       6        right; it was the 23rd.
  7   he and I went to the house to inspect the physical           7          A. I'll let Richard testify to that. I don't
  8   evidence.                                                    8   write these dates down like you people do. I just don't.
  9             MR. DOWD: And I provided those a while back.       9   I got other things I'm working on, you know? It's
 10             MS. MCGOWAN: I'm not sure about that,             10   just --
 11       Richard. Do you remember what date you believe you      11          Q. Okay --
 12       took those?                                             12          A. -- not --
 13             MR. DOWD: I -- I don't remember the date that     13          Q. -- Mr. Andrews --
 14       we were there, but I -- I know we have all of those     14          A. It would be after, though, I would say that
 15       photographs and we sent you all of that at some         15   it's -- it would be after that I wrote this report for
 16       point. My -- My paralegal is not in today or she        16   your motion to dismiss. Or summary --
 17       could tell us right now. But for the record, I          17          Q. Sir --
 18       just -- you know, you're asking about the Affidavit.    18          A. -- judgment.
 19       The Affidavit was produced in response to your          19          Q. -- do you have any reason to disagree that the
 20       Motion for Summary Judgment, so it did not entail       20   inspection took place on June 23, 2020?
 21       all of the issues, all of the opinions or facts that    21          A. Sometime in June. I have no reason to
 22       Mr. Andrews is basing his opinions on, so to limit      22   disagree with that.
 23       your questioning to the Affidavit I don't believe       23          Q. Okay. And you would agree that the Affidavit
 24       is -- is accurate.                                      24   you authored in this case was notarized on May 28, 2020;
 25             MS. MCGOWAN: And I'm -- my questioning            25   correct?


                                                                                     45 (Pages 174 to 177)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 46 of 122 PageID #:
                                    1465
                                                  Page 178                                                         Page 180
  1        A. Yes, ma'am.                                          1        Q. And you said something about blood that had
  2        Q. All right. So, it's true that you had not            2   been missed by the SLMPD. What are you referring to
  3   physically inspected the evidence collected by the City      3   there?
  4   Police Department on the day you authored the Affidavit;     4        A. Well, when you shoot a human being with
  5   correct?                                                     5   frangible .223s, if they exit, they tend to leave large
  6        A. Yeah, I would say it's true that I had not           6   exit holes and it throws blood everywhere. And there was
  7   collected anything that they took into evidence, but I       7   blood on the floor, there was blood on the credenza,
  8   inspected a lot of evidence outside of what they took and    8   there was blood on the wall in the dining room, there was
  9   what they left, including shell casings and bullets and      9   blood on the other, blood droplets on the ceiling, there
 10   holes everywhere.                                           10   was blood droplets behind the TV, there were blood on the
 11        Q. And just so the record is clear, you had not        11   TV and -- and they -- and, so, I mean there was a lot of
 12   inspected any of the evidence being held in the Evidence    12   stuff everywhere.
 13   Room at the St. Louis Police Department prior to            13        Q. Now, you said that something to the effect of
 14   authoring this Affidavit?                                   14   the -- the Police Department missed the blood. What is
 15        A. Yes, ma'am.                                         15   your basis for saying they missed it?
 16        Q. All right.                                          16        A. Well -- Well, somebody -- somebody wiped a lot
 17        A. Yes. Yes --                                         17   of blood up, including the back of the TV, but they
 18        Q. And --                                              18   didn't get it all.
 19        A. -- ma'am.                                           19        Q. What -- What TV are you referring to?
 20        Q. And what other evidence do you claim was still      20        A. There was a TV in the dining room. So, if you
 21   at the scene when you inspected it on June 8, 2020 (sic),   21   go to the map of the house, I can show you where the TV
 22   the day after the shooting?                                 22   was.
 23        A. The brass casings that St. Louis City missed;       23        Q. All right.
 24   the blood that they missed; the holes in the walls; the     24        A. So, do you see where -- do you see where
 25   holes in the windows; the hole -- the bullet holes; the     25   Dining Room is on the drawing?


                                                  Page 179                                                         Page 181
  1   impact marks from bullets on the -- the brick house next     1        Q. Yes, can you describe for the Jury where
  2   door; the lack of holes or bullet impacts in areas where     2   you're looking?
  3   there should have been bullet impacts; evidence that had     3        A. Okay, so, I'm looking at the upper left corner
  4   been moved and evidence that had been taken from the home    4   of the drawing above the number 87 and the word "Dining
  5   and destroyed; evidence that had been manipulated. A         5   Room" and above the word "Suspect." There's a small
  6   number of different things.                                  6   rectangle there with an even darker smaller rectangle
  7        Q. All right, have we discussed all of the brass        7   inside of it. I'm assuming that depicts the credenza and
  8   casings that you said that you located when you went out     8   the TV that was setting on top of the credenza. Right on
  9   the day after the shooting? Were there any other besides     9   the top edge of the wall on the inside of that top wa- --
 10   those three locations, three or four --                     10   top wall.
 11        A. I think --                                          11        Q. Okay, and you've described that you observed
 12        Q. -- locations you described to me?                   12   blood on the TV?
 13        A. I think we have discussed the three locations       13        A. There was brood on the TV on the front of the
 14   that I found brass at.                                      14   TV; there was blood on the credenza; there was blood on
 15        Q. Okay. And you didn't make any sort of visual        15   the back side of the TV; there was blood on the wall
 16   depiction of where you observed those casings that day?     16   behind the TV.
 17        A. Well, we took pictures of the brass outside I       17        Q. And what is your basis for saying that the
 18   think where, you know, where I picked it up at. I think     18   St. Louis Police Department missed that?
 19   Sid took pictures of that.                                  19        A. Well, the -- the scene had been wiped. You
 20        Q. All right. Do you have any photographs from         20   know, so -- so, for example, the same -- same basis that
 21   that day in your possession?                                21   I found the .223 brass cases, the -- the police had
 22        A. You know, I -- I think I did have some on a         22   placarded a bunch of cases and a bunch of bullet impacts
 23   computer, but I think that computer failed and I have a     23   and -- and entered them into evidence. They conveniently
 24   new computer, so I doubt that I have them. I'm not sure     24   left out the divots in the floor from the bullet strikes
 25   they were transferred to the new hard disc.                 25   and they conveniently left the brass casings outside. I


                                                                                     46 (Pages 178 to 181)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 47 of 122 PageID #:
                                    1466
                                                  Page 182                                                         Page 184
  1   think they probably didn't want to miss those. And           1   ago and I did not see anything in Exhibit C that would --
  2   they -- they conveniently looked like they wiped the area    2        A. Well --
  3   and -- and tried to get a lot of the blood out of the        3        Q. -- contain --
  4   area and then there were places where they just didn't       4        A. -- when -- when you're --
  5   see blood and didn't wipe and it was still there.            5        Q. -- that --
  6        Q. I'm sorry, what is your basis for saying that        6        A. -- an ev- --
  7   the police wiped blood? Are you -- Are you testifying        7        Q. -- opinion.
  8   that the police blood wiped up blood, is that what you're    8        A. My understanding of an evidence technician
  9   saying?                                                      9   unit's job is to tag the ballistic evidence, the shell
 10        A. I'm not testify- -- I'm -- I'm -- I'm agreeing      10   casings, the bullet holes, the projectiles, and they
 11   with either the evidence technician or the medical          11   obviously did some of that, but in the dining room, just
 12   examiner in the deposition I watched, she agreed that the   12   to the right of the credenza, in the baseboard was a .223
 13   blood was wiped up before they took a bunch of evidence     13   hole and there was a bullet stuck in the wall down there
 14   pictures. So, there's somebody that works for St. Louis     14   and I found that bullet. Apparently they missed it.
 15   City PD that's already testified to the fact that the       15   They collected a lot of bullets and entered them in
 16   scene was wiped, so it was obvious to me that it was        16   evidence, but they missed that one.
 17   wiped and then the evidence technician testified to the     17        Q. And, again, is that contained within your
 18   fact that it was wiped. Or may have --                      18   report at any point?
 19        Q. Okay.                                               19        A. I would think it is. I said there -- I said
 20        A. -- been the medical examiner.                       20   there are many .223 bullet holes in the walls.
 21        Q. Okay. Sir, I'm going to pull up your -- your        21        Q. All right. Sir, did you take any notes during
 22   report, the report you've authored in this case. Bear       22   your inspection of, you know, documenting your
 23   with me one moment.                                         23   measurements or --
 24            Sir, do you see Exhibit C, which we've             24        A. You asked me that question, ma'am.
 25   previously marked as -- Well, actually, I don't know that   25        Q. All right --


                                                  Page 183                                                         Page 185
  1   we have. Do you recognize this document, sir?                1        A. I --
  2        A. This looks like a list of some of the evidence       2        Q. -- did you take --
  3   that I reviewed bef- -- that was sent to me by the Dowd      3        A. I answered it.
  4   law firm.                                                    4        Q. Okay, you have no documentation from your
  5        Q. And I'm scrolling through. Did -- Did you            5   visit to --
  6   author this report, sir?                                     6        A. I didn't say that.
  7        A. I did.                                               7        Q. -- 5414 --
  8        Q. Okay. And could you help me identify where in        8        A. We -- We took photographs of --
  9   the report you've rendered opinions about the -- the         9        Q. Written documentation.
 10   wiping up of blood? Did you include that opinion in this    10        A. -- everything that I thought was significant.
 11   report?                                                     11        Q. Did you take any notes, written notes,
 12        A. No, I don't -- I don't think that I included        12   memoranda --
 13   that opinion because the medical examiner testified to      13        A. I an- --
 14   the fact that the scene had been wiped before they took     14        Q. -- anything like that?
 15   the pictures. I didn't think it was significant new         15        A. I answered that, but it was like three years
 16   information.                                                16   ago and I don't know where they are, but I did -- I did
 17        Q. And we'll come back to that. You had also           17   write some things down that were concerning to me.
 18   testified that the, I believe the Police Department you     18        Q. Okay. And you don't recall what you did with
 19   said missed holes in the walls. What are you referring      19   those notes?
 20   to there?                                                   20        A. I don't know. You know, it was three years
 21        A. So, can you show me where on the report             21   ago, ma'am, almost three years ago.
 22   specifically we're talking about so I can get some          22        Q. And are you -- did you rely on your memory
 23   context to your question?                                   23   in -- In authoring this report, did you rely on your
 24        Q. I -- I -- You testified that the Police             24   memory of what you saw on June 7, 2017?
 25   Department missed holes in the walls just a few moments     25        A. No, because I went and visited the house and


                                                                                     47 (Pages 182 to 185)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 48 of 122 PageID #:
                                    1467
                                                  Page 186                                                         Page 188
  1   inspected evidence over a period of two-and-a-half-plus      1   to the front of the house, there were several handgun
  2   years. I was in the house looking and reviewing at the       2   smears from led bullets, low velocity led handgun
  3   evidence on three separate occasions.                        3   bullets, down low and that also went through the aluminum
  4        Q. All right, what dates did you visit the house?       4   flashing of the window and hit the house on the other
  5        A. I know the day after the shooting was the one        5   side of the alley. The other house, not the house where
  6   date and then I think Mr. Dowd and I visited the house in    6   the shooting occurred, but the house next door.
  7   2018 possibly and then again sometime in 2019.               7        Q. Sir, was any of this information included in
  8        Q. Sir, I want to direct your attention to Page 6       8   your report depicted in Exhibit C?
  9   of Exhibit C. And you write: "Inspections: Residence         9        A. Well, we talked about bullet holes and we
 10   at 5414 Kingshighway on June 8, 2017 and February 19,       10   talked about handguns being shot and we talked about
 11   2019," and then you state that you inspected Department     11   .223s being shot, but I don't know that I specifically
 12   confiscated physical evidence at SLMPD Evidence/Property    12   described those two rounds. There were over 90 rounds
 13   Room on June 23, 2020. Are you testifying now that you      13   fired. I didn't know that I was supposed to give a
 14   did a third visit to 5414 Kingshighway?                     14   detailed explanation of all 90 rounds.
 15        A. My recollection is, is that I was there once        15        Q. And then you also made mention moments ago
 16   the day after and I've been there twice with Mr. Dowd       16   about bullet holes on the brick wall next door. What
 17   looking at physical evidence.                               17   were you referencing?
 18        Q. So --                                               18        A. So, the house next door had bullet impacts on
 19        A. And I don't know the exact dates of the visits      19   the brick from shots fired in the house where
 20   with Mr. Dowd.                                              20   Isaiah Hammett was shot. There are bullets that had gone
 21        Q. Okay. Given your memory that you visited on         21   through walls and windows, gone outside and hit the house
 22   the day after the shooting and twice subsequently, you      22   next door.
 23   haven't disclosed in your report the third date that you    23        Q. Which house are you referring to?
 24   visited 5414 South Kingshighway; is that true?              24        A. The house -- As you're facing the front of the
 25        A. I didn't know that it was significant, but no,      25   house outside, it would be the house to the right on the


                                                  Page 187                                                         Page 189
  1   I don't know that I did.                                     1   same side as the bedroom window we just discussed where I
  2        Q. Okay. All right. And you believe that the            2   found the shell casings.
  3   third visit occurred when?                                   3        Q. And you said something to the effect of you
  4        A. I have no idea what the exact date is. You're        4   observed the lack of bullet holes and impacts in areas.
  5   asking me something that I just don't keep in memory.        5   What exactly were you describing there?
  6        Q. All right, was it within the last year?              6        A. Yeah, I find that incredibly significant to
  7        A. Yeah, I would think so. Year to --                   7   this story and that is the police officers testified in
  8        Q. Okay.                                                8   their depositions that they were standing in the living
  9        A. -- 15 months.                                        9   room, they literally positioned themselve (phonetically)
 10        Q. Now, earlier you mentioned that other evidence      10   in the living room between the front bedroom and the
 11   you viewed was something with the windows. Did you          11   front wall of the house. Now, on the interior wall of
 12   observe holes in the windows?                               12   the front house, that's the only thing that -- that and
 13        A. Yes, I did.                                         13   the window -- windows there are the only thing that a
 14        Q. Where did you observe holes in the windows of       14   bullet could hit and these officers testified to bullets
 15   the residence?                                              15   whizzing past them, multiple rounds, a barrage of fire
 16        A. The bedroom window closest to the front of the      16   one officer described, and literally there's not a single
 17   house on the south to southwest side had .223 entry holes   17   bullet mark on the shield, there's not a single officer
 18   up high on the window headed diagonally to the back of      18   that was hit and, so, the only thing left to stop these
 19   the bedroom, shot from the outside in and there were        19   bullets whizzing past them is the inside of the front
 20   multiple 9 millimeter holes where the bullets had gone      20   wall of the home and there's not a single mark on that
 21   through from the front living room area through the         21   front wall wallpaper and I find that enormously
 22   bedroom wall at an angle towards the window and had gone    22   significant to this story.
 23   through the window and hit the window frame down low near   23        Q. All right, did you observe bullet holes to the
 24   the southeast side of the window towards -- the frame       24   south side wall, the south side interior wall outside of
 25   towards the back of the house on the first window closest   25   Isaiah's bedroom door?


                                                                                     48 (Pages 186 to 189)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 49 of 122 PageID #:
                                    1468
                                                  Page 190                                                         Page 192
  1        A. There were .223 bullet impacts, about 14, on         1   Mr. Andrews, you agree that Exhibit C, the report you've
  2   the south side, yes.                                         2   authored in this case, doesn't contain any mention of a
  3        Q. We'll come back to that. All right. And you          3   cell phone video depicting a uniformed member of the City
  4   said something to the effect of evidence had been moved.     4   Police Department moving a box out to the dumpster;
  5   What were you referring to there?                            5   correct?
  6        A. Where the TV was located in the dining room,         6        A. It probably doesn't because I didn't -- I
  7   there was a box at the base of that that's in the            7   didn't think, you know, that that was something that the
  8   evidence photos from the police the day of the shooting      8   report needed to focus on, but I can -- I can certainly
  9   and it contained a bunch of video games and it had a         9   add it if you like.
 10   bunch of blood spatter on it. When I got there on the       10        Q. Have you described every piece of evidence
 11   day after, the grandfather told me that a policeman took    11   that you claim that the City Police Department left
 12   that box of video games and carried it downstairs and put   12   behind following this shooting on June 7, 2017?
 13   it downstairs on the basement floor and, so, I went down    13        A. By "left behind," do you mean physically or
 14   there to look and I went down in the basement with a        14   never photographed or, I mean, how -- how -- how
 15   flashlight and I found the box that was in the evidence     15   expansive do you want me to answer that question, ma'am?
 16   photos upstairs had been moved downstairs. Now, I don't     16        Q. Both.
 17   think the guy in the wheelchair moved it downstairs. I      17        A. Okay, so, as far as physical evidence, the one
 18   think that's probably unlikely. And I think --              18   brass case at the back of the kitchen, the two brass, two
 19        Q. What --                                             19   Hornady .223 cases out on the ground, and the two Hornady
 20        A. -- his story of them moving that piece of           20   cases on the porch and the bullet that's in the baseboard
 21   evidence downstairs is highly credible.                     21   right where -- just past where Isaiah Hammett's body was,
 22        Q. What time did you visit the home on June 7,         22   I believe that is the physical evidence that I witnessed
 23   2020?                                                       23   left behind.
 24        A. I think -- I think we were there around noon,       24            As far as not photographing evidence, the not
 25   maybe one o'clock, and we stayed until almost dark.         25   photographing the bullet impacts on the dining room floor


                                                  Page 191                                                         Page 193
  1        Q. Do you know what time this shooting happened         1   I found -- find an amazing omission. Leaving the brass
  2   on June 7?                                                   2   outside, not finding the bullet in the wall I find an
  3        A. Based on the video that I looked at, around          3   amazing omission. And also specifically, if you look at
  4   10:30 in the morning on the 7th, 10:45; somewhere in         4   the evidence tags, there's only two 9 millimeter cases
  5   that -- that range.                                          5   that are tagged by the evidence team yet there's more 9
  6        Q. So, you visited the home approximately 24            6   millimeter cases than that in the Evidence Room in the
  7   hours later?                                                 7   envelopes that I opened, so I find that fascinating.
  8        A. Yes, ma'am.                                          8        Q. We'll come back to that. Let -- Let's stay on
  9        Q. And --                                               9   the physical evidence that you claim was left behind.
 10        A. Now, the --                                         10   Anything else that we haven't already discussed?
 11        Q. -- you test- --                                     11        A. I think -- I think that's the bulk of it. I
 12        A. -- the -- I didn't answer -- fully answer your      12   don't recall anything else right now.
 13   other question. The other piece of evidence that was        13        Q. What did you do with that evidence, did you
 14   clearly moved was the box that the AK-47 was in. That       14   move it? Did you touch it?
 15   was removed from the home and thrown away in a dumpster.    15        A. I took a blade of grass, inserted it into
 16        Q. Do you have personal knowledge, did you watch       16   brass case, and picked it up and placed it into ziplock
 17   the SLM- -- the -- someone with the City Pol- -- Did you    17   bag and gave it to the ArchCity Defender attorney named
 18   watch that or see that box be moved or are you relying      18   Martha.
 19   on --                                                       19        Q. Describe for me where exactly that -- that
 20        A. No, I saw the video --                              20   casing was located.
 21        Q. -- the statement --                                 21        A. Ma'am, you've asked me that before. Do
 22        A. -- on the girl's phone and I saw the box in         22   we want to --
 23   evidence in the bedroom in St. Louis City's photographs     23        Q. Yeah, I --
 24   the day before.                                             24        A. -- go over that again?
 25        Q. We'll come back to that. Okay, and,                 25        Q. Yes --


                                                                                     49 (Pages 190 to 193)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 50 of 122 PageID #:
                                    1469
                                                 Page 194                                                        Page 196
  1        A. Okay.                                               1        Q. (Counsel complying with witness' request.)
  2        Q. -- I --                                             2        A. Okay, can you scroll down about half a page?
  3        A. So --                                               3        Q. (Counsel complying with witness' request.)
  4        Q. -- need to know specifically --                     4        A. Stop. You went too far. Just give me the
  5        A. Okay.                                               5   bottom half of that page.
  6        Q. -- the one you picked up, where it was              6        Q. (Counsel complying with witness' request.)
  7   located.                                                    7        A. Okay, can we go to Page 7, please, the top?
  8        A. Well, I picked up all of them and put them in       8        Q. (Counsel complying with witness' request.)
  9   a ziplock bag, all five cases, so...                        9        A. Okay, can you go to the bottom half of that
 10        Q. Why didn't you attempt to contact the City         10   page, please?
 11   Police Department so that they could inventory that        11        Q. (Counsel complying with witness' request.)
 12   evidence?                                                  12        A. Okay, can you scroll down to the top of Page
 13        A. I figured I'd give it to an attorney involved.     13   8, please?
 14   If you can't trust a ward of the court, who can you        14        Q. (Counsel complying with witness' request.)
 15   trust?                                                     15        A. Come up one line.
 16        Q. What led you to believe that the attorney from     16        Q. (Counsel complying with witness' request.)
 17   ArchCity was involved in this investigation?               17        A. Okay, thank you.
 18        A. Because she was on scene and said she              18           Okay, can you scroll to the bottom half of
 19   represented Gina Torres.                                   19   that page, please?
 20        Q. So, it's your testimony that all of the shell      20        Q. (Counsel complying with witness' request.)
 21   casings that you observed when you went to the home on     21        A. Okay, can you go to the top half of Page 9,
 22   June 7, 2017, you collected, put into plastic bags, and    22   please?
 23   gave to an attorney with ArchCity Defenders?               23        Q. (Counsel complying with witness' request.)
 24        A. I recall giving the brass to the attorney. As      24        A. Can you go to the bottom half of that page,
 25   far as the number and everything, I don't know that I      25   please?

                                                 Page 195                                                        Page 197
  1   could give you the exact number. But I guarantee you it     1       Q. (Counsel complying with witness' request.)
  2   was at least two. It was probably all of them.              2       A. Okay, scroll down to top of Page 10, please.
  3        Q. Probably all of them?                               3       Q. (Counsel complying with witness' request.)
  4        A. I just don't -- I don't have a perfect              4       A. Okay, bottom half of that page, please.
  5   recollection from three years ago.                          5       Q. (Counsel complying with witness' request.)
  6        Q. And it's true that none of this information         6       A. Scroll down top half of Page 11, please.
  7   was included in your report; correct?                       7       Q. (Counsel complying with witness' request.)
  8        A. I don't know about that. I think -- I think         8       A. Bottom half of Page 11, please.
  9   we talked about cases being outside in the report.          9       Q. (Counsel complying with witness' request.)
 10        Q. Let's pull up your report.                         10       A. Scroll down to the top half of Page 12,
 11        A. I mean, St. Louis City photographed cases          11   please.
 12   outside the home and put evidence placards on them. They   12       Q. (Counsel complying with witness' request.)
 13   just didn't find them all.                                 13       A. Bottom half of that page, please.
 14        Q. Can you help me locate in your report where        14       Q. (Counsel complying with witness' request.)
 15   you made mention of these leftover shell casings and the   15       A. So, top half of Page 13.
 16   fact that you gathered them and gave them to an attorney   16       Q. Okay.
 17   with ArchCity Defenders?                                   17       A. Bottom half of that page, please.
 18        A. Yeah, can you go to Page 1 so I can just start     18       Q. (Counsel complying with witness' request.)
 19   scanning?                                                  19       A. Top half of Page 14, please.
 20        Q. Sure.                                              20       Q. (Counsel complying with witness' request.)
 21        A. That would be great, thank you.                    21       A. You know, I think that I did not include that
 22        Q. Okay. All right. Please let me know if I'm         22   and I think that the reason why is I didn't feel like my
 23   going too fast or too slow.                                23   report, that my job was to criticize the evidence
 24        A. I'm trying to get down to the regular report.      24   technicians. It was a massive scene with over -- almost
 25   Okay, slow down. Stop.                                     25   a hundred rounds fired and I just didn't want to nitpick


                                                                                   50 (Pages 194 to 197)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 51 of 122 PageID #:
                                    1470
                                                  Page 198                                                         Page 200
  1   the evidence technician team because it's an enormous job    1   it downstairs and they stuck it under the blood drip
  2   in that situation to collect that much evidence and I        2   coming through the floor from the blood of the body of
  3   also don't find it terribly significant to the problems.     3   Isaiah Hammett. And that's exactly where I found it.
  4   The things that I put in the report, like shooting Isaiah    4        Q. Did you do any kind of chain of custody or are
  5   Hammett while he was on the ground, I find much more         5   you aware with the evidence that you -- you located while
  6   significant than an evidence technician missing a couple     6   you were out there? You just gathered it and put it in a
  7   of cases and I think that's probably why I didn't include    7   bag and handed it to Chelsea (sic) from ArchCity
  8   it, but I can certainly add those things if you think        8   Defenders?
  9   they need to be in there.                                    9        A. I did.
 10        Q. I'll let you address that with Mr. Dowd.            10        Q. Was the attorney's name Chelsea Merta?
 11        A. Roger that.                                         11        A. No, it was Martha, not Chelsea.
 12        Q. Now, are there any other opinions that you          12        Q. Martha, okay, okay.
 13   intend to provide at trial in this matter that are not      13        A. Yeah.
 14   included in this report or information that you relied      14        Q. Martha --
 15   upon in rendering the opinions that you did not identify    15        A. Yes, ma'am.
 16   in this report?                                             16        Q. -- I was confused. Chels- --
 17        A. Well, I'm under the opinion that the scene was      17        A. I believe her first -- I believe her first
 18   manipulated and that the evidence was compromised. I'm      18   name is Martha. You must know somebody named Chelsea
 19   clearly under that opinion at this point. I am --           19   there, but I don't know --
 20        Q. What is your --                                     20        Q. Okay.
 21        A. I'm sorry?                                          21        A. -- anyone named Chelsea there. I've only met
 22        Q. What is your basis for saying the scene is          22   Martha.
 23   manipulated, anything beyond what we've already             23        Q. Mar -- Marta.
 24   discussed?                                                  24           MR. DOWD: Martha --
 25        A. No, I think the box being hidden, the door          25        Q. Okay, you know --


                                                  Page 199                                                         Page 201
  1   being removed, the photographs of the impacts on the         1           MR. DOWD: -- Fernan- -- Martha Ferdinand.
  2   floor not being photographed, the 9 millimeter shells not    2        Q. Okay. And was she present the entire time you
  3   being photographed, you know, all of these things -- the     3   were at the -- the residence?
  4   box being carried downstairs, the wiping of the blood,       4        A. Yes, I think so.
  5   all of these things are issues that don't seem to follow     5        Q. Was Gina Torres present --
  6   normal protocols in preservation of evidence.                6        A. Hold one second. I'm sorry, I've got this fly
  7        Q. Sir, you've described two boxes that are being       7   buzzing me and I missed him.
  8   moved, the first box you -- you claim that you saw a         8        Q. Was Gina Torres present during your inspection
  9   video of someone moving a -- the AK box to a dumpster and    9   the day after the shooting?
 10   then there's a second box that contained video games by     10        A. Part of the time.
 11   the --                                                      11        Q. Dennis Torres was there --
 12        A. Yes.                                                12        A. The whole --
 13        Q. -- TV in the dining room --                         13        Q. -- correct?
 14        A. Yes.                                                14        A. The whole time I was there.
 15        Q. -- that's what you've described?                    15        Q. All right. Was Jeffrey Hill present that day?
 16        A. Yes, ma'am, that had a lot of blood spatter on      16        A. I don't remember. I didn't talk to him much I
 17   it.                                                         17   don't think. If he was there, he wasn't there for very
 18        Q. All right. Did you personally observe that          18   long.
 19   second box, the box by the TV in the dining room, did you   19        Q. There was a teenager you described?
 20   personally observe that being moved downstairs?             20        A. There was a female about 16 years old.
 21        A. No. No, it -- it was in the photographs that        21        Q. And there was someone named -- The -- The
 22   St. Louis City provided of the scene of the dining room,    22   person who showed you the video, what was his or her
 23   and then when I got there the second day, it was in the     23   name?
 24   basement and the grandfather said that someone carried --   24        A. You asked me that. I don't know that person's
 25   a police officer carried that box into the basement, took   25   name. You asked me if Gina had the video and I told you


                                                                                     51 (Pages 198 to 201)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 52 of 122 PageID #:
                                    1471
                                                  Page 202                                                        Page 204
  1   I think she may. Someone told me she did have it, so         1        A. Yeah, I would --
  2   maybe she does.                                              2        Q. -- to the scene?
  3        Q. Did you identify someone as named Sid?               3        A. -- say at least six months.
  4        A. Yes, Sid was the photographer that was               4        Q. So, just to flesh this out a bit, you would
  5   following me around when I would point out bullet hole       5   agree that when you visited the scene on June 7, 2017,
  6   impacts or brass casings or bullets in walls or blood        6   that the majority of the cartridge cases -- the cartridge
  7   spatter or tissue from Isaiah's body, she would take         7   cases depicted in the photos, the vast majority of them
  8   a pic- -- he or she would take a picture of it.              8   had been removed from the scene by the time you arrived;
  9        Q. Was anyone else present that day in the              9   correct?
 10   home -- in or around the home?                              10        A. Yes, ma'am, I would say 90 percent or more.
 11        A. Not that I recall.                                  11        Q. So, when you say that the photographs provided
 12        Q. So, aside from yourself, there were at least        12   by the Police Department accurately depict what you saw
 13   five other people present during your inspection on         13   at the time of your ballistics analysis, what are you
 14   June 8, 2017?                                               14   referring to because certainly there was no -- there were
 15        A. Yes, ma'am.                                         15   much of the ballistics evidence had been removed from the
 16        Q. Do you have any written correspondence that         16   scene?
 17   you've exchanged with Mr. Dowd that relates to              17        A. Okay, so, the terminal ballistic evidence, I
 18   information upon which you rely to render your opinions     18   probably -- I may have needed to be more specific there,
 19   in this case?                                               19   but the terminal ballistic evidence, the impacts of the
 20        A. We have corresponded with e-mails. I am sure        20   bullets, everything was still intact. You know, you
 21   that he -- he could do whatever with that that follows      21   could trace the trajectories of the handgun bullets
 22   the rules. I don't know the rules, so...                    22   through two layers of walls and the windows. You could
 23        Q. And -- And I'm -- I'm asking did any of those       23   see very clearly that the police photos matched the
 24   e-mails contain information on which you rely to render     24   photos that we took that day. You know, it was fairly
 25   your opinions in this case.                                 25   consistent from a bullet impact standpoint and, of


                                                  Page 203                                                        Page 205
  1        A. I would think so. It cou- -- It's possible.          1   course, they missed some bullet impacts and they missed
  2   He was basically sending me information to analyze, so       2   some brass casings, but I'd say they got 90-plus percent
  3   I'm not sure there's a lot of it.                            3   of it.
  4        Q. And going back to your Affidavit, number --          4        Q. Did you say something earlier about you
  5   Paragraph (sic) 6, you state that, "The photographs          5   observed that bullets impacted the window by the front
  6   provided by the St. Louis Police Department accurately       6   door? Did that -- Did we --
  7   depict what I saw at the time of my ballistics analysis."    7        A. The --
  8        A. Except for the omissions of the shootings at         8        Q. Did I --
  9   the ground, at the floor and some of the bullet holes        9        A. -- bed- --
 10   that were omitted and the cases that were not found.        10        Q. -- understand that?
 11   Except for those omissions that we previously discussed,    11        A. The bedroom window on the side of the house
 12   I would say -- I would say yes.                             12   closest to the front door, yes, ma'am.
 13        Q. And when did you review the photographs taken       13        Q. Okay, you didn't observe any ballistics damage
 14   by the St. Louis Police Department?                         14   on the front window facing the street?
 15        A. There are hundreds and hundreds of                  15        A. None. That was completely intact.
 16   photographs. I reviewed them over a period of almost two    16        Q. What else did you do during your site visit on
 17   and a half years.                                           17   June 7, 2017?
 18        Q. When were you first provided those                  18           MR. DOWD: What else what?
 19   photographs?                                                19        Q. What else did you do?
 20        A. The date that Mr. Dowd e-mailed them to me.         20        A. Well, other than talk to the people that were
 21   And I can't -- I can't tell you exactly when.               21   on scene that we've discussed and look at the physical
 22   Probably -- Probably 2018 time frame was when it started.   22   evidence and take measurements and scan the outside, I
 23        Q. So, that's -- you didn't review those photos        23   walked out the back and watched the kids go and retrieve
 24   until let's say at least approximately six months after     24   the box out of the dumpster to see if it was, in fact,
 25   this incident and after your visit --                       25   where the video showed it to be. I walked out the back


                                                                                     52 (Pages 202 to 205)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 53 of 122 PageID #:
                                    1472
                                                  Page 206                                                         Page 208
  1   and went down the stairs and watched them run down           1   We looked at the angles of entry paths into the wood
  2   three hou- -- three or four houses and pull it out of the    2   floors. We -- We looked at some of the -- like the
  3   dumpster.                                                    3   bullet that was still in the baseboard of the wall that
  4         Q. Did you include that information in your            4   no one had removed. The attorney that was there, Martha,
  5   report that you observed children removing evidence from     5   said she would get someone with a sawzall to cut it out
  6   the shooting scene from a dumpster?                          6   and leave it in the position it was in in the wall, and
  7         A. No, I don't think I did.                            7   when we got there, it was still there, no one had cut it
  8         Q. Why not?                                            8   out, so it was still there and we -- we looked at that.
  9         A. Because the most significant thing to me is         9   And we took some photographs.
 10   that this -- this young man was shot on the ground and      10        Q. Did you take measurements of the bullet holes
 11   that the -- the deposition testimony of the officers that   11   when you were at the residence on June 8, 2017?
 12   did the shooting claiming that bullets were whizzing past   12        A. Yes.
 13   them, being shot at them didn't show any impacts on the     13        Q. And -- And, again, you don't have any
 14   front wall, which would have clearly been there had their   14   documentation of those measurements?
 15   stories been true. And the fact that they claim that the    15        A. Photographs.
 16   kid shot first with the AK-47 and the video we have with    16        Q. On -- You -- You have -- You --
 17   the handgun is four shots from a handgun being fired are    17        A. Sid -- Sid took photographs of that.
 18   the first four shots. And, so, to me that's much more       18        Q. Do you have -- You're not sure if you have
 19   significance -- significant than -- than manipulation of    19   those photographs; correct?
 20   evidence or, you know, taking, removing evidence, you       20        A. I don't think I have it, but the family might
 21   know, that sort of thing. I -- You know, I'm not here to    21   or Richard might have it.
 22   prosecute police officers, I'm here to look at ballistic    22        Q. Did you take measurements of every bullet hole
 23   evidence, and, so, I tried to focus on that in my report.   23   you observed on June 7 -- or June 8, 2017?
 24   It's not my job in a criminal trial to catch a police       24        A. No, because it's only valid to measure an
 25   officer obstructing justice. It's my job to look at the     25   entry hole. It's not valid to measure the exit holes.


                                                  Page 207                                                         Page 209
  1   ballistic evidence and try and make sense of a scene that    1         Q. Did you measure every entry hole that you
  2   is more complicated than anything I've ever heard of         2   observed?
  3   and -- and to -- to -- to draw some logical conclusions.     3         A. Every one that I could easily access, I sure
  4        Q. What is your basis for saying --                     4   did. I was looking for a 7 -- a 7.62 hole to exonerate
  5            MR. DOWD: I'm going to object and move to           5   the officers. I looked at every hole I could find.
  6       strike as being nonresponsive and a narrative.           6         Q. All right. Sir, I want to pull up a
  7        Q. All right. What is your basis for saying that        7   photograph, if you could bear with me for one second.
  8   the scene was more complicated than anything you had ever    8            Sir, I'm directing your attention to a
  9   heard of?                                                    9   photograph that's been previously marked as Exhibit
 10        A. Well, I train snipers to shoot a bad guy with       10   K (sic), Defendants' Exhibit K (sic). Do you recognize
 11   one shot. There were over 90 shots fired by the police.     11   the image depicted in this photograph?
 12   I think that's a pretty solid basis.                        12         A. I absolutely do.
 13        Q. Have you ever performed -- Well, strike that.       13         Q. What is it?
 14            What did you do -- What was the purpose for        14         A. It looks like the front door of the house open
 15   returning to 5414 South Kingshighway in February of 2019?   15   and the photographer standing out on the front porch and
 16        A. I think that Mr. Dowd said I want you to show       16   photographing the entryway to the house and the front
 17   me what you're talking about, I want to see it for          17   bedroom door of the bedroom on the south side of the
 18   myself. And I said okay, let's go to the house. Let's       18   home.
 19   take a look.                                                19         Q. And turning to Paragraph -- I'm sorry -- Page
 20        Q. And who was present at the house on the day         20   7 of your report, you state -- well, let me get there --
 21   you did the second site visit?                              21   "[...] I measured every bullet hole. There are no bullet
 22        A. I think the only guy I recall being there may       22   hole entries in the home that match the Sporter Rifle
 23   have been the grandfather. I honestly don't remember.       23   which is a 7.62 caliber gun."
 24        Q. Okay. What did you do on that day?                  24         A. Yes, ma'am.
 25        A. We took calipers and measured bullet impacts.       25         Q. So, is it your testimony today that you took


                                                                                     53 (Pages 206 to 209)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 54 of 122 PageID #:
                                    1473
                                                 Page 210                                                        Page 212
  1   measurements of every hole depicted in this photo?          1        A. (No response.)
  2        A. So, some of those holes are exit holes and          2        Q. Mr. Andrews, can you see my cursor moving?
  3   some of those holes are entrance holes and, so, I           3        A. I do. I see it now.
  4   measured the entrance holes. There's no point in            4        Q. All right.
  5   measuring an exit hole 'cause it's always dramatically      5        A. So, take --
  6   larger than the diameter of the bullet.                     6        Q. Direct my cursor.
  7        Q. Okay. And can you identify for us which holes       7        A. Take your cursor 45 degrees to the northwest.
  8   you believe are entry holes?                                8        Q. (Counsel complying with witness' request.)
  9        A. They're all the small ones where you don't see      9        A. Up and to the left.
 10   drywall pushed out. So, there's here, okay, and there's    10        Q. (Counsel complying with witness' request.)
 11   all of these entry holes on the door, shooting into the    11        A. Down, down.
 12   door. There's a bunch of them. See where this comes to     12        Q. (Counsel complying with witness' request.)
 13   a point next to the door frame, they look like tornadoes   13        A. There.
 14   on their side? The entry into that plaster and the         14        Q. All right, it's your opinion that that is an
 15   fabric of the -- of the dry- -- of the wallpaper, which    15   entry hole?
 16   isn't paper, it's fabric in these old homes and it's       16        A. Yes, and if you go closest to the door frame,
 17   extremely thick, it leaves an incredible accurate --       17   that -- that hole appears to be an entry hole. And if
 18        Q. Sir, and I think you're --                         18   you come over to the left of the first one, you see
 19        A. -- hole.                                           19   another entry hole. And if you go up and to the left,
 20        Q. -- you're getting a bit -- a bit ahead. Can        20   stop right there. Now, go high, the highest hole in the
 21   you just identify which holes you believe are entry        21   picture to the left now slightly, there's an en- --
 22   holes?                                                     22   there's an entry hole over there. These large holes
 23        A. Well, I told you all the small ones over here.     23   where you see big chunks of plaster blown out and the
 24        Q. Well --                                            24   wallpaper pointing towards you are probably exit holes.
 25        A. To --                                              25        Q. All right. Mr. Andrews, what was the


                                                 Page 211                                                        Page 213
  1        Q. -- you're --                                        1   measurement of the bullet hole that my cursor is
  2        A. -- the left.                                        2   currently on?
  3        Q. -- pointing. We --                                  3         A. That looks like a .223 hole.
  4        A. To the left.                                        4         Q. Yeah, what is -- what was the measurement you
  5        Q. -- cannot --                                        5   took when you measured it, what did that measure?
  6        A. Oh --                                               6         A. .223. .224 --
  7        Q. -- see where --                                     7         Q. Okay.
  8        A. -- you can't --                                     8         A. -- actually.
  9        Q. -- you're pointing.                                 9         Q. How do you know that?
 10        A. You can't see where pointing. So, there's          10         A. 'Cause we placed a caliber (sic) inside the
 11   holes to the left of the door that are entry holes and     11   hole from three different axises (phonetically) to check
 12   there's many, many holes in the door itself.               12   its inside dimension, what we call the ID or inside
 13        Q. Which holes to the left of the door are entry      13   diameter.
 14   holes?                                                     14         Q. Okay, and you are relying on your memory in
 15        A. The small ones near the bottom and one at the      15   telling us here today that that measured 22.4?
 16   top.                                                       16         A. .224.
 17        Q. Which holes are you referring to?                  17         Q. Are you relying upon your memory --
 18        A. Okay. So --                                        18         A. No, I can --
 19            MR. DOWD: Asked and answered.                     19         Q. -- to answer the --
 20        Q. Well, we're, of course --                          20         A. -- I can see it.
 21        A. So, the holes -- See the --                        21         Q. I -- I guess I'm a little confused,
 22        Q. -- at a disadvantage.                              22   Mr. Andrews. You -- You said that you measured the hole
 23        A. -- small ones at the bottom and the small one      23   and it was a .224 diameter?
 24   at the top and the -- and the --                           24         A. Yes.
 25        Q. Can you see my cursor?                             25         Q. Okay. Where are you getting that information?


                                                                                   54 (Pages 210 to 213)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 55 of 122 PageID #:
                                    1474
                                                   Page 214                                                       Page 216
  1         A. I told you from the caliper when I measured        1   bullet holes that --
  2   it.                                                         2        A. So --
  3        Q. Yes, but as you sit here today, where are you       3        Q. -- you believe were --
  4   getting that information?                                   4        A. So, what --
  5        A. Ma'am, there's a dramatic difference in the         5        Q. -- entry points; correct?
  6   size of the handgun hole and a .223 hole. This is not       6        A. -- what I think the most accurate way for me
  7   hard.                                                       7   to convey, I'm not sure with all of these bullet holes
  8        Q. Right. Are you -- Is it your testimony that         8   that I can do it by memory or do it by sight of these
  9   every hole you measured was exactly .224?                   9   photographs. I mean, I'll be honest with you, there are
 10        A. No, that's not my testimony at all.                10   do- -- there are holes in the door that I can clearly say
 11        Q. Okay. So, how do you know sitting here today       11   are .223 holes simply because of their proportion, their
 12   as you view this photograph that this particular hole,     12   size, and the nature of the wood markings, but I don't
 13   the hole in the upper left-hand corner of the photo,       13   think that I can go hole by hole and tell you from
 14   measured two-two -- .224?                                  14   looking at the picture exactly what the diameter is or
 15        A. Because it's the proportional size of a .223       15   even if it's an entry or exit hole from the photograph.
 16   hole. Ma'am, I've looked at hundreds of thousands of       16   I kind of have to see the other side of the wall and see
 17   bullet holes in my life. I can tell the difference         17   the path through to really be able to do that accurately
 18   between a .223 hole, a .308 hole, and a 9 millimeter       18   and scientifically, so --
 19   handgun hole. This is not hard.                            19        Q. Now, sir, before we went on break, you
 20            MS. MCGOWAN: Okay. Let's do a quick break,        20   testified that I believe this bullet hole measured .224;
 21      five minute break, and we'll come back to this if       21   is that correct?
 22      that's all right.                                       22        A. Well, I'd like to correct that
 23            MR. DOWD: Okay, but we are on our sixth hour.     23   testimony 'cause when we went on break, I blew the
 24            MS. MCGOWAN: I know. Let's go off the record      24   picture up and looked at it closely and that actually
 25      and talk about that for one second.                     25   looks like an exit hole to me, so it's not -- it's not

                                                   Page 215                                                       Page 217
  1            VIDEOGRAPHER: At --                                1   one that I would measure, and that's when I realized the
  2            MR. DOWD: Okay.                                    2   difficulty of doing this by photograph is going to be
  3            VIDEOGRAPHER: At approximately 5:02 Central        3   really, really tough.
  4       Daylight Time, we are indeed going off the record.      4        Q. Okay.
  5            (At this point, there was a break taken from       5        A. I did measure all of the entry holes that I
  6            5:02 p.m. to 5:25 p.m.)                            6   found in the wall and I measured a bunch of them in the
  7            VIDEOGRAPHER: At approximately 5:25 Central        7   doors when I was at the police station and I found 9
  8       Daylight Time, we are back on the record in the         8   millimeter and .223 holes. That's what I found and
  9       deposition of L. Samuel Andrews.                        9   that's what I'll testify to.
 10               (Questions by Ms. McGowan)                     10        Q. Sir, did you talk to Mr. Dowd during the
 11        Q. Mr. Andrews, before we went off the record, we     11   break, did you speak to Mr. Dowd by telephone?
 12   were looking at Defendants' Exhibit K-2, the document      12        A. I did.
 13   that you should have up in front of you, and you had       13        Q. Okay, what did you two discuss?
 14   testified that there was a particular bullet hole in --    14        A. We discussed the timing, how he was going to
 15   depicted in this photo that measured .224. Using the       15   let you go a little longer than the clock, and we
 16   tool provided in Zoom, are you able to identify, can you   16   discussed what the -- what the rules were on depositions,
 17   mark on the exhibit what hole we were referencing?         17   which I'm not familiar with.
 18        A. You know, looking at this photograph -- Hold       18        Q. Did you discuss the substance of your
 19   on just a second. I'm trying to see more of the door.      19   testimony regarding the bullet holes depicted in this
 20   Can you show me a little more of the door in the           20   photo?
 21   photograph or do I --                                      21        A. He asked me a question. He said how in the --
 22        Q. Sure, but --                                       22   how in the hell can you tell from the picture, and I
 23        A. -- have to do that here?                           23   said, well, let me blow one up, and I -- I got a close
 24        Q. Well, what I was asking you is we had -- prior     24   look at it and I realized that there is probably no
 25   to going on break, you had identified some bullet --       25   accurate way to do this by photograph.


                                                                                   55 (Pages 214 to 217)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 56 of 122 PageID #:
                                    1475
                                                  Page 218                                                         Page 220
  1         Q. So, you'd agree that you're changing your           1            (At this point, an off-the-record discussion
  2   testimony after having a conversation with Mr. Dowd          2            was had.)
  3   during the break?                                            3            MS. MCGOWAN: Huh. How do I -- I don't want
  4         A. No, I'm changing my testimony after looking at      4      to stop share, but I want to be able to -- Oh,
  5   a close-up of the photograph and realizing that these        5      interesting. Maybe it was just held up.
  6   photographs are too far away, don't have enough              6            THE WITNESS: There you go.
  7   resolution, and you kind of need, with bullet holes          7              (Questions by Ms. McGowan)
  8   through double walls, you kind of need to see the            8        Q. All right, is that enough for you to tell me
  9   entrance and the exit. You have to see them both in          9   whether you believe that to be a entry or an exit?
 10   conjunction.                                                10        A. I can't te- -- I -- I can't tell from the
 11            MR. DOWD: For -- For the record, my -- I           11   photograph.
 12       spoke with my paralegal, Jennifer, and she said that    12        Q. Okay.
 13       we sent you all the pictures that I took with our       13        A. I honestly can't be sure.
 14       Rule 26 Disclosures of Mr. Andrews doing the            14        Q. Moving on, Mr. Andrews, I'm circling a second
 15       measurements, so that's what you should be using.       15   bullet hole. Do you see where I have circled the hole
 16       It actually shows the calipers and the holes.           16   that is directly --
 17            MS. MCGOWAN: All right, well, we'll -- we'll       17        A. Yes, ma'am.
 18       double-check on that, Mr. Dowd.                         18        Q. -- to the right of the one we were previously
 19               (Questions by Ms. McGowan)                      19   discussing?
 20         Q. In the meantime, Mr. Andrews, so, as you sit       20        A. Yes, ma'am.
 21   here today, are you able to tell me -- you've changed       21        Q. Do you believe that to be an entry or an exit?
 22   your testimony before where you told me that and you        22        A. I -- I believe that -- I believe that to be an
 23   were -- you measured this particular bullet hole, the one   23   exit hole.
 24   depicted in the red circle, and it measured a .224,         24        Q. What is your basis for that?
 25   that's what you told me before break; correct?              25        A. The shape of the wallpaper extending out


                                                  Page 219                                                         Page 221
  1         A. I -- I believe that that, after look- -- after      1   towards the camera I think and the fact that it's not --
  2   blowing up the picture and taking a close look at it on      2   it's not more round in its -- in its deformation. So,
  3   break, I believe that's a .223 exit hole. That's what I      3   when bullets enter paper like this at an -- at this type
  4   believe.                                                     4   of angle, they leave a mark similar to the ones on the
  5         Q. Sir, my question's different. Did you tell me       5   wall to the right of the door, and when they exit, they
  6   before we went on break that this was a .224 bullet hole?    6   leave a mark like this with the paper facing the camera
  7         A. I -- I think I did.                                 7   or the photographer.
  8         Q. Okay. And your testimony now is that you do         8         Q. Are there any other marks on this wall,
  9   not know the measurement of that bullet hole?                9   setting aside the marks in the door, that you believe to
 10         A. No, I told you I think it's a .224 exit hole.      10   be exits?
 11         Q. Exit. And before you testified that it was an      11         A. I would say most -- I would say almost all of
 12   entrance?                                                   12   these are exit holes based on what I can see. Now,
 13         A. Initially when you asked me that and the           13   there's an area above the red circle and slightly to the
 14   picture was far away, it looked like a .223 hole, but       14   left where there's multiple bullets coming through the
 15   when I got up closer to it and got a -- got a look at it,   15   same space and that's been corrupted to the point where
 16   it's definitely an exit hole.                               16   you won't be able to tell whether bullets came or went or
 17         Q. All right, and moving to do you see the bullet     17   just came or just went.
 18   hole I've circled in red towards the bottom?                18         Q. And, sir, you're referring to this area?
 19         A. Yes.                                               19         A. Yes, ma'am.
 20         Q. Okay. As you sit here today, do you believe        20         Q. And any other spots where you believe there
 21   that to be an exit hole or an entry hole?                   21   may be an entry on this wall?
 22         A. Can you blow it up for me, please, like expand     22         A. Well, I think if you went over to the door, I
 23   it?                                                         23   think you'll see a significant number of them that look
 24         Q. Looks like I cannot after -- after I've drawn      24   like entries from the photograph.
 25   it -- on it. Hang on. I don't know. It is not working.      25            MR. DOWD: I know -- I know we sent you those


                                                                                     56 (Pages 218 to 221)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 57 of 122 PageID #:
                                    1476
                                                  Page 222                                                         Page 224
  1       pictures that we took at the Department.                 1         Q. -- we were talking about two separate ones.
  2        Q. Okay. And, Mr. Andrews, do you see any exit          2         A. Okay. Boy, that's going to be tough. Some of
  3   holes in the wooden door as you're looking at this?          3   these bullet holes are extremely close together.
  4        A. Oh, yes, I can see one, two, three, four,            4           MR. DOWD: You know --
  5   five, six, seven, eight, nine, ten, 11, 12, 13. There        5         A. Try -- Let me try again.
  6   looks like there's 13 exit holes there.                      6           MR. DOWD: -- we took a lot of close-up
  7        Q. Okay. Can you use the annotate tool in Zoom          7      pictures up at the Department that day of each of
  8   and circle all of the exit holes you observe?                8      the holes and sent 'em to you guys.
  9        A. I can certainly try, ma'am.                          9         A. I wish I had a mouse, I'd be a lot faster at
 10            MR. WHEATON: Erin, sorry to interrupt, but         10   this.
 11       the --                                                  11           Okay. I would say that these are probably the
 12            MS. MCGOWAN: Yes.                                  12   obvious exit holes coming through the door.
 13            MR. WHEATON: -- annotations that you're            13         Q. Okay, and did you take measurements of each of
 14       making have disappeared on my screen.                   14   these holes?
 15            MS. MCGOWAN: Yes, I -- I went ahead and I          15         A. I -- I did and we took photographs of the
 16       saved them.                                             16   holes, of me measuring the holes at the police station.
 17        A. I have to go back to annotations. For some          17   I'm sure Richard sent those to you. But we don't
 18   reason, it closed itself out when you changed pictures.     18   measure -- we don't measure the exit hole side. We go --
 19   Let me see if I can get back to that. This looks like it    19   We measure on the other side of the door, ma'am.
 20   might work. So, this hole right here, that looks like an    20         Q. So, can you describe your methodology for
 21   exit hole to me. I didn't get it a hundred percent. Let     21   measuring these holes when you were there on June 7,
 22   me go back to a circle, see if I can get a circle to come   22   2017?
 23   up and that way I can give you a clean -- cleaner look.     23         A. Sure. You place a caliper or an inside
 24   Control Z takes that off. There we go, okay. Let me try     24   micrometer, what's called an inside mike that has radius
 25   this again. Okay.                                           25   pins on it, you place it in the hole, you expand the


                                                  Page 223                                                         Page 225
  1            Okay, that particular mark, because of the          1   micrometer in the hole, and you move the micrometer back
  2   chips blowing out of the hole vertically, would designate    2   and forth as you put a very slight tension on the tool so
  3   it to be highly likely to be an exit hole.                   3   that it naturally seeks the largest diameter of the hole
  4            MS. MCGOWAN: And, Andrew, just as a matter of       4   and then you check to make sure that the tool is square
  5       housekeeping, can you save that photo, can you save      5   to the -- to the entry of the hole. And when you have
  6       each of these?                                           6   all of those things in alignment, then you can get a
  7            MR. WHEATON: Yes.                                   7   very, very good measurement on the inside diameter of the
  8            MS. MCGOWAN: Thank you. I appreciate that.          8   hole.
  9       All right, after you've got that, we'll move on.         9        Q. And did you repeat that procedure with every
 10              (Questions by Ms. McGowan)                       10   hole you observed at the residence during your site
 11         Q. Well, actually, you know, Mr. Andrews, to save     11   visit?
 12   some time, can you go ahead and annotate every exit you     12        A. Well --
 13   observe?                                                    13        Q. The bullet hole rather.
 14         A. Well, it's hard from the picture to see what       14        A. No, because some of the bullet holes are exit
 15   are holes and what are wood chips, but I'll certainly       15   holes, some of them are entrance holes.
 16   try. I just don't think it's possible with this lack of     16        Q. Sure.
 17   resolution and this camera angle. I just can't do it        17        A. One --
 18   with a hundred percent certainty. There are obvious ones    18        Q. On -- On the entrance side, did you repeat
 19   on here that are exit holes that I can be very, very        19   that with every hole?
 20   certain of, but...                                          20        A. Yeah, every -- every hole that I measured on
 21            Can I do two at a time that are close              21   the entrance side. Now, there are certain holes where
 22       together?                                               22   you don't have a hole. When the bullet strikes the
 23         Q. No, I think we need to be able to tell when we     23   surface at an acute angle, you have half a hole. And,
 24   look at this down the line --                               24   so, if you've got 180 degree circle, then you've got
 25         A. Okay.                                              25   something to measure. If you don't have 180 degree


                                                                                     57 (Pages 222 to 225)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 58 of 122 PageID #:
                                    1477
                                                  Page 226                                                         Page 228
  1   circle, then it's more difficult to -- to get a super        1   plaster walls with cloth wallpaper on the outside that's
  2   accurate measurement.                                        2   woven.
  3        Q. Did you use any other tools in performing            3        Q. How do you know that?
  4   these measurements?                                          4        A. By observing it, looking in the holes with a
  5        A. Well, the first day I was there I used some          5   flashlight.
  6   radius pins as a sanity check -- they're ground pins that    6        Q. Have you previously studied the effects of
  7   are ground to a certain diameter -- just to make sure.       7   bullets fired through plaster walls?
  8   So, if I'm measuring a .224 hole, for instance, then a       8        A. Yes, ma'am.
  9   .229 pin should not go in that hole. It will --              9        Q. When?
 10        Q. Did you make --                                     10        A. Oh, gosh, back in the 1990s, we studied
 11        A. -- stop before entering the hole, and I did         11   bullets going through tempered glass, untempered glass,
 12   check some of the holes like that.                          12   plaster, drywall, hardwood, pines, other soft woods,
 13        Q. So, jumping back to, if I may --                    13   plastic, steel, hardened steel and because the Secret
 14            MS. MCGOWAN: Andrew, can you take a picture        14   Service and the Navy SEALs want to know how bullets
 15      of what Mr. Andrews has marked up here?                  15   respond when going through just about every material you
 16            MR. WHEATON: Yes, I've got one.                    16   can name.
 17            MS. MCGOWAN: Thank you. Okay.                      17        Q. And with what entity were you working with
 18              (Questions by Ms. McGowan)                       18   when you did that?
 19        Q. And, Mr. Andrews, is it possible -- I'm not         19        A. Some of that was done through A.R. Tactical
 20   sure how we get rid of these --                             20   and some of that was done through Powell River. Like
 21        A. Hold on --                                          21   I --
 22        Q. -- little circles.                                  22        Q. You said Air -- Air Tactical?
 23        A. -- just a second. Let me see what happens.          23        A. A.R. Tactical.
 24   I'm just Control Z-ing this thing till they're gone.        24        Q. Oh, A.R. Did you do that work in connection
 25   Okay.                                                       25   with -- I believe you testified earlier that that work


                                                  Page 227                                                         Page 229
  1        Q. So, on Page 7 of your report depicted in             1   was not performed in connection with crime scene
  2   Exhibit C, you state that, "There are many bullet hole       2   investigations; true?
  3   entries that match the diameter of a .223 [...]." So,        3        A. No, you don't need a crime to observe terminal
  4   describe all the bases for that finding.                     4   ballistics evidence and document tests.
  5        A. Okay, so, once again, we start by measuring          5        Q. Do you know one way or the other whether
  6   the entrance holes, not the exit holes, particularly         6   plaster has propensity to expect -- expand or contract
  7   where frangible bullets are involved in brittle              7   after a bullet has passed through it?
  8   materials. And a .223 is a misnomer. It's -- It's the        8        A. Plaster will, like everything else, expand as
  9   name of the cartridge, but it's not the actual diameter      9   it warms and shrink as it cools. I think the only
 10   of the bullet. The actual diameter of a bullet that a       10   exception to that is H2O. But plaster will also expand
 11   .223 shoots is actually .224. Now, it's only a              11   slightly based on the humidity content of it, it'll
 12   thousandth of an inch difference, but I just want you to    12   expand or contract, so the more humidity, the more it
 13   know that, that I'm actually looking for .224 in diameter   13   expands, and the less humidity, it can contract slightly,
 14   on the entrance holes.                                      14   but we're talking less than the diameter of a hair, less
 15        Q. How many bullet holes did you find that day         15   than 3/1000 of an inch. It's -- In normal temperature
 16   that measured .224?                                         16   ranges on planet earth in Missouri, you're not going to
 17        A. I think there were clearly evidence of over 80      17   get a big movement of plaster based on humidity or
 18   shots being fired of .223, which is a .224 diameter hole.   18   temperature. Very slight growth or shrinkage.
 19        Q. What type of material -- Strike that.               19        Q. Do you know the material the door is made out
 20           Do you know what material the wall depicted in      20   of?
 21   Exhibit K-2 is made of?                                     21        A. It looks like a solid type of pine to me, but
 22        A. Yes, it has -- it's a beam -- it's a                22   I haven't verified that. I'm not -- I can't say that
 23   frame/beam structure that has actually hardwood vertical    23   with any certainty.
 24   posts on the inside and it has thick plaster, over half     24        Q. And just to be clear, when you went to the
 25   an inch of plaster on each side of the wall. They're old    25   home in June of 2017, was the door present?


                                                                                    58 (Pages 226 to 229)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 59 of 122 PageID #:
                                    1478
                                                  Page 230                                                         Page 232
  1        A. No, it had been removed by the police the day        1   wall to the left?
  2   before.                                                      2        A. If you were exiting the bedroom, that short
  3        Q. And you eventually inspected the door when you       3   wall on the left before you get to the front of the house
  4   went to the police evidence room in June of 2020;            4   that's in the picture on the right side of the picture as
  5   correct?                                                     5   we view it on the computer.
  6        A. Yes, ma'am, two and a half years later.              6        Q. Okay. We'll talk about those holes. I want
  7        Q. So, prior to authoring the Affidavit that            7   to pull up a different exhibit prior to that, but prior
  8   you've provided in this case, which we looked at earlier     8   to doing that, did you make trajectory determinations in
  9   depicted in Exhibit B, it's true that you had not            9   your analysis?
 10   personally inspected the wooden door before rendering       10        A. I did on specific bullet holes, not all of
 11   your opinions in the Affidavit, in Exhibit B?               11   them.
 12        A. That's -- Yes, that is true.                        12        Q. Which bullet holes did you determine, make a
 13        Q. Okay. Prior to drafting this Affidavit, had         13   trajectory determination on?
 14   you reviewed the Incident Report created by the Police      14        A. There are some 9 millimeter handgun holes that
 15   Department with regard to this shooting incident?           15   were fired at an angle on this wall to the left of the
 16        A. Yes, ma'am.                                         16   door further over and they went through the window that
 17        Q. Had you reviewed any lab reports?                   17   you can see where the door is cracked and hit the far
 18        A. Yes, ma'am.                                         18   side of the frame. I traced those trajectories down. I
 19        Q. Did you review any other incident -- documents      19   traced down the five shots on the floor in the dining
 20   related to this incident?                                   20   room where Isaiah's body laid where -- where it looks
 21        A. Yes, ma'am.                                         21   like they shot him on the ground. And I traced four
 22        Q. All right. And what was your basis for saying       22   bullet holes. I couldn't find the bullets but could --
 23   that you believe that the door might be pine?               23   but could stick a tight fitting pin in and get a
 24        A. I picked the door up and turned it around when      24   trajectory on the holes that were in the closet of the
 25   I was at the police lab and I could see some of the grain   25   grandfather in the back of the house --


                                                  Page 231                                                         Page 233
  1   and how it split, but, you know, the beams were hardwood.    1        Q. Did you in- --
  2   It could be -- It could be a lighter hardwood door, like     2        A. -- and they were -- they were -- they were
  3   what they call swamp ash, which is similar to pine in        3   shot from the standing position and wound up about 20 --
  4   density, but, you know, it could be fir, which is a type     4   18 to 22 inches off the ground into the closet door in
  5   of pine. It's definitely not lignum vitae or, you know,      5   the wall back behind the closet.
  6   tigerwood or any of the south Mid-American type woods.       6        Q. Sir, did you include any of that information
  7   It's definitely not anything exotic or really hard.          7   in your report?
  8         Q. Did you perform any tests on this wood?             8        A. No, I did not.
  9         A. Well, nothing scientific. I did stick my            9        Q. Why not?
 10   fingernail in a section of it to see how hard or soft it    10        A. Because I didn't think it was as significant
 11   was.                                                        11   as some of the other evidence.
 12         Q. Did you perform any tests on the plaster walls     12        Q. Did you make a determination concerning the
 13   depicted in Exhibit K-2?                                    13   bullets depicted in -- any of the bullets depicted in
 14         A. Other than measuring the diameter of the holes     14   Exhibit K-2?
 15   and photographing them, no.                                 15        A. Is that the one we're looking at now?
 16         Q. As you sit here today, can you identify with       16        Q. Correct.
 17   any certainty any of the -- the measurements for any of     17        A. So, just to the left of your cursor on that
 18   the bullet holes that are entry holes depicted in this      18   short wall, I made the determination that there were at
 19   photo?                                                      19   least 13 .223 entry marks onto the wall. Now, they
 20         A. Actually, I can because I very clear- --           20   didn't leave bullet holes, they blew chunks out of the
 21   clearly recall measuring the bullet impacts to the right    21   plaster 'cause that's an outside wall with a much thicker
 22   of the door in this photograph.                             22   coating of plaster. But the interesting thing about
 23         Q. Okay, and you're talking about the -- the wall     23   those marks is that the entry marks are clearly .224
 24   on the south side of the house? If you were exiting the     24   entry marks because right -- if you look at the point,
 25   door depicted in Exhibit K-2, you're talking about the      25   and, you know, maybe I can draw that with the mouse. I


                                                                                     59 (Pages 230 to 233)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 60 of 122 PageID #:
                                    1479
                                                  Page 234                                                         Page 236
  1   don't know.                                                  1           MS. MCGOWAN: Okay, we'll call this K-2-2.
  2        Q. Okay.                                                2           MR. WHEATON: Remember, I think you said you
  3        A. But I can share -- So, if you take your cursor       3      had saved a few screenshots before I started --
  4   just slightly lower and to the left --                       4           MS. MCGOWAN: Okay.
  5        Q. Mr. --                                               5           MR. WHEATON: -- doing these two, though.
  6        A. -- almost --                                         6           (At this point, an off-the-record discussion
  7        Q. -- Andrews --                                        7            was had.)
  8        A. -- all the way to the door frame.                    8           MS. MCGOWAN: Andrew, I'll defer to you on how
  9        Q. -- can I -- can I interrupt you for a second?        9      you want to label that.
 10   Before we go into detail on those holes on that wall, are   10           MR. WHEATON: I mean, we could just call them
 11   there any other bullet holes depicted in this image that    11      screenshot and numbers, like Screenshot 1, 2, 3, 4.
 12   you made a trajectory determination on?                     12           MS. MCGOWAN: Okay. Let's go with "2" for
 13        A. Yes, the door -- some of the door holes I did.      13      this one.
 14        Q. Okay. Let me move to a different photograph.        14              (Questions by Ms. McGowan)
 15   Bear with me for one moment.                                15        Q. All right, Mr. Andrews, you've just indicated
 16            Okay, well, I guess let's stay on K-2 for          16   that there is a exit hole on this bottom half of the
 17   another couple of questions. Which bullet holes on the      17   wooden door and you identify what you believe to be a
 18   door did you perform a trajectory analysis for?             18   corresponding entry hole on --
 19        A. Generally the bullet holes that were at an          19        A. I would --
 20   acute angle headed toward the short wall on the right.      20        Q. -- the --
 21        Q. Do you recall which ones? Did you --                21        A. -- call it an --
 22        A. The ones that traced to the marks on the wall.      22        Q. -- wall?
 23        Q. Could you identify them sitting here today?         23        A. -- im- -- I would call it an impact mark on
 24        A. I could if you -- Do you want me to use your        24   the wall.
 25   cursor or do you want me to circle them?                    25        Q. Are there any other bullet holes depicted in


                                                  Page 235                                                         Page 237
  1        Q. I want you to circle them.                           1   this exhibit for which you did a trajectory analysis or
  2        A. Okay.                                                2   made a trajectory determination?
  3            MR. DOWD: Can you blow them up?                     3         A. Well, there are holes in the door that follow
  4            THE WITNESS: Don't blow them up too                 4   a path that lead to these corresponding marks on the
  5       much 'cause I need to see the door and the wall at       5   wall, okay?
  6       the same time to answer her question.                    6         Q. How --
  7        Q. Okay, does that work for you, Mr. Andrews?           7         A. And, so, you're asking me how do I know that
  8        A. You'll have to go -- let me see the lower part       8   if I looked at the door at the police station versus at
  9   of the door first. Like to start there. Okay. So, for        9   the home?
 10   example, this -- Ah, I missed an exit hole on the low       10         Q. Just in general, what is your basis, how did
 11   part of the door. Here it is right here. I'm not sure I     11   you conclude that these two bullet holes corresponded
 12   marked that one, but there's an exit hole right there and   12   with one another?
 13   it corresponds to this impact mark right here.              13         A. Because I looked at the -- the direction of
 14        Q. Okay. And you're depicting, for the record,         14   the hole in the door and noticed that it was the hole was
 15   you've circled in pink two bullet holes.                    15   level to the floor and it was pointed literally at this
 16            MS. MCGOWAN: Andrew, can you take a                16   mark that I circled and, so, you'll find on the wall and
 17       screenshot of this? Should we be giving these           17   the door exit holes at an acute angle that correspond to
 18       another designation? It occurs to me that this          18   the marks on the short wall.
 19       could be confusing down the road. Andrew --             19         Q. And did you use any tools in making that
 20            MR. WHEATON: I do have a screenshot of this        20   determination?
 21       and, yes, I think it would be a good idea to give       21         A. Laser sight and a flashlight are the two
 22       these designations.                                     22   things that I had on me the first day I was there.
 23            MS. MCGOWAN: Yeah. Let's call this -- How          23         Q. Well, I -- I'd asked you your methodology.
 24       many screenshots have you taken thus far?               24   Well, we'll strike that.
 25            MR. WHEATON: This is the second.                   25            Did you describe this process in your report?


                                                                                    60 (Pages 234 to 237)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 61 of 122 PageID #:
                                    1480
                                                  Page 238                                                         Page 240
  1       A. No.                                                   1   you visited the home in June of 2017; correct?
  2       Q. And it's --                                           2        A. No, but you could see the acute angle through
  3       A. I don't believe so.                                   3   the door, but I did that with holes in the wall. But you
  4       Q. And it's true that you didn't include any             4   can -- when I inspected the door, you could see the shots
  5   information concerning the trajectories in your report --    5   that were acute angles that would have obviously impacted
  6       A. Oh, no --                                             6   that side wall.
  7       Q. -- correct?                                           7        Q. When you say "acute angle," are you referring
  8       A. -- that's -- that's not true. I specifically          8   to the -- to bullet holes that didn't make a perfectly
  9   mentioned Isaiah being shot on the ground and the --         9   perpendicular entry with the door or wall?
 10       Q. Okay.                                                10        A. Yeah, so, if you describe the door as a plane,
 11       A. -- five shots on the dining room floor.              11   a perpendicular hole the trajectory would be 90 degrees
 12       Q. I'm referring to with regard to the bullet           12   from the plane of the door. An acute angle would be less
 13   holes in the wooden door and the bedroom wall. Did you      13   than 90.
 14   include any of that information in your report?             14        Q. Sure, so bullets entering the wall or door
 15       A. I did not because I didn't think it was              15   obliquely, would that be another way to describe it?
 16   significant to the -- to the case. Like I said, there's     16        A. I don't know if I would use that word, but I
 17   a monumental pile of evidence and I sorted through what I   17   would say this, that it's obvious when you're looking at
 18   thought was most significant and included that in the       18   the entry hole because the entry hole is actually oval
 19   report.                                                     19   rather than round. It's pretty easy to spot them when
 20       Q. And are there any other bullet holes on the          20   you're physically looking at the door. Difficult on a
 21   wooden door depicted in this photo? And you can remove      21   picture, but pretty easy when you're there physically
 22   those pink circles --                                       22   with the door.
 23       A. Okay.                                                23        Q. What is the diameter of a 7.69 bullet?
 24       Q. -- which you believe to be exit holes --             24        A. There -- I don't know of a 7.69. Do you mean
 25       A. Well, in the --                                      25   7.62, ma'am?


                                                  Page 239                                                         Page 241
  1        Q. -- that correspond to --                             1        Q. Yes, that's what I mean, seven point --
  2        A. Yes.                                                 2        A. So --
  3        Q. Strike that.                                         3        Q. -- six-two.
  4        A. So, unfortunately, with this photograph and          4        A. -- there are two answers to that question and
  5   with the police removing the door, unless we take the        5   it depends on whether you're shooting NATO ammunition
  6   door back to the home and -- and set the laser up, it's      6   like a .308 or a 7.62 by 51 or whether you're shooting
  7   going to be extremely difficult where you see a high         7   Russian ammunition, which is a 7.62 by 39. They're
  8   density of bullets like just above the door handle           8   actually different diameter bullets even though they both
  9   towards the middle of the door, you see a high density of    9   carry the 7.62 designation.
 10   entry and exits, it's going to be hard to do with any       10        Q. Did you find any bullet entries, bullet hole
 11   certainty on a deposition from a photograph. I'm not        11   entries, at the house that match either of those
 12   sure that's possible.                                       12   measurements?
 13        Q. Now, you described using a laser sight and a        13        A. I couldn't find any in the walls that matched
 14   flashlight. When did you use a laser sight --               14   the .311 diameter that would have been shot through the
 15        A. The first --                                        15   AK. So, .311 is the spec, but the actual bullet
 16        Q. -- and a flashlight?                                16   manufacturers make the bullet around .312, .3115.
 17        A. The first day I was there. I have a sight           17        Q. And what is your -- what are you relying on
 18   with a -- that goes on a handgun that has a very bright     18   for that opinion?
 19   light and a very tightly beamed laser that will shine       19        A. How is that an opinion?
 20   through these holes. And with the --                        20        Q. Well, what -- what --
 21        Q. Okay.                                               21        A. The diameter -- --
 22        A. -- depth -- with the depth of the door, it          22        Q. -- what information or --
 23   does allow you to get a pretty good idea of the             23        A. -- of the bullet?
 24   trajectory of the bullet.                                   24        Q. Yeah, what information are you relying upon
 25        Q. Okay, but the -- the door was not present when      25   when you say that the manufacturers actually manufacture


                                                                                     61 (Pages 238 to 241)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 62 of 122 PageID #:
                                    1481
                                                  Page 242                                                         Page 244
  1   them at .312 or .315 (sic)?                                  1   confused. Can you explain that again?
  2        A. .3115.                                               2        A. When you look at a tight grouping of holes
  3        Q. Yeah, what are you relying on?                       3   that were obviously fired from the same weapon from the
  4        A. Well, there's -- there's a couple of standards       4   same position, they all have an identical trajectory.
  5   for the barrel and they're -- they're controlled by an       5   You don't need to look at all of them. You can see with
  6   organization called SAAMI in America. It's -- It's           6   your eye if there's a slight variance and then you would
  7   S-A-M-M-I (sic). And the SAAMI drives the official           7   inspect that. But when you've got a grouping of holes --
  8   specifications. And the reason they have an organization     8   Two people cannot occupy the same space with two weapons,
  9   controlling that is so that a manufacturer can make          9   so a trajectory will generally, if it's the same
 10   bullets for any barrel manufactured by anyone to a          10   trajectory on multiple holes, will generally represent
 11   certain specification and not overpressure the gun. And,    11   one shooter if the holes are close together on their
 12   so, the barrel land and groove diameters are held to an     12   impact marks.
 13   extremely tight tolerance and then the bullets vary about   13        Q. So, as you sit here today, can you identify
 14   4/10000 of an inch in diameter depending on at what point   14   any other holes for which you determined the trajectory
 15   in the die's life the bullet is made by that die.           15   for?
 16        Q. And, I'm sorry, just to make sure you answer        16        A. Well, I can't tell you from the picture. We'd
 17   the question, that information you've obtained from --      17   have to have the door in front of us.
 18   from where?                                                 18        Q. And true you didn't include that information
 19        A. That comes from the SAAMI organization that         19   in your report?
 20   controls the specifications on barrels and bullets and      20        A. I didn't find it significant. I found the
 21   pressures.                                                  21   number of holes much more significant than some of this
 22        Q. And what document specifically are you relying      22   other stuff you're questioning me about.
 23   upon, is that a document put out by SAAMI?                  23        Q. What holes did you find to be most
 24        A. Well, it's on the SAAMI website. If you -- If       24   significant?
 25   you want to look at any particular cartilage, you can       25        A. Well, here's the problem, ma'am, and I'm just


                                                  Page 243                                                         Page 245
  1   look at what the SAAMI specifications are. If you're         1   going to be very frank with you. St. Louis City Police
  2   manufacturing ammo or a barrel, you're going to look at      2   found and entered ten pieces of 7.62 by 39 brass. There
  3   the SAAMI specs and make sure that, if you want to           3   are so many exit holes coming out of the bedroom that
  4   manufacture something standard, that you stay within         4   they should have found about 40 pieces of 7.62 brass if
  5   those specifications. There's also cartridges called         5   their deposition testimony was anywhere near accurate,
  6   wildcats that are outside those specifications that we       6   and I find that highly problematic.
  7   don't pay attention to when we build wildcat cartridges,     7        Q. All right. When you say, just for the record,
  8   but that's a whole nother discussion.                        8   when you say "7.62 brass," you're referring to cartridge
  9        Q. Moving back to the door, did you make a              9   casing; correct?
 10   trajectory determination with regard to any of the other    10        A. Yes, ma'am, 7.62 by 39 cartridge casing
 11   bullet holes depicted in this photo?                        11   specifically.
 12        A. I looked at a number of them and looked at the      12        Q. Okay. And how many, based on your review of
 13   angle that they entered the door, but I didn't look at      13   the records, 7.62 casings were recovered from the home?
 14   all of them because some of them, there were like three     14        A. The police Evidence Room showed me envelopes
 15   or five shots in a small group and they were all headed     15   that contained ten pieces of brass.
 16   the same direction. I only really needed to look at the     16           MR. DOWD: Brass?
 17   direction of one carefully to get an idea where all three   17           THE WITNESS: Cartridge cases made of brass in
 18   were. So, I did not look at every single hole and every     18      7.62 by 39 with at least three, possibly four
 19   direction of every hole and document that. I did not do     19      different headstamp designations.
 20   that, but -- but I did select holes.                        20        Q. Now, you testified a few moments ago that you
 21        Q. Okay. So, why -- why are you able to                21   think that there should have been more -- more
 22   extrapolate information from one hole to the other holes?   22   cartridge -- 7.62 cartridge casings recovered. What is
 23   Was it your testimony that you didn't need to look --       23   your basis for that statement?
 24   view the trajectory for the other bullet holes because      24        A. None of the policemen testified in their
 25   you had already taken one bullet hole? I think I'm just     25   depositions that they fired from the bedroom or the back


                                                                                     62 (Pages 242 to 245)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 63 of 122 PageID #:
                                    1482
                                                  Page 246                                                        Page 248
  1   of the house yet there's 35 -- a tremendous number of        1        A. I know a 9 millimeter was shot through the
  2   exit holes that far exceed the number of 7.62 cases found    2   bedroom wall. Go back to the picture you had up.
  3   that were fired from the bedroom or the back of the house    3        Q. All right.
  4   with the other bedroom door open and, so, it's extremely     4        A. Now look under --
  5   problematic with all of these exit holes from the back of    5        Q. All right.
  6   the house coming through the door and the wall that we       6        A. -- the -- look under the sofa, ma'am. You
  7   just reviewed and only ten pieces of brass found. I find     7   know what that is under the sofa? That's a -- That's a
  8   that amazing.                                                8   Beretta 9 millimeter magazine that was discarded by an
  9        Q. How many exit holes did you observe in total         9   officer after shooting rounds through it and doing a
 10   between the -- the wall and the door?                       10   tactical reload.
 11        A. Well, in the picture that you just presented,       11        Q. Okay, just to be clear, the officers did
 12   I circled 15 on the door and there's at least one, two,     12   testify that they were shooting into the bedroom wall
 13   three, four, five, six, seven, eight, nine, ten, 11, 12,    13   after they entered through the front door. Were you
 14   13 on the wall next to the door. That easily comes to 27    14   claiming, just to make sure I understand, were you
 15   exit holes right there.                                     15   claiming that there was a -- that you found a 9
 16        Q. All right. And let's turn to your report            16   millimeter that had been shot from withinside the
 17   again, Exhibit C. On Page 8 of your report, you find the    17   bedroom?
 18   opinion that -- Sorry, I'm getting us there. You state:     18        A. No, I'm saying --
 19   "I did not find any evidence of damage to the front         19        Q. Okay.
 20   living room wall which would have been there if the         20        A. -- out -- outside the bedroom into the bedroom
 21   Sporter Rifle rounds were fired through the bedroom wall    21   were 9 millimeter entry holes on this wall we see here
 22   and towards the Officers at the front of the house." Why    22   and there were 9 millimeter exit holes on the inside of
 23   do you believe that -- Well, what is your basis for         23   the bedroom and some of those 9 millimeter bullets
 24   saying that there would be damage to the front living       24   traveled to the far side of the window, went through the
 25   room wall had rifle rounds been fired through the           25   glass and the frame down at the bottom. If we zero in on


                                                  Page 247                                                        Page 249
  1   bedroom?                                                     1   that with another picture, I can show you where that
  2        A. It has to do with my knowledge of terminal           2   9 millimeter hole left a nice wide 9 millimeter lead
  3   ballistics and all the tests that I've done, but there's     3   streak on the aluminum frame.
  4   a very clear comparison in this situation. There were 9      4        Q. And we will get there, I hope. Did you make
  5   millimeter holes fired from the living room into the         5   any attempt to determine where the shooters were located
  6   bedroom that penetrated the plaster, penetrated the          6   at the time all these shots were fired?
  7   second layer of plaster, penetrated the first pane of        7        A. I did after reading the depositions of the
  8   glass, penetrated the second plane of -- pane of glass,      8   officers that testified about going inside the home and
  9   penetrated the aluminum frame outside the glass on the       9   Mr. Dowd had them circle or mark an "X" on the map of
 10   window and then left a huge divot in the brick on the       10   where they were standing and some of it did correspond
 11   home across the alley. Now, that's a handgun round with     11   with the entry holes going into the bedroom.
 12   360 foot-pounds of energy. Now, 7.62 by 39 case has a       12        Q. Okay. And you've testified that there are
 13   much harder bullet, a much pointier bullet, a much more     13   exit holes on the wall and the door; correct?
 14   dramatic penetration profile and it was supposedly shot     14        A. On both sides, ma'am.
 15   through the bedroom wall, flew past an officer yet didn't   15        Q. All right. Did you make any attempt to
 16   leave a single mark on the -- on the wallpaper on the       16   determine where the shooter or shooters who fired from
 17   front wall of the house? That's impossible.                 17   the bedroom were located?
 18        Q. Now, you just described a -- a 9 millimeter         18        A. Well, that's a very difficult thing to do to a
 19   that you believe was shot through the bedroom wall?         19   precise degree, but one of the things that is a telltale
 20        A. I --                                                20   on that is that if the shooter is close to the wall or
 21        Q. I'm sorry --                                        21   the door, you will have powder burns in a small diameter
 22        A. I --                                                22   surrounding the entry hole of the bullet. But it was
 23        Q. -- can you back --                                  23   clear to me that there was no one even close to the wall
 24        A. I know --                                           24   when firing from the bedroom out, 'cause I didn't find
 25        Q. -- up?                                              25   any powder burns or powder residue. The powder doesn't


                                                                                    63 (Pages 246 to 249)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 64 of 122 PageID #:
                                    1483
                                                  Page 250                                                         Page 252
  1   burn completely, so when it comes out the end of the         1   having come from a .223 caliber [...] too large having
  2   barrel, it's still on fire and it leaves a burn mark and     2   come from a 9mm handgun bullet." As you sit here today,
  3   it's fairly obvious when you're up close.                    3   are you able to identify in Exhibit K-2 which bullet
  4         Q. And turning back to Exhibit C, the report,          4   holes you would characterize as too large to have come
  5   Page 8 states -- on Page 8, you write: "Further" --          5   from a 7.62?
  6   "Furthermore, there was no damage to the ballistic shield    6        A. Well, I -- I believe there may be some 9
  7   that I inspected on June 23, 2020, that was supposedly       7   millimeter holes on the door and there are definitely 9
  8   protecting the Officers when they entered the house."        8   millimeter holes further down the wall to the left of the
  9   What is the significance of the lack of damage to the        9   door, I think, or I mean around the -- like around the
 10   ballistic shield?                                           10   corner you'll see.
 11         A. So, in our SWAT training -- and St. Louis City     11        Q. And when you say "around the corner," where
 12   follows this procedure -- the number one guy through the    12   are you referring to?
 13   door is generally carrying what they call a bunker or       13        A. Can you pan left in the picture? I don't know
 14   what you and I call a ballistic shield and he has a         14   how far the picture goes. Yeah, it's blocked by the
 15   handgun in his hand because it's too much material to       15   frame.
 16   control a long gun and a shield at the same time. And he    16        Q. Let's --
 17   is clearly the easiest target for someone shooting at a     17        A. We'll have to grab --
 18   SWAT team entering a home. You generally do see impacts     18        Q. Let's turn --
 19   on the shield, if not into the officers' bodies as they     19        A. -- a different pic.
 20   make entry as someone's shooting at them, similar to the    20        Q. Exhibit K-3, does that depict the area you're
 21   case with Eric we talked about earlier.                     21   describing?
 22             (Cell phone ringing.)                             22        A. Let me see. Yeah, I think that, if I recall,
 23         Q. And going back to this --                          23   there -- there's some in the door and then there's some
 24             MS. MCGOWAN: Oh, someone's got a cell phone       24   around the corner where the lamp is, but the picture's
 25       going off. I'll wait a minute.                          25   not very good, so...


                                                  Page 251                                                         Page 253
  1               (Questions by Ms. McGowan)                       1        Q. So, as you sit here, you cannot identify which
  2        Q. So, generally speaking, does the angle of the        2   holes are too large, larger --
  3   bullet as it crosses through a substance affect the size     3        A. Do you -- Do you see the left corner of the --
  4   of the hole?                                                 4   Can you blow up the door, can we get a close-up of the
  5        A. Depends on the depth of the material. So, if         5   door?
  6   you're shooting through a piece of paper, you will have      6        Q. Let's go back to K-2. I believe that will be
  7   an oval hole. If you're shooting through something that      7   better.
  8   has depth like a door, you will see an oval entry on the     8        A. It's hard with the door at an angle. We need
  9   surface, but then it will shrink to the diameter of the      9   to be 90 -- We need a photograph 90 degrees from the door
 10   bullet as you get into the middle of the door because the   10   in a close-up.
 11   door has depth to the material. And, so, the entry hole     11            MR. DOWD: Those -- Those were sent to you
 12   will change shape right on the surface, but the center,     12       after the inspection. I took -- I took close-ups.
 13   as the bullet penetrates, will be the diameter of the       13        A. Can you zoom in with this software?
 14   bullet.                                                     14        Q. And, again, I'm looking for you to identify
 15        Q. And turning to Page 7 of your report, you say,      15   any holes in the door or the wall that you claim are too
 16   "I searched extensively for a 7.62 entry hole as I          16   large to have been made by a 7.62.
 17   expected to find [...]," so is it your testimony today      17        A. Well, I recall measuring a few when I was at
 18   that you did not find a single bullet hole at the house     18   the police station, but I can't see 'em on this picture.
 19   which you believe was made by a 7.62?                       19            I will say this: I do believe that to the
 20        A. Yes, ma'am, that's my testimony. I didn't           20   left of the door where you see that large damage just
 21   find a single bullet hole that matched up to a .3113        21   below -- You probably can't see my cursor.
 22   diameter that was consistent with the other ballistic       22        Q. I cannot.
 23   evidence.                                                   23        A. Hold on one second. Let me see if I can do
 24        Q. You go on to write at the bottom of Page 7,         24   this for you. Oh --
 25   "The width of the entry holes made are either too small,    25        Q. Okay.


                                                                                     64 (Pages 250 to 253)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 65 of 122 PageID #:
                                    1484
                                                  Page 254                                                        Page 256
  1        A. -- you moved the --                                  1   oxidation. When it's fired, it's heated up to 2,800
  2        Q. I lost it.                                           2   degrees Kelvin, okay? And the brass, part of the reason
  3        A. -- the picture. Okay, so, this hole right            3   they use brass is it doesn't oxidize quickly. You can
  4   here.                                                        4   manufacture the ammo, you can sell it, you can distribute
  5        Q. And I -- I -- can you mark that up using the         5   it, you can store it and you don't see oxidation form
  6   software, the annotate?                                      6   quickly. And I mean -- And I mean months, not days. I
  7        A. I'm -- I'm trying. Let me -- Let me get back.        7   mean months. I mean --
  8   It took it away from me. I guess you changed pictures.       8         Q. So, again -- --
  9   It takes away my annotate function when you change           9         A. -- I can -- I can take brand-new ammo out of a
 10   pictures. Hold on just a second. Get back to the            10   box that I purchased for my store eight years ago and
 11   circle.                                                     11   it's still shiny and clean. There's no oxidation.
 12           So, this hole here and this hole here are           12         Q. Okay. Why is it not possible for an oxidized
 13   larger, much too big to be .311 or .223 and they are        13   bullet to be fired?
 14   entrance holes it looks like.                               14         A. Well, it's not impossible, but generally when
 15           MS. MCGOWAN: And, Andrew, can you take a            15   something oxidizes, it grows in dimension. And the ammo
 16       screenshot of this?                                     16   is a very tight tolerance with the chamber for safety and
 17           MR. WHEATON: Got it.                                17   pressure reasons and it generally won't cycle the gun if
 18           MS. MCGOWAN: And that will be marked                18   it's oxidized. You won't be able to fire a semi-auto gun
 19       Defendants' K-2-3. All right.                           19   repeatedly with -- with oxidized ammo because it's grown
 20               (Questions by Ms. McGowan)                      20   in dimension. I mean it's -- it can be very problematic.
 21        Q. All right, turning to Page 11 of your report.       21   That's why we tell people to keep their ammo clean and
 22   Thank you for removing those circles. On Page 11, you       22   dry.
 23   provide the opinion that the Department's photographs --    23         Q. What are you relying on for the basis that
 24   Let me get there.                                           24   oxidized bullets increase in size?
 25           (At this point, an off-the-record discussion        25         A. That's a physical law, ma'am.


                                                  Page 255                                                        Page 257
  1            was had.)                                           1         Q. Okay.
  2         Q. You state: "The Department's photographs of         2         A. It's --
  3   the alleged Sporter Rifle shell casings taken immediately    3         Q. Have you --
  4   after the shooting are not consistent with being fired by    4         A. It's --
  5   that particular gun on that day." What is your basis for     5         Q. -- done any studies or laboratory work on --
  6   your opinion that the shell casings were not fired from      6   on that point?
  7   the Inter Ordnance Sporter rifle that was recovered from     7         A. Well, I've measured thousands of things with
  8   Poli- -- by the Police Department?                           8   micrometers and that have to fit. We have -- When we put
  9         A. It's based in the fact that the cases show          9   things together, we have things called slip fits and
 10   oxidation.                                                  10   press fits in a manufacturing environment, and something
 11         Q. Okay.                                              11   that is a slip fit where it has two-thousandths of room,
 12         A. And oxidation doesn't happen in three hours.       12   if it's oxidized, it won't go in the hole because the
 13         Q. What is oxidation?                                 13   oxidation has caused the part to grow in dimension, so
 14         A. Like rust. It's an exothermic reaction that        14   you have to clean the oxidation off before you can place
 15   changes the color and substance of something, so iron       15   it in the hole.
 16   oxidizes red, aluminum oxidizes white, led oxidizes         16         Q. Sir --
 17   white, brass oxidizes a greenish blue.                      17         A. And --
 18         Q. Why is it not possible for an oxidized bullet      18         Q. -- when you --
 19   to be fired?                                                19         A. -- we als- -- And, so, that's just kind of a
 20         A. Well, generally ammunition that is not subject     20   common known thing that machinists and engineers all
 21   to heat, like it's loaded properly and it's a bullet's      21   understand and anyone in the manufacturing of anything
 22   pressed in place and it's put in a box and sold to          22   metal understands this.
 23   someone that's 20 years old who has no ability to load      23         Q. Have you performed experiments in a laboratory
 24   his own ammo, he has to purchase it from someone or steal   24   or controlled setting measuring the size of a particular
 25   it from someone, that ammunition is not subject to          25   oxidized bullet and non-oxidized bullet?


                                                                                     65 (Pages 254 to 257)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 66 of 122 PageID #:
                                    1485
                                                  Page 258                                                         Page 260
  1        A. Yeah, I can tell you that Powell River               1   date you authored your Affidavit that's depicted in
  2   Laboratories came across a problem with ATK's ammo that      2   Exhibit B, you had not physically inspected the shell
  3   they sold to SEAL teams where they were blowing up guns      3   casings?
  4   because the bullets had oxidized and grown in dimension      4        A. True.
  5   and now they were too big to go through the barrel with      5        Q. And is it your testimony here today that it is
  6   safe pressure. I've had that experience and we solved        6   impossible -- or it's not impossible for an oxidized
  7   that problem for them.                                       7   bullet to be fired; correct?
  8        Q. What photographs were you looking at in              8        A. That is not impossible.
  9   forming your opinion that the shell casings showed           9        Q. And, so, your in-person inspection of these
 10   oxidization?                                                10   cartridge cases didn't occur until 2020, right?
 11        A. The photographs that St. Louis City provided.       11        A. That's correct.
 12        Q. Which particular photos, can you tell us here       12        Q. And that was three years after the June 7,
 13   today?                                                      13   2017, incident at issue in this case, right?
 14        A. Ma'am, I looked at 700 photos. There's about        14        A. Approximately.
 15   five photos of the .762 by 39 brass. Just pick one.         15        Q. Could oxidization have occurred in a
 16        Q. All right. Did you view those on a screen?          16   three-year time period?
 17        A. The Dowd law firm has a 70-inch monitor in          17        A. Yeah, I think so if it's -- if there's a lot
 18   their conference room and we could blow it up to the        18   of moisture in the air and it's not in a sealed envelope.
 19   point where you could see incredible detail where like      19        Q. All right, I want to turn back to Exhibit --
 20   the pore on your nose, in your skin would fill up the       20   Exhibit K-4 and I want to draw your attention to the
 21   whole TV screen. So --                                      21   bullet holes depicted on the south exterior wall -- or
 22        Q. Would you --                                        22   I'm sorry -- interior wall below the window there. Do
 23        A. -- we looked at it at really high                   23   you -- Do you see --
 24   magnification with a lot of resolution and there were a     24        A. Yes, ma'am.
 25   couple problematic things with the brass and it had to do   25        Q. -- to the left of the bedroom?

                                                  Page 259                                                         Page 261
  1   with the marks on the shell casing and the oxidation.        1         A. Yes, ma'am.
  2        Q. All right. Do you have any knowledge whether         2         Q. Do you have measurements for any of those
  3   that screen is color calibrated?                             3   bullet holes --
  4        A. I -- I don't have any knowledge of it being          4         A. Yeah, we sent you --
  5   color calibrated.                                            5         Q. -- that you provided?
  6        Q. Is that a concern to you, would that matter,         6         A. -- pic- -- we sent you pictures of the entry
  7   would that change the -- you know, if the screen is          7   marks that were .224 in diameter with the caliper on the
  8   depicting --                                                 8   entry mark.
  9        A. Well --                                              9         Q. Okay. When? When, when did you send photos?
 10        Q. -- something that's not true to life?               10         A. Whenever Richard sent them to you.
 11        A. You know, the color doesn't have to render          11         Q. Okay. Are you describing photos that were
 12   perfect. What's -- What's interesting is that the           12   taken during the -- the inspection of the evidence or are
 13   blotchiness of it because an unoxidized case has a very     13   you describing photos that were taken at one of your site
 14   consistent color to it, an oxidized case has a very         14   visits?
 15   inconsistent color. But the other problem is there are      15         A. No, if you're talking about the south wall,
 16   insertion marks from steel magazines on those cases.        16   the interior surface of that outdoor wall with the
 17        Q. And we'll get there.                                17   stained glass window on it, talking about at the home
 18        A. Mmm (phonetically).                                 18   with the caliper --
 19        Q. Now, it's true that you had not physically          19         Q. All right.
 20   inspected the casings yourself in person prior to           20         A. -- on the entry marks.
 21   authoring the Affidavit that is depicted in Exhibit B;      21             MS. MCGOWAN: Richard, we'll talk about that.
 22   correct?                                                    22       I -- I'm not certain we received those, but --
 23        A. Ma'am, I lost my internet for a moment. Could       23             MR. WHEATON: And for the record, I'm going to
 24   you please repeat that question?                            24       interrupt if I may, this is Andrew Wheaton, but I
 25        Q. Sure, I just wanted to -- You had not on the        25       see that we received a ShareFile link, the Dowd law


                                                                                     66 (Pages 258 to 261)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 67 of 122 PageID #:
                                    1486
                                                 Page 262                                                         Page 264
  1    firm at 6:09 p.m. last night with photos taken             1       A. Well, you're circling the whole thing, but the
  2    during Mr. Andrews' inspection.                            2   entrance mark is to the left, not where the big chunk is
  3         MS. MCGOWAN: Okay.                                    3   blown out. It's --
  4         THE WITNESS: I didn't hear that. Could                4       Q. Okay.
  5    someone repeat that, please?                               5       A. -- at the very point on the left where it
  6         MR. DOWD: They got -- They got the pictures           6   begins entry.
  7    of the inspection that I took at when you were doing       7       Q. Is that what you're referring to, sir?
  8    the inspection, they got those last night at six           8       A. No. Let me get -- Let me -- Let me --
  9    o'clock.                                                   9       Q. Yeah, why --
 10         THE WITNESS: Roger that.                             10       A. -- draw --
 11            (Questions by Ms. McGowan)                        11       Q. -- don't you annotate --
 12      Q. All right. So, as you sit here today, you            12       A. -- draw --
 13 can't provide the measurements for any of the bullet         13       Q. -- this.
 14 holes depicted in Exhibit --                                 14       A. -- a line to it and -- and make sure you've
 15      A. I di- --                                             15   got what you need.
 16      Q. -- K- --                                             16       Q. And I can blow this up a bit more if it will
 17      A. I didn't say --                                      17   allow me.
 18      Q. -- 4?                                                18       A. That will help. Thank you.
 19      A. -- that. I specifically remember measuring           19       Q. I just need to give it a second to regain
 20 some of those holes.                                         20   control. Okay, does this depict the area we were talking
 21      Q. Okay, which ones --                                  21   about before?
 22      A. Now --                                               22       A. Let me see if I can get this to mark. I don't
 23      Q. -- did you measure?                                  23   know. I chose a different thing than a circle. I'm
 24      A. So, can you blow it up?                              24   going to Control Z that out of there. That's useless.
 25      Q. Yes.                                                 25   Let me choose something else to draw with. I'm going to


                                                 Page 263                                                         Page 265
  1        A. Okay, so, if you come over with your cursor up      1   choose an arrow. Hold on. Ah, here we go. This will be
  2   slightly and over to where the stain is. That's too far.    2   nice and precise.
  3   Come back halfway.                                          3            So, about a quarter inch to the right of the
  4        Q. (Counsel complying with witness' request.)          4   tip of this arrow is the entry mark where the wallpaper
  5        A. Come to the right.                                  5   is .224. I'll show you another one here. It is clearly
  6        Q. (Counsel complying with witness' request.)          6   distinctly round and .224 in diameter. Let me give you
  7        A. Stop right there. Now, no, go up and to the         7   another one.
  8   right slightly.                                             8            Yes, it's a tough thing to understand how .223
  9        Q. (Counsel complying with witness' request.)          9   bullets are coming out of the bedroom, going through the
 10        A. Down. Do you want me to just circle it?            10   door, and impacting the wall there.
 11   There, right there. Do you see the -- Do you see the       11        Q. Can you use the annotation tool to mark each
 12   upper left quadrant of your cursor?                        12   of the locations on this wall which you believe or which
 13        Q. Yes.                                               13   you're testifying were created by a .223?
 14        A. That is an -- That is an entry mark right          14        A. Yeah, basically all of them. You could just
 15   there that cut the wallpaper almost perfect radius the     15   take the whole wall. There isn't a 9 millimeter or a
 16   size of a .224 diameter bullet. And there's a number of    16   7.62 mark on that wall. They're all .223. And I
 17   other ones that are like that --                           17   inspected all of them 'cause I found that highly
 18        Q. Okay.                                              18   significant.
 19        A. -- where you have the entry mark into that         19        Q. Sir, can you describe for me all the
 20   thick woven wallpaper that is really round and right on    20   principles you relied upon in reaching your determination
 21   .224 diameter.                                             21   that there were no bullet holes created by a 7.62?
 22        Q. All right, and -- and, sir, am I circling          22        A. Well, we don't make the laws of physics, we
 23   the --                                                     23   just live here. And when a .223 bullet hits that type of
 24        A. Yes, ma'am.                                        24   medium, it penetrates a slight amount, the bullet
 25        Q. -- area that you're describing?                    25   fragments into dust and it leaves a half-circle, 180


                                                                                    67 (Pages 262 to 265)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 68 of 122 PageID #:
                                    1487
                                                  Page 266                                                         Page 268
  1   degree circle, .224 in diameter. If a 7.62 by 39 bullet      1            VIDEOGRAPHER: At approximately 6:52 p.m., we
  2   had entered that wallpaper, it would have blown a much       2       are back on the video record.
  3   bigger chunk of plaster out of there 'cause it has over      3              (Questions by Ms. McGowan)
  4   almost twice the energy of a .223 and it would have left     4        Q. Okay, Mr. Andrews, I have just a few more for
  5   a .311 diameter circle and it would have penetrated much     5   you tonight, and as I told your attorney, I told Mr. Dowd
  6   deeper into the brick because the bullets are much harder    6   when we were off the record the Defendants will be
  7   and they're much more powerful and they carry much more      7   seeking leave of court to get additional time to finish
  8   mass and they have much more sectional density.              8   asking you questions. You've given us a lot of opinions
  9         Q. What happens to a bullet when it travels            9   here today that weren't included in the report that you
 10   through a slab of wood?                                     10   produced in the case and, so, we have a lot of ground to
 11         A. Depends on the construction of the bullet and      11   cover.
 12   the twist rate of the barrel it was fired through.          12            But nevertheless, to jump back into a few more
 13         Q. Okay. Do you have any opinions -- Strike           13   questions before we wrap up, so what is the effect on a
 14   that.                                                       14   bullet that passes through a wooden door or wooden slab?
 15         A. I have tests that I did with St. Louis City on     15        A. So, as I answered before, it depends on five
 16   that very subject going through a door.                     16   conditions. There is the thickness of the copper jacket
 17         Q. Now, did you determine the trajectories for        17   or the structure of the tip. There is the -- the alloy
 18   any of -- Aside from the hole you identified when we were   18   of the lead core, which could be just lead or it could be
 19   looking at Exhibit K-2, did you determine the               19   alloyed with antimony. Soft bullets are one percent
 20   trajectories for any of the other bullet holes depicted     20   antimony, hard bullets are three percent antimony. And
 21   in Exhibit K-4?                                             21   they change that based on what velocity and what
 22         A. Well, we -- we talked about that. I did some       22   cartridge the bullet's going to be fired through so it
 23   and I did not do all.                                       23   keeps integrity as it's being spun up. And then there's
 24         Q. Okay, and why didn't you do all for the bullet     24   the twist rate of the bullet. So, for example, a .223
 25   holes depicted in K-4?                                      25   bullet being fired through a door with an FMJ bullet,


                                                  Page 267                                                         Page 269
  1      A. Because it wasn't necessary to understand the          1   full metal jacket, would make a small hole going in and
  2 significance of the situation.                                 2   likely a small hole coming out, keep its spin stability
  3      Q. Okay. Sir, is -- it's your testimony that at           3   and keep its trajectory where other bullets, the other
  4 least one bullet traveled through the bedroom door into        4   extreme would be like a -- a 55 grain Nosler Ballistic
  5 the wall that we're looking at here now; correct?              5   Tip shot through a 1-in-7 twist barrel that would go
  6      A. It's my testimony that 13 or 14 did.                   6   partway into the door and would completely come apart and
  7      Q. Okay.                                                  7   blow a hole almost the size of your fist on the -- on the
  8          MS. MCGOWAN: How much time do we have,                8   back side of the door. And, so, there's everything in
  9    Richard?                                                    9   between those two extremes based on the ammo, the
 10          MR. DOWD: We are -- We've got 15 minutes             10   velocity, the barrel length, the twist rate, the amount
 11    left.                                                      11   of antimony alloyed in the core and the angle that it
 12          MS. MCGOWAN: Okay. Let me review my notes            12   enters the wood. There's -- There's -- There's a number
 13    for just a moment. I want to make sure.                    13   of factors involved there that you have to be familiar
 14          THE WITNESS: Can I take a very quick bathroom        14   with to understand what you're looking at.
 15    break, please?                                             15        Q. All right, and what about a 7.62 by 39 caliber
 16          MS. MCGOWAN: Yes.                                    16   bullet, how would that be affected by traveling through
 17          THE WITNESS: I'll be --                              17   the door?
 18          MR. DOWD: Five --                                    18        A. Not hardly at all because that's a very hard,
 19          THE WITNESS: -- right back.                          19   thick jacket, full metal jacket that's actually made from
 20          MR. DOWD: Five minutes.                              20   the back. Most bullets you have a cup that you put a
 21          THE WITNESS: Less than two.                          21   core in and then the tip is pointed up, but on the 7.62
 22          VIDEOGRAPHER: At 6:45 p.m., we are going off         22   by 39 bullets, particularly the ones that there were
 23    the record.                                                23   casings for in evidence, the -- the jacket is actually
 24          (At this point, there was a break taken from         24   hard in the point and the opening's in the back and, so,
 25          6:45 p.m. to 6:51 p.m.)                              25   when you manufacture that bullet, you insert the lead in


                                                                                     68 (Pages 266 to 269)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 69 of 122 PageID #:
                                    1488
                                                 Page 270                                                   Page 272
  1   from the back and, so, it makes it much more capable of     1   until today that we sent you the photographs that I
  2   penetrating without deformation, without expanding in --    2   took of the -- a inspection of the home that I took
  3   and without losing as much energy and -- and it will        3   with Mr. Andrews doing the measurements. I
  4   travel a long way through multiple, multiple doors.         4   cannot -- I've tried to figure out whether that
  5           MR. DOWD: And -- And that was the short             5   has -- had happened. I thought it went with our
  6      answer.                                                  6   Supplemental Rule 26 Responses. I'm not getting a
  7        A. Yeah, you're asking a really technical              7   affirmative response from either Jennifer or Rachel
  8   question there. I'm sorry.                                  8   on that. So, if we didn't send those, I will let
  9           MR. DOWD: I was trying to be funny.                 9   you look at those and question as to that for
 10           THE WITNESS: That was the short answer.            10   sure 'cause I -- I thought we sent them to you back
 11           MR. DOWD: Jesus.                                   11   when we did our Supplemental Rule 26. If you -- If
 12           MS. MCGOWAN: Well, just reviewing my notes.        12   you don't -- If -- If you say we didn't, we
 13      I think that that is where we'll end it for tonight.    13   didn't 'cause I can't prove that we did.
 14      Again, we're going to ask that the deposition be        14        MS. MCGOWAN: I -- I don't believe we received
 15      held open so that the Defendants can seek leave of      15   them at that point in time. We are -- We did
 16      court to go beyond the seven hours provided by the      16   receive documents that you sent over at -- after
 17      rule.                                                   17   6:00 p.m. last night. My understanding was that
 18           MR. DOWD: I -- Let -- For the -- For the           18   those were photographs taken at the physical
 19      record, if I may -- Are you done? If you're not         19   inspection of the evidence at Property Custody.
 20      done, please finish and then I'll talk.                 20        MR. DOWD: Correct, on -- from the 23rd of
 21           MS. MCGOWAN: No, Richard, continue. We're --       21   June.
 22      I'm -- I'm done. That's the last question I'll ask      22        MS. MCGOWAN: June of --
 23      tonight.                                                23        MR. DOWD: Okay, I didn't --
 24           MR. DOWD: No, I know, but do you want to make      24        MS. MCGOWAN: -- 2020, yes.
 25      more of a record?                                       25        MR. DOWD: -- get a request for those until


                                                 Page 271                                                   Page 273
  1            MS. MCGOWAN: In terms of do you -- will            1   last week if -- if I'm right, and maybe it was
  2      you --                                                   2   yesterday, I can't remember, but I did get 'em to
  3            MR. DOWD: Well --                                  3   you as fast as I could when I got the request from
  4            MS. MCGOWAN: -- consent --                         4   Andrew, so...
  5            MR. DOWD: -- here's --                             5        MR. WHEATON: And I'll just note --
  6            MS. MCGOWAN: -- to --                              6        MS. MCGOWAN: Well, we can --
  7            MR. DOWD: -- here's -- here's the way I will       7        MR. WHEATON: -- Richard, Richard, as you may
  8      approach the Court if need be. Hopefully we can          8   recall, we agreed that you would produce those
  9      work this out as we have done with most things, but,     9   pictures at the inspection when we were talking
 10      you know, based upon -- and -- and I -- I raised the    10   during the inspection. Just note that for the
 11      issue early in terms of all of the questioning about    11   record.
 12      his background and it was extensive, it was -- it       12        MR. DOWD: And I -- I -- I think I told you at
 13      was over the top, in my opinion, and wasted a lot of    13   that time I would send them to you. And -- And it's
 14      time. I'm going to look at -- I'm going to look at      14   your fault for not reminding me.
 15      the transcript and -- and figure out how much time      15        MS. MCGOWAN: All right, I think we can
 16      was used on all of that unnecessarily in my opinion     16   have -- I think we've -- we've made our record and
 17      and, you know, I'll put this in a -- in a draft of      17   can have the rest of these conversations off the
 18      a -- of a response to your motion if need be, but my    18   record if we need to.
 19      point is there was so much time taken up that was       19        Mr. Andrews, I want to thank you for your time
 20      unnecessary, in my opinion, and we'll be able to        20   today.
 21      tell from -- from the transcript. But, you know,        21        MR. DOWD: Sara --
 22      based upon that and some other -- other times that I    22        THE WITNESS: Same to you.
 23      think were totally unnecessary, we will -- we will      23        MR. DOWD: -- when can --
 24      talk and see if we can agree on a -- on an amount of    24        THE WITNESS: I appreciate it.
 25      time. It's my -- It has been my understanding up        25        MR. DOWD: Sara, when can we get a -- it


                                                                                69 (Pages 270 to 273)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 70 of 122 PageID #:
                                    1489
                                               Page 274                                                              Page 276
  1    doesn't have to be a -- a complete --                    1         DEPOSITION CORRECTION SHEET
                                                                      VOLUME I OF THE DEPOSITION OF L. SAMUEL ANDREWS
  2         MS. MCGOWAN: Oh, oh.                                2
  3         MR. DOWD: -- transcript.                            3 In Re: GINA TORRES, et al vs. CITY OF ST. LOUIS,
                                                                       et al, No. 4:19-CV-1525-DDN
  4         THE REPORTER: Can we stop the video record;         4
  5    is that okay with -- before you ask this?                5 Page: Line:        Should Read:
                                                                  Reason:
  6         (At this point, an off-the-record discussion        6
  7         was had.)                                             Page: Line:        Should Read:
                                                                7 Reason:
  8         VIDEOGRAPHER: At seven o'clock p.m., this           8 Page: Line:        Should Read:
  9    concludes what is possibly Volume I of the                 Reason:
                                                                9
 10    deposition of L. Samuel Andrews. We are going off          Page: Line:        Should Read:
 11    the video record.                                       10 Reason:
                                                               11 Page: Line:        Should Read:
 12         (Deposition adjourned for the day.)                   Reason:
 13        (SIGNATURE RESERVED PENDING COMPLETION)             12
                                                                  Page: Line:        Should Read:
 14                                                            13 Reason:
 15                                                            14 Page: Line:        Should Read:
                                                                  Reason:
 16                                                            15
 17                                                               Page: Line:        Should Read:
                                                               16 Reason:
 18                                                            17 Page: Line:        Should Read:
 19                                                               Reason:
                                                               18
 20                                                               Page: Line:        Should Read:
 21                                                            19 Reason:
                                                               20
 22                                                            21          ________________________________
 23                                                                            SIGNATURE OF DEPONENT
                                                               22
 24                                                            23
                                                               24
 25                                                            25


                                               Page 275                                                              Page 277
  1 STATE OF               )                                    1               CERTIFICATE
                    ) SS                                        2
  2 COUNTY OF               )                                   3          I, Sara Alice Masuga, Certified Shorthand
  3                                                             4   Reporter and Certified Court Reporter within and for the
  4      I, L. SAMUEL ANDREWS, do hereby state that the         5   States of Illinois and Missouri, DO HEREBY CERTIFY that
  5 foregoing statements are true and correct to the best of    6   pursuant to agreement between counsel that on August 11,
  6 my knowledge and belief.                                    7   2020, originating at the offices of Masuga Reporting
  7
                                                                8   Service, 2033 Hiawatha Avenue, St. Louis, Missouri, there
  8
  9                                                             9   appeared before me via Zoom videoconference the
 10                                                            10   aforementioned witness, and having been duly sworn to
 11           _____________________________                    11   tell the whole truth, was examined, and the examination
                 L. SAMUEL ANDREWS                             12   was taken down in shorthand by me and afterwards
 12                                                            13   transcribed upon the computer, and said transcription is
 13                                                            14   herewith returned.
 14                                                            15          IN WITNESS WHEREOF, I have hereunto subscribed my
 15      Subscribed and sworn to before me this _____ day      16   name this 16th day of August, 2020.
 16 of ______, 2020.                                           17
 17                                                            18
 18                                                            19
 19
                                                               20
 20
                                                               21
              ____________________________
 21               NOTARY PUBLIC                                              ______________________________
 22                                                            22             Sara Alice Masuga, CSR, CCR
    My Commission Expires:                                                      IL CSR No. 084-002993
 23                                                            23                 MO CCR No. 1012
 24                                                            24
 25                                                            25


                                                                                    70 (Pages 274 to 277)
                                         MASUGA REPORTING SERVICE
                                               314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 71 of 122 PageID #:
                                    1490
                                                         Page 278
              MASUGA REPORTING SERVICE
               2033 Hiawatha Avenue
              St. Louis, MO 63143-1215
                  (314)680-2424

    August 16, 2020

    Dowd & Dowd, PC
    Attn: Richard K. Dowd, Esq.
    211 North Broadway
    Suite 4050
    St. Louis, MO 63102

    In Re: GINA TORRES, et al vs. CITY OF ST. LOUIS, et al
    No. 4:19-CV-1525-DDN
    Dear Mr. Dowd:
    Enclosed herewith, please find your copy of Volume I of
    the Zoom videoconference video deposition transcript of
    L. SAMUEL ANDREWS taken in the above-styled matter along
    with the original signature page of same.

    Please have the deponent read your copy of the
    transcript, note any corrections to be made, sign the
    original signature page, have the deponent's signature
    notarized where indicated, and return the signed
    signature page and correction sheets to Ms. McGowan for
    proper filing of the original transcript with the Court.
    Thank you for your attention to this matter.
    Sincerely,
    MASUGA REPORTING SERVICE

    Sara Alice Masuga, CSR, CCR

    cc: Ms. McGowan




                                                                             71 (Page 278)
                                                  MASUGA REPORTING SERVICE
                                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 72 of 122 PageID #:
                                    1491

           A            209:12           acquire 99:16        105:18 147:17     agents 43:20
   A-n-d-y 81:11      absorbed 124:20    acronym 24:2       adversarial 55:4    aggravated
   a.m 6:3 51:19      academies 16:17    action 22:23,24      55:12               166:21
     52:12,24 53:20     90:1 105:16,20     23:16,17,19      advice 133:11       ago 7:24 8:10
     55:13,23 56:7    academy 22:22        24:4 25:4,17     affect 8:4 112:15     25:10 26:5
     56:19 57:1,4,8     23:5,7 25:1        27:17 34:10        251:3               27:20 36:1
     73:9 83:3          26:25 27:5,14      63:8,12 143:9    Affidavit 4:5,9       40:4 51:4
     94:15 95:2,3       29:12 39:17      active 90:12         91:19 103:14        56:23 86:1
     96:16,18,19        91:1,2 105:17      150:6              103:22 112:18       95:14 104:6
     100:6,10,13,19     105:19,25        activities 42:18     154:11,13,20        107:2 143:1
     101:9,19,25      acceptable 8:17      84:13,14           155:1,5,10          148:19 152:5
     102:5,14,17,18   accepted 118:21      159:17             156:3 159:5         163:21 184:1
     103:2 113:5        119:24           activity 85:21       162:9,10,11         185:16,21,21
     123:16 151:14    access 209:3         95:8               166:15 167:14       188:15 195:5
   A.R 4:14 51:19     accompanied        actual 73:24         167:18 170:15       245:20 256:10
     57:19,19,20,24     89:4,10            104:20 227:9       170:20,22,25      agree 89:25 90:2
     57:25 58:11,19   accompany            227:10 241:15      171:3,16 173:5      91:18 95:20
     59:1,6 83:1        87:10            acute 225:23         174:9 175:18        177:23 192:1
     94:15,18 95:1    account 95:10        234:20 237:17      175:19,23           204:5 218:1
     95:4,11 96:2,9     95:11 96:5,9       240:2,5,7,12       176:10 177:23       271:24
     96:16 113:6,7    accountant         Ad 55:21             178:4,14 203:4    agreed 3:1,13
     123:16 228:19      78:25 79:2,12    add 172:18           230:7,11,13         120:11 182:12
     228:23,24          79:15              192:9 198:8        259:21 260:1        273:8
   abandoned          Accounting         additional         affirmative         agreeing 182:10
     141:16,19          127:23             116:14 157:13      272:7             agreement 18:8
     143:2            accounts 96:7,7      173:3 268:7      aforementioned        84:2 122:25
   ABC 119:4          accuracy 62:12     address 10:20        277:10              127:22 277:6
   abiding 121:19       73:11,13 76:4      10:23,25 11:10   African-Amer...     agreements
   ability 8:4          110:3              11:16,17,21,23     126:10              18:12,20,22
     255:23           accurate 12:22       11:24 12:17,20   age 168:12            28:9,11,14,20
   able 13:9,14         35:19 40:18        57:8 58:22,24    agencies 18:21        28:25 40:10
     49:23 96:1         50:16 75:3         65:5,6,7,8,16      24:15,16,18       Ah 165:17
     111:19 143:13      110:6 115:5        156:19 198:10      43:18 92:4          235:10 265:1
     215:16 216:17      116:6,13 155:3   addresses 10:17      103:3,9,23        ahead 21:18,19
     218:21 220:4       175:24 210:17      12:2               104:3,3,10,18       21:19 68:7
     221:16 223:23      216:6 217:25     adjective 21:22      105:11 115:21       88:2 111:15
     243:21 252:3       226:2 245:5      adjourned            116:21 134:18       137:4 161:15
     256:18 271:20    accurately           274:12             135:4,10            161:19 210:20
   above-styled         173:12 203:6     administer         agency 18:5,24        222:15 223:12
     278:13             204:12 216:17      124:19             29:13 37:18       aid 44:8
   absolutely 72:13   accurized 115:8    Administration       104:20,23         air 54:21 228:22
     90:10 111:11     achieving 35:19      15:19              119:5,6             228:22 260:18
     116:12 121:5     acknowledges       advanced 42:12     agent 4:12 43:6     airplane 23:21
     137:1 138:10       154:25             42:13 43:25        49:13 58:18,22    AK 163:7 199:9
     138:18 171:9     Acknowledgm...       44:3,5,6,6,6       70:25 83:23         241:15
     171:14 173:1       154:24             46:24,25           89:5,11           AK-47 165:2,24


                                                                                   Page 279
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 73 of 122 PageID #:
                                    1492

     191:14 206:16       71:15,16 72:9    Andrew 2:20         240:2,7,12       anticipating
   al 1:3,7 2:3,7 6:5    72:12 75:14       6:22 223:4         243:13 251:2      84:23
     6:6 276:3,3         76:15 123:20      226:14 235:16      253:8 269:11     antimony
     278:9,9             126:6,17,18       235:19 236:8      angles 32:22       268:19,20,20
   Albuquerque           129:22 131:17     254:15 261:24      155:21 208:1      269:11
     31:8 74:19          131:18,23,24      273:4              240:5            anybody 111:5
     98:7,10             133:5,6 135:2    Andrews 1:11       angry 121:21      anymore 64:23
   Alcohol 37:19         135:2,24 138:7    3:4 4:5 6:4 7:1    131:21 166:22     115:2 163:20
   Alice 1:20 3:8        138:14,15         7:10,11 9:11       167:6             163:22
     277:3,22            139:16,17         9:21 10:10        angular 33:1      apart 269:6
     278:22              140:18 243:2      13:22 19:3,22     Ann 48:5          apartments
   alignment 98:20       255:24 256:4,9    19:24 20:10       annotate 222:7     116:24
     99:3 225:6          256:15,19,21      67:14 78:12,14     223:12 254:6,9   apologies 49:6
   alive 138:12          258:2 269:9       81:9,15,16,17      264:11            50:3,4 68:14
   alleged 255:3        ammunition         82:8 89:4         annotation        apologize 57:11
   Allen 55:21           32:11 36:7,14     100:1 103:22       265:11            107:8
   alleviate 135:10      41:19 44:9        108:24 109:1      annotations       Apparently
     135:11,17           59:16,17 60:21    140:20 142:7       222:13,17         184:14
     136:2               70:22 71:2,9      153:17 162:1,5    announcement      appear 170:23
   alley 188:5           71:14 72:7,10     162:7 172:7,23     117:16           APPEARANC...
     247:11              73:15,16          175:22 176:6,9    answer 8:11,16     2:10
   allow 20:7 37:17      126:12,15         177:13 192:1       8:17,18,25       appeared 277:9
     158:22 239:23       129:4 130:14      212:2,25           20:19 26:19,23   appearing 6:11
     264:17              131:7,25 132:8    213:22 215:9       27:7 31:18       appears 58:21
   allowed 18:10         133:1,3,10        215:11 218:14      46:20,21 61:17    154:13 212:17
     49:25               135:7 150:8       218:20 220:14      70:8,9 84:9,11   Applicants
   allowing 140:7        241:5,7 255:20    222:2 223:11       87:17 117:3       106:13
   allows 37:8,14        255:25            226:15,19          119:12,17        application 38:3
     146:4              amount 57:22       234:7 235:7        136:7 142:8       38:23 106:12
   alloy 268:17          127:23 151:17     236:15 268:4       146:15 150:20    apply 32:19 33:1
   alloyed 268:19        265:24 269:10     272:3 273:19       151:22 171:19    applying 38:1
     269:11              271:24            274:10 275:4       172:7 191:12     appointed 53:18
   Alpha 47:4           amounts 37:25      275:11 276:1       191:12 192:15    appraiser 154:3
   als- 257:19          Amy 10:6,10,15     278:13             213:19 235:6     appraising
   alternatively        an- 81:7 185:13   Andrews' 4:7        242:16 270:6      154:3
     6:17               analysis 45:16     67:2,4 146:3       270:10           appreciate 15:10
   aluminum 86:5         54:1,3 152:2,8    262:2             answered 46:19     223:8 273:24
     188:3 247:9         158:12 159:8     Andy 77:18 81:7     67:15 70:7       approach
     249:3 255:16        159:10 164:20     81:7,11,18         75:21 89:24       137:22 271:8
   amazing 116:5         203:7 204:13      145:23             103:12 136:6     appropriate
     116:13 193:1,3      232:9 234:18     angle 155:18        142:5,6 146:21    32:22 34:4,5
     246:8               237:1             169:19 170:4       146:23 150:18     140:8
   ambassadors          analyze 155:14     170:21 187:22      150:19 185:3     approximately
     25:18               203:2             221:4 223:17       185:15 211:19     6:3 12:6 71:19
   America 242:6        analyzing 35:3     225:23 232:15      268:15            191:6 203:24
   ammo 71:10,15         145:14            234:20 237:17     answers 241:4      215:3,7 260:14


                                                                                  Page 280
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 74 of 122 PageID #:
                                    1493

     268:1              53:18 55:5       assemblies 63:17     154:19 166:1    173:6 176:10
   AR 95:3 115:17       142:17           assess 111:20        186:8 209:8     230:9,11
   AR-10 60:14,24     arrived 161:10     assessing 34:9       243:7 260:20    259:21 260:2
   AR-10s 115:19        204:8            assessment           278:18         B-e-a-l 36:13
   AR-15s 115:1,4     arrow 265:1,4        33:16,19         attitoward       B.S 15:18
     131:2            ARs 130:19           134:15 136:16      116:22         back 19:18 28:5
   ArchCity 163:4     art 21:20            136:18,23        attitude 116:22   37:2 40:13
     163:18,19        articles 4:14        137:9            Attn 278:6        49:3 50:2
     193:17 194:17      58:11,14         assets 24:11       attorney 7:12     57:18 69:12
     194:23 195:17      158:20 159:3       25:17              58:12 59:23     76:13 78:11,16
     200:7            ash 231:3          assist 80:6          95:24 163:5,17  82:17 94:10
   area 26:18 57:15   aside 50:18 57:2     158:17             193:17 194:13   96:3 99:13
     70:5 86:10         102:13 149:17    assisted 84:12       194:16,23,24    100:6 108:23
     91:12 98:2,3,9     150:20 151:13      84:15              195:16 208:4    112:18,19
     98:16 102:3        151:13 163:1,3   assisting 80:25      268:5           115:3 122:10
     109:24 111:19      168:2 202:12     associate 117:23   attorney's        122:13,23
     135:22 157:8       221:9 266:18     associated 24:14     164:10 200:10   124:4 126:8,14
     182:2,4 187:21   asked 8:13 46:19     117:20 118:11    audited 104:9     129:14 130:20
     221:13,18          67:14 70:7         118:22 166:13    August 1:12 3:6   134:4 136:24
     252:20 263:25      82:14 84:5,6       167:13             6:2 277:6,16    140:15 154:17
     264:20             87:16 95:25      associating          278:4           157:8,22 159:4
   areas 16:6 45:12     97:9 103:12        142:15           Australia 54:24   162:4 165:15
     179:2 189:4        107:21 110:9     association        author 183:6      173:5,9,21,21
   arena 37:5 38:11     133:17 142:4       21:11 118:25     authored 91:19    174:4 175:9
     70:4               145:11 146:25      121:14 122:5       176:10 177:24   176:7 180:17
   arguments            150:18 152:25    assume 8:19          178:4 182:22    181:15 183:17
     139:17             155:13 159:7,9     137:25             192:2 260:1     187:18,25
   Arizona 24:7,10      162:19 166:18    assuming 181:7     authoring         190:3 191:25
     27:19              169:2 172:12     ATF 38:4 39:16       166:15 167:14   192:18 193:8
   Arkansas 23:18       184:24 193:21    ATK's 258:2          178:14 185:23   203:4 205:23
   arm 100:13           201:24,25        atmosphere 30:8      230:7 259:21    205:25 214:21
   armed 137:18         211:19 217:21      73:3             authority 131:18  215:8 222:17
     169:22             219:13 237:23    attach 63:6        autopsy 110:17    222:19,22
   arming 121:19      asking 33:23       attached 5:5         130:9           225:1 226:13
   armor 32:25          58:4 84:6,10       65:5 89:18       Avenue 1:24 3:7   228:10 232:25
     74:1,2,2           137:5 142:14     attempt 194:10       277:8 278:1     233:5 239:6
     135:15,16          155:7 159:25       249:5,15         average 142:10    243:9 245:25
   armorer 125:25       162:14 164:17    attempting 52:2    Avery 82:8        246:3,5 247:23
     131:11,16,19       175:18 187:5     attend 12:24       aware 19:20       248:2 250:4,23
     139:17             202:23 215:24      27:13,16           200:5           253:6 254:7,10
   arms 22:21 23:5      237:7 268:8      attended 14:4      awful 89:7        260:19 263:3
     23:7 25:1          270:7              15:12 35:21      axises 213:11     267:19 268:2
     26:24 27:5,14    assemble 63:17       90:17,19 103:5                     268:12 269:8
     129:21             66:14 80:8       attention 14:2             B         269:20,24
   Army 23:20         assembled 63:12      49:4 50:6        B 4:5 91:14,15    270:1 272:10
     25:3 48:15         66:16              57:18 154:12       112:18 154:11 background
                                                              154:20,21

                                                                                Page 281
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 75 of 122 PageID #:
                                    1494

    31:6 38:5         204:13,15         115:7 118:7         232:2 238:13         210:21 216:3
    39:25 67:4        205:13 229:4      142:24 166:23       245:3,25 246:3       216:20 219:1,3
    101:6 111:18      247:3             167:5 203:2         246:4,21 247:1       219:4,20 220:9
    132:17 271:12    Ballwin 90:18      265:14              247:6,15,19          220:21,22,22
   bad 129:11         104:12,13        basing 175:22        248:2,12,17,20       221:9,20
    131:16 207:10    baloney 165:18    basis 54:9 80:16     248:20,23            228:25 230:23
   bag 193:17        bank 95:10 96:5    80:18,21 105:9      249:11,17,24         236:17 238:3
    194:9 200:7       96:6,7            131:7 162:16        260:25 265:9         238:24 246:23
   bags 194:22       banks 96:7         180:15 181:17       267:4                247:19 251:19
   balance 79:14     barking 108:12     181:20 182:6       bef- 183:3            252:6 253:6,19
   balanced 75:5     Barklage 58:13     198:22 207:4,7     began 50:19           265:12 272:14
   ball 86:18,21     barrage 189:15     207:12 220:24       68:15 82:7         Bench 22:2
   ballistic 75:12   barrel 47:11       230:22 237:10      beginners             74:17 94:1,1
    75:25 76:19,20    62:10,21,23,25    245:23 246:23       105:25               123:12 124:5
    77:4 99:19        63:8,11 70:18     255:5 256:23       beginning 43:25       141:14
    108:3 111:1       73:12 74:5       basket 165:6         56:25 82:6         benefit 27:11
    126:2,16,25       242:5,10,12      bathroom             143:10             Beret 25:5 48:10
    127:4 130:11      243:2 250:2       267:14             begins 264:6        Beretta 248:8
    135:15 139:18     258:5 266:12     battle 24:2 32:15   behalf 1:11 2:11    best 11:11 12:8
    147:3 155:14      269:5,10          112:11              2:17 3:5 7:3         40:20 275:5
    158:23 164:14    barrels 62:6,16   Beal 36:13 69:8      20:11 91:19        better 66:4
    184:9 204:17      63:19 65:20       71:18 72:5         belief 96:13          115:1 131:25
    204:19 206:22     66:1 115:5       beam 227:22          275:6                132:3 133:20
    207:1 250:6,10    135:14 242:20    beamed 239:19       believe 7:25 10:6     134:18 138:5
    250:14 251:22    base 190:7        beams 231:1          12:16 14:8           253:7
    269:4            baseboard         bear 50:3 145:12     15:4,4,20          beyond 198:23
   ballistics 17:6    184:12 192:20     182:22 209:7        16:25 26:15          270:16
    29:19 30:2,6,7    208:3             234:15              30:25 31:5         big 38:4 55:17
    30:18,20,22      based 34:5 54:4   BearCat 99:10        35:15 38:22          64:11 119:5
    31:4 32:8,19      98:15 105:9,21    99:11               50:10 51:18          212:23 229:17
    35:4 36:22        153:9 173:2      BearCats 99:14       60:8 81:22           254:13 258:5
    45:12,16 46:4     191:3 221:12     bebopping            92:15 101:11         264:2
    70:18 73:1,11     229:11,17         165:13              103:4,16 117:5     bigger 266:3
    76:17 77:2        245:12 255:9     becoming 95:12       122:5 126:23       bill 43:4,9 57:7
    93:25 96:24       268:21 269:9      96:2                132:19 133:3         70:24 115:21
    108:2,7 109:7     271:10,22        bed 164:25           134:5 140:14         126:1
    110:12 112:5     baseline 109:15   bed- 205:9           144:23 145:7       billed 144:21
    112:12 125:17    basement          bedded 114:11        150:19 156:22      biology 15:22
    125:18 126:21     190:13,14        bedroom 138:25       157:9 165:8,18       147:12,16
    127:20 128:8      199:24,25         156:16 157:22       165:19 168:17        148:6
    131:8 134:10     bases 227:4        158:1,8 165:1       173:10 174:17      birth 9:7
    136:14 137:7     basic 42:12,13     173:20 174:3        175:11,23          bit 17:11 53:3
    138:21 146:11     44:2,4 106:13     187:16,19,22        176:25 183:18        78:16 100:8
    147:7 156:4       106:14 110:4      189:1,10,25         187:2 192:22         129:18 204:4
    158:20 159:7,9   basically 31:24    191:23 205:11       194:16 200:17        210:20,20
    173:8 203:7       77:20 92:19       209:17,17           200:17 210:8         264:16


                                                                                  Page 282
                              MASUGA REPORTING SERVICE
                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 76 of 122 PageID #:
                                    1495

   black 39:21 40:2    130:2 141:22       199:7             bring 13:6 43:14   184:20 188:9
     121:22            148:18            boy 169:17          80:1,2 120:12     188:16,18
   blade 193:15       Bobby 53:16         224:2              149:22            189:4,14,17,23
   blank 62:19        bodies 250:19      Bragg 132:23       Britain 54:23      190:1 192:20
   blanked 45:2       body 32:25         brakes 63:7 66:1    119:4             192:25 193:2
   blanks 67:21        65:21 74:1        branch 24:23       brittle 227:7      202:5 203:9
   blew 122:2          109:25 192:21      26:8,10           broad 40:22        204:25 205:1
     131:20 216:23     200:2 202:7       brand-new           111:3 144:16      207:25 208:3
     233:20            232:20             256:9              171:18            208:10,22
   block 77:10        bolt 63:9 71:6     Brandon 48:14      Broadway 2:14      209:21,21
   blocked 124:9       115:23            brass 132:12,14     278:7             210:6 213:1
     252:14           bolt-action         158:23 178:23     brochures 44:11    214:17 215:14
   blocks 77:4         66:10              179:7,14,17       brood 181:13       215:25 216:1,7
     127:6            bolts 62:8 63:16    181:21,25         brought 102:23     216:20 217:19
   blood 164:12       bonded 32:24        192:18,18          102:24 103:1      218:7,23 219:6
     178:24 180:1,6    135:3              193:1,16           105:15 163:6      219:9,17
     180:7,7,8,9,9    book 82:6           194:24 202:6      Brown 117:15       220:15 224:3
     180:10,10,14     bookkeeping         205:2 245:2,4     bucks 128:3        225:13,14,22
     180:17 181:12     79:9               245:8,15,16,17    budget 134:25      227:2,10,10,15
     181:14,14,15     boots 54:19 55:4    246:7 255:17       135:4             229:7 231:18
     182:3,5,7,8,8    Booz 55:21          256:2,3 258:15    build 243:7        231:21 232:10
     182:13 183:10    bore 74:6 111:9     258:25            building 33:11     232:12,22
     190:10 199:4     botch 57:11        Bravo 47:4          33:11 152:9       233:20 234:11
     199:16 200:1,2   bother 105:19      breached 129:24     159:24            234:17,19
     202:6            bottom 107:4       break 45:14        buildings 142:17   235:15 236:25
   blotchiness         135:24 158:5       77:23 78:8,14     built 115:18       237:11 238:12
     259:13            196:5,9,18,24      81:5 88:1          130:24            238:20 239:24
   blow 217:23         197:4,8,13,17      108:21 109:1      bulk 35:23         240:8,23
     219:22 235:3,4    211:15,23          161:16,20,20       193:11            241:10,10,15
     253:4 258:18      219:18 236:16      162:2,7 214:20    bullet 35:4 63:1   241:16,23
     262:24 264:16     248:25 251:24      214:21 215:5       63:1,5 67:21      242:15 243:11
     269:7            bought 25:10        215:25 216:19      73:1,17,22        243:24,25
   blowing 219:2       131:1              216:23 217:11      74:5 75:5,24      247:13,13
     223:2 258:3      box 107:4           218:3,25 219:3     75:25 76:3,4,4    249:22 251:3
   blown 212:23        123:20 163:7       219:6 267:15       76:5,12 108:11    251:10,13,14
     264:3 266:2       164:10,22          267:24             109:4 110:8       251:18,21
   blue 255:17         165:5,9,9,10      breaking 156:25     129:13 131:10     252:2,3 255:18
   board 81:21         165:11,14          157:1              131:12 147:4      256:13 257:25
     111:25            190:7,12,15       breath 98:21        152:22 153:1,3    257:25 260:7
   boat 85:23 86:1     191:14,18,22       99:3               153:9,22          260:21 261:3
     86:3              192:4 198:25      Brian 60:3,8        155:15,16         262:13 263:16
   boats 85:12         199:4,8,9,10      brick 179:1         170:11,14,21      265:21,23,24
   Bob 16:9 39:24      199:19,19,25       188:16,19          171:10 176:3      266:1,9,11,20
     86:16 90:19       205:24 255:22      247:10 266:6       178:25 179:2,3    266:24 267:4
     104:12 113:22     256:10            briefly 33:12       181:22,24         268:14,24,25
     123:12 124:23    boxes 125:12       bright 239:18       184:10,13,14      268:25 269:16


                                                                                 Page 283
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 77 of 122 PageID #:
                                    1496

    269:25           business 15:19     155:19 214:1       86:19               20:5 32:5 41:6
   bullet's 139:2      15:22 52:14,15   224:23 261:7     Cantrells 86:19       66:23 72:11,13
    255:21 268:22      70:21 79:6       261:18           cap 86:8              117:15 132:20
   bullets 30:8,22     89:12 96:4     calipers 108:13    capable 270:1         133:16 134:22
    34:19 35:3,3       116:25 122:11    110:5,6,8        capacity 20:22        136:13 143:13
    36:19,25 71:9      122:15 125:10    174:22 207:25      20:23,25 27:1       147:11 148:10
    110:19 111:3       152:1,6,10,12    218:16             149:9,19 150:1      148:21 149:20
    111:10,16          152:15         call 20:2 22:15      150:15              150:10 154:12
    112:13 129:8     businesses         47:15 69:10      Capitol 152:4         158:13,18
    130:7 133:8        116:24           75:25 79:17      caps 86:5             159:1 166:15
    135:3,13 147:4   busy 80:17         84:22 86:23      car 137:17            167:19 168:16
    155:17 156:10    button 62:24       88:14 104:25     Caracci 102:23        170:21,22
    158:23 178:9     buy 62:8,8,8       110:1,5 123:11   carbine 23:23         172:17 173:19
    179:1 184:15       66:3,5,9,11,11   123:19 134:14      42:13 44:4,4,5      174:4 175:5
    187:20 188:2,3     67:21 167:24     134:14 140:4       44:6,6 46:24        177:24 182:22
    188:20 189:14    buzzing 201:7      152:2 160:16       46:24 47:8,12       192:2,18
    189:19 202:6     by-the-book        168:24 213:12    carbon 62:9           193:16 202:19
    204:20,21          167:9            231:3 235:23       66:5,9              202:25 230:8
    205:5 206:12                        236:1,10,21,23   card 119:13           238:16 247:12
    221:3,14,16              C          250:13,14        cardboard             250:21 259:13
    227:7 228:7,11   C 4:7 182:24     Callaway 48:16       110:25 165:17       259:14 260:13
    228:14 232:22      184:1 186:9    called 14:16         165:24              268:10
    233:13,13          188:8 192:1      36:11 42:20      care 60:19          cases 41:11
    239:8 240:14       227:2 246:17     62:9 66:10       career 132:22         132:12 149:6,8
    241:8 242:10       250:4 277:1,1    73:14 77:17        147:3               149:20,23
    242:13,20        c-a-v 47:3         81:7 82:7        carefully 243:17      151:8 173:20
    248:23 256:24    C.V 16:11,19,21    91:11 109:17     carried 165:15        174:1,1 181:21
    258:4 265:9        40:13,18,25      126:16 130:8       190:12 199:4        181:22 192:19
    266:6 268:19       41:2,5,7,22      152:5 160:5,12     199:24,25           192:20 193:4,6
    268:20 269:3       57:18 59:11      160:16 164:16    carry 42:11 44:8      194:9 195:9,11
    269:20,22          68:13 82:17      166:16 224:24      129:21 241:9        198:7 203:10
   Bulls 108:15        103:20           242:6 243:5        266:7               204:6,7 245:17
   bunch 82:4        C.V.s 41:3         257:9            carrying 250:13       246:2 255:9
    111:2 165:17     cabinet 153:4    calls 9:15,15      cars 85:11            259:16 260:10
    165:18,24        cal 72:8,18      camera 163:10        113:24 138:16     cash 79:14 96:1
    181:22,22        calculus 147:17    221:1,6 223:17   cartel 169:22         154:8
    182:13 190:9       147:17         Camp 23:2          cartilage 242:25    cashed 96:10
    190:10 210:12    caliber 72:6,15    25:13,15,15,16   cartridge 63:3      cashing 95:18
    217:6              209:23 213:10    25:20 26:8,14      204:6,6 227:9     casing 157:15
   bunker 250:13       252:1 269:15     26:17,20 48:22     245:8,10,17,22      173:24 193:20
   Bureau 37:19      calibrated 76:19 campaigns 53:6       245:22 260:10       245:9,10 259:1
   burn 250:1,2        77:5,9 127:7   Canada 54:23         268:22            casings 156:4,9
   burns 49:20,21      259:3,5        cancer 49:22       cartridges 243:5      156:13 157:4
    249:21,25        California 25:10 candidate 57:6       243:7               157:13,19,25
   bus 85:25           35:14 132:24     101:18           carving 47:3          158:9,11
   Bush 53:18        caliper 109:4,13 Cantrell 84:16     case 6:6 8:1 17:2     173:11 178:9
                       109:19,20

                                                                                Page 284
                              MASUGA REPORTING SERVICE
                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 78 of 122 PageID #:
                                    1497

     178:23 179:8       106:14 143:9        256:16           Chief 31:9 70:25     48:4,4 49:1
     179:16 181:25      151:14 251:12     chambering         children 206:5       51:6,20 52:3
     184:10 189:2     centerfire 77:12      63:2             China 119:3          55:5 57:22
     194:21 195:15    centers 106:13      Champion 31:7      chips 223:2,15       60:14 76:20
     202:6 205:2      Central 6:3         Championship       choices 137:20       86:17 88:10
     245:13,22          78:10 215:3,7       98:11            choose 131:18        93:8,15,20
     255:3,6 258:9    certain 26:7        change 59:24         264:25 265:1       94:6,13 96:12
     259:20 260:3       76:9,9 85:14        111:10 126:18    chooses 134:25       96:25 97:23
     269:23             85:20 125:2         160:25 251:12    chose 21:22          98:25 99:15
   Castile 137:10       223:20 225:21       254:9 259:7        99:15 139:17       100:20 102:21
   catch 24:1 37:13     226:7 242:11        268:21             264:23             103:4 104:12
     88:17 206:24       261:22            changed 25:9,11    chronograph          108:4 109:9
   categories 123:5   certainly 66:18       96:5 115:6,6       75:17,18 77:6      110:20 123:15
   cause 45:1 87:3      67:15 116:5         218:21 222:18    chronographs         124:3,16
     92:12 111:24       128:13 171:13       254:8              75:12              126:17,24
     117:25 124:10      192:8 198:8       changes 131:7      chunk 264:2          133:5 141:6,13
     143:25 164:18      204:14 222:9        255:15             266:3              143:1,21 144:9
     165:19 166:20      223:15            changing 218:1     chunks 212:23        148:19 164:7
     172:19 210:5     certainty 223:18      218:4              233:20             165:21 167:21
     213:10 216:23      229:23 231:17     character 167:9    circle 218:24        168:10 175:3
     233:21 235:5       239:11              169:23             221:13 222:8       176:18 178:3
     249:24 265:17    certificate 16:3    characterize         222:22,22          178:23 182:15
     266:3 272:10     certification         252:4              225:24 226:1       191:17 192:3
     272:13             49:2 51:22        charge 46:22         234:25 235:1       192:11 194:10
   caused 257:13        52:6 70:3         charges 73:16        249:9 254:11       195:11 199:22
   cc 278:23            89:17 91:2,4      charging 144:18      263:10 264:23      245:1 250:11
   CCR 1:20,20          92:3 106:7        Charles 11:25        266:1,5            258:11 266:15
     277:22,23        certifications        12:7 152:4       circled 219:18       276:3 278:9
     278:22             69:19,25 82:13    Charlie 47:4,4       220:15 235:15    City's 103:15
   ceiling 180:9        89:23             chat 161:6           237:16 246:12      191:23
   cell 69:16 87:22   certified 3:9,9     cheap 114:10       circles 226:22     civil 3:5 144:25
     164:22 166:10      21:10 47:25       check 38:4,5         238:22 254:22      146:4
     192:3 250:22       48:6,24 49:1        76:15 92:22,23   circling 220:14    civilians 24:12
     250:24             50:21,23 51:2       93:2 96:1          263:22 264:1       41:18 42:12
   center 4:10,12       51:4,15,17,23       105:2 123:15     circumstance       claim 121:10
     22:22,23,24        52:6 69:22          127:24 213:11      140:9              133:13 178:20
     23:16,17,19        70:1 89:15,16       225:4 226:6,12   circumstances        192:11 193:9
     24:4,9 25:2,4      89:17 90:9,12     checks 27:21         17:9 85:20         199:8 206:15
     27:17 29:22        90:20 277:3,4       94:10 95:19        118:23 121:14      253:15
     41:25 42:2       certify 22:9 90:5     96:10,11           123:22           claimed 118:25
     43:11,17 44:24     90:5 277:5        Chels- 200:16      cited 21:5 122:4   claiming 206:12
     45:3,21 48:9     chain 200:4         Chelsea 200:7        137:5              248:14,15
     49:13,16,25      chairman 81:21        200:10,11,18     citizens 121:19    clarification
     50:1,15,21       challenging           200:21           city 1:6 2:6,19      9:22 10:7
     51:9 75:2 83:6     14:17             Chesterfield         2:21 6:5 7:12      15:10 23:14
     83:16,17,25      chamber 63:3          43:7 81:13         10:23 39:21        31:2 48:2


                                                                                   Page 285
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 79 of 122 PageID #:
                                    1498

     98:23               219:2 223:21        92:21,24           112:20 114:20      196:3,6,8,11
   class 14:16,18,24     224:3 244:11        102:16,20          133:2 134:21       196:14,16,20
     35:20,21,23         249:20,23           121:15 123:13      136:12 137:6       196:23 197:1,3
     37:8,20,20,22       250:3               133:10 135:16    company 4:12         197:5,7,9,12
     38:12,21 43:21    close-up 218:5        152:7,10,22,25     20:24 21:1         197:14,18,20
     79:24,25,25         224:6 253:4,10      153:5 154:2        36:11 38:22        212:8,10,12
     87:20 88:13,15    close-ups 253:12      160:8,22 176:7     39:3 42:20         263:4,6,9
     88:17 91:1,11     closed 122:11         183:17 190:3       43:5 48:20       component
     97:9 104:16,22      222:18              191:25 193:8       49:17 51:18        33:14 35:13
     104:23 105:1,1    closed-loop 54:8      196:15 212:18      52:12 53:6         53:22 54:18,20
     105:2 109:7       closely 216:24        214:21 222:22      57:21 58:3         54:23,25 55:2
     134:4             closer 219:15         252:1,2,4          59:8,11,15,19      62:7,11 66:15
   classes 43:22       closest 187:16        263:1,3,5          59:24 60:10      components
     86:15 88:8          187:25 205:12       269:6              61:5,7 62:9        33:15 62:4
     92:8 105:24         212:16            come-up 73:22        63:23 64:9,18      66:2,3,19
   classroom 29:15     closet 232:24       comes 65:21,25       66:10 69:9       compound 33:22
     29:18 45:23         233:4,5             66:15 76:12        71:20,24 72:4    comprehensive
     90:8 111:23       cloth 228:1           165:12 210:12      76:18 77:17        23:1,22
   clean 53:19 97:6    club 22:2 74:17       242:19 246:14      81:7,8,19        compromise
     222:23 256:11       94:1,2 124:5,6      250:1              90:10 101:9        134:14,14
     256:21 257:14       141:14            coming 84:19         113:3 116:23     compromised
   cleaned 116:9       CLVS 2:24             123:21 200:2       130:24 134:9       198:18
   cleaner 222:23      coating 233:22        221:14 224:12      135:6 136:11     computer 75:9
   cleaning 97:5,7     coefficient 75:25     245:3 246:6      Company/Lim...       101:8 140:11
     108:2               76:1,22 110:1       265:9 269:2        4:10               179:23,23,24
   cleanly 63:6        collect 198:2       commandeer         compared             232:5 277:13
   clear 19:9 77:1     collected 139:8       120:10             155:24 162:23    concealed 42:11
     84:25 114:7         145:14 156:4      commander          comparing 74:9       44:8
     156:19 178:11       176:12 178:3,7      167:8            comparison         concentration
     229:24 247:4        184:15 194:22     Commi- 91:10         247:4              16:4
     248:11 249:23     collection 35:5,6   commission         complained         concepts 34:12
   clear- 231:20         35:13 44:21         87:20,20 90:25     113:22           concern 59:6
   clearly 52:25       collective 159:2      91:1,10,11       complete 274:1       152:24 259:6
     191:14 198:19     college 14:23         275:22           completed 29:12    concerned
     204:23 206:14       148:2,5           committed            39:15,16,18        126:15 166:20
     216:10 227:17     Colonel 24:11         49:24              69:24            concerning 7:15
     231:21 233:23       25:3              common 75:7        completely           32:16 40:2
     250:17 265:5      color 255:15          99:14 257:20       116:22 165:3       168:16 176:1,2
   clients 154:5,6       259:3,5,11,14     Communica-           205:15 250:1       185:17 233:12
   clock 217:15          259:15              16:5               269:6              238:5
   close 24:2 27:24    combat 42:14,16     communicatio...    completion 3:14    concise 172:14
     32:15 62:23         44:3,7              15:22 16:7         274:13           conclude 237:11
     76:24 86:15       come 19:18 37:2     compact 47:12      complicated        concludes 274:9
     112:10,11           43:20 44:17       companies 20:7       151:25 207:2,8   conclusions
     129:23 168:9        79:18 80:9,20       25:8 41:19,24    complied 3:12        162:21,25
     172:20 217:23       85:13 91:9          82:20,21 94:17   complying 196:1      169:6 207:3


                                                                                    Page 286
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 80 of 122 PageID #:
                                    1499

   condemn 164:8        266:11             76:18 77:3         123:12 124:23      147:24 154:14
   conditions 75:14   consult 152:20       78:18 79:20        130:2,5 141:22     160:17,18
     268:16             158:16             80:1,6,9 85:18     148:18             172:11 177:25
   conducive 55:11    consulted 150:7      88:11 92:16      Cooper 24:11         178:5 192:5
   conduct 42:3         150:7              94:5,9 98:4        25:3,10            195:7 201:13
     45:24 93:1       consulting 36:24     102:13,16        coordinate 75:3      204:9 208:19
     126:20 158:11      41:24 52:15,16     104:19 105:4       75:6,15,20         216:5,21,22
     159:7,9            53:3 100:7,9       113:21 127:18    copies 28:8,10       218:25 230:5
   conducted 23:12      102:1 151:17       132:25 229:6       107:1,3            233:16 238:7
     92:1 94:19         152:13,15          229:12,13        copper 74:6          240:1 245:9
     125:17 127:8     contact 161:3      contracting 53:6     268:16             249:13 259:22
     142:25 176:21      168:6,15,16      contractor 17:12   copy 28:14           260:7,11 267:5
   conducting           194:10             98:5               31:23 51:5,5       272:20 275:5
     146:10 147:7     contacted 159:6    contractors          51:24 56:18      correction 276:1
   conference           159:8 160:1        61:25 62:1         166:2,3,4,10       278:16
     258:18             168:17 169:1     contracts 20:21      166:12 278:12    corrections
   confiscated        contacting           43:17,19 92:19     278:14             278:15
     186:12             106:12             127:22           core 268:18        correctly 50:22
   confused 51:8      contacts 168:4     control 98:21,21     269:11,21          80:5
     200:16 213:21    contain 184:3        99:3,3 111:12    corner 158:7       correspond
     244:1              192:2 202:24       138:3 145:16       174:3 181:3        237:17 239:1
   confusing 27:2     contained 176:4      173:9 222:24       214:13 252:10      249:10
     170:1 235:19       184:17 190:9       226:24 250:16      252:11,24        corresponded
   confusion            199:10 245:15      264:20,24          253:3              202:20 237:11
     129:19           content 229:11     controlled 242:5   Coronado 54:22     correspondence
   conjunction        context 8:23         257:24             55:1               202:16
     218:10             9:24 30:11       controlling        corp- 63:24        corresponding
   connection           35:1,16,18         242:9            corporate 55:8       236:18 237:4
     13:23 21:6         105:16 109:10    controls 242:20      55:10 72:4       corresponds
     26:21 27:5         159:23 183:23    convened 54:21     corporation          235:13
     41:5,9 123:2     continue 270:21    conveniently         53:8 55:24       corrupted
     228:24 229:1     CONTINUED            181:23,25          71:25              221:15
   conscious 28:3       5:1                182:2            Corps 53:18        corruption
   consent 271:4      contouring         conversation       correct 13:25        119:16
   considered           62:18              164:9 166:22       14:4 15:14,21    cost-effective
     34:21,23,24      contraband           167:10,11          25:7 30:12         66:3 132:2
   consistent 77:11     84:24 85:13        168:3 218:2        38:15 43:15      costing 121:24
     204:25 251:22    contract 17:17     conversations        45:22 46:20      cou- 203:1
     255:4 259:14       18:3 21:6          40:3,7,9           58:16 59:1       couch 126:8
   consists 60:18       26:21 27:6         163:12 164:14      72:11,17 83:6    coughing 140:3
   conspicuous          43:14 48:8         164:17 273:17      84:5 90:1,15     Council 55:21
     122:16             53:9 56:12,13    convey 216:7         91:6 92:13       counsel 3:2,2
   constantly           56:18 57:3       convince 55:8        94:18 95:5         6:14 27:22
     131:19             62:13 63:13,14   cools 229:9          101:10 105:12      160:23 196:1,3
   construction         68:18 69:2,3     Cooney 39:24         113:10 116:18      196:6,8,11,14
     46:14,16           70:14 71:20        86:16 113:22       117:7,21           196:16,20,23


                                                                                  Page 287
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 81 of 122 PageID #:
                                    1500

     197:1,3,5,7,9      67:18 80:2,3        105:20 133:25      134:24           Dan 93:12
     197:12,14,18       86:9 89:18        covert 143:18      culture 105:21     DARC 77:19
     197:20 212:8       90:3,11 93:10     CQB 22:23,24         105:21            143:6,8
     212:10,12          93:16,17,22,23      23:25 24:3       Cunningham         dark 143:18,23
     263:4,6,9          93:23 97:14         32:9 47:13         93:12             190:25
     277:6              98:14,24 104:9      66:11 72:20      cup 269:20         darker 181:6
   Counselor's          106:1,5,25          97:1,4 123:9     curiosity 110:15   data 131:7 139:9
     2:19               107:22,24           143:3              110:16,19        date 6:2 9:7
   Counter-terro...     121:9 125:1,5     cracked 232:17     current 10:2,11     154:13 175:11
     48:13              131:17,24         craft 44:7           10:13,19 12:16    175:13 176:9
   countersniper        133:23 143:4      created 118:6        12:20 38:22       176:17 186:6
     70:23 71:1,5       165:8 205:1         154:11 230:14      41:2 48:14        186:23 187:4
     143:3              211:20              265:13,21        currently 9:18      203:20 260:1
   country 16:17      course-specific     creating 65:20       41:13 44:15      dates 107:11
   counts 80:23         105:9             credenza 180:7       61:20,22 62:1     128:7 177:8
   county 11:4,17     courses 15:21,23      181:7,8,14         63:23 69:20       186:4,19
     11:25 12:13,21     21:11 22:2,5        184:12             101:22 140:18    daughter 86:20
     13:1 74:18         22:14,15,17       credible 165:12      213:2            Dave 23:12
     84:16 85:1,2,9     27:12 35:2,7        190:21           curriculum 4:3      104:8
     85:10,19 86:12     42:7,9,13,14      credit 51:22         13:6,11 40:24    day 19:18 96:3
     87:11 88:4,7       44:10,12 45:10    Creek 12:1,7         44:13 89:25       123:12,14,18
     88:11 92:4,6,7     45:18 46:22,24    crime 29:16        cursor 211:25       124:1 125:21
     92:16 93:5,6       46:25 47:1,22       31:13,16 32:16     212:2,6,7         132:9 138:12
     93:12,14 94:13     47:24 48:24         32:19 33:1,13      213:1 233:17      155:12 159:6,8
     103:4 104:1,7      52:4 90:12,20       33:19 34:14,25     234:3,25          160:13 161:10
     104:8,9,15         94:3 97:4           44:18 46:9         253:21 263:1      161:13 166:17
     105:24 275:2       106:19,24           55:13 70:6         263:12            166:17 174:16
   couple 110:21        107:20,25           99:22,25         cuss 167:7          176:14,16
     124:15 126:11      124:18 147:14       106:21 134:7     cussing 167:6       178:4,22 179:9
     148:12 166:18    coursework            136:12 145:15    custody 8:2 9:25    179:16,21
     173:20 198:6       21:23 35:10         146:20 152:18      200:4 272:19      186:5,16,22
     234:17 242:4       44:18,21 45:3       156:9 229:1,3    cut 62:24 63:3      190:8,11
     258:25             147:18            criminal 70:5        67:23 93:2        191:24 199:23
   course 14:19,25    court 1:1 2:1 3:9     145:3 206:24       208:5,7 263:15    201:9,15 202:9
     15:5,7 21:25       6:8,13,25         critical 17:6      cycle 256:17        204:24 207:20
     22:1,7,11          145:6,9 194:14      62:7,11 111:11   cycles 47:11        207:24 224:7
     29:25 30:4,9       268:7 270:16        138:18                               226:5 227:15
     30:12,14,15,24     271:8 277:4       criticize 197:23          D            230:1 237:22
     31:13,24,24        278:17            crooked 11:25      D 2:20 4:9 50:7     239:17 255:5
     32:3 34:1        cover 34:6 42:18      12:7 118:4        50:19              274:12 275:15
     39:18 44:13,14     45:16 137:22      crosses 251:3      D.C 53:17 56:14     277:16
     46:11,17,23        138:3 144:1       crowning 63:5       57:3              day-to-day
     47:2,19,20,21      268:11            CSR 1:20,20        daft 171:2          81:22 83:24
     48:25 50:21,23   covered 12:2,4        277:22,22        Daily 46:23        Daylight 6:3
     50:24 51:14,15     32:7,12 35:6        278:22           damage 205:13       78:10 215:4,8
     51:17 52:5         40:9 95:6         culturally          246:19,24         days 26:12 30:19
                                                              250:6,9 253:20

                                                                                   Page 288
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 82 of 122 PageID #:
                                    1501

    32:13 80:14       Defenders           135:18 139:8      235:14 259:8       189:16 192:10
    94:3 97:15         163:19 194:23      147:21 166:14    depiction 179:16    199:7,15
    113:25 123:14      195:17 200:8       167:14,21,22     depicts 181:7       201:19 239:13
    124:16 143:4      defense 19:1        168:5,8 175:4    depo- 140:8         247:18
    256:6              47:14 52:17        176:13,22        deponent 3:14      describing 47:21
   dead 168:10,14      53:7,10 54:14      178:4,13          276:21 278:14      53:24 62:5
   deal 129:11         54:17 100:15       180:14 181:18    deponent's          151:21,24
    131:11,16         defer 236:8         183:18,25         278:15             152:12 189:5
    152:18            define 146:16       186:11 192:4     deposition 1:10     252:21 261:11
   dealer 37:17       definitely 46:5     192:11 194:11     3:3,11 4:18,20     261:13 263:25
   dealing 87:1        132:15 219:16      203:6,14          4:22 6:4,10       description 15:4
   Dear 278:11         231:5,7 252:7      204:12 222:1      7:20 8:9,22,23    descriptions
   death 44:25 45:5   definition 112:7    224:7 230:15      9:5,24 13:19       134:11
    45:8              definitive 112:8    255:8             68:15 78:11       desert 24:10
   decade 38:9        deformation        Department's       108:24 140:8       74:19
    101:24             221:2 270:2        254:23 255:2      146:5 162:1,5     designate 223:2
   decades 38:10      degree 15:16       departments        172:23 176:2      designated 7:14
    40:4 134:19        17:5 84:1          33:6 55:9         182:12 206:11      144:24 145:2
   decedent 159:7      169:19 170:4       93:11 104:11      215:9 239:11      designation
   decide 20:18        170:21 225:24      122:10            245:5 270:14       37:22 235:18
   decided 49:23       225:25 249:19     depended 124:7     274:10,12          241:9
    65:19 95:8         266:1             depending 47:2     276:1,1 278:12    designations
   decision 138:19    degrees 14:10       47:17 63:9       depositions         235:22 245:19
   declined 118:19     82:11 148:2,5      66:12 124:2       149:7 155:24      designs 74:10
   decorated           212:7 240:11       242:14            162:22,22         destroyed 179:5
    102:23             253:9 256:2       depends 63:20      189:8 217:16      detail 53:4 70:24
   dedicated 64:14    Dennis 7:14         80:17 94:19       245:25 249:7       71:6 234:10
   Deeba 116:4         161:9,12 163:1     241:5 251:5      depth 77:7,8        258:19
    125:25             166:9 201:11       266:11 268:15     239:22,22         detailed 75:23
   deep 125:14        density 231:4      depict 157:12      251:5,8,11         188:14
   deeper 266:6        239:8,9 266:8      203:7 204:12     depths 73:17       details 19:11
   deeply 126:14      Depart- 104:2       252:20 264:20    derive 150:24       40:1 71:18
   defend 121:20      department 19:1    depicted 125:22   describe 33:18     determination
   defendants 1:8      26:1,2,4 29:13     188:8 204:7       37:12,12 44:12     29:4 232:13
    1:11 2:8,17 3:2    31:10,25 32:2      209:11 210:1      47:6 53:23         233:12,18
    3:6 6:23 7:3,13    51:7 52:16         215:15 217:19     55:16 107:15       234:12 237:2
    151:9 268:6        53:7,9,17          218:24 227:1      137:12 157:24      237:20 243:10
    270:15             54:14,17 90:18     227:20 230:9      181:1 193:19       265:20
   Defendants' 4:3     94:7,24 96:15      231:13,18,25      224:20 227:4      determinations
    4:5,7,9,11,14      96:20 99:22        233:13,13         237:25 240:10      111:6 232:8
    4:16,18,20,22      100:15 101:13      234:11 236:25     240:15 265:19     determine 18:20
    4:24 5:3 13:19     102:6,20,21,21     238:21 243:11    described 33:19     124:19 155:21
    173:5 209:10       104:2 106:10       259:21 260:1      54:12 69:23        232:12 249:5
    215:12 254:19      114:24 122:6       260:21 262:14     115:13 164:21      249:16 266:17
   Defender 163:5      122:21 123:3       266:20,25         166:10 179:12      266:19
    193:17             127:12,19         depicting 192:3    181:11 188:12     determined


                                                                                  Page 289
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 83 of 122 PageID #:
                                    1502

     244:14             44:17 59:9         243:17,19        distance 34:6       96:4 110:23
   develop 54:3         61:15,15,16      directly 32:18       112:15            120:13 124:2
     87:8 97:4          62:17 66:2         81:20 88:22      distanced           133:20 138:13
     133:2              73:16,16,17        220:16             119:15,15         138:14,15
   develop- 137:3       74:9 93:24       disadvantage       distinct 95:21      142:14 152:2
   developed 36:18      103:3 111:2,10     211:22           distinctly 265:6    159:22 164:18
     71:8 86:13         113:17 116:22    disagree 155:2     distribute 256:4    164:19 168:12
     87:4               123:4 135:14       177:19,22        District 1:1,1 2:1  174:5 217:2
   developing           135:14 142:5,6   disappeared          2:1 6:8,8         218:14 232:8
     68:18 138:8        179:6 213:11       153:12 222:14    Division 1:2 2:2    236:5 248:9
   development          219:5 232:7      disc 179:25          6:9               262:7 272:3
     37:1 57:20         234:14 241:8     discarded 248:8    divorce 8:2 9:25 dollars 47:1
     70:16,17,19        245:19 252:19    disclose 19:6      divot 247:10        118:9 122:9
     73:12 133:2        264:23           disclosed 186:23   divots 181:24       124:1 154:1
     134:9,20         differential       Disclosures        do- 216:10         Don 47:25
     136:11 137:6       147:16             218:14           document 13:16 door 108:16
   device 37:10       difficult 15:1     discover 29:3        13:23 14:3        122:15 129:25
   devices 97:3         28:23 86:22      discovery 140:8      29:3 32:4 49:5    156:15,16
   di- 128:25           226:1 239:7      discuss 19:25        49:7,10 50:6,7    157:8,9,19
     262:15             240:20 249:18      28:24 68:16        50:14 52:1,2      158:3,8 173:21
   diagonally         difficulty 217:2     116:2 132:10       58:6,8 79:18      173:25 179:2
     187:18           digital 129:1,2      217:13,18          91:15 92:1        188:6,16,18,22
   diagram 157:12     dimension          discussed 39:1       157:11 183:1      189:25 198:25
   diameter 62:21       213:12 256:15      40:7 104:5         215:12 229:4      205:6,12
     155:19 210:6       256:20 257:13      133:12,18          242:22,23         209:14,17
     213:13,23          258:4              134:6,8,10,12      243:19            210:11,12,13
     216:14 225:3,7   dining 169:18        134:16 143:11    documentation       211:11,12,13
     226:7 227:3,9      170:3 176:3        144:10 150:21      51:1 128:6        212:16 215:19
     227:10,13,18       180:8,20,25        167:19 179:7       174:23 185:4,9    215:20 216:10
     229:14 231:14      181:4 184:11       179:13 189:1       208:14            221:5,9,22
     240:23 241:8       190:6 192:25       193:10 198:24    documented          222:3 224:12
     241:14,21          199:13,19,22       203:11 205:21      89:19             224:19 229:19
     242:14 249:21      232:19 238:11      217:14,16        documenting         229:25 230:3
     251:9,13,22      dinner 86:18       discussing 27:9      184:22            230:10,23,24
     261:7 263:16     direct 22:23,24      56:25 78:15      documents 9:10      231:2,22,25
     263:21 265:6       23:15,17,19        220:19             19:22 155:10      232:16,17
     266:1,5            24:4 25:4,17     discussion 78:4      174:15 230:19     233:4 234:8,13
   diameters            27:16 49:4         108:17 220:1       272:16            234:13,18
     242:12             50:5 76:3          236:6 243:8      DOD 56:21           235:5,9,11
   Dick 57:7            143:9 154:12       254:25 274:6     Dog 108:12          236:17 237:3,8
   die 242:15           186:8 212:6      discussions        dogs 86:2           237:14,17
   die's 242:15       directing 154:19     39:24 40:1       doing 26:21 27:6    238:13,21
   difference 214:5     209:8            dismiss 177:16       52:25 56:12,13    239:5,6,8,9,22
     214:17 227:12    direction 76:10    dispersion 73:20     57:5 59:4         239:25 240:3,4
   different 6:11       76:11 111:10     dispute 177:1        61:20,21 78:20    240:9,10,12,14
     37:24,25 41:19     237:13 243:16    dissolved 59:8       84:17 94:3        240:20,22


                                                                                 Page 290
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 84 of 122 PageID #:
                                    1503

    244:17 246:4,6     161:18,22,24      21:12,19 214:5    dumpsters           181:9
    246:10,12,14       163:3 164:2,4     247:14             169:15           edged 22:25
    248:13 249:13      168:15,16,17     dramatically       dust 265:25       edges 155:20
    249:21 250:13      171:18,22,24      210:5             duties 49:24      education 16:2
    251:8,10,11        172:1,4,6,22     draw 14:2 169:6    duty 139:15         16:10,12,14
    252:7,9,23         173:1 174:25      207:3 233:25       140:18             21:4,9,13,20
    253:4,5,8,9,15     175:1,2,6,9,13    260:20 264:10     dynamic 76:1        77:13
    253:20 265:10      176:23 177:2,4    264:12,25                           educational 13:5
    266:16 267:4       183:3 186:6,16   drawing 157:22             E         effect 3:12 76:3
    268:14,25          186:20 198:10     180:25 181:4      E 4:11 7:5 49:5     170:2 180:13
    269:6,8,17         200:24 201:1     drawn 219:24         50:19 277:1,1     189:3 190:4
   doors 138:16        202:17 203:20    dresser 165:6      e-mail 121:22,25    268:13
    139:15,15          205:18 207:5     drill 62:21          168:25          effective 133:2
    217:7 270:4        207:16 211:19    drilling 62:20     e-mailed 203:20 effects 138:14
   doorway 130:3       214:23 215:2     drip 200:1         e-mails 121:17      228:6
   dot 115:6 130:22    217:10,11        Drive 12:1,7         202:20,24       eight 104:3
    144:1,2            218:2,11,18       61:13 65:11       earlier 51:9        125:24 222:5
   double 139:14       221:25 224:4,6   Drive/Pur 152:4      63:23 68:15       246:13 256:10
    218:8              235:3 245:16     driver's 39:7        69:18 72:25     either 51:19
   double-check        249:9 253:11     drives 242:7         83:4 84:3         62:23 90:5
    218:18             258:17 261:25    driving 137:17       92:10 100:7       113:5 123:15
   double-checki...    262:6 267:10     droplets 180:9       145:11 173:15     128:2 135:8,20
    82:15              267:18,20         180:10              187:10 205:4      138:2 150:5
   doubt 179:24        268:5 270:5,9    drove 162:21         228:25 230:8      168:10,14
   Douglas 154:25      270:11,18,24     drug 84:12,14        250:21            176:4 182:11
   Dowd 2:13,13        271:3,5,7         84:17,18 85:21    earliest 115:15     241:11 251:25
    2:13,14 6:20       272:20,23,25      169:22            early 49:3,19       272:7
    6:20,20 11:6       273:12,21,23     drugs 84:20 86:9     57:23 71:21     element 54:15
    13:23 19:3,19      273:25 274:3     drummer              112:20 115:16     133:23
    20:17 29:9         278:6,6,6,11      159:13              127:7 271:11    elements 53:21
    40:21 41:8        downed 99:16      dry 134:11         earn 14:10 15:16 eleven 127:16
    42:24 66:21       downstairs         256:22              16:3 41:16      em 224:8 253:18
    67:5,7,9,11        190:12,13,16     dry- 210:15        earth 30:8          273:2
    88:21,23 89:2      190:17,21        drywall 139:9        124:10 229:16 emissivity
    89:3 91:23         199:4,20 200:1    139:14,14         easier 6:19         100:25
    103:11,13,17      downward           140:15 210:10     easiest 250:17    emphasized 16:1
    103:19 117:2       170:21            228:12            easily 209:3      employ 43:13,14
    128:14 139:21     dra- 155:4        due 20:13            246:14            61:14 75:10
    139:23 140:2      draft 271:17      dug 125:14         east 84:19,20     employed 41:13
    142:4 144:14      drafted 156:12    duly 277:10          173:13            84:4,10 149:9
    144:16,22         drafting 156:2    dumpster 163:8     eastern 1:1,2 2:1 employee 20:23
    146:1,12 149:3     162:9,10,11       164:23 165:16       2:2 6:8,9 93:9    56:11 68:21,25
    149:16,18,21       230:13            165:23,23           93:11 104:10      68:25
    150:18 151:1,4    drag 76:1,4,22     191:15 192:4      easy 166:8        employees 61:14
    151:8,8,13        dramatic 16:12     199:9 205:24        240:19,21         61:22,24 62:13
    154:25 155:23      16:14 21:4,9      206:3,6           Echo 47:5           63:13,14 78:18
                                                           edge 24:12 158:6

                                                                                Page 291
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 85 of 122 PageID #:
                                    1504

     79:20 80:6       enrolled 14:20        225:5 231:18         278:9,9            200:5 204:15
   employer 55:18     entail 36:17          233:19,23,24       Eureka 61:11         204:17,19
   employment           68:17 175:20        236:18 239:10        65:16 125:10       205:22 206:5
     78:15            enter 18:21           240:9,18,18        ev- 184:6            206:20,20,23
   en- 212:21           20:21 221:3         248:21 249:11      Evan 83:18,22        207:1 227:17
   Enclosed 278:12    entered 28:19         249:22 250:20        83:22              229:4 230:4
   energy 31:10,25      181:23 184:15       251:8,11,16,25     evening 127:5        233:11 238:17
     32:2 129:9,13      243:13 245:2        261:6,8,20         events 121:5         245:14 246:19
     131:14 135:21      248:13 250:8        263:14,19          eventually 93:13     251:23 261:12
     247:12 266:4       266:2               264:6 265:4          230:3              269:23 272:19
     270:3            entering 134:13     entryway 209:16      Every- 133:15      Evidence/Pro...
   enforcement          140:21 226:11     envelope 260:18      everybody            186:12
     24:12,15,16,18     240:14 250:18     envelopes 193:7        165:10           exact 7:24 40:6
     24:20 29:13      enters 269:12         245:14             evidence 20:8        76:10 107:11
     35:23 43:18,20   entire 201:2        environment            35:5,5,8,9,13      124:13 186:19
     47:25 48:7,25    entirely 72:17        20:16 54:1,3         35:18 44:21        187:4 195:1
     59:7 70:2 84:4     172:18,21           74:10 76:1           132:11 145:14    exactly 16:15
     84:11,12 89:11   entities 24:14,22     133:9 257:10         148:11,21          17:22 23:10
     89:22 90:1         90:3              environments           149:1,5,13,22      45:13 53:14
     92:4 103:3       entitled 29:2         47:15                151:1 155:15       54:13 60:16
     104:18,20          67:3,9,9          epoxy 114:11           155:25 156:4       61:17 70:10,14
     105:11 108:10    entity 51:16        equal 76:8             158:14 162:13      77:6,9 85:22
     116:21,25          55:23 56:6        equations              162:20,20,24       85:23 131:23
     134:18,24          57:24 95:21         147:17               164:11,14          189:5 193:19
     135:10 141:25      228:17            equip 132:19           169:5,6,14,24      200:3 203:21
     145:14           entrance 142:3      equipment              172:15,16          214:9 216:14
   engineer 36:24       142:22 210:3,4      114:23 122:7         173:8 174:12     examination
     39:11 70:14        218:9 219:12        123:6,7 145:24       174:14 175:4,8     70:6 146:19,20
     77:17              225:15,18,21      erector 114:3          176:11,15,18       277:11
   engineering          227:6,14          Eric 110:16            178:3,7,8,12     examinations
     16:13 39:12        254:14 264:2        126:8,9 128:4        178:12,20          147:8
     41:24 68:18      entries 142:17        130:1 131:4,20       179:3,4,5        examine 153:22
     69:2,4 81:6        209:22 221:24       135:20 150:4         181:23 182:11    examined 7:2
     82:11,13           227:3 241:10        250:21               182:13,17          277:11
     109:12 132:25      241:11            Erin 2:19 6:22         183:2 184:8,9    examiner 39:16
   engineers          entry 33:10           7:11 67:11           184:16 186:1,3     182:12,20
     257:20             143:18 144:6,7      222:10               186:12,17          183:13
   enhanced 42:12       155:21 187:17     ESDR 53:18             187:10 190:4,8   example 12:6
     42:13 44:3,4       208:1,25 209:1    especially 8:22        190:15,21          39:12 57:21
   enhances 144:7       210:8,11,14,21    Esq 2:13,14,19         191:13,23          69:23 86:16
   enjoyed 123:17       211:11,13           2:20 278:6           192:10,17,22       89:10 91:7
   enormous             212:15,17,19      essentially 8:11       192:24 193:4,5     94:17 137:8
     131:15 135:13      212:22 216:5        113:3,8 146:22       193:6,9,13         142:23 143:4
     198:1              216:15 217:5      established 84:3       194:12 195:12      143:20 152:3
   enormously           219:21 220:9      et 1:3,6 2:3,6 6:5     197:23 198:1,2     181:20 235:10
     189:21             220:21 221:21       6:6 276:3,3          198:6,18 199:6     268:24


                                                                                     Page 292
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 86 of 122 PageID #:
                                    1505

   exceed 246:2          218:9 219:3,10    experimenting        210:17 224:3      65:6 71:17
   exceeded 34:7         219:11,16,21        138:22             239:7 242:13      145:25 217:17
   excellent 98:13       220:9,21,23       experiments          246:4             269:13
   exception             221:5,12 222:2      257:23           extremes 269:9    family 9:15
     229:10              222:6,8,21        expert 7:15        eye 244:6           159:14 164:8
   exchanged             223:3,12,19         13:24 60:9       eyeballs 49:22      208:20
     202:17              224:12,18           80:3 144:19,25                     far 73:21 85:8
   Excuse 27:22          225:14 227:6        145:2,5,8                 F          91:13 103:23
     87:25 160:23        235:10,12           150:24 151:4     f 4:14 36:13 58:7   115:24 119:18
   execute 142:3         236:16 237:17       171:17 174:10      169:7 277:1       122:23 125:2
   execution 88:18       238:24 245:3      expertise 86:23    f-ing 167:4         144:21 153:8
     89:6,11             246:2,5,9,15        91:13 98:16      f-word 169:8        192:17,24
   exercise 142:25       248:22 249:13     Expires 275:22     fabric 210:15,16    194:25 196:4
   exercises 45:25     exiting 231:24      explain 17:11      face 144:1          218:6 219:14
     141:17,18           232:2               28:24 244:1      Facebook            232:17 235:24
   exhibit 4:1,1,3,5   exits 63:6 221:10   explained 114:2      118:13 161:7,7    246:2 248:24
     4:7,9,11,14,16      239:10            explanation          166:11            252:14 263:2
     4:18,20,22,24     exonerate 209:4       122:17 188:14    facilities 25:6   fascinating
     5:1,1,3 13:19     exothermic          expletives 167:4     27:9 61:9         193:7
     14:3,3 40:15        255:14            explore 67:3       facility 24:9     fast 23:24 48:20
     49:5 50:7 58:7    exotic 231:7        exposure 120:13      42:18 62:11       195:23 273:3
     91:14,15          expand 219:22       extending            64:11 65:17     faster 224:9
     112:18 154:11       224:25 229:6,8      220:25             66:16,17,19     father 9:16
     154:20,21           229:10,12         extension 63:8       67:16 74:17       81:17,19
     173:6 176:10      expanding 270:2     extensive 21:14      80:20 81:13     father's 9:15
     182:24 184:1      expands 229:13        38:5 39:24         124:7,8,12,14   fault 273:14
     186:9 188:8       expansion 110:2       147:12 173:7     facing 188:24     fax 104:23
     192:1 209:9,10    expansive             271:12             205:14 221:6    FBI 134:25,25
     215:12,17           192:15            extensively        fact 14:22 96:5     135:1,5
     227:2,21 230:9    expect 229:6          45:17 89:14        170:13 182:15 FBI's 39:16
     230:11 231:13     expected 251:17       251:16             182:18 183:14 February
     231:25 232:7      expen- 63:8         exterior 156:18      195:16 205:24     186:10 207:15
     233:14 237:1      exper- 17:7           260:21             206:15 221:1    Federal 3:4,12
     246:17 250:4      experience 13:2     Exterminating        255:9             16:16 18:10,16
     252:3,20            13:5,21 16:18       118:14           factors 269:13      19:9,12 20:14
     259:21 260:2        16:24 17:7        external 17:6      facts 175:21        37:7 39:1,22
     260:19,20           20:6 31:16          30:2,6,7,17      failed 179:23       40:2 61:8 65:4
     262:14 266:19       77:13 78:15         31:4 32:19       failure 126:15      89:5 124:8,14
     266:21              132:18 133:13       36:23 45:11,16   fair 61:18 80:19    145:6 146:3
   Exhibits 5:5          134:6 144:11        45:24 54:1         82:17,19,22     Federally 37:9
     50:19               146:10 147:7        70:18 72:23,25     83:13           Federer 57:7
   exist 18:21 28:17     258:6               73:1 112:5       fairly 93:22      feel 143:12
   exit 34:19 180:5    experienced         extrapolate          148:4 204:24      197:22
     180:6 208:25        24:19 106:1         243:22             250:3           feet 34:20 64:13
     210:2,5 212:24    experiences         extreme 269:4      fall 14:8 21:8      64:16 77:7
     216:15,25           105:22            extremely            22:17             125:10
                                                              familiar 21:20

                                                                                   Page 293
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 87 of 122 PageID #:
                                    1506

   felt 121:11         finding 193:2        140:17 249:24       204:4               48:19 53:22
   female 163:10         227:4            firm 41:8 149:3     flew 98:4 247:15      54:18,20,23
     201:20            fine 29:9 78:2       149:16 151:2      flexographic          55:1
   Ferdinand 201:1     fingernail           155:23 183:4        81:12 82:5        forearms 62:9
   Ferguson 116:19       231:10             258:17 262:1      flies 73:1,2 74:9     63:15 66:5
     116:25 117:9      finish 268:7       first 14:12 38:20   flight 75:24 76:1   foregoing 275:5
     117:12 119:2        270:20             44:8 82:20        flip 8:17           foreground
     120:7 121:4,7     fir 231:4            152:3 158:6       flooded 65:18         111:18
     122:11 159:16     fire 32:22 76:8      187:25 199:8      floods 107:5        forensic 99:22
     159:18,23           77:11 97:5         200:17,17         floor 155:20          99:25 146:11
     160:2 161:4         165:3,5,7          203:18 206:16       169:19 170:3        146:17,18
     168:1,5             189:15 250:2       206:18 212:18       170:12,15,22        147:5,7,9
   Fernan- 201:1         256:18             226:5 235:9         176:4 180:7       forgive 131:6
   FFL 37:14 38:18     firearm 22:7,10      237:22 239:15       181:24 190:13     forgot 88:1
   fiber 62:9 66:5,9     25:18 26:19        239:17 247:7        192:25 199:2      form 58:17 89:2
   field 15:21 44:7    firearms 16:12     FirstSpear            200:2 203:9         140:3 144:17
     145:6               16:14,17,21        167:16              232:19 237:15       149:9 256:5
   fight 131:19          17:1,4,4,10      fist 269:7            238:11            formal 91:12
   figure 130:10         21:5,9,10,13     fit 257:8,11        floors 208:2        format 128:23
     155:17 271:15       22:18 24:12      fits 257:9,10       flow 79:14          formed 59:23
     272:4               32:8 37:7,17     fitting 232:23        160:24            former 10:1
   figured 20:20         37:19 39:16      five 10:3 47:1      fly 30:8 73:22      forming 32:4
     98:12 194:13        41:23 42:4         48:5 69:5           93:13 201:6         258:9
   filed 50:11 58:12     69:24,25 70:2      93:16 97:15       FMJ 268:25          Fort 132:22,23
     58:15               70:4 77:18         115:19 118:1      focus 93:19         forth 94:10
   filing 278:17         121:21,23          120:9 124:1         192:8 206:23        225:2
   fill 38:3 258:20      132:22 142:10      125:24 128:2      follow 29:7         foul 74:5
   filming 164:21        152:24             146:23 160:25       199:5 237:3       found 85:14
   finally 130:6       fired 76:13          169:18 194:9      follow-through        86:9 125:20
   financial 95:11       130:3,15,19        202:13 214:21       98:22 99:4          156:9,10
   find 43:4 74:10       139:15 155:18      222:5 232:19      followed 165:22       157:15,18
     85:12 93:1          160:7 169:16       238:11 243:15     following 100:6       158:8 173:10
     94:14 136:18        188:13,19          246:13 258:15       176:13 192:12       173:19,21
     153:7 156:13        197:25 206:17      267:18,20           202:5               179:14 181:21
     157:4,7 166:8       207:11 227:18      268:15            follows 7:3           184:14 189:2
     189:6,21 193:1      228:7 232:15     five-day 107:22       202:21 250:12       190:15 193:1
     193:2,7 195:13      244:3 245:25       107:24            foot 81:13            200:3 203:10
     198:3,5 209:5       246:3,21,25      fix 114:5           foot-pounds           217:6,7,8
     227:15 232:22       247:5 249:6,16   flash 63:6            247:12              244:20 245:2,4
     237:16 241:10       255:4,6,19       flashing 188:4      foraging 66:18        246:2,7 248:15
     241:13 244:20       256:1,13 260:7   flashlight            67:16               265:17
     244:23 245:6        266:12 268:22      190:15 228:5      force 3:11 34:8     foundation
     246:7,17,19         268:25             237:21 239:14       34:11,12 76:8       34:11
     249:24 251:17     firing 33:16         239:16              84:12,14          foundry 67:19
     251:18,21           111:21 129:14    flat 73:22            169:21              67:21,24
     278:12              130:6 140:15     flesh 32:25 73:5    forces 23:21        four 10:12 47:1


                                                                                     Page 294
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 88 of 122 PageID #:
                                    1507

     77:9 82:20       freshman 14:16       115:20           168:24 172:2,2   glowing 143:24
     108:9 114:13       14:21,23         funny 122:3        210:20 213:25    go 10:8 21:18,19
     117:25 120:9     friend 122:14        270:9            214:4 246:18       21:19 28:5
     125:10 130:3,5     154:8,8          further 3:13       272:6              53:16,25 54:2
     146:2 153:23     friends 86:16        158:10 232:16  Gillette 23:9,13     54:8 68:7
     163:8 165:16       87:3 117:10        250:5 252:8    Gina 1:3 2:3 6:5     73:14 76:10
     168:19,20          153:4,5 159:14   Furthermore        7:14 163:2         84:20,20 85:7
     179:10 206:2       168:10             250:6            166:9,11           85:7,8 86:17
     206:17,18        friendships        fuselages 23:21    194:19 201:5,8     86:18,21,25
     222:4 232:21       86:13 87:8                          201:25 276:3       88:2 110:3,12
     245:18 246:13    Fritschle 90:19            G          278:9              111:15 114:6
   Fowlkes 167:15       104:12           G 53:16          girl 165:12          122:12 126:22
   Fox 119:4          fronch 173:24      G36s 131:1       girl's 191:22        131:9,22
   fragments          front 108:15       gained 159:3     girlfriend           133:11 135:5
     265:25             129:24 156:15    gal 163:5,19       137:17             137:3 138:11
   frame 7:25           157:17,19        games 86:18,21 give 8:8,24 13:8       141:17 153:6
     54:22 112:20       158:2 173:24       190:9,12         44:14 53:3         153:21 157:22
     115:17,19          174:1,3 181:13     199:10           60:25 67:10        158:5,10
     139:13 187:23      187:16,21        gaming 138:6,13    69:9,13 71:18      161:15,19
     187:24 203:22      188:1,24         gaps 54:20         85:4 86:24         180:21 193:24
     210:13 212:16      189:10,11,12     gathered 195:16    122:20,22          195:18 196:7,9
     232:18 234:8       189:19,21          200:6            123:20 132:19      196:21,24
     247:9 248:25       205:5,12,14      gauge 109:17,18    137:8,8 143:13     205:23 207:18
     249:3 252:15       206:14 209:14      109:21           143:24 146:16      212:16,19,20
   frame/beam           209:15,16        geared 35:21       153:8 154:2        214:24 216:13
     227:23             215:13 232:3     gel 127:5          157:10,23          217:15 220:6
   France 119:3         244:17 246:19    gelatin 75:12      160:14 171:16      222:17,22,24
   Francis 124:15       246:22,24          76:17,20 77:2    188:13 194:13      223:12 224:18
   frangible 131:10     247:17 248:13      77:4,8,10,12     195:1 196:4        226:9 234:10
     131:23 180:5     full 9:13,13         111:2 126:2,16   222:23 235:21      235:8 236:12
     227:7              13:13 56:13        127:4 130:11     264:19 265:6       248:2 251:24
   frank 245:1          62:13 80:20,23   general 20:10    given 7:20 34:7      253:6 257:12
   Franklin 93:14       105:1 269:1,19     53:15,18,23      35:24 134:22       258:5 263:7
     104:7,15         full-time 56:11      85:6 237:10      150:23 172:23      265:1 269:5
   frankly 120:13       68:25            generally 34:21    186:21 268:8       270:16
   freed 116:10       fully 191:12         123:25 124:1   gives 37:16        goal 54:13 135:8
   Freedom 4:10       fun 161:8            167:20 234:19    75:23 76:2       God 135:24
     4:12 41:25       function 254:9       244:9,10       giving 123:23      goes 90:25
     43:11,17 44:23   functioning          250:13,18        150:24 194:24      109:16 153:3
     45:3,21 48:9       66:24              251:2 255:20     235:17             239:18 252:14
     49:13,16,24      fundamental          256:14,17      glass 73:6 74:3    going 17:15,25
     50:1,15,20         22:8 110:4       generated 131:8    99:4 135:3         17:25 18:7,9
     51:9 83:5,16     fundamentals       gentleman          138:15 228:11      18:14 19:3,10
     83:17,25           98:19 99:1         104:12           228:11 247:8,8     19:11 20:13,15
     151:14             111:17           Gephardt 57:7      247:9 248:25       26:19,23 27:7
   fresh 86:4         fundraises         getting 67:12      261:17             33:5 40:13,21
                                           104:25 121:23

                                                                                Page 295
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 89 of 122 PageID #:
                                    1508

     42:24,24 49:4      146:2              34:20,23 65:19     59:16 66:10    225:23 227:24
     50:5,18 52:21    government           73:6 109:17        71:6 115:23    230:6 236:16
     53:12 57:11        16:16 17:10,12     157:21 174:2       116:8 258:3   half-circle
     58:5 59:6 63:4     17:18 18:3,5       192:19 198:5     Gunsite 22:22    265:25
     66:21,22 67:1      18:23 20:12,15     203:9 206:10       22:25,25 23:1 halfway 158:7
     69:21 77:21        21:7 24:11,23      226:6,7 232:21     24:5,6,8,9 25:2263:3
     78:6 91:14         24:24 25:14,21     233:4 238:9        25:9,10 27:19 Hall 2:21
     108:19 112:1       25:23,23 26:9      268:10             29:22 35:12   Hallaway 48:15
     117:2,2 119:14     26:11,22 27:6    group 31:10          36:3 77:18    Hamilton 55:22
     129:10,13          35:22 39:22        54:2 73:19         143:6         Hammett 159:6
     130:9 138:24       40:2               100:8 118:11     gunsmith 165:4   188:20 198:5
     138:25 139:2     governments          119:10 142:16    guy 80:13 118:4  200:3
     140:2,3 146:1      55:5               243:15             118:6 120:7   Hammett's
     147:6 157:1      grab 252:17        grouping 244:2       126:7,10       192:21
     159:4 161:25     graduate 16:7        244:7              129:25 130:4,7hand 86:24
     166:20 177:4     grain 72:19        groups 141:4,5       130:7 137:24   106:23 250:15
     182:21 195:23      75:15 230:25       142:16 143:7       138:5 153:5   hand-me-down
     203:4 207:5        269:4            grow 110:1           159:20 167:9   115:4 130:19
     215:4,25 217:2   grand 68:12          152:5,10           168:11 190:17 hand-me-downs
     217:14 224:2       117:15             257:13             207:10,22      131:2
     228:11,15        grandfather        grown 256:19         250:12        handbook 55:10
     229:16 239:7       9:16 82:8          258:4            guys 80:9 87:7,9handed 200:7
     239:10 243:2       160:15 162:13    grows 256:15         88:15 142:17  handgun 22:25
     245:1 249:8,11     163:13 165:1     growth 229:18        148:18 168:11  32:9 34:1 35:1
     250:23,25          190:11 199:24    guarantee 96:10      168:13 224:8   35:6 42:2,13
     261:23 264:24      207:23 232:25      195:1            gyroscopic 73:3  44:2,3,3 46:23
     264:25 265:9     grandpa 169:17     guard 36:20                         47:10 71:16
     266:16 267:22    grandson 165:7       55:11,18 71:6            H        126:12 135:2
     268:22 269:1     graphs 128:12        122:12 133:4     H 48:17,17       188:1,2 204:21
     270:14 271:14    grass 193:15       guarded 116:24     H-a-l-l 48:17    206:17,17
     271:14 274:10    gratis 128:3       guarding 117:12    H-a-l-l-a-w-a-y  214:6,19
   Gold 48:18         gravity 75:2       guards 31:10        48:18           232:14 239:18
   good 40:12           112:14           guardsmen 55:6     H-o-r-n-a-d-y    247:11 250:15
     90:17 113:12     great 54:23        guess 12:9 35:18    132:7           252:2
     115:10 122:23      119:4 134:23       51:8 52:21       H&K 130:18      handguns 33:13
     123:18,19          195:21             78:25 177:5       131:1           188:10
     124:23 126:10    great-grandfa...     213:21 234:16    H2O 229:10      handle 79:9
     138:1 161:23       9:17               254:8            ha- 174:21       239:8
     161:24 167:23    Green 25:5         gun 62:20 63:9     hair 229:14     handled 55:19
     225:7 235:21       48:10              65:21 76:12      half 65:18 93:9  79:16
     239:23 252:25    greenish 255:17      137:25 165:5,7    93:11 104:16   handles 79:12
   goods 132:1        grocery 82:2,3,4     209:23 242:11     157:16,16       79:13,15
   Google 124:10      groove 242:12        250:16 255:5      163:21 196:2,5 handloading
   gosh 12:4 168:19   grooves 62:25        256:17,18         196:9,18,21,24  110:15
     228:10             63:2             Gunnery 48:20       197:4,6,8,10   handouts 31:20
   gotten 67:11       ground 8:8         guns 37:9 47:15     197:13,15,17    111:25
                                                             197:19 203:17

                                                                                Page 296
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 90 of 122 PageID #:
                                    1509

   hands 25:9,11     234:20 243:15      3:7 277:8       109:23 118:16 holes 108:13
    137:23          header 41:1         278:1           119:21 201:6   109:5 110:8,20
   hands-on 34:25   headstamp         hid 165:16        215:18 226:21  131:13 152:22
   handshake         245:19           hidden 198:25     253:23 254:10  153:1,22
    92:20           headstamps        hiders 63:7       265:1          155:19 176:3
   handwritten       132:13           hiding 163:8     holds 165:20    178:10,24,25
    171:1           hear 139:25       high 12:24,25    hole 109:23     178:25 179:2
   handy 68:11       140:10 153:15      14:23 114:12    178:25 184:13  180:6 183:19
    78:24            153:18 154:15      124:14 187:18   202:5 208:22   183:25 184:10
   Hang 219:25       154:16 262:4       212:20 239:7,9  208:25 209:1,4 184:20 187:12
   happen 20:15     hear- 171:24        258:23          209:5,21,22    187:14,17,20
    128:5 255:12    heard 103:24      higher 65:19      210:1,5,19     188:9,16 189:4
   happened 40:4     139:23 167:25      112:22 113:9    212:15,17,17   189:23 203:9
    135:19 155:14    169:20 207:2,9     114:8 115:7     212:19,20,22   208:10,25
    162:19 169:7    hearing 172:1     highest 70:22     213:1,3,11,22  210:2,2,3,3,4,7
    191:1 272:5     heat 63:10          133:6 212:20    214:6,6,9,12   210:8,11,21,22
   happening         109:25 255:21    highly 101:7      214:13,16,18   211:11,11,12
    17:14           heated 256:1        135:25 169:13   214:18,19      211:13,14,17
   happens 112:3    held 38:9,12        169:15 190:21   215:14,17      211:21 212:22
    226:23 266:9     58:3 87:19         223:3 245:6     216:13,13,15   212:24 214:17
   happy 8:14        93:23,24 96:25     265:17          216:20,25      216:1,7,10,11
    116:3            172:23 178:12    Highway 10:22     218:23 219:3,6 217:5,8,19
   hard 42:8 44:1    220:5 242:12       11:19,24 12:11  219:9,10,14,16 218:7,16
    95:14 97:11      270:15             58:23 64:25     219:18,21,21   221:12 222:3,6
    129:8 179:25    helicopters         65:3 124:8      220:15,15,23   222:8 223:15
    214:7,19         42:10,11 93:14   Hill 159:11,12    222:20,21      223:19 224:3,8
    223:14 231:7    hell 217:22         159:15 161:3    223:2,3 224:18 224:12,14,16
    231:10 239:10   help 9:1 84:22      201:15          224:25 225:1,3 224:16,21
    253:8 268:20     84:24 85:13,24   hinder 8:4        225:5,8,10,13  225:14,15,15
    269:18,24        86:25 101:16     Hiperfire 66:12   225:19,20,22   225:21 226:12
   hardened          116:25 117:24    hire 167:24       225:23 226:8,9 227:6,6,14,15
    228:13           118:1 123:13     hired 36:24       226:11 227:2   228:4 231:14
   harder 247:13     128:4 152:8,11     39:25 53:16,19  227:18 235:10  231:18,18
    266:6            183:8 195:14       53:21 56:7      235:12 236:16  232:6,10,12,14
   hardwood          264:18             77:20           236:18 237:14  232:22,24
    170:12,15       helpful 17:5      hit 34:20 86:2    237:14 240:11  233:20 234:10
    227:23 228:12   helping 87:2,4      111:10,16       240:18,18      234:11,13,17
    231:1,2         helps 27:24         126:8,11 130:1  241:10 243:18  234:19 235:15
   Harold 36:13     hereunto 277:15     130:4,5 187:23  243:19,22,25   236:25 237:3
    69:8 71:18      herewith 277:14     188:4,21        249:2,22 251:4 237:11,17
    72:5             278:12             189:14,18       251:7,11,16,18 238:13,20,24
   Hartwig 93:14    Hey 58:24 86:23     232:17          251:21 254:3   239:20 240:3,8
    104:14           92:21 123:11     hits 125:3        254:12,12      243:11,20,22
   Haute 142:24      153:5 160:5        126:13 265:23   257:12,15      243:24 244:2,7
   He'll 52:10,10   HH 10:22 64:25    hold 39:12 69:12  266:18 269:1,2 244:10,11,14
   headed 187:18    Hiawatha 1:24       89:22 108:14    269:7          244:21,23


                                                                          Page 297
                             MASUGA REPORTING SERVICE
                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 91 of 122 PageID #:
                                    1510

    245:3 246:2,5     167:18 207:23      188:25 189:11     identical 244:4       265:10
    246:9,15 247:5    220:13             189:12 205:11     identified          impacts 73:5
    248:21,22        Honors 14:14,17     207:18,20            157:13 215:25      155:15 179:2,3
    249:11,13         14:22 15:6,9       209:14,16            266:18             181:22 188:18
    251:25 252:4,7   hope 249:4          231:24 232:3      identify 6:14         189:4 190:1
    252:8 253:2,15   hopeful 146:7       232:25 241:11        18:12,24           192:25 199:1
    254:14 260:21    Hopefully 271:8     246:1,3,6,22         120:25 121:1,5     202:6 204:19
    261:3 262:14     horizontal 73:20    247:17 250:8         153:7 154:5        205:1 206:13
    262:20 265:21    Hornady 131:10      251:18               183:8 198:15       207:25 231:21
    266:20,25         131:23 132:5      housekeeping          202:3 210:7,21     250:18
   Hollingsworth      132:13,15          223:5                215:16 231:16    important 8:22
    53:16,16          158:9 192:19      houses 23:22          234:23 236:17      8:23 51:20
   hollow 32:24       192:19             163:8 165:16         244:13 252:3       138:8
    139:15           hospital 143:2      174:2 206:2          253:1,14         impossible
   Homan 121:19      host 97:10         Howell 124:15      identifying 99:5      247:17 256:14
   home 47:13 65:7   hostage 90:11      huge 54:18,19      Ideology 118:14       260:6,6,8
    89:6,9 127:1     hotel 48:17         134:25 247:10     IL 1:20 277:22      impression 90:6
    129:24 138:11    hou- 206:2         Huh 58:2 220:3     Illinois 277:5      improvement
    142:3,22 153:9   hour 144:20        Hulett 16:9        illuminate 144:5      27:11
    155:15 156:5      146:6 214:23      human 32:25        illumination        in- 88:23 233:1
    157:5 158:14     hours 67:1 77:22    73:5 180:4           97:2             in-person 260:9
    160:11 169:14     80:22 97:13,16    humidity 229:11    illuminator         inaccurate 156:7
    169:16,22         97:19 105:14       229:12,13,17         143:23,25        incapacitated
    173:14 179:4      108:9,9 146:2     hundred 26:6          144:4              34:22
    189:20 190:22     146:4 191:7        47:1 73:18,23     illuminators        incensed 126:12
    191:6,15          255:12 270:16      124:1 128:3          140:24 143:16    inch 75:9 227:12
    194:21 195:12    house 57:6 127:5    160:7 197:25         143:20,22          227:25 229:15
    202:10,10         127:9 129:11       222:21 223:18        144:3              242:14 265:3
    209:18,22         129:21 153:22     hundreds 97:17     im- 236:23          inches 77:9
    229:25 237:9      154:4 155:12       105:13,13         image 209:11          233:4
    239:6 240:1       156:15,16,17       118:8 119:2,2        234:11           incident 106:20
    245:13 247:11     157:16,17,19       203:15,15         imagine 68:12         126:9 137:11
    249:8 250:18      158:7,8 161:10     214:16               68:12 95:13        156:17 161:4
    261:17 272:2      162:12 163:4,7    hung 139:13,15        148:13 159:20      163:3 166:18
   Homeland 19:2      164:8 165:15       166:23 167:6      immediate 34:10       203:25 230:14
    26:4              165:22 167:17     hurt 128:4            112:6,8            230:15,19,20
   homeowner          168:22,24         husbands 10:12     immediately           260:13
    173:9             169:7 173:11                            255:3            incidental
   homes 134:13       173:24 174:3              I          impact 30:23          164:16
    140:22 141:16     175:7 179:1       ID 213:12             111:4 162:24     incidents 143:14
    141:16,19         180:21 185:25     idea 28:15 57:16      179:1 204:25       150:2,3
    152:22 210:16     186:2,4,6           101:23 124:24       235:13 236:23    include 40:1,9
   honest 168:22      187:17,25           143:21 153:8        244:12             45:4 172:13
    216:9             188:1,4,5,5,6       161:14 168:19    impacted 205:5        183:10 197:21
   honestly 104:16    188:18,19,21        169:7 187:4         240:5              198:7 206:4
    118:21 163:9      188:23,24,25        235:21 239:23    impacting             233:6 238:4,14
                                          243:17

                                                                                  Page 298
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 92 of 122 PageID #:
                                    1511

     244:18           indoors 45:22      inspect 84:22       insurance 42:17     intersection
   included 155:5     industry 82:7,7      86:3 175:7          43:1,10             124:9
     171:16 183:12      82:9,10            244:7             intact 204:20       Interstate 84:17
     188:7 195:7      inferior 114:4     inspected 66:16       205:15              85:8
     198:14 238:18    informal 86:11       86:10 156:3       integrate 42:15     interviewed
     268:9            informally           176:11,14         integrity 268:23      119:3
   including 92:4       110:10 149:11      178:3,8,12,21     intel 84:18         interviews
     132:22,23        information          186:1,11 230:3    intelligence          118:24 120:12
     178:9 180:17       25:12 35:16        230:10 240:4        25:17               121:2,3
   income 41:16         72:5 75:23         250:7 259:20      intelligent 169:6   intimate 111:8
     150:23 151:15      76:2 78:23,24      260:2 265:17      intend 171:7,15     introduced
   inconsistent         104:23 126:19    inspection 173:7      198:13              160:15
     259:15             135:9 140:6        174:6,13 175:4    intended 33:4       invented 82:9
   incorporated         155:4,8 160:14     176:21 177:20     intending           inventory
     51:10 60:6         162:16,18          184:22 201:8        171:11              194:11
     81:9,11            170:14 183:16      202:13 253:12     intends 172:24      investiga-
   increase 109:24      188:7 195:6        260:9 261:12      Inter 255:7           176:21
     256:24             198:14 202:18      262:2,7,8         interact 30:23      investigate
   increased 95:8,8     202:24 203:2       272:2,19 273:9      111:3,9             169:24
   incredible           206:4 213:25       273:10            interaction 34:9    investigation
     210:17 258:19      214:4 233:6      Inspections         interacts 73:2,5      29:16 31:14
   incredibly           238:5,14           186:9             interdiction 42:9     32:17,20 33:2
     116:13 122:16      241:22,24        instance 226:8        44:2 84:18          33:13,20 34:15
     189:6              242:17 243:22    instruc- 106:2        85:10,21            35:1 44:19
   INDEX 1:14 4:1       244:18           instruct 46:1       interest 39:19        53:20 55:14,19
     5:1              infrared 144:4       108:10              103:7               99:23,25 134:7
   Indi- 143:1        ingraves 63:1      instructing         interested            136:12 148:9
   Indiana 142:25     initial 9:12         98:14               104:24 125:21       149:10,25
   Indianapolis       initially 170:1    instruction         interesting           150:16 194:17
     143:1,2            219:13             44:24 45:4          220:5 233:22      investigations
   indicate 15:12     inletting 63:17      106:8 111:24        259:12              70:6 148:8
     160:10           innocent 137:25      111:25 112:12     interfere 110:2       149:20 152:18
   indicated 57:1       138:10 139:5       112:13            interior 189:11       229:2
     236:15 278:16    input 54:4         instructor 21:10      189:24 260:22     investment 50:2
   indicates 14:3     insert 269:25        22:1,9,13 31:9      261:16            investors 49:21
     14:14 41:1       inserted 193:15      48:1,7,25 70:2    internal 54:3       invited 103:3
     50:14            insertion 259:16     70:2 80:1 98:5    internet 119:5      invoice 96:11
   indicating 15:11   inside 62:25         106:2,5,11          259:23            invoices 94:9,14
     51:1               76:25 112:14     instructor/sni...   interplays 34:8     involve 32:16
   Indigo 47:5          143:23 157:8       32:1              interpose 66:21       44:24 55:13
   individual 7:12      157:15 160:10    instructors 31:1      88:23               99:22 109:10
     20:22 89:16        181:7,9 189:19     43:14 44:15,17    interrupt 8:24      involved 17:20
     91:7 106:11        213:10,12,12       48:8,23 98:13       160:24 222:10       17:22 20:22
   individuals 25:7     224:23,24          136:17              234:9 261:24        52:24 54:4,11
     33:5 80:25         225:7 227:24     instrument          interrupted           60:22 62:15
     87:4 105:10        248:22 249:8       109:14,15           111:15              63:14 70:16


                                                                                    Page 299
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 93 of 122 PageID #:
                                    1512

     81:19,20,21      jacket 74:6        judge 19:5,7,17    126:14 128:18   52:3 93:15
     83:24 85:23        268:16 269:1       19:23 20:3,18    128:21 187:5    113:21 123:11
     88:18,25 93:22     269:19,19,23       28:13            256:21 269:2,3  124:23 125:24
     97:21 99:17      James 48:15,22     judgment         Keeper 121:2,6    127:16 148:15
     101:14,19        jammed 165:3         103:16 175:20    121:8           148:16 166:16
     102:5 111:20     jazz 159:13          177:18         Keepers 117:5,7   168:3
     112:6 119:16     Jeff 24:11 25:3    jump 8:7 9:3       117:8,20,22    knew 164:15
     120:8 142:19       93:14 104:14       91:25 268:12     118:2,17,19    know 8:16,17
     142:22 149:24    Jefferson 11:4     jumping 226:13     119:1,9,12,21   10:11 11:1
     150:15 194:13      11:12,17 12:13   June 7:16          120:9,10,14     13:9 16:20
     194:17 227:7       12:21 104:7,9      176:13,22,23     121:15,18       19:21,23,24,25
     269:13             105:24             176:25 177:3     122:5           20:2 24:25
   involvement        Jeffrey 159:11       177:20,21      keeping 129:13    25:2,25 26:3
     122:4              159:12,15          178:21 185:24  keeps 268:23      26:11 27:20
   involves 90:9        201:15             186:10,13      Kelvin 256:2      28:13 43:3,4,6
   involving 29:19    Jennifer 218:12      190:22 191:2   kept 126:8        43:6,7,8 51:3,4
     33:12 99:18        272:7              192:12 194:22  Kevin 152:10      52:10,10 57:5
     149:10           Jeremy 84:16         202:14 204:5   kid 206:16        61:17 67:5
   iron 115:5           86:19,21           205:17 208:11  kids 138:13       68:3,3 69:8,23
     255:15           Jerome 39:23,23      208:23,23        205:23          70:13 71:4,21
   irrelevant 43:1      49:2 51:6,22       224:21 229:25  kill 138:9        72:3 73:23
     66:23,25           93:15 113:21       230:4 240:1    kills 138:11      78:16 79:1,6
   IRS 128:21           123:17 126:12      250:7 260:12   kind 16:3 33:9    79:16 80:11,13
   Isaiah 159:6         126:22 127:16      272:21,22        42:5 52:14      80:23 85:25
     188:20 192:21      130:8 131:18     jurors 137:13      53:9 55:23      86:5 87:6
     198:4 200:3        131:20 139:12    jury 117:15        57:24 70:17     90:16 91:9,9
     238:9              148:11,14,15       181:1            71:2,24 72:21   91:11 92:18,19
   Isaiah's 189:25      148:16 166:16    justice 206:25     73:8 74:24      95:13,23,24
     202:7 232:20       167:7 168:3                         81:25 95:10     96:5 97:14
   issuance 3:10      Jerome's 127:4            K           96:22 122:2,10  98:1 99:14
   issue 19:16          167:7            K 2:13,19          122:25 129:11   101:7,22 104:4
     28:12 43:1       Jesus 270:11        209:10,10         151:24 164:16   104:8,9,14,15
     59:5 72:11,13    Jill 49:20,21       278:6             200:4 216:16    107:2 109:13
     85:12 86:25        50:11            K- 262:16          218:7,8 257:19  110:9,15 111:2
     103:18 116:7     job 31:9 70:15     K-2 4:16 215:12 kinda 167:9        111:18 115:2
     116:12 129:3       77:16 184:9       227:21 231:13 Kingshighway        115:25 117:23
     129:20,22          197:23 198:1      231:25 233:14     7:17 156:5      118:19 120:4
     260:13 271:11      206:24,25         234:16 252:3      157:5 160:4,7   120:24 121:7
   issued 38:21,24    John 48:11          253:6 266:19      160:18 186:10   124:6,13 125:9
   issues 19:20         58:13 81:22      K-2-1 4:18         186:14,24       125:11,23
     37:18 55:4         82:8             K-2-2 4:20 236:1   207:15          133:10 135:20
     66:23 97:8       join 119:12        K-2-3 4:22       kitchen 153:4     137:3 139:1
     141:8,10         joint 103:2         254:19            157:8 173:21    141:1 142:14
     175:21 199:5     journalists        K-3 4:24 252:20    174:4 192:18    147:5,25
   it'll 229:11         118:25 121:2,4   K-4 5:3 260:20   Klipfel 39:23,23  151:11,12,22
                      Jr 81:17            266:21,25         49:2 51:6,24    152:6,23 154:7
          J                              keep 28:10 55:3

                                                                               Page 300
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 94 of 122 PageID #:
                                    1513

    158:20 159:14     275:6            lamp 252:24        laws 265:22           212:9,18,19,21
    159:15,19        known 166:24      land 137:24        lax 97:7              221:14 232:1,3
    162:20 163:14     166:25 257:20      138:1,6 152:21   layer 247:7           232:15 233:17
    164:23,24,24     knows 147:4         242:12           layers 139:14,14      234:4 247:10
    165:10,13         153:6            lands 63:2           204:22              249:2 252:8,13
    166:9 167:16     Koch 104:13,13    Lanes 32:22        laying 129:25         253:3,20
    168:2,11,21,22                     large 24:9 93:9    lead 237:4 249:2      260:25 263:12
    169:11,23                 L          142:25 172:20      268:18,18           264:2,5 266:4
    171:2 172:17     l- 120:18           180:5 212:22       269:25              267:11
    173:2 175:14     L 1:11 3:4 4:7      252:1,4 253:2    leaded 131:12      left-hand 214:13
    175:18 176:17       6:4 7:1 9:11     253:16,20        leader 118:18      leftover 195:15
    177:5,9 179:18      78:12 108:24   larger 152:9         119:24 120:5     legal 34:11
    179:22 181:20       162:1,5 215:9    210:6 253:2        120:20,22,23        95:21 105:22
    182:25 184:22       274:10 275:4     254:13             121:2,8,17       legitimate 34:17
    185:16,20,20        275:11 276:1   largest 225:3      leadership 55:8       34:21,23
    186:5,19,25         278:13         laser 75:9           87:8 118:16      legs 169:17
    187:1 188:11     lab 74:16,25,25     237:21 239:6       119:9,21         length 107:16
    188:13 191:1        75:16 147:4,12   239:13,14,19     leading 120:7         269:10
    192:7 194:4,25      156:9 158:15   late 21:24 56:17     121:6            let's 10:5 33:24
    195:8,22            230:17,25        71:21            learn 8:12 34:3       37:11 41:21,24
    197:21 199:3     label 82:6,9,9    lathe 62:20          42:14 109:20        93:19 123:19
    200:18,19,25        236:9          lathes 67:22         109:20,22           137:12 156:19
    201:24 202:22    labels 82:4,5,10 Lauck 23:12           158:20              159:4 161:15
    204:20,24        Laboratores       laundry 165:6      learning 22:11        161:19 173:6
    206:20,21,21        68:22          law 15:22 18:10    leave 146:8           173:15 193:8
    213:9 214:11     Laboratories        18:16 19:10,12     180:5 208:6         195:10 203:24
    214:24 215:18       36:12,15,18      24:11,15,16,18     221:4,6 233:20      207:18,18
    219:9,25            37:3 68:16       24:20 28:24        247:16 268:7        214:20,24
    221:25,25           69:1 70:11,20    29:13 35:22        270:15              234:16 235:23
    223:11 224:4        71:8 73:10       41:8 43:18,19    leaves 210:17         236:12 246:16
    227:13,20           75:11 76:21      47:25 48:7,25      250:2 265:25        252:16,18
    228:3,14 229:5      102:25 145:19    59:7 70:1,2      leaving 54:19         253:6
    229:19 231:1,4      145:23 258:2     84:4,11,12         55:3 74:6        lethal 34:8,11
    231:5 233:25     laboratory          89:10,22 90:1      129:9 133:19     Leupold 114:3
    234:1 237:7         31:17 145:14     92:4 103:3         150:14 193:1     level 14:23 15:1
    240:16,24           146:11,25        104:18,20        Lebanon 10:24         15:2 22:1,14
    247:24 248:1,7      147:2,8 158:12   105:11 108:10      45:21 64:23,24      33:9 237:15
    252:13 259:7        257:5,23         116:21,25        led 188:2,2        li- 65:4
    259:11 264:23    labs 145:16,17      121:19 134:4       194:16 255:16    liability 4:9,12
    270:24 271:10    lack 179:2 189:4    134:18,23        left 12:21 54:19      42:19 59:5
    271:17,21           223:16 250:9     135:10 141:25      109:2 173:8         60:1 105:22
   knowledge         ladder 73:15        145:13 149:3       178:9 181:3,24      135:10
    31:12 102:4      Lafayette 12:25     149:16 151:1       181:25 189:18    license 37:7,8,20
    141:7,9 147:11   laid 121:9          155:23 183:4       192:11,13,23        38:6,24 39:7,8
    159:3 191:16        232:20           256:25 258:17      193:9 211:2,4       39:9,10,12
    247:2 259:2,4    Lake 48:3,3,4,6     261:25             211:11,13           61:8 65:17
                     laminate 74:3

                                                                                 Page 301
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 95 of 122 PageID #:
                                    1514

      90:22 91:7,10        16:18,24 58:21     157:25 179:8       169:24 172:16      216:25 219:24
      106:3,12,15          58:22 59:11        190:6 193:20       172:20 173:16      222:6,19,20
   licensed 106:12         103:14 104:19      194:7 200:5        190:14 193:3       229:21 232:20
      106:14               118:20 119:23      249:5,17           205:21 206:22      254:14
   licensees 38:10         120:5,14 128:7   locating 173:23      206:25 207:19    loose 114:4
   licenses 37:6,18     listened 149:7      location 85:3        210:13 217:24    losing 270:3
      37:24,25 38:2     literally 131:14      157:12             219:2,15         lost 154:15
      38:9 39:1,5,6,8      172:16 189:9     locations 6:11       221:23 222:23      170:17 254:2
      65:4 69:19           189:16 237:15      74:14 93:24        223:24 233:24      259:23
   licensure 37:4       literature            179:10,12,13       242:25 243:1,2   lot 16:24 26:4
      106:4                106:23 158:16      265:12             243:13,16,18       32:18,25 54:12
   lid 165:23,25        litigation 9:25     lock 164:10          243:23 244:2,5     89:8 93:11
   lied 118:7           little 53:3 112:8   Loctite 116:7,9      248:4,6 271:14     96:7 97:10
   lieutenant 39:24        129:18 213:21    lodges 153:3         271:14 272:9       99:13 107:5
      86:16 88:14          215:20 217:15    logical 207:3      look- 219:1          109:12 110:19
      90:17 92:21          226:22           logistics 91:13    looked 125:13        112:15 117:24
      113:22 116:4      live 11:12 12:7     long 12:20 23:23     132:11 155:22      121:24 167:4,6
      125:25 148:18        57:14 89:7,8       27:20 30:9,17      162:19 167:17      178:8 180:11
   life 46:10 138:20       89:13 265:23       38:3,12 42:7       168:21 169:5       180:16 182:3
      214:17 242:15     live-fire 45:24       43:25 44:1         176:18 182:2       184:15 199:16
      259:10            lives 101:22          47:15,22,24        191:3 208:1,2      203:3 224:6,9
   lifting 165:23,24    living 12:10,13       69:3 71:22         208:8 209:5        258:24 260:17
   light 239:19            187:21 189:8       74:19 104:17       214:16 216:24      268:8,10
   lighter 231:2           189:10 246:20      107:2 108:7        219:14 230:8       271:13
   lignum 231:5            246:24 247:5       119:18 129:21      237:8,13         Lou 2:24 6:12
   limit 175:22         LLC 4:10,12,14        134:11 139:19      243:12,12          8:21 9:12,15
   limited 4:9,12          41:25 43:11        154:9 156:12       258:14,23          9:17 161:20
      140:6                49:14 50:15        167:10 201:18    looking 40:14      Louie 7:10 9:12
   Lindenwood              58:11 59:1,3       250:16 270:4       41:11 50:19      Louis 1:6,25 2:6
      15:13,16,25          59:21,22 63:24   long-term 105:3      75:1 106:9         2:15,21 3:8 6:6
      147:19,21,22         64:2 72:2        longer 59:22         153:6 158:22       7:12 13:1 14:4
   line 15:11,18           83:10,12,23        64:2 122:7         158:23 164:18      14:6,10 15:12
      21:2 111:9,9         94:18,21 95:9      168:2,5 217:15     168:24 181:2,3     39:21 43:8
      135:25 196:15        95:12 96:2       look 19:22 20:8      186:2,17 209:4     48:3,3,4,6 49:1
      223:24 264:14     load 73:15 84:19      41:21 43:5         215:12,18          51:6,20 52:3
      276:5,6,8,9,11       255:23             51:25 56:21,21     216:14 218:4       57:15,22 60:14
      276:12,14,15      loaded 71:10          68:13 73:19,19     222:3 227:13       76:20 84:16,25
      276:17,18            255:21             73:20,21,25        228:4 233:15       85:2,9,18
   lines 152:19         loan 152:7,9          79:2,19 82:3       240:17,20          86:12,17 87:10
      153:10            locally 116:21        86:4 149:4         253:14 258:8       88:3,6,7,10,11
   link 261:25          locate 84:24          152:22 153:1,5     266:19 267:5       92:4,7,16 93:5
   lions 168:12            195:14             153:6 154:2        269:14             93:6,7,12,15
   list 15:20 43:24     located 10:23         155:10 156:12    looks 58:14,17       93:17,20 94:6
      57:19 103:24         23:8 24:6 43:2     159:4 160:8,9      137:19 154:24      94:6,6,13,13
      120:21 183:2         61:10 64:24        160:22 162:12      155:3 183:2        94:23 96:12,14
   listed 9:11 16:11       70:11 156:18       162:13 164:11      209:14 213:3       96:20,25 97:23


                                                                                      Page 302
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 96 of 122 PageID #:
                                    1515

     98:2,3,8,25      40:3,12 41:3     magnification       76:17 77:1        249:9 250:2
     99:15,21         46:21 48:17       258:24             81:12 241:25      254:5 261:8
     100:20 101:13    56:23 58:17      Magpul 66:11        243:4 256:4       263:14,19
     102:6,19 103:4   60:23 61:25      maiden 10:3,5       269:25            264:2,22 265:4
     103:4 104:1,2    70:7 74:23       mail 38:6          manufactured       265:11,16
     108:4 109:9      75:7 92:9 95:6   mailed 50:12        60:10 61:7       marked 13:18
     110:20 114:24    96:17 99:13      main 62:10          70:22 71:13       49:5 50:6 58:7
     116:21 122:6     112:24 125:19    maintain 97:6       76:19 77:10       91:15 182:25
     122:20 123:15    128:19 129:6,8   major 53:15         133:5 242:10      209:9 226:15
     124:3,16 125:6   132:21 133:20     147:22,23         manufacturer       235:12 254:18
     126:17,24        146:21 150:11    majority 204:6,7    242:9            Market 2:20
     127:11,18        150:19 151:23    making 66:5        manufacturers     marketing 15:21
     130:22 133:5     153:12 158:19     138:19 144:7       133:1 241:16     markings
     139:7 141:6,13   160:19,19         152:3 222:14       241:25            216:12
     142:24 143:21    170:11 172:21     237:19            manufactures      marks 158:23,24
     144:8 147:19     178:1,15,19      male 163:10         59:15             179:1 221:8,9
     148:19 160:6     184:24 185:21    man 137:25         manufacturing      233:19,23,23
     165:21 166:14    191:8 192:15      206:10             32:10 36:21       233:24 234:22
     166:17 167:13    193:21 199:16    man's 137:23        37:8,14 41:23     237:4,18
     167:21 168:4     200:15 202:15     138:1,6            44:9 61:9         244:12 259:1
     168:10 174:12    204:10 205:12    manage 79:5         62:15 64:12,14    259:16 261:7
     176:12,18,22     209:24 214:5     managed 41:22       64:17 65:17       261:20
     178:13,23        214:16 220:17     41:23 56:9         67:18 75:8       marksmanship
     181:18 182:14    220:20 221:19     83:1               77:17 80:5,7      98:20 99:1,2
     191:23 195:11    222:9 224:19     management          80:20 81:1       married 9:18
     199:22 203:6     228:8 230:6,16    55:3 83:24         243:2 257:10      10:3,9 86:19
     203:14 245:1     230:18,21        manager 43:12       257:21           Marshak's
     250:11 258:11    240:25 244:25     56:5 82:21        map 173:22         104:8
     266:15 276:3     245:10 248:6     managing 50:15      180:21 249:9     Marta 200:23
     277:8 278:2,8    249:14 251:20     56:1 58:18        Mar 200:23        Martha 164:2,2
     278:9            256:25 258:14     83:7              Marine 48:14,20    164:4,5 193:18
   low 113:12         259:23 260:24    mandatory           53:18             200:11,12,14
     187:23 188:2,3   261:1 263:24      111:8             Marines 142:17     200:18,22,24
     235:10          Machetti 57:12    manipulated         142:22,23         201:1 208:4
   lower 234:4       machine 37:9       179:5 198:18      mark 48:20        Maryland 90:10
     235:8            63:16 67:22,23    198:23             77:18 81:7,7,9   mass 76:9 266:8
   Luke 48:15         75:4,6,7,20      manipulation        81:11,15,16,17   massive 197:24
                     machines 75:16     206:19             81:18 82:8       Master 48:20
          M          machining 62:18   Manners 66:10       83:17 93:8       Masuga 1:20,24
   M 7:5              63:19 109:12     manpower            97:25 98:8        3:7,8 6:13
   M-a-r-k 81:11     machinists         54:20              102:8,23          277:3,7,22
   M-a-t-t-e-u-c-c-i  257:20           manufacture         145:23 189:17     278:1,20,22
     52:22           Mag 71:3,6,14      37:9,15 41:18      189:20 215:17    match 209:22
   ma'am 7:19        magazine 248:8     60:12 61:19        221:4,6 223:1     227:3 241:11
     12:18,23 18:11 magazines 81:25     62:4,16 66:1,1     235:13 236:23    matched 204:23
     20:13 21:22      259:16            66:4,24 73:15      237:16 247:16     241:13 251:21
     26:23 28:23

                                                                               Page 303
                              MASUGA REPORTING SERVICE
                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 97 of 122 PageID #:
                                    1516

   material 31:24   103:21 108:25     256:7,7,20        121:10 160:25     50:20,20 52:12
    44:14 52:5      140:1,13 146:7   measurable 79:7   medical 182:11     131:6 162:8
    74:6 84:19      146:9 153:17     measure 75:8,15    182:20 183:13     173:10 187:10
    89:18 90:3,4,7  153:20 161:1,2    77:7 108:11      medications 8:3    238:9
    90:9 107:1      161:15,19,23      109:4,19,23       8:6              Merta 200:10
    110:24 125:5    162:6 172:22      110:4,8 208:24   medium 30:23      mess 53:19
    227:19,20       173:4 175:10      208:25 209:1      111:11 140:19    met 10:13 87:7
    228:15 229:19   175:25 176:5      213:5 217:1,5     265:24            159:16,22
    250:15 251:5    214:20,24         224:18,18,19     mediums 135:14     161:12 200:21
    251:11          215:10 218:17     225:25 262:23    meet 159:23       metal 67:23
   materials 31:20  218:19 220:3,7   measured          meeting 161:4      85:23 109:17
    46:11 106:24    222:12,15         155:19 207:25    member 50:15       109:25 257:22
    111:4 124:20    223:4,8,10        209:21 210:4      83:8 119:9        269:1,19
    135:15 227:8    226:14,17,18      213:5,15,22       142:1 192:3      metallurgy
   matter 6:5 7:15  235:16,23         214:1,9,14       members 54:4       16:13 85:12
    8:12 9:10,25    236:1,4,8,12      215:15 216:20     88:6 99:8         158:21
    13:24 16:6      236:14 250:24     217:6 218:23      105:11 106:19    methodology
    18:18 22:4      251:1 254:15      218:24 225:20     109:3 110:7       224:20 237:23
    29:4 40:8 41:9  254:18,20         227:16 257:7      121:24 125:25    Metropolitan
    47:7 56:20      261:21 262:3     measurement        127:10,11         93:17 94:7,23
    80:3 91:20      262:11 267:8      75:13 76:6,7,7    142:2 169:22      96:14,20 99:22
    105:8 123:9     267:12,16         77:11 110:3      membership         101:13 102:6
    138:23 144:19   268:3 270:12      213:1,4 219:9     119:13            102:19 104:1,2
    151:5 162:9     270:21 271:1,4    225:7 226:2      memoranda          114:24 122:6
    198:13 223:4    271:6 272:14     measurements       185:12            122:21 127:11
    259:6 278:13    272:22,24         110:23,24        memorialized       127:19 139:8
    278:18          273:6,15 274:2    174:13,16,22      128:7 174:16      166:14 167:13
   matters 144:25   278:16,23         184:23 205:22    memory 8:4         167:21 168:4
    145:3 151:7,18 McKelvey 10:6      208:10,14,22      40:12 104:15     Mexico 98:7,10
    151:20 152:17 mean 16:15          210:1 218:15      185:22,24        Michael 117:15
   Matteucci 52:19  17:24 21:13       224:13 226:4      186:21 187:5     Michelli 101:1
    52:23 56:4      27:23 34:2        231:17 241:12     213:14,17        microbiology
    57:13,14,17     45:14 53:14       261:2 262:13      216:8             147:16
    83:2 101:3,4,5  60:16 65:21       272:3            memory's 90:16    micrometer
    101:21 102:2    72:24 79:25      measures 75:18     115:10 122:23     224:24 225:1,1
   McDonald's       91:4 97:9        measuring 75:4    men 90:3 98:10    micrometers
    166:17          128:12,13         75:6,16,20        132:21            110:5 257:8
   McGowan 1:15     131:15 146:17     109:15,22,24     mental 143:2      mid 56:16
    2:19 6:22,22    146:18 160:2      210:5 224:16     mention 52:11     mid-1990s 30:5
    7:6,11 19:16    162:11 167:7      224:21 226:8      68:14 88:3       Mid-American
    20:9 27:24      172:15,21         227:5 231:14      188:15 192:2      231:6
    28:2,4,7 29:7   180:11 192:13     231:21 253:17     195:15           mid-nineties
    29:10,11 67:3   192:14 195:11     257:24 262:19    mentioned 8:21     36:4
    67:6,8,10,13    216:9 236:10     media 30:23        9:23 21:3 23:5   middle 239:9
    77:21,25 78:13  240:24 241:1      73:5 120:11,12    23:25 33:25       251:10
    89:1 103:13,18  252:9 256:6,6     120:13 121:8      36:5 43:16       mike 86:20,20


                                                                            Page 304
                            MASUGA REPORTING SERVICE
                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 98 of 122 PageID #:
                                    1517

    116:4 224:24       65:16 74:18      monumental        N 7:5,5            NBC 119:4
   mil 129:22          81:14 87:21       238:17           name 6:12 7:8      ND 19:8
   military 13:2       91:5,7 92:2,3    Moore 48:11,19     7:11 9:11,13      near 96:25
    41:17 42:8,9       93:10,12 95:9    morning 127:7      9:14,20 10:1,2     187:23 211:15
    54:19 84:9         95:21 104:11      191:4             10:4,5,8,11        245:5
    131:3 132:22       106:10 118:19    mother 162:14      11:14 35:25       necessarily
   millimeter          119:24 132:24    mother's 9:14      43:5 48:21         34:24 121:13
    187:20 193:4,6     229:16 277:5,8   motion 75:19       50:24 52:20       necessary 267:1
    199:2 214:18      misspent 55:20     103:16 175:20     57:12 60:2,4      need 19:5,19,21
    217:8 232:14       55:21             177:16 271:18     81:8,11 83:19      20:3 77:24
    247:5,18 248:1    misstate 92:10    motivated          94:25 95:11        78:2 106:16
    248:8,16,21,22    misunderstood      135:25            96:1,8 101:2       157:1 160:8
    248:23 249:2,2     148:25           motorcycle 39:9    118:5,5 119:4      165:11 169:24
    252:7,8 265:15    Mitchell 93:8     mount 113:9        124:12,13          194:4 198:9
   million 42:19       97:25 98:8,18     114:4             126:1 163:5,23     218:7,8 223:23
   mills 67:22         102:8            mounts 112:22      166:6 200:10       229:3 235:5
   mind 152:2         Mmm 259:18         112:23 113:9      200:18 201:23      243:23 244:5
   Minnesota          MO 1:20,25 2:15    113:13 114:8,9    201:25 227:9       253:8,9 264:15
    137:10             2:21 277:23       114:10,11         228:16 277:16      264:19 271:8
   minute 49:6         278:2,8          mouse 224:9       name's 43:7         271:18 273:18
    69:13 214:21      model 60:25        233:25           named 9:17         needed 50:10
    250:25            modify 55:2       move 39:20         23:11 48:10,14     80:21 167:5
   minutes 73:22      moisture 260:18    40:17 42:25       48:15,19 52:12     192:8 204:18
    160:25 267:10     moment 13:8        59:25 65:19       57:7 90:18         243:16
    267:20             50:4 157:10       125:12 193:14     104:13 126:9      needs 63:21
   Mirasol 11:5,13     182:23 234:15     207:5 223:9       163:9 193:17       105:9 161:20
    12:14              259:23 267:13     225:1 234:14      200:18,21         negligent 131:17
   misnomer 227:8     moment's          moved 56:24        201:21 202:3      neighbor's
   missed 63:22        138:17            179:4 190:4,16   narrate 140:7       129:11
    69:17 85:15       moments 183:25     190:17 191:14    narrative 207:6    Neil 30:25 32:1
    156:10 178:23      188:15 245:20     191:18 199:8     narratives 140:4    93:8 97:25
    178:24 180:2      Monday 117:16      199:20 254:1     national 21:11      98:1,3 102:7
    180:14,15          117:17,18        movement 94:4      39:16 119:5       Neither 72:10
    181:18 183:19     money 37:25        229:17           NATO 241:5         net 73:16
    183:25 184:14      41:19 50:2       moving 77:6       naturally 225:3    nev- 72:1
    184:16 201:7       55:17,20,21       99:5 190:20      nature 8:1 20:10   Nevada 47:5
    205:1,1 235:10     84:20 119:11      192:4 199:9       29:23 53:2,23     never 10:13 19:7
   missing 111:20      121:24            212:2 219:17      59:24 96:19        72:3 84:4
    198:6             monitor 258:17     220:14 243:9      151:20 216:12      87:18,19 90:7
   Missouri 1:1 2:1   month 68:9        multiple 41:23    Naval 54:21         98:3 118:21
    3:8 6:8 10:24     months 38:25       130:4 187:20     Navy 23:20          119:13,13,24
    11:5,18 13:1       56:14 117:12      189:15 221:14     36:19 48:19        120:17,19
    39:13 43:9         118:21 168:19     244:10 270:4,4    68:20 76:16        122:13 141:24
    45:21 49:18        168:20,21        Muschany 47:25     102:23,24          142:1 148:22
    55:24 58:15,23     187:9 203:24     myriad 142:5,6     142:18 167:8       166:23,24,25
    60:8 63:24         204:3 256:6,7                       228:14             169:20 192:14
                                              N

                                                                                Page 305
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 99 of 122 PageID #:
                                    1518

   nevertheless       normal 160:9        68:11 236:11        206:25             90:20 93:10
     268:12            199:6 229:15      numerous           obtain 28:14       office 2:19 43:8
   new 98:7,10        normally 110:13     103:12              38:7 106:11        164:11
     103:8 115:24      124:22            nutation 74:7,8    obtained 70:3      officer 22:1
     122:1 130:20     north 2:14          76:2                242:17             23:11 25:2,3
     179:24,25         173:13 278:7                         obtaining 38:2       31:8,15 48:4
     183:15           northwest 212:7           O           obvious 182:16       49:2 84:4,11
   newer 152:9        nose 258:20        O 7:5                223:18 224:12      87:16,19 89:5
   news 118:24,24     Nosler 269:4       o'clock 190:25       240:17 250:3       90:17,22,25
     119:4,4,5,5      notarized            262:9 274:8      obviously 138:1      92:2,7 99:16
   newspaper           177:24 278:16     O'Rourke 70:24       138:5 184:11       99:24 104:13
     81:25            notary 154:24      Oak 36:12 70:12      240:5 244:3        121:24 122:13
   nice 249:2 265:2    275:21              74:15,15,21      occasion 109:3       126:9 135:23
   night 32:12        note 40:25 273:5   oath 100:1 117:5   occasionally         137:18,20
     42:14,15 44:7     273:10 278:15       117:7,8,20,22      141:17 151:19      139:6 141:25
     97:2,2 100:24    notebook 44:13       118:2,17,19        153:19 161:6       142:11 163:7
     117:16 123:9     notes 174:5,8        119:1,9,12,21    occasions 18:4       165:15,21
     140:23 143:16     184:21 185:11       120:9,10,14        85:14 152:25       189:16,17
     143:19,22         185:11,19           121:1,5,8,15       186:3              199:25 206:25
     144:5 262:1,8     267:12 270:12       121:17 122:4     occupational         247:15 248:9
     272:17           Noth- 65:23        object 40:21         38:19            officer-involved
   Nightforce         nother 243:8         42:24 89:2       occupy 244:8         7:16 132:10,20
     112:23           notice 3:10 9:9      103:11 117:2     occur 45:20          149:25
   nine 222:5          138:18              140:3 144:16       93:21 127:14     officers 22:16
     246:13           noticed 86:6         146:12 207:5       139:11 140:25      24:20 35:23
   nineties 31:22      237:14            objecting 139:24     141:12,13,14       39:21 52:7
     71:21            notices 93:10      objection 66:22      260:10             84:17 85:10
   nitpick 197:25     NRA 21:10,23         67:12 88:24      occurred 7:16        86:12,14,14
   nitriding 63:11     22:12 27:12         140:9,12 142:4     107:10 146:19      87:11 88:7,10
   Nodding 171:21      48:6 70:1,3         142:7 144:14       156:17 161:5       90:23 91:8
   non- 18:10         nuclear 31:11        171:18,20          187:3 188:6        93:20 95:19
   non-criminal        37:10 74:16,25      172:7              260:15             103:5 105:24
     137:16           number 6:6         obliquely 240:15   occurring 129:4      106:1 109:11
   non-disclosure      11:20 34:5        observation 99:6   occurs 76:8          128:11,13
     18:1,2,6,12,16    56:22 66:13       observe 187:12       235:18             130:1,4 131:15
     18:19,20 28:9     69:9,11,16          187:14 189:23    off- 90:20           132:23,24
     28:10,25 40:10    114:25 122:22       199:18,20        off-the-record       133:4 135:11
   non-disclosures     130:25 149:23       205:13 222:8       78:4 108:17        138:11,17
     18:11,15 19:4     179:6 181:4         223:13 229:3       220:1 236:6        143:20 144:7
   non-oxidized        194:25 195:1        246:9              254:25 274:6       149:22 162:22
     257:25            203:4 221:23      observed 179:16    offer 43:23,24       162:23 169:14
   non-tempered        243:12 244:21       181:11 189:4       43:25 44:1,2,3     189:7,14
     74:3              246:1,2 250:12      194:21 205:5       44:3,4,4,5,5,7     206:11,22
   nonresponsive       263:16 269:12       206:5 208:23       44:8,8,9,18        209:5 246:22
     117:3 207:6      numbers 37:15        209:2 225:10       88:13              248:11 249:8
   noon 190:24         56:21 61:16       observing 228:4    offered 14:18        250:8
                                         obstructing

                                                                                  Page 306
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 100 of 122 PageID #:
                                     1519

    officers' 66:24     108:6 109:8        237:5 238:10     operate 109:13      230:11 266:13
      250:19            110:10 117:11      238:23 239:21    operated 24:17      268:8
    offices 3:6 277:7   122:19 125:15      239:25 243:21     24:22 25:1,5,6   opportunities
    official 242:7      127:23 129:18      245:12 248:11     25:13 26:8,10      27:10
    officially 26:12    132:16 133:19      248:19 249:12     36:13 83:3       opposite 76:8,10
    officials 25:22     136:4,19           253:25 254:3     operating 17:4      76:11
      25:23,24          137:14 139:20      255:11 256:2     operation 62:19   ops 39:22 40:2
    offset 75:2         142:9 144:15       256:12 257:1      62:21,22 120:7   optics 32:12
    oh 12:4 15:3        147:6,14 148:5     261:9,11 262:3    121:6              59:17 60:19
      21:24 52:21       148:14,20,23       262:21 263:1     operational         97:3,4 144:2
      62:2 68:14        149:5,17           263:18 264:4      90:20 152:15     optimal 74:11
      83:11 84:8        150:20 154:17      264:20 266:13    operations 80:5   oration 64:1
      100:2 102:9       156:11 157:3       266:24 267:3,7    80:7 81:22       order 19:7 155:9
      110:25 111:15     157:18,24          267:12 268:4      90:11 133:7        158:12
      127:15 141:1      158:2 161:22       272:23 274:5     operator 48:19    ordered 122:7
      149:17 153:23     176:24 177:11    old 65:16 107:3     60:20 102:23     Ordnance 255:7
      154:1 160:3       177:23 179:15      113:8,11          124:24 126:10    organization
      161:22 168:19     181:3,11           128:19 168:11     138:19             4:14 54:11
      211:6 220:4       182:19,21          201:20 210:16    operators           58:11,15 59:9
      222:4 228:10      183:8 185:4,18     227:25 255:23     155:24             115:20 118:3,4
      228:24 238:6      186:21 187:2,8   omission 193:1,3   opinion 17:2        118:7 119:17
      250:24 253:24     191:25 192:17    omissions 203:8     132:19 143:13      242:6,8,19
      274:2,2           194:1,5 195:22     203:11            154:2 162:17     organizations
    okay 7:23 8:21      195:25 196:2,7   omitted 203:10      170:6,11,20        142:20
      9:20 12:6,19      196:9,12,17,18   on- 120:2           171:7 183:10     orientation
      13:7,18 16:14     196:21 197:2,4   once 59:7,7         183:13 184:7       157:23
      16:22 26:18,20    197:16 200:12      104:22 186:15     198:17,19        oriented 173:13
      26:24 27:8        200:12,20,25       227:5             212:14 241:18    original 37:15
      28:2,16,22        201:2 204:17     one-inch 109:18     241:19 246:18      49:21 59:23
      32:15 35:10,20    205:13 207:18    one-piece 114:11    254:23 255:6       81:8 90:7
      36:9 37:4 40:5    207:24 210:7     ones 113:19         258:9 271:13       278:13,15,17
      41:9 43:24        210:10 211:18      150:16,20         271:16,20        originally 51:17
      49:4,10,12,16     213:7,14,25        210:9,23         opinions 4:7        59:2 87:7
      49:20 50:9,18     214:11,20,23       211:15,23         8:12 20:5 32:5     119:11 168:20
      52:9 56:5,8       215:2 217:4,13     221:4 223:18      67:2 133:14        168:21
      58:6,10,18        219:8,20           224:1 234:21      134:22 136:13    originate 37:15
      61:3 64:3,5       220:12 222:2,7     234:22 262:21     138:22 143:12      130:25
      71:12 72:10,21    222:24,25          263:17 269:22     146:3 147:11     originating 3:6
      74:21,24 79:14    223:1,25 224:2   open 43:19          155:5,9,11         277:7
      80:4,11,19        224:11,13          124:4 172:23      158:13,17        originator 81:10
      81:3 82:16,23     226:17,25          209:14 246:4      159:1 170:6        91:3
      83:5,11 85:18     227:5 230:13       270:15            171:15 174:9     origins 32:3
      88:9 89:9 95:3    231:23 232:6     opened 193:7        175:21,22        outdoor 261:16
      95:15 96:13,18    234:2,14,16      opening 157:11      176:1 183:9      Outdoors 45:22
      101:9 102:4       235:2,7,9,14     opening's           198:12,15          74:23
      105:5 106:6,9     236:1,4,12         269:24            202:18,25        outed 121:16


                                                                                 Page 307
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 101 of 122 PageID #:
                                     1520

    outlets 118:25       259:1           254:22 276:5,6    Partially 34:13     80:9 124:2
    outlines 31:21     oxidization       276:8,9,11,12     participate 27:4    154:8 243:7
    outset 110:11        258:10 260:15   276:14,15,17       92:7 98:5         payment 94:23
    outside 24:10      oxidize 256:3     276:18 278:13      141:18 159:19     payments 94:16
      62:19 74:22,22   oxidized 255:18   278:15,16         participated        96:14
      144:4 157:21       256:12,18,19   Pagliano 48:22      22:20 23:25       payroll 78:17
      157:25 159:24      256:24 257:12  paid 16:16 17:10    27:1 29:15,18     PC 2:13 278:6
      173:19 178:8       257:25 258:4    27:21 56:7         35:7 106:19       PD 51:20 60:14
      179:17 181:25      259:14 260:6    80:11,13 85:16    participating       76:20 84:16
      187:19 188:21    oxidizes 86:5     102:15 115:21      159:17             85:2 86:17
      188:25 189:24      255:16,16,16    123:22,24         particular 18:24    93:8,15,17
      193:2 195:9,12     255:17 256:15   127:25 149:14      113:20,21          100:20 104:12
      205:22 228:1                       149:14,23          131:4 154:6        123:15 144:9
      233:21 243:6             P         150:1 151:4,18     158:25 160:3       168:10 174:12
      247:9 248:20     p.m 51:19 52:12   153:11,14,21       214:12 215:14      176:18 182:15
    oval 240:18          52:24 53:20     153:25 154:1       218:23 223:1      peace 90:21,23
      251:7,8            55:13,23 56:7 pamphlets 44:11      242:25 255:5       91:8 92:2
    overall 116:12       56:19 57:1,4,8 pan 252:13          257:24 258:12     Peary 23:2
    overlap 45:10,13     73:9 78:6,9,9  pane 247:7,8       particularly        25:13,15,15,16
      46:4,16            78:10 83:3     paper 111:1         45:11 227:6        25:20 26:8,14
    overly 40:22         94:15 95:2      210:16 221:3,6     269:22             26:17,20 48:22
      144:16 171:18      96:16,18,19     251:6             parties 6:10       pending 3:14 6:7
    overpenetrate        100:6,10,13,19 paperwork          partner 56:5        109:2 274:13
      34:19              101:9,19,25     51:23 60:8        partners 83:10     penetrate 32:24
    overpenetrated       102:5,14,17,18  125:12 128:18      83:14              74:1
      126:6 135:8        103:2 108:19    128:21            Partnership        penetrated
    overpenetrating      108:22,22,23   paragraph           4:10 84:1          153:9 155:16
      129:5 130:14       113:5 123:16    82:20 91:25,25    parts 46:3,5        247:6,6,7,8,9
    overpenetration      151:14 161:25   112:19 159:5      partway 269:6       266:5
      129:12 135:11      162:3,3,4       173:6 203:5       passed 229:7       penetrates
      135:17,20          215:6,6 262:1   209:19            passes 268:14       251:13 265:24
      136:2 140:16       267:22,25,25   paralegal 175:16   passing 129:9      penetrating
    overpressure         268:1 272:17    218:12            path 216:17         270:2
      242:11             274:8          Pardon 164:3        237:4             penetration
    owned 25:1,4,6     Pacific 94:2     Parkway 12:25      paths 35:4 208:1    140:16 247:14
      25:13 36:12      page 1:14 4:1    part 17:1 34:3     patriot 118:6      people 23:23
      51:18 83:3         5:1 118:13      45:15 104:10      patrol 105:23       35:22 55:3
    owner 64:7,8,10      154:20 186:8    109:25 119:9       123:10             61:16 62:3
      69:9 82:21         195:18 196:2,5  122:24 129:19     patterns 164:13     66:4 77:20
      83:7               196:7,10,12,19  133:21 134:18     Paul 52:19,23       99:1 102:10
    Owner/Mana...        196:21,24       139:16 159:21      53:5 56:2,4        104:7 116:24
      83:5               197:2,4,6,8,10  201:10 235:8       83:2               117:24 118:8
    oxidation 86:7       197:13,15,17    235:11 256:2      Paulden 24:7,10     119:19,25
      255:10,12,13       197:19 209:19   257:13            pay 27:13,16        120:3,8,8
      256:1,5,11         227:1 246:17   part-time 62:3      37:24 43:9,20      121:8,10,19,22
      257:13,14          250:5,5 251:15  62:13,14 80:9      79:1,17,23         122:12 136:1
                         251:24 254:21

                                                                                 Page 308
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 102 of 122 PageID #:
                                     1521

     138:10 139:5     performing          166:22,23          204:23,24          179:19 182:14
     143:18 144:6      20:11 70:15        167:2,6,10         258:12,14,15       183:15 218:13
     148:21 151:17     73:9 74:22         191:22 192:3       261:9,11,13        222:1,18 224:7
     151:25 152:20     76:18 77:2         250:22,24          262:1              254:8,10 261:6
     152:20,21,24      82:1 85:3         phonetically      phrase 30:20         262:6 273:9
     154:7 155:22      110:24 226:3       101:1 189:9      physical 112:1     piece 109:17
     161:14 162:8     performs 131:24     213:11 259:18      155:25 162:23      190:20 191:13
     162:19 168:9     perimeter 71:7     photo 4:16,24       174:11,14          192:10 251:6
     177:8 202:13     period 69:5 93:7    5:3 210:1          175:7 176:11     pieces 46:15
     205:20 244:8      119:6 186:1        214:13 215:15      186:12,17          245:2,4,15
     256:21            203:16 260:16      217:20 223:5       192:17,22          246:7
    people's 153:1    permission          231:19 238:21      193:9 205:21     pile 238:17
    percent 26:6       19:21 120:16       243:11             256:25 272:18    pillars 66:1
     81:2 97:12        120:21            photo- 128:10     physically 45:20   pin 116:9 226:9
     151:3 204:10     perp 110:17        photograph          178:3 192:13       232:23
     205:2 222:21      111:21 126:6       209:7,9,11         240:20,21        pine 229:21
     223:18 268:19     126:13 129:9       214:12 215:18      259:19 260:2       230:23 231:3,5
     268:20            129:13 131:14      215:21 216:15    physics 14:15,17   pines 228:12
    percentage         135:22 137:19      217:2,25 218:5     14:19 15:1,6,9   pink 235:15
     80:24 125:2       137:23 138:2       220:11 221:24      147:12,14,16       238:22
     150:23            138:10             231:22 234:14      147:21,22,23     pins 224:25
    perfect 195:4     perpendicular       239:4,11 253:9     148:3,4 158:21     226:6,6
     259:12 263:15     240:9,11          photographed        265:22           pistol 22:13
    perfectly 8:17    person 56:1         192:14 195:11    pic 252:19           23:23 47:10
     240:8             79:13 95:22        199:2,3          pic- 202:8 261:6   Pit 108:15
    perform 45:19      121:6 133:22      photographer      pick 258:15        placarded
     57:4 64:11        164:24 201:22      163:9,14 202:4   picked 179:18        181:22
     69:3 71:19        259:20             209:15 221:7       193:16 194:6,8   placards 195:12
     72:22 74:12,24   person's 60:2      photographing       230:24           place 23:20
     77:14 92:6        201:24             192:24,25        pickup 86:2          177:20 224:23
     93:4,5 113:3     personal 27:1,10    209:16 231:15    pics 126:2,2         224:25 255:22
     114:15,16         27:11 87:5        photographs       picture 163:15       257:14
     115:12 126:7      191:16             125:22 128:23      163:16 202:8     placed 126:13
     126:25 139:7     personally          174:24 175:3,6     212:21 216:14      193:16 213:10
     231:8,12          114:15,21          175:15 179:20      216:24 217:22    places 32:23
     234:18            156:3 199:18       185:8 191:23       219:2,14           112:4 182:4
    performance        199:20 230:10      199:1,21 203:5     223:14 226:14    plaintiffs 1:4 2:4
     150:8 152:4      personnel 41:17     203:13,16,19       232:4,4 240:21     2:11 3:2 6:21
    performed 57:3     42:10 55:9,10      204:11 208:9       244:16 246:11      7:14 91:19
     92:6 103:23      pertained 18:19     208:15,17,19       248:2 249:1        103:15 144:19
     114:21 128:9     pharmacist 25:9     216:9 218:6        252:13,14          144:22 151:9
     134:21 136:11    Philando 137:10     224:15 254:23      253:18 254:3     Plaintiffs' 159:7
     137:6 148:9,9    phone 69:9,12       255:2 258:8,11   picture's 252:24   plan 55:8
     149:18,19,21      69:16 87:22,25     272:1,18         pictures 125:20    plane 240:10,12
     207:13 229:1      149:8 164:22      photos 190:8,16     139:10 163:11      247:8
     257:23            165:20 166:10      203:23 204:7       174:21 179:17    planet 30:8


                                                                                  Page 309
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 103 of 122 PageID #:
                                     1522

      229:16            85:10 106:18       123:3 127:11      157:19 173:20      36:18 37:2
    planned 110:11      108:17,21          127:19 132:23     173:24 174:1       68:16,21 69:1
    planning 16:8       117:21 119:22      133:4 135:7,23    192:20 209:15      70:11,20 71:8
      53:11,13,17,21    120:15 129:16      137:17 138:17    pore 258:20         73:10 75:11
      53:24,25 54:5     160:20 161:23      139:8 160:6      portion 31:3        76:20 77:3,14
      54:7,16,21        162:2 170:25       163:7 165:8,15   position 17:2       102:25 145:19
      55:1,7 56:9       175:16 184:18      165:21 166:14     18:17 70:13        145:23 228:20
      57:6 100:14       198:19 202:5       167:13,21,21      118:16,21          258:1
      101:16 152:14     210:4,13 215:5     168:4,12 173:8    119:21,24         power 31:11
    plants 31:11        220:1 221:15       175:4 176:12      137:21 143:24     powerful 266:7
    plaster 210:14      233:24 236:6       176:19,22         166:5 208:6       practices 109:12
      212:23 227:24     241:1 242:14       178:4,13          233:3 244:4       pre- 65:21
      227:25 228:1,7    254:25 257:6       180:14 181:18    positioned         pre-existing
      228:12 229:6,8    258:19 264:5       181:21 182:7,8    143:25 189:9       113:13 114:8
      229:10,17         267:24 269:24      183:18,24        possess 37:4       preassembled
      231:12 233:21     271:19 272:15      189:7 190:8       39:5 69:18,24      65:22,25 66:15
      233:22 247:6,7    274:6              192:4,11          82:11 106:2,8     precipitate 54:7
      266:3            pointed 34:17       194:11 199:25     106:14 148:2,5    precipitated
    plastic 194:22      163:11 237:15      203:6,14         possession 69:19    54:16 55:7
      228:13            269:21             204:12,23         166:3 179:21       103:7 113:20
    plates 135:15      pointier 247:13     206:22,24        possible 125:13     126:18 130:11
    platform 60:24     pointing 211:3,9    207:11 217:7      172:18,21          131:22 139:16
    please 6:15,25      211:10 212:24      224:16 230:1,4    203:1 223:16      precise 249:19
      7:9 8:14 10:5    points 73:25        230:14,25         226:19 239:12      265:2
      10:21 13:9        216:5              237:8 239:5       255:18 256:12     precision 43:25
      33:21 67:2       poking 131:13       245:1,14         possibly 186:7      44:1,2 47:16
      68:24 108:14     Pol- 191:17         253:18 255:8      245:18 274:9       50:25 62:9
      145:12 160:25    Poli- 255:8        policeman         post 48:24 49:1    premises 173:9
      170:18 195:22    police 23:11        190:11            50:21,23 51:2     premium 43:10
      196:7,10,13,19    25:1 29:13        policemen 33:8     51:21 52:5,6      preparation
      196:22,25         31:15 33:5,8       33:8 245:24       89:15,16,17,25     162:8
      197:2,4,6,8,11    39:21 41:17       policies 42:17     90:4,6,9,12,19    prepare 22:7
      197:13,17,19      49:1 51:6 52:4     54:6 55:2,9       91:3,7 92:6        41:5 63:11
      219:22 259:24     57:23 87:16,20    policy 42:19       106:3,7 161:7      151:4
      262:5 267:15      89:5 90:18         55:10            posts 227:24       prepared 41:7
      270:20 278:12     93:11,23 94:7     political 52:16   posttest 124:19    presence 6:18
      278:14            94:24 95:19        53:3,5 100:7,9    124:25            present 6:14
    pleased 115:4       96:14,20 99:7      101:15,16        pouring 67:16       12:22 19:23
    plenty 145:24       99:22 101:13       102:1            powder 73:16        41:23 81:23
    plot 73:24          102:6,19,21,21    Polk 132:22        158:23 249:21      104:22 141:21
    poaching 152:21     104:1,2 105:16    pontoon 85:11      249:25,25,25       176:12 201:2,5
    point 8:13,15       105:17,19          86:1,10          powdered 36:19      201:8,15 202:9
      11:9 26:2         106:1,2 109:11    pontoons 86:4      36:25 71:8,14      202:13 207:20
      28:15 32:24,24    114:24 115:21     poor 135:23        72:19 132:1        229:25 239:25
      67:2 77:23        121:23 122:6,9    poorly 8:14       powders 135:13     presentation
      78:4,8 83:13      122:13,21         porch 156:15      Powell 36:11,15     35:24


                                                                                  Page 310
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 104 of 122 PageID #:
                                     1523

    presentations      209:9 220:18       195:2,3 198:7    profile 247:14       59:3,20 64:6
     122:20,24         228:6              203:22,22        profusely            94:20 95:7,21
     123:23           price 114:13        204:18 212:24     113:23             prosecute
    presented 35:17   primarily 72:6,8    217:24 224:11    Program 90:22        206:22
     124:21 246:11     72:14,15           253:21           programs 20:1       prote- 54:6
    preservation      principles 112:3   problem 54:18      22:7,11 24:21      protect 71:11
     199:6             265:20             114:3,6 126:5     131:3              protecting 70:25
    preserving 35:8   print 81:24,25      131:19 135:6,6   prohibited           250:8
     35:18             82:5 121:8         135:7 244:25      18:16              Protection 70:24
    president 36:20    145:21             258:2,7 259:15   project 80:16,17     71:5
     71:1,7,7,11      printed 121:10     problematic       projectile 75:2,3   protest 159:17
     102:25 121:18    printing 81:12      245:6 246:5       76:9 77:6,8,12      159:20
    Presidential       81:24 82:5,10      256:20 258:25     111:12 132:14      protocols 199:6
     70:23             145:21            problems 55:17     153:7              prove 272:13
    press 81:24       prior 7:20 8:21     116:8 135:17     projectiles 32:23   provide 7:15
     145:21 257:10     10:25 11:12,16     135:19 152:21     68:19 71:9          11:6 29:5 42:6
    pressed 255:22     11:23 31:12        198:3             110:20 184:10       43:16 56:22
    presses 81:12      94:22 95:11       procedure 3:5     projects 53:11       88:12 92:16
     82:5              96:2 148:9         77:5 146:4       promise 133:21       94:7 99:10
    pressure 98:21     149:20,20          225:9 250:12     pronoun 17:15        100:18 101:12
     99:2 256:17       155:9,11 156:2    procedures        pronounce            101:25 102:20
     258:6             161:12 162:10      36:21,22,23       101:2               103:9 104:20
    pressures          162:11 166:14      54:6,7 110:4     propensity           105:22 106:23
     242:21            178:13 215:24      138:9             229:6               118:24 127:19
    pressuring         230:7,13 232:7    proceeded         proper 15:8          130:22 135:9
     164:7             232:7 259:20       155:14            33:16 37:22         135:25 144:19
    presume 91:23     prison's 94:2      proceeding         109:15 138:8        144:25 145:3
    presumed          private 77:19       145:9             278:17              171:7 198:13
     174:22            90:3 151:17       process 38:1      properly 77:9        254:23 262:13
    pretest 124:19    privately 58:3      53:25 54:5,7      97:6 109:14,19     provided 9:10
     124:22            77:20              62:24 63:3,5,7    109:22,22           9:24 13:23
    pretty 26:10      privileges 37:16    63:11 73:14       111:20 116:11       14:1 21:5
     97:7 116:20      probably 12:4       81:1 237:25       121:20 127:8        93:20 100:8,12
     119:14 124:23     17:4,8 19:17      processes 62:15    134:15 172:9        102:5 105:16
     139:19 154:4      20:25 21:24,24     62:18 63:14       255:21              122:24 124:18
     163:12 166:8      31:23 38:25       produce 273:8     property 64:19       125:6,16,17
     207:12 239:23     44:16 51:3,5      produced 7:1       64:19 117:12        128:8 130:16
     240:19,21         56:16 62:2,3       175:19 268:10     127:3,12            136:24 145:8
    prevent 9:4        64:14 69:5        product 54:14      272:19              155:23 162:9
    previous 10:17     77:16,23 81:2     products 82:4     proportion           162:15,18
     157:22            87:12 95:16       professional       216:11              174:9,12,24
    previously 9:24    96:9 97:11,11      39:6,8,9,11      proportional         175:2,9 199:22
     13:18 36:6        114:13 122:8       149:18            214:15              203:6,18
     49:5 50:6 58:7    123:4,14 128:1    professors 16:8   proposal 102:19      204:11 215:16
     91:15 131:25      151:2 182:1       proficiency        152:8               230:8 258:11
     182:25 203:11     190:18 192:6       125:2            proprietorship       261:5 270:16


                                                                                  Page 311
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 105 of 122 PageID #:
                                     1524

    provides 89:25      195:12 198:4     217:21 235:6      racist 121:17      ready 69:14
     90:6               200:6 225:2      241:4 242:17      radar 74:8 75:12   realize 109:1
    providing 13:24     242:23 255:22    259:24 270:8        75:22,23         realized 217:1
     97:21 123:23       257:8 269:20     270:22 272:9      radius 224:24        217:24
     176:2              271:17          question's 219:5     226:6 263:15     realizing 218:5
    public 106:10      puts 135:18      questioned         Rae 10:6,15        really 8:7 9:1
     154:24 275:21     putting 165:24    144:13            raid 129:20,22       11:2 16:20
    publicly 71:25                      questioning 21:3   Rainey 9:21          75:23 79:5,5
     72:3                      Q         175:23,25         raised 271:10        81:21 126:10
    published 122:1    quadrant          244:22 271:11     ran 53:5 57:7        130:8 152:6
    pull 40:13 47:12    263:12          questions 1:14     random 153:2         164:19 165:25
     58:5 182:21       qualifications    8:18,19 9:1       range 22:1,8,14      166:20,21
     195:10 206:2       17:1 67:8        20:9,19 28:7        22:15 23:22,23     167:9,23
     209:6 232:7        132:18           29:11 67:13         42:1,7 43:25       216:17 217:3,3
    pulled 49:7        qualified 77:14   78:13 89:3          44:1 47:22,24      231:7 243:16
     82:18 116:9        117:25 133:8     100:4,5 103:21      65:8 74:15,19      258:23 263:20
     137:20 165:7       141:23 142:2     108:25 112:25       74:21 76:24        270:7
    pulling 84:23      qualifies 143:13  140:4,6,13          92:25 93:1,25    ream 62:22
     113:24            qualify 22:9      145:11,13           94:2,3,4 96:25   reaming 62:22
    pulls 138:5        quality 77:17     146:9 149:23        111:3,22 112:1   rear 157:16
    punk 167:4          81:6 112:22      153:20 158:10       112:10 124:3,4   reason 9:4 18:15
    purchase 116:3      113:9,12 114:8   159:25 161:2        126:24 127:6       120:6 122:5
     122:25 255:24      114:12,12        162:6 164:17        129:23 141:14      140:10 155:1
    purchased 81:10     115:7 145:16     166:19 169:3,4      146:16 191:5       177:1,19,21
     130:18 256:10     quarter 265:3     173:4 176:5       Ranger 131:12        197:22 222:18
    purchases          quarters 24:2     215:10 218:19     ranges 42:2,3        242:8 256:2
     116:14             32:15 112:11     220:7 223:10        45:24 229:16       276:5,7,8,10
    purp- 139:22        129:23           226:18 234:17     Rapolla 48:14        276:11,13,14
    purpose 110:8      que- 33:22 117:3  236:14 251:1      rate 266:12          276:16,17,19
     140:15 207:14     question 8:11,12  254:20 262:11       268:24 269:10    reasons 112:4
    purposes 147:9      8:16 17:16       268:3,8,13        rates 135:14         256:17
    pursuant 3:4        26:23 33:21     quick 214:20       re- 88:20 154:17   recall 11:16,20
     146:5 277:6        40:21 45:1       267:14            reach 125:1          11:23 22:1
    pursued 121:13      46:19 61:17     quickly 119:15       137:23,24          23:4 28:21
    pushback            67:15 68:23      256:3,6           reaching 137:25      29:6 40:3,20
     121:23             69:17 89:9,24 quite 8:10 33:2        265:20             48:21 57:5,9
    pushed 51:23        92:12 109:2,2    145:24            reaction 255:14      69:6 71:22
     210:10             134:23 136:8,9                     read 13:14,15        84:6 88:22
    put 17:1 62:24      140:5,14                R            19:15 109:13       94:10 96:3
     88:16 105:2        142:15 146:12 R 151:15 277:1         109:18 155:23      102:22 104:7
     114:2 115:23       146:14,23       R-u-l-l 60:5         158:19 176:8       104:14 117:18
     118:13 123:5       151:10,22       R&D 20:7 74:10       276:5,6,8,9,11     123:25 127:7
     130:22 131:14      153:13 154:18    133:6 136:17        276:12,14,15       128:1 133:21
     138:10 152:8       154:18 155:6     138:13,14,15        276:17,18          134:3 137:11
     171:13 190:12      170:18 172:8    Rachel 2:14 6:20     278:14             148:1,11 150:6
     194:8,22           183:23 184:24    272:7             reading 249:7        150:13 160:21
                        191:13 192:15 racing 39:8,9

                                                                                 Page 312
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 106 of 122 PageID #:
                                     1525

      163:13,18         recontr- 46:2        36:9 51:15         134:7,22           230:1
      165:1 166:6       record 6:1,15,19     52:18 60:11        136:12,16,22     removing
      168:22 185:18       7:8 9:2 56:20      80:4 117:4         138:22 139:2       112:21 169:14
      193:12 194:24       78:7,11 108:20     136:24 145:18      143:12 144:10      206:5,20 239:5
      202:11 207:22       108:24 137:12      147:14 148:15      147:11             254:22
      231:21 234:21       137:16 140:12      150:2 180:2,19   reliability 97:8   render 17:2
      252:22 253:17       146:1,6 156:19     183:19 188:23    relied 174:11        155:9 158:12
      273:8               162:1,5 171:20     190:5 204:14       198:14 265:20      158:25 170:20
    recalling 97:12       175:17 178:11      211:17 221:18    relieve 63:16        202:18,24
    recap 122:19          214:24 215:4,8     238:12 240:7     relieving 63:10      259:11
    receive 91:1          215:11 218:11      245:8 252:12     reload 248:10      rendered 133:14
      272:16              235:14 245:7       264:7            rely 32:4 112:11     136:13 183:9
    received 17:3         261:23 267:23    refers 14:22,25      155:4,8 158:25   rendering 155:5
      19:25 142:10        268:2,6 270:19     30:7,22            167:24 174:8       155:11 158:17
      142:12,13           270:25 273:11    Reflex 62:10         185:22,23          174:8 198:15
      150:25 261:22       273:16,18        regain 264:19        202:18,24          230:10
      261:25 272:14       274:4,11         regard 32:8        relying 191:18     renewed 38:8
    receivers 114:12    recorded 6:18        40:23 43:1         213:14,17        rent 64:22 124:5
    recognize 13:16       6:18 28:1          132:4 230:15       241:17,24        rented 94:1
      49:10,12 50:7     recordings           238:12 243:10      242:3,22         repaired 165:4
      58:7,10 91:16       149:8            regarding 150:8      256:23           repeat 45:1
      183:1 209:10      records 94:14        217:19           remember 7:24        68:23 154:18
    recognized            245:13           regimen 42:16        11:9,13 27:21      157:1 170:18
      145:5             recovered          register 49:17       35:25 51:19        225:9,18
    recoil 75:13 76:6     245:13,22        registered 4:12      52:25 58:25        259:24 262:5
      76:7                255:7              49:13 55:25        74:15 85:25      repeatedly
    recollection 40:6   recreate 45:4,6      58:22 60:7         93:18 95:14        256:19
      174:13 186:15     rectangle 181:6      63:24 83:23        97:11 115:11     repetitive 107:8
      195:5               181:6              95:4               115:19 117:14    rephrase 8:14
    recommend           red 86:6 115:5     regretted 120:13     137:9 141:22       27:2 33:21
      135:2               130:22 143:24    regular 54:9         144:12 163:5       89:1 172:8
    recommendati...       144:1,2 218:24     105:24 195:24      164:8,9,12       replace 115:9
      131:9 132:4         219:18 221:13    reinstated 50:13     167:18 168:25    replaced 112:22
    recommendati...       255:16           relate 34:14         175:11,13          114:7 115:5
      152:3             refer 30:6,21      related 31:3         176:14 201:16    replacing 113:8
    recommended           152:18             158:11 230:20      207:23 236:2     report 4:7 151:5
      131:22            reference 56:22    relates 202:17       262:19 273:2       170:16,25
    recommends          referenced         relating 36:6      reminder 8:8         171:12,17
      135:5               82:20            relationship       reminding            172:10,14,19
    reconstruct         referencing 28:9     33:18 55:5         273:14             172:25 174:10
      44:25 45:9          40:10 188:17       81:15 87:5,5     Remington            176:4,8 177:15
      46:2 106:20         215:17             167:20             112:21             182:22,22
    reconstruction      referred 117:11    relationships      remove 238:21        183:6,9,11,21
      45:9,11,15          118:11 150:4       103:7            removed 86:8         184:18 185:23
      46:9,18 76:23     referring 14:15    relative 81:16       191:15 199:1       186:23 188:8
      106:21 146:18       19:13 21:7       relevant 133:13      204:8,15 208:4     192:1,8 195:7


                                                                                    Page 313
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 107 of 122 PageID #:
                                     1526

      195:9,10,14,24   required 28:24       50:1               273:7,7 278:6    93:19 95:17
      197:23 198:4     requires 84:2      responsive 140:5   rid 226:20         113:13 118:10
      198:14,16          128:21           rest 22:2 74:17    ride 85:13         125:4 129:7
      206:5,23         Rescind 4:9          94:1,1 123:12    ride-alo- 84:21    132:5 133:12
      209:20 227:1     rescue 90:11         124:5 141:14     ride-along 84:22   140:14 143:25
      230:14 233:7       99:16              155:18 273:17    ride-alongs        144:18 152:6
      237:25 238:5     research 32:16     restate 155:6        86:12 87:12,13   154:10,23
      238:14,19          37:1 57:20       restructure 95:9   Ridge 36:12        156:7,13 157:9
      244:19 246:16      70:16,17 72:21   results 35:19        70:12 74:15,21   157:24 158:5,9
      246:17 250:4       73:12 74:16        77:11            ridiculous 67:12   159:4 161:16
      251:15 254:21      77:14 133:1      retired 24:20      riding 113:23      163:1 164:6
      268:9              134:9,20           25:3,5 48:3      rifle 21:11 22:2   173:15,25
    reporter 1:20        136:11 137:5       127:16 168:11      22:13 42:1,2     175:17 177:6
      3:9,10 6:13,25   reserve 53:22        168:14             43:25 44:1,2     178:2,16 179:7
      9:22 10:7          54:18,20,23,25   retrieve 205:23      47:13,15 50:25   179:20 180:23
      23:14 31:2         55:2,11,18       retrofitted          60:18 61:1       181:8 184:12
      48:2 98:23       reserved 3:14        112:20             63:9 74:17       184:21,25
      121:25 171:21      274:13           return 278:16        94:1,1 105:23    186:4 187:2,6
      274:4 277:4,4    reservists 55:6    returned 277:14      123:10 124:5     188:25 189:23
    Reporting 1:24     reset 116:8,11     returning            135:2 141:14     190:3 192:21
      3:7 277:7        residence 186:9      207:15             209:22 246:21    193:12 195:22
      278:1,20           187:15 201:3     revenue 68:1,5       246:25 255:3,7   199:18 201:15
    reports 230:17       208:11 225:10    review 90:4        rifles 41:18       207:7 209:6
    represent 119:8    residue 249:25       203:13,23          59:16 60:22      212:4,14,20,25
      244:10           Resignation 4:9      230:19 245:12      61:19 62:5       214:8,22
    representatives      4:12 49:13         267:12             66:25 97:8       218:17 219:17
      54:25 57:6       resigned 50:11     reviewed 162:22      112:21           220:8,18 221:5
    represented        resolution 218:7     183:3 203:16     rifling 62:24,25   222:20 223:9
      176:20 194:19      223:17 258:24      230:14,17        right 8:6,19       230:22 231:21
    represents 151:8   Resource 22:23       246:7              11:10 13:12,22   232:4 233:24
    request 29:8         22:24 23:17,19   reviewing 151:1      15:11,18,22      234:20 235:11
      41:7 91:22         24:4 25:4          186:2 270:12       17:19 21:2       235:12,13
      102:18 103:6       27:17 143:9      reviews 173:3        28:12 36:17      236:15 245:7
      123:7,8 140:6    respect 20:13      rewelded 86:8        37:11 40:13,14   246:15,16
      160:24 196:1,3   respond 34:11      Rhetorical 100:3     40:17 41:21      248:3,5 249:15
      196:6,8,11,14      50:12 102:18     Rhodes 118:6         42:5 43:16       251:12 254:3
      196:16,20,23       228:15             121:11,16          50:5,7,19        254:19,21
      197:1,3,5,7,9    response 6:16      Richard 2:13         51:14 53:13      258:16 259:2
      197:12,14,18       18:25 103:15       6:20 19:14,16      54:12,17 56:16   260:10,13,19
      197:20 212:8       117:6 139:25       29:7 140:1         58:5,21 59:10    261:19 262:12
      212:10,12          153:16 175:19      161:19 164:15      59:18,22 60:15   263:5,7,8,11
      263:4,6,9          212:1 271:18       164:15 175:11      61:22 62:2       263:14,20,22
      272:25 273:3       272:7              176:16 177:7       68:4,10,13       265:3 267:19
    requested 14:1     responses 140:4      208:21 224:17      77:25 83:23      269:15 273:1
      110:14             272:6              261:10,21          85:9 91:14,18    273:15
    requests 41:4      responsibilities     267:9 270:21       91:22 92:10    ringing 87:22


                                                                                  Page 314
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 108 of 122 PageID #:
                                     1527

      250:22           roughly 61:21      safer 144:5         says 121:8 135:1    scope 113:9
    rings 114:10,12      144:23           safety 22:6,10,15     158:2 165:13        114:13,14
    riots 121:4        round 47:11          22:16 106:10      SBA 152:7,9           115:15
    risk 33:15,19        72:19 131:10       139:5 144:7       scales 75:14        scopes 97:3
      34:1,6 111:20      221:2 240:19       256:16            scammed 118:8         112:21,23
      131:15 135:11      247:11 263:20    said's 92:13        scan 171:4            113:8,13 114:3
      135:18 138:4       265:6            sale 123:2            205:22              114:8,8 115:23
    river 36:11,15     rounds 130:3       sales 68:2          scanning 195:19     Scott 43:7
      36:18 37:2         133:3 160:7      Sam 9:16 86:24      scenario 89:8       screen 13:13
      68:16,21 69:1      188:12,12,14       153:5 160:5         131:4 133:22        27:23 40:15
      70:11,20 71:8      189:15 197:25    Samuel 1:11 3:4       135:21 137:21       49:8 222:14
      73:10 75:11,11     246:21,25          4:5,7 6:4 7:1     scenarios 135:12      258:16,21
      76:20 77:3,15      248:9              7:10 9:11           136:3 140:17        259:3,7
      97:1 102:25      RSO 22:15            78:12 108:24        148:12            screens 172:20
      145:19,23        ruin 138:19          162:1,5 215:9     scene 29:16         screenshot 4:18
      228:20 258:1     rule 146:3,5         274:10 275:4        31:14 32:16,19      4:20,22 235:17
    road 93:3            173:2 218:14       275:11 276:1        33:2,13,19          235:20 236:11
      235:19             270:17 272:6       278:13              34:14,25 44:18      236:11 254:16
    robber 137:18        272:11           sanity 226:6          44:25 45:5,8      screenshots
    Roger 91:24        rules 3:5,12 8:8   Sara 1:20 3:8         46:2,14,16,17       235:24 236:3
      198:11 262:10      146:4 202:22       6:13 9:1            55:14 70:6        scroll 40:19
    role 43:11 70:15     202:22 217:16      153:17 172:3        76:23,24 99:23      196:2,12,18
      85:22            Rull 60:3            273:21,25           99:25 106:20        197:2,6,10
    rolled 26:3        run 22:8 24:17       277:3,22            134:7 136:12      scrolled 170:19
    Romeo 47:4           25:20,21,21        278:22              145:15 146:20     scrolling 183:5
    Ronnie 167:15        70:24 118:4      satire 118:15         148:8 149:19      SEAL 48:18
      167:16             123:13 141:17    save 223:5,5,11       152:18 155:22       68:20,20 70:23
    rooftops 116:23      206:1            saved 222:16          178:21 181:19       71:15,16 72:19
    room 2:21 34:18    running 24:20        236:3               182:16 183:14       76:16 102:23
      130:9 165:13       116:1 148:19     saving 46:10          194:18 197:24       102:24,24
      169:18 170:3       166:19           saw 119:16            198:17,22           136:1 258:3
      176:4 178:13     runs 95:22           122:13 132:12       199:22 204:2,5    sealed 260:18
      180:8,20,25      Russia 119:3         162:21 164:13       204:8,16          SEALs 23:20
      181:5 184:11     Russian 241:7        172:4 185:24        205:21 206:6        36:19 132:2
      186:13 187:21    rust 86:6 255:14     191:20,22           207:1,8 229:1       142:18 228:14
      189:9,10 190:6   Ruth 9:21 10:14      199:8 203:7       school 12:24,25     search 85:14
      192:25 193:6                          204:12              14:13,18 23:12      88:19 89:6,11
      199:13,19,22             S          saws 67:22            124:15            searched 251:16
      230:4 232:20     S-A-M-M-I          sawzall 208:5       science 14:17       seating 73:17
      238:11 245:14      242:7            say- 61:15            17:7 20:6 30:7    second 8:25
      246:20,25        S-e-c-u-r-a        saying 47:3           158:21              69:12 77:7
      247:5 257:11       42:23              121:22 180:15     scientific 147:10     108:14 118:5
      258:18           SAAMI 242:6,7        181:17 182:6,9      158:16,19           177:4 199:10
    rooms 33:10          242:19,23,24       198:22 207:4,7      231:9               199:19,23
    rope 23:24           243:1,3            230:22 246:24     scientifically        201:6 207:21
    rough 171:1        safe 22:8 164:10     248:18              216:18              209:7 214:25
                         258:6

                                                                                     Page 315
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 109 of 122 PageID #:
                                     1528

      215:19 220:14      239:7,9 240:2       164:13 207:1        107:15           shields 99:19
      226:23 234:9       240:4 244:5       sensitive 124:10    sessions 54:16       135:15
      235:25 247:7,8     248:21 250:18       151:18,20         set 50:18 85:10    shine 239:19
      253:23 254:10      251:8 252:10        152:17              239:6            shining 144:4
      264:19             252:22 253:3      sent 54:24 93:10    setting 102:11     shiny 256:11
    Secret 36:20         253:18,20,21        93:12,14 94:10      111:23 146:11    ship 54:10
      68:19 70:25        253:23 256:5        117:23 119:11       147:1,8 158:12   shoot 23:21 34:4
      71:3,10 136:1      258:19 260:23       119:13,13           181:8 221:9        34:5 36:25
      142:18 228:13      261:25 263:11       120:7 121:17        257:24             47:16 73:18
    Secretary 58:15      263:11 264:22       121:21,25         settings 147:2       74:20 77:10
      95:4               271:24              123:15 149:3      seven 48:5 69:5      126:5,7 134:15
    section 124:6      seeing 13:13          175:15 183:3        87:14 146:4        134:16 137:25
      231:10           seek 146:8            218:13 221:25       222:5 241:1        138:4,24 139:1
    sectional 266:8      270:15              224:8,17            246:13 270:16      180:4 207:10
    Secura 42:20       seeking 268:7         253:11 261:4,6      274:8            shooter 47:18
      43:2             seeks 225:3           261:10 272:1      seventh 146:6        90:12 150:6
    security 19:2      seen 19:7 90:7        272:10,16         SF 142:17            244:11 249:16
      26:4 48:13         118:10 135:6      separate 107:24     Shannon's 86:20      249:20
      101:18             143:19 144:2        122:20 186:3        86:20            shooters 249:5
    see 13:9,12 19:5     169:20 170:1        224:1             shape 75:4           249:16
      19:22 40:15,16   select 243:20       sequences 33:16       220:25 251:12    shooting 7:16
      49:7 82:3        selection 131:17    Ser- 125:24         share 28:4 220:4     34:16,19,22
      88:13 112:3        135:23            sergeant 39:23        234:3              42:10 44:25
      124:10 125:1     self-employed         48:20 51:6,24     ShareFile            45:4,6,9,10,15
      125:16 128:5       41:15               52:3 88:14          261:25             46:2,14,16,17
      138:4,25         self-enrich 118:7     92:20 93:15       sharing 27:23        76:23,24 99:4
      143:20,23        sell 37:17 41:18      104:24 113:22     sharper 87:9         99:4 106:20
      158:2 159:19       114:23 123:6        123:11 124:23     SHEET 276:1          126:8,14 130:1
      161:7 171:4        256:4               125:24 148:16     sheets 79:14         130:5 132:10
      172:17 180:24    sells 59:16           148:16              278:16             132:20 134:16
      180:24 182:5     semi-auto 47:10     sergeants 103:5     shell 156:4,9,13     135:3 137:10
      182:24 184:1       60:14 63:9        serial 37:15          157:4,13,18,25     138:15,15
      191:18 204:23      66:6 115:22,24      130:25              158:9,11           139:9 148:8
      205:24 207:17      256:18            served 87:15,18       173:10 178:9       149:6,19,25
      210:9,12 211:7   semi-autos            110:18,21           184:9 189:2        150:3,16
      211:10,21,25       116:19              150:5               194:20 195:15      155:13 156:17
      212:2,3,18,23    seminar 102:22      service 1:24 3:7      255:3,6 258:9      159:6,8,9,10
      213:20 215:19      103:1,6             36:20 55:11         259:1 260:2        160:2,3,6,17
      216:16,16        send 19:14 38:4       68:19 70:25       shells 199:2         161:10 166:18
      218:8,9 219:17     43:5,9 105:2        71:3,10 136:1     shelves 82:3         169:20 176:13
      220:15 221:12      119:14 128:14       142:18 228:14     sheriff 104:8        178:22 179:9
      221:23 222:2,4     261:9 272:8         277:8 278:1,20    sheriffs' 104:11     186:5,22 188:6
      222:19,22          273:13            services 100:12     shield 29:5 60:1     190:8 191:1
      223:14 226:23    sending 203:2         104:21              189:17 250:6       192:12 198:4
      230:25 231:10    senior 14:16        serving 129:23        250:10,14,16       201:9 206:6,12
      232:17 235:5,8   sense 156:1         session 8:11 55:7     250:19             210:11 230:15


                                                                                     Page 316
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 110 of 122 PageID #:
                                     1529

      241:5,6 248:9      154:10 157:16       239:13,14,17     single 116:11          214:11 234:23
      248:12 250:17      180:21 183:21     sights 42:15         139:14 189:16      situation 120:11
      250:20 251:6,7     206:13 207:16       100:24 115:5,6     189:17,20            123:6,10 153:2
      255:4              215:20 249:1      sign 18:2,6          243:18 247:16        198:2 247:4
    shootings 135:7      255:9 265:5         278:15             251:18,21            267:2
      149:10 152:18    showed 148:11       signature 3:14     sir 7:8 9:7,9 11:9   situations 33:17
      203:8              201:22 205:25       154:20 274:13      12:24 18:17          123:8 136:18
    shoots 227:11        245:14 258:9        276:21 278:13      19:12 20:21          138:6,13 152:1
    short 13:20        showing 58:6          278:15,15,16       28:8 29:2,12       six 38:25 48:18
      119:17 167:2     shown 148:20        signatures 147:5     32:7 39:20           51:21 52:3,7
      232:2 233:18       149:3,5,11,11     signed 18:1,11       40:17,25 41:13       56:14 60:13
      234:20 237:18    shows 165:20,23       18:13,15           42:17 43:2           68:20 70:23
      270:5,10           218:16              154:14,25          49:7,16 50:5         87:14,14 97:15
    short-barreled     shrink 229:9          278:16             51:8 58:5,7          98:25 102:24
      47:13              251:9             signif- 168:23       69:17 82:19          112:21 115:19
    short-term         shrinkage           significance         87:13 90:21          115:22 203:24
      102:15             229:18              76:25 99:6         91:16,18 95:20       204:3 222:5
    shortened 81:9     sic 14:3 57:12        206:19 250:9       96:18 136:4          246:13 262:8
      81:10              116:22 151:15       267:2              138:21 146:10      six-two 241:3
    shorthand 3:9        178:21 200:7      significant 17:8     146:14 154:10      sixth 214:23
      277:3,12           203:5 209:10        20:5 32:25         154:16 157:10      size 214:6,15
    shortly 119:12       209:10 213:10       57:22 84:19        157:12,24            216:12 251:3
    shot 74:2 110:16     242:1,7             151:16 162:24      158:10 170:19        256:24 257:24
      110:18 131:5     Sid 163:9,10,12       163:15,16          171:7 176:20         263:16 269:7
      131:20 135:23      179:19 202:3,4      168:23 172:13      177:17 182:21      sizing 73:19
      150:5 167:5        208:17,17           183:15 185:10      182:24 183:1,6     skill 99:6
      187:19 188:10    side 8:18 9:15,15     186:25 189:6       184:21 186:8       skilled 101:8
      188:11,20          17:6 74:5 99:1      189:22 198:3,6     188:7 199:7        skills 22:7,10
      206:10,13,16       101:15,17           206:9,19           209:6,8 210:18       23:24 24:13
      207:11 232:21      112:17 157:9        221:23 233:10      216:19 217:10        25:19 26:19
      233:3 238:9        173:11 181:15       238:16,18          219:5 221:18         97:5 124:24
      241:14 247:14      187:17,24           244:20,21,24       233:6 257:16       skin 258:20
      247:19 248:1       188:5 189:1,24      265:18             263:22 264:7       Sky 119:4
      248:16 269:5       189:24 190:2      significantly        265:19 267:3       slab 266:10
    shots 74:13          205:11 209:17       59:4             sis- 86:20             268:14
      126:11 140:15      210:14 216:16     Sima 163:25        sit 26:7 134:5       slamming
      169:16,18          224:18,19           164:1              214:3 218:20         165:25
      170:3 188:19       225:18,21         similar 145:11       219:20 231:16      sleeping 116:24
      206:17,18          227:25 231:24       145:17 154:4       244:13 252:2       slight 225:2
      207:11 227:18      232:4,18 240:6      170:8 221:4        253:1 262:12         229:18 244:6
      232:19 238:11      248:24 269:8        231:3 250:20     site 56:10 118:15      265:24
      240:4 243:15     sides 138:16        simply 135:5         157:14 205:16      slightly 212:21
      249:6              249:14              216:11             207:21 225:10        221:13 229:11
    shoulder 98:20     sight 98:20 99:2    Simunitions          261:13               229:13 234:4
      99:2               111:9 130:23        138:7            sitting 107:3          263:2,8
    show 92:25           216:8 237:21      Sincerely 278:19     143:23 164:25      slip 257:9,11


                                                                                      Page 317
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 111 of 122 PageID #:
                                     1530

    SLM- 191:17          231:10 268:19       247:21 260:22     special 23:20       spoke 107:22
    SLMPD 125:18       soft-point            270:8               38:19 48:19         150:17 162:8
      180:2 186:12       131:12            sort 54:10 74:4,9     133:7               162:13,15
    slot 105:1         software 253:13       103:2 111:3       Specialist 48:13      163:20 218:12
    slow 195:23,25       254:6               153:10 179:15     specialized 33:9    spoken 57:16
    SLU 14:20          sold 71:10            206:21              42:3 105:22         167:16
    small 22:21 23:5     114:25 122:8      sorted 238:17         106:17 138:7      sponsored
      23:7,7 24:25       129:17,20         SOT 37:8,21         specific 11:10        106:13
      26:24 27:4,5       132:1 133:3         38:12,18            17:13 40:23       Sporter 209:22
      27:13 128:2        255:22 258:3      sought 26:25          52:1 69:21          246:21 255:3,7
      131:13 181:5     sole 59:3,20 64:4     27:10,12            80:2 90:7         spot 88:15
      210:9,23           64:7 95:6,20      sound 45:1            102:16 112:4        240:19
      211:15,23,23     solid 139:15          153:12 154:15       123:7,9 145:13    spots 221:20
      243:15 249:21      207:12 229:21       165:12 170:17       204:18 232:10     spouse's 9:20
      251:25 269:1,2   solution 138:2      sounded 129:3       specifically 35:3     10:1
    smaller 181:6      solutions 135:9     sounds 8:10 65:6      68:20 73:8        spouses 10:14
    smart 54:8           135:17,25           161:24              80:4 97:23        spring 14:9
    smears 188:2         136:18 138:5      source 90:7           107:22 110:14     spun 76:12
    sniper 22:21,22    solved 258:6        sources 151:15        121:7 140:23        268:23
      22:23 29:24      some- 164:4           155:8               146:25 167:3      square 64:13,16
      30:11,14 31:7    somebody            south 7:17            183:22 188:11       81:13 225:4
      31:9,21 46:25      163:24 164:11       124:14,15           193:3 194:4       squeezed 116:10
      47:25 48:6,15      180:16,16           126:23,24           238:8 242:22      Sr 82:8
      48:25 50:23        182:14 200:18       156:5 157:5         245:11 262:19     SS 275:1
      52:7 60:13,15    someone's             160:3,18          specification       St 1:6,25 2:6,15
      60:23 62:6         153:22 250:20       173:11,13           242:11              2:21 3:8 6:6
      92:3 93:9,13       250:24              186:24 187:17     specifications        7:12 11:25
      96:23 97:14      someplace 43:9        189:24,24           242:8,20 243:1      12:7 13:1 14:4
      98:11,13         son 81:10             190:2 207:15        243:5,6             14:6,10 15:12
      102:24 103:9     soon 116:20           209:17 231:6      specs 243:3           39:21 43:8
      103:23 107:9       122:11,13           231:24 260:21     speculate 31:19       48:3,3,4,5,6
      111:7 112:21     sorry 21:19           261:15            speed 75:19           49:1 51:6,20
      113:23 114:21      27:25 36:2        southeast 187:24      133:6               52:3 57:15,22
      115:14,22,24       38:20 40:12       southwest 124:9     spell 42:21 48:16     60:14 76:20
      116:17 129:19      42:21 45:2          187:17              52:20 60:4          84:16,25 85:2
    snipers 31:25        56:24 57:2        space 221:15          83:19 132:5         85:9,18 86:12
      42:7,8,8 51:21     63:22 65:1          244:8             spend 11:7            86:17 87:10
      52:4 93:16         68:23 73:9        Spain 119:3           112:15              88:3,6,7,10,11
      97:15 98:25        88:2 95:3         spatter 190:10      spending 123:17       92:4,7,16 93:5
      99:7 104:25        100:2,5 101:2       199:16 202:7      spent 14:12           93:6,7,12,15
      108:11 207:10      111:15 115:10     speak 73:21           55:18 78:17         93:17,20 94:6
    sniping 93:23        137:4 157:3         161:9 162:10        132:16 151:1        94:6,6,13,13
    sofa 129:25          171:6 182:6         163:2 166:13      spin 63:1 73:3        94:23 96:12,14
      248:6,7            198:21 201:6        167:12 217:11       74:7 75:1,24        96:20,25 97:23
    soft 32:24           209:19 222:10     speaking 251:2        269:2               98:2,3,8,25
      135:15 228:12      242:16 246:18     spec 63:3 241:15    split 231:1           99:15,21


                                                                                      Page 318
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 112 of 122 PageID #:
                                     1531

      100:20 101:13       92:2 242:4           224:16 237:8      straight 155:20       180:12 244:22
      102:6,19 103:4    standing 34:18         253:18            straight-line       sturdy 114:12
      103:4 104:1,2       138:1 159:24       stationed 142:24      112:14            su- 172:12
      108:4 109:9         189:8 209:15       status 72:4         straitlaced 167:8   subdivision 11:5
      110:20 114:24       233:3 249:10       stay 193:8          strategic 16:8        11:13 12:14
      116:21 122:6      standpoint 74:1        234:16 243:4        53:11,13,17,21    subject 16:6
      122:20 123:15       133:10 204:25      stayed 190:25         53:24,25 54:5       18:18 22:4
      124:3,16 125:6    stands 38:19         steal 255:24          54:16,21 55:1       40:8 47:7 80:3
      126:17,24         start 8:22 10:5      steel 66:18 67:16     55:7 56:9 57:5      105:8 123:9
      127:11,18           10:19 41:21,25       73:6 86:6           100:14 101:16       142:7 172:7
      130:22 133:5        195:18 227:5         228:13,13           152:14              255:20,25
      139:7 141:6,13      235:9                259:16            strategy 54:4         266:16
      142:24 143:21     started 24:10        steering 54:10        55:8              subjected
      144:8 147:19        25:3 59:3,4          54:10             streak 249:3          138:17
      148:19 152:4        77:16 82:9         Stemmler 2:24       street 2:20 11:14   submit 90:3
      160:6 165:21        203:22 236:3         6:12                11:20 205:14      submitted 49:2
      166:14,17         starts 109:14        stenographic        stress 63:10          52:5 103:14,15
      167:13,21         state 7:8 24:23        6:19              strict 96:6         subscribed
      168:4,10            26:1,2 35:14       stepped 130:3       strike 29:6 42:25     275:15 277:15
      174:12 176:12       35:24 39:13        Steve 121:19          67:25 71:23       subsection 29:24
      176:18,22           41:22 49:17        Stewart 118:6         75:21 97:20         30:1,17
      178:13,23           55:5 58:16           121:11,16,21        102:17 157:3      subsequent
      181:18 182:14       60:6 87:20         stick 105:21          207:6,13            77:19 115:18
      191:23 195:11       90:13,14,24,25       231:9 232:23        227:19 237:24     subsequently
      199:22 203:6        91:5 92:1 95:5     STIPULATED            239:3 266:13        53:20 186:22
      203:14 245:1        112:19 119:24        3:1,13            strikes 181:24      subsonic 72:9
      250:11 258:11       120:5,21,23        stocks 63:16          225:22            substance
      266:15 276:3        122:14 125:16        66:2,9,11         structure 91:12       217:18 251:3
      277:8 278:2,8       145:9 159:5          115:6               227:23 268:17       255:15
      278:9               186:11 203:5       stood 118:14        structured 93:25    sued 135:18
    stability 73:3,4      209:20 227:2       stop 9:11 28:4      stuck 184:13        sufficient 174:23
      74:7 75:1,24        246:18 255:2         42:10 134:16        200:1             Suite 2:15 278:7
      76:3 269:2          275:1,4              140:2 189:18      student 93:16       summary 13:20
    stack 131:20        stated 140:20          195:25 196:4      students 44:14        103:16 155:13
    staff 25:18 43:13   statement 4:12         212:20 220:4        46:1 124:20         175:20 177:16
    staffed 80:20         49:12 156:8          226:11 263:7      studied 33:25       summit 54:21
    stain 263:2           191:21 245:23        274:4               228:6,10            55:1
    stained 261:17      statements           stopped 130:4,6     studies 257:5       super 226:1
    stairs 206:1          275:5              stopping 161:23     stuff 50:12 75:4    supplement
    stand 129:7         states 1:1 2:1 6:7   storage 125:8         75:16 79:19         171:11 172:19
      137:23              18:23 71:11        store 82:2,3,4        80:8,9 100:15       173:1
    standard 33:8,8       103:22 106:11        256:5,10            115:15,15         Supplemental
      77:5 93:25          132:24 250:5       stories 206:15        122:9 123:18        272:6,11
      97:7 125:2          277:5              story 122:1           127:21 132:1      supplementing
      243:4             station 54:22          130:2 189:7,22      134:17 141:15       172:24
    standards 90:22       176:19 217:7         190:20              143:17 169:8      support 55:18


                                                                                         Page 319
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 113 of 122 PageID #:
                                     1532

      60:19              251:9,12         swear 6:25       take 8:6 19:4,17     270:20 271:24
    suppose 112:10       261:16           sworn 7:2          20:3 21:23       talked 32:9,11
    supposed 19:10     surfaces 111:2       275:15 277:10    24:3 28:13         69:18 72:25
      100:2,4 109:18   surrounding        system 47:17       29:21 31:25        83:3,14 100:14
      176:3 188:13       111:19 121:4       54:9 60:18       77:23 86:24        101:23 102:7
    supposedly           249:22             66:13 76:10      98:15 147:18       106:22 108:1,1
      247:14 250:7     survival 138:18      96:23 114:22     154:2 159:4        108:3 121:18
    supressors 37:9      139:6              115:14 130:15    161:15,19,20       125:15 136:15
      63:6             survived 107:7     systems 17:13      163:14,15          143:9 154:11
    sure 11:2 13:14      125:12 135:24      36:25 59:12,13   164:10 174:5       155:21 177:5
      17:5,19,21       suspect 113:6        59:19 60:13,16   184:21 185:2       188:9,10,10
      22:19 24:17        166:7 167:19       60:17,19,24      185:11 202:7,8     195:9 250:21
      25:25 26:10        169:18 181:5       61:3,19 62:6     205:22 207:19      266:22
      31:15 33:22      suspected            63:18,20 64:10   208:10,22        talking 19:1
      45:3 47:23         137:19             66:6 68:1,2,19   212:5,7 224:13     52:11 95:14
      51:24 56:20      suspects 137:18      75:13 76:21      226:14 234:3       132:16 156:20
      58:1 61:17,18    swamp 231:3          83:2 113:23      235:16 239:5       159:24 162:12
      69:11 71:12,17   SWAT 31:8,8          114:1,4 115:8    254:15 256:9       183:22 207:17
      72:5 78:20         33:6,7 41:17       115:22,24,25     265:15 267:14      224:1 229:14
      83:11,13 89:1      42:8,9 47:14       116:5,17       taken 1:11 3:4       231:23,25
      90:16 91:3         57:23 87:7,9       129:16,19        3:11 4:18,20       261:15,17
      92:12 94:11        87:15,18,19        130:20           4:22 8:9 21:11     264:20 273:9
      95:16 101:20       88:4,7,12 89:5                      30:3 35:11       tanks 75:13
      107:6,6,11         92:3,17,20,20             T         36:6 78:8 90:8     76:14
      109:21 113:2       94:8 98:12,13    T 7:5 154:25       90:11 108:21     target 32:23
      119:20 125:4       99:8,24 100:9      277:1,1          142:21 162:2       42:8 44:1
      136:6 139:19       101:12 103:4     tactical 4:14      179:4 203:13       111:16 129:5
      150:14 154:19      104:24 105:23      44:5 51:19       215:5 235:24       250:17
      155:6 161:1,1      106:18 107:9       57:19,19,20,24   243:25 255:3     targets 99:5
      162:15 163:22      109:3 110:7,20     57:25 58:11,19   261:12,13          112:6,10
      169:11 172:12      111:6 122:21       59:1,6 83:1      262:1 267:24       130:15
      173:13 175:10      124:16 125:6       90:11 94:4,15    271:19 272:18    task 84:12,14
      176:8 179:24       125:25 126:10      94:18 95:1,4     277:12 278:13    tasks 73:8
      195:20 202:20      126:13 127:10      95:11 96:2,9   takes 12:16        taught 30:24
      203:3 208:18       129:12,17,20       96:16 99:5,18    222:24 254:9       35:13 48:23
      209:3 215:22       130:16 132:9       113:6,7 114:12 talk 13:4 18:9,9     133:24 144:8
      216:7 220:13       133:6 134:13       123:16 133:9     18:10,14,18      tax 38:19 79:13
      224:17,23          136:2,24           228:19,22,23     19:8,10 20:14    taxes 68:4 78:20
      225:4,16 226:7     140:21 141:16      248:10           32:13 35:8         79:1
      226:20 235:11      142:1,2,11,12    tactics 54:6       54:15 59:10      te- 220:10
      239:12 240:14      142:13,16          90:20 123:10     119:6 130:9      teach 15:1 22:7
      242:16 243:3       143:15,20          123:10 138:8     133:8 153:4        22:9 23:23
      248:14 259:25      144:6,7 148:19   tag 156:10,11      159:25 166:21      31:3 42:7,8,9
      264:14 267:13      166:19 167:8       184:9            201:16 205:20      42:11,12,14
      272:10             169:20 250:11    tagged 193:5       214:25 217:10      44:17 46:5
    surface 225:23       250:18           tags 193:4         232:6 261:21       47:24 50:23
                                          taint 35:9

                                                                                 Page 320
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 114 of 122 PageID #:
                                     1533

      77:20 98:17,18     83:12 119:23       171:12 213:15    Terre 142:24           130:13 144:19
      99:6 105:19      technician         tells 130:2        terribly 198:3         144:25 145:3,8
      106:18 109:3       182:11,17          137:24           Terry 30:25            149:6 150:24
      110:13 111:5       184:8 198:1,6    telltale 249:19      31:3,12 93:8         174:12 194:20
      112:5 142:2      technicians        temperature          97:25 98:1,3         206:11 209:25
    teaches 47:19        197:24             109:24 229:15      98:18 102:7          214:8,10
      48:1             techniques 54:6      229:18           Terry's 31:6           216:23 217:19
    teaching 31:13       138:9 142:15     temperature-c...     32:1                 218:2,4,22
      110:11 134:17    technology           109:16           test 73:13,15          219:8 243:23
      143:18 144:1,2     100:17,18,24     tempered 74:3        74:12 75:13          245:5 251:17
      144:3              100:25 101:8       228:11             97:5 109:21          251:20 260:5
    team 47:14           101:18 102:22    ten 92:3 103:23      126:16,19            267:3,6
      48:18 57:23        103:1,5,8          107:6 127:5,15     127:8 128:12       testing 36:22
      68:20 70:23,24     135:9 140:23       128:18,21          130:10,11            72:23 91:2
      71:1,6 87:7,15     147:4              222:5 245:2,15     131:22 135:1,4       108:3 131:8
      87:18 88:12      teenage 165:12       246:7,13           139:18               135:13 136:14
      89:5 92:17       teenager 164:25    ten-thousandth     test- 191:11           145:24
      94:8 99:8          201:19             75:8             test-fire 63:18      tests 74:19,22
      100:9 101:12     teenager's 166:6   tend 180:5           63:19                125:17,18
      102:24 104:24    teleconference     Tennessee 36:12    tested 66:17           126:21,25
      106:19 109:3       6:9                70:11,12           135:16               127:20 128:8
      110:7 111:6      telephone          tension 225:2      testified 7:3 51:9     139:7 229:4
      122:21 125:6       217:11           tensions 73:17       81:5 92:5            231:8,12 247:3
      125:25 126:10    tell 8:4 27:8      term 21:12,20        100:7 120:14         266:15
      126:13 127:10      28:19 39:20        88:24 119:17       141:24 157:18      Texas 84:21
      128:4 129:12       68:8,8 72:5        119:18             173:17 182:15      textbooks 31:21
      129:17,20          79:21,23 80:24   terminal 30:2,18     182:17 183:13      thank 6:24
      130:16 132:9       101:8 106:9        30:20,22 31:4      183:18,24            15:10 28:6
      133:7 136:25       117:1 120:3        32:19 33:1         189:7,14             29:10 70:10
      138:18 142:1,2     122:8 132:13       36:23 45:11,16     215:14 216:20        135:24 195:21
      166:19 167:8       132:14 158:15      46:4 70:18         219:11 228:25        196:17 223:8
      193:5 198:1        160:17,17,20       72:23 73:4,11      245:20,24            226:17 254:22
      250:18             160:22 163:10      74:4 96:24         249:8,12             264:18 273:19
    teams 33:6,7         164:6 169:1,2      108:2,7 109:6    testify 172:10         278:18
      68:20 71:15,16     169:12 170:20      110:12 112:5       177:7 217:9        Thanks 123:21
      72:19 76:16        171:9 175:17       112:12,16          248:12             Thanksgiving
      87:9 98:12         203:21 214:17      125:17,18        testify- 182:10        117:17
      99:13 105:23       216:13 217:22      126:20 127:19    testifying 172:24    themselve 189:9
      133:6 134:13       218:21 219:5       134:10 136:14      182:7 186:13       thermal 32:12
      136:1,2 140:21     220:8,10           137:7 138:14       265:13               42:15 100:22
      141:16 142:16      221:16 223:23      138:21 158:23    testimony 7:15         100:23,24
      143:15 258:3       244:16 256:21      204:17,19          7:20 9:24            110:1 123:9
    technical 75:4       258:1,12           229:3 247:2        13:24 28:16          143:16
      86:23 134:11       271:21 277:11    terminally 73:25     29:5 41:6          they'd 98:13
      270:7            telling 9:4 74:8     131:24             71:13 90:21          116:5,6
    technically          164:9,12 165:2   terms 271:1,11       92:11,15 94:22     thick 210:17


                                                                                     Page 321
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 115 of 122 PageID #:
                                     1534

      227:24 263:20    25:9 26:1 29:2     203:1 206:7      three 28:25        tightly 239:19
      269:19           36:4 37:2          207:12,16,22       34:20 38:10      till 127:16,16
    thicker 233:21     48:21 49:19        208:20 210:18      61:13 62:3         226:24
    thickness 268:16   50:11 53:5,15      216:6,13 219:7     74:14 78:18      time 6:2,3 7:25
    thing 62:10 73:7   57:9 58:12         219:10 221:1       79:20 80:6,14      8:15 11:7 23:4
      73:23 74:4,9     59:2 63:22,23      221:22,23          92:23 108:9        28:4,15 34:6
      79:7 99:14       67:14 69:17        223:16,23          117:19 122:12      37:12 38:18
      103:2 122:2,10   77:22 83:12,20     227:17 229:9       123:4 124:1        54:22 56:13
      129:11 131:13    83:20,22 84:3      233:10 235:21      128:2 130:1        63:18 70:24
      153:10 155:21    84:5 96:3          236:2 238:15       134:18 143:4       71:4,5,22
      189:12,13,18     98:24 103:6        243:25 245:21      148:13,13          78:11 79:19
      206:9,21         106:4 107:11       252:9,22           153:23 168:20      80:20,23,24
      226:24 233:22    108:9 115:14       260:17 270:13      172:16 179:10      81:2,23 86:25
      249:18 257:20    115:18,20,22       271:23 273:12      179:10,13          87:1 93:13
      264:1,23 265:8   116:7,19,20        273:15,16          185:15,20,21       105:10,10
    things 8:7 9:3     117:16 118:5     third 39:2           186:3 195:5        107:2 112:15
      16:1 17:20,22    118:20 120:4,4     186:14,23          206:2,2 213:11     112:16,20
      18:11 22:8,14    126:1,23           187:3              222:4 243:14       115:17,19
      26:5 32:18       129:24,25        Thomas 58:13         243:17 245:18      117:21 119:7
      33:1 34:6        130:6,17,17,21   thou 57:2            246:13 255:12      119:22 120:15
      50:10 52:11,25   130:23,25        thou- 64:16          260:12 268:20      126:1,17
      55:6 59:25       131:1,3,16,23    thought 50:20      three-day 46:24      129:16 132:16
      66:2,13,14       134:21 136:10      171:3 185:10       142:25             139:13 149:14
      67:23 75:8,15    139:2,12 149:7     238:18 272:5     three-star 54:25     151:1,6 154:9
      75:16 85:11,14   155:3,12           272:10           three-time 31:7      160:12 161:4
      86:22 92:18      159:13 160:22    thousand 23:22     three-week           167:17,17
      96:5 97:10,10    161:20 163:15      42:1 68:7          119:6              168:23 190:22
      99:5 102:16      163:20,21          73:19,23         three-year           191:1 201:2,10
      109:23 114:25    168:9,11           117:13 122:9       260:16             201:14 203:7
      119:14 122:19    169:13,15,17       127:15           Thresher 61:13       203:22 204:8
      130:25 135:16    169:22,23,25     thousands 118:8      64:21,23 65:11     204:13 215:4,8
      138:16 144:8     171:1 174:7,11     132:21 133:3     thresholds 34:7      223:12,21
      147:17 152:16    174:19,21,22       158:19 214:16    throwing 169:15      235:6 249:6
      156:11 158:21    175:1 179:11       257:7            thrown 191:15        250:16 260:16
      167:5 172:9,14   179:13,18,18     thousandth         throws 180:6         267:8 268:7
      172:18,20        179:22,23          227:12           Thursday             271:14,15,19
      177:9 179:6      182:1 183:12     thousandths          117:19             271:25 272:15
      185:17 198:4,8   183:15 184:19      75:15            Tier 39:3 59:11      273:13,19
      199:3,5 225:6    186:6 187:7      threading 63:4,7     59:13,19 61:2    timely 50:11
      237:22 249:19    190:17,18,18     threat 32:23         61:6,18 64:10    times 10:3 29:1
      257:7,9,9        190:24,24          33:15,16,19        76:21 78:16        61:16 87:10
      258:25 271:9     192:7 193:11       34:9,10,17,20      79:9 83:2          98:11 103:12
    think 9:1 15:8,9   193:11 195:8,8     34:21,24         tigerwood 231:6      105:13 114:13
      16:23,23,23      197:21,22          134:15 136:16    tight 232:23         122:1 126:7
      19:19 20:4       198:7,8,25         136:18,23          242:13 244:2       127:13 130:2,4
      21:4,25 25:8,8   201:4,17 202:1     137:9              256:16             130:6 146:24


                                                                                 Page 322
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 116 of 122 PageID #:
                                     1535

      153:21,23           270:13,23         26:14 41:17      89:8,13,17          266:17,20
      271:22            tool 215:16         43:20 97:20      90:1,8,9,14,22    trajectory 32:22
    timing 122:15         222:7 225:2,4     99:24 100:21     92:2,3,6,17,22      46:4 73:2,11
      217:14              265:11            102:16 167:25    92:24 93:1,2,4      73:21,24 111:5
    Timmy 48:19         tools 75:10         207:10           93:6,9,19,24        111:9 112:13
    tip 74:7 76:2         226:3 237:19    trained 17:10      94:7,14,19          112:16 153:10
      265:4 268:17      top 138:2 181:8     36:21,22 51:21   95:7,8 96:21        170:12 176:1,3
      269:5,21            181:9,9,10        52:3 86:14       96:22,24,24         232:8,13,24
    tissue 202:7          196:7,12,21       88:3 95:19       97:1,2,3,4,6,13     234:12,18
    title 14:25 15:6      197:2,6,10,15     98:25 105:10     97:16,22 98:4       237:1,2 239:24
      30:1 70:14          197:19 211:16     109:11 124:7     99:8,10,11,18       240:11 243:10
    titled 46:17          211:24 271:13     132:21 133:23    99:21 100:9,17      243:24 244:4,9
    Tobacco 37:19       topic 35:6 46:12    140:21 143:15    100:18 101:12       244:10,14
    today 7:18,21         46:13 110:10      143:17           101:14 102:5        269:3
      8:5,10,18 9:2,5   topics 32:21      training 16:21     102:20 103:6      transcribed
      11:7 26:7           33:25 45:17       16:25 17:3       103:10,13,23        277:13
      40:11 71:4          98:17,17          19:25 20:4       104:20,25         transcript
      83:14 100:1       tornadoes           21:4,5,8,14      105:4,16,18,23      271:15,21
      134:5 143:12        210:13            22:15,18,21,21   106:13,14,16        274:3 278:12
      144:12 145:12     Torres 1:3 2:3      22:22,22,23,24   106:21 107:10       278:15,17
      146:24 175:16       6:5 7:14 41:9     22:25,25 23:1    107:13,13         transcription
      209:25 213:15       41:12 161:9,12    23:2,7,12,15     108:2,3,7,8         277:13
      214:3,11            163:1,2 166:9     23:23 24:1,3,9   109:4 110:7       transfer 141:7,9
      218:21 219:20       194:19 201:5,8    24:20 25:1,2     111:6,7 121:20    transferred
      231:16 234:23       201:11 276:3      26:17,20,24,25   121:22 123:7,8      115:23 135:22
      244:13 251:17       278:9             26:25 27:4,5,9   123:12,13,19        179:25
      252:2 258:13      total 64:13 246:9   27:13,14,16      124:3,6,16        transferring
      260:5 262:12      totally 42:25       29:12,16,19,22   125:15,20           131:14
      268:9 272:1         66:25 271:23      29:23,25 30:12   128:9 132:18      travel 270:4
      273:20            touch 193:14        30:14 31:13,21   133:11,13,22      traveled 248:24
    Today's 6:2         tough 217:3         32:7,10,10,11    134:6,12,17         267:4
    told 60:23 62:2       224:2 265:8       32:15,16 33:2    136:16,23,24      traveling 269:16
      70:1 86:7         towed 86:1          33:4,9,12 34:1   137:9 138:8,21    travels 266:9
      107:21 116:12     trace 155:15        34:4 35:1,2,6    140:25 141:11     treating 63:10
      119:25 121:11       204:21            35:11 36:3,6,9   141:12 142:9      trees 73:6
      123:17 126:22     traceable 170:12    36:14 41:24      142:10,12,13      tremendous
      166:11 190:11     traced 232:18,19    42:2,3,3,5,11    142:19,21,25        246:1
      201:25 202:1        232:21 234:22     44:7,8,9,9,12    143:3,3,11        trial 20:16 171:8
      210:23 214:1      track 79:7,8        45:20,24 46:25   144:6,11            171:16 198:13
      218:22,25         traded 71:25        47:18 51:22      147:10 250:11       206:24
      219:10 268:5,5      72:3              52:7 57:21,22 trains 24:11         tried 117:22
      273:12            traditionally       59:4,5,8 60:20 trajectories          118:18 155:25
    tolerance 62:23       134:24            60:20 69:24      133:8 155:16        172:13 182:3
      242:13 256:16     train 16:16         77:13,18,19      170:15,22           206:23 272:4
    Tom 104:13,13         17:13 23:21       85:20 86:15      171:10 204:21     trigger 47:12
    tonight 268:5         24:16 25:17,18    87:6,7 88:8,12   232:18 238:5        63:17 98:21


                                                                                   Page 323
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 117 of 122 PageID #:
                                     1536

      99:3 116:7,8       91:14 144:3        224:1 230:6      Uh-huh 103:25      unfortunately
      116:10             246:16 252:18      235:15 236:5     Ulick 81:22         239:4
    triggers 66:12       260:19             237:11,21        ultimately         uniformed
      115:1,7,7,9      turned 117:24        241:4 244:8,8      162:16            165:21 192:3
    trooper 35:14,25     143:21 173:8       246:12 267:21    umbrella 21:9      unit's 184:9
      122:14             230:24             269:9              22:18 100:10     United 1:1 2:1
    trouble 152:1      turning 57:18      two- 54:24         uncovered 55:20     6:7 18:23
    truck 86:2           62:19 82:17      two-and-a-hal...   under- 129:5        71:11
    trucks 42:10         112:18 173:5       186:1            undergrad          universities
    true 13:22 39:15     209:19 250:4     two-day 46:23        14:13,18 15:2     147:13
      41:10 44:23        251:15 254:21    two-piece            147:15           University 14:4
      92:8,17 94:5     turns 98:15          114:10           underneath          14:6,11 15:12
      122:7 147:15     tutor 77:20        two-thirds           40:25 156:16      15:13,17
      156:2,6 176:6    TV 180:10,11,17      123:14             165:25            147:19,20
      176:9 178:2,6      180:19,20,21     two-thousandt...   underpenetrat...   unknown 94:3
      186:24 195:6       181:8,12,13,14     257:11             135:8            unnecessarily
      206:15 229:2       181:15,16        two-two 61:11      underpenetrat...    271:16
      230:9,12 238:4     190:6 199:13       214:14             135:12,19,21     unnecessary
      238:8 244:18       199:19 258:21    type 20:15 22:11     136:3 140:17      271:20,23
      259:10,19        twice 65:18          33:2 34:3,12     understand 8:13    unoxidized
      260:4 275:5        125:10 186:16      37:7,11,14,22      17:16 18:17       259:13
    trunk 114:2          186:22 266:4       38:7,21 42:17      20:8 33:22       untempered
    trunks 113:24      twist 76:11          47:2 59:9,18       50:22 51:12       228:11
    trust 194:14,15      135:14 266:12      60:22 73:7,23      58:1 71:12       unusual 169:13
    truth 8:5 9:5        268:24 269:5       74:6 84:13,14      80:5 101:17       169:16
      171:9 277:11       269:10             85:12 94:4         107:9 112:2      up-to-date 40:18
    try 33:24 119:18   twists 76:13         100:12 127:21      119:20 140:16    uphold 49:23
      128:14 136:10    two 8:25 14:12       134:20 142:21      146:14 155:7     upper 181:3
      153:6,7 155:17     14:12 39:1,4       153:7 155:21       158:22 164:19     214:13 263:12
      207:1 222:9,24     41:19 57:2         221:3 227:19       205:10 248:14    upset 108:15
      223:16 224:5,5     62:3 64:16         229:21 231:4,6     257:21 265:8      130:8
    trying 18:19         66:14 67:1         265:23             267:1 269:14     upstairs 190:16
      48:21 85:12        68:7 77:22       types 57:4 72:10   understandable     urban 44:5
      107:9 120:10       78:17 79:20        135:15 142:19      172:15            47:14
      135:16 136:17      80:6 93:24       typical 75:16      understanding      USA 4:10,12
      152:7 160:23       94:3 98:10         143:15             7:13,17 24:25     41:25 44:24
      164:8 176:14       107:4 117:12     typically 92:25      32:2 90:24        49:14,16 50:15
      195:24 215:19      127:15 138:5       167:7              91:4,6 111:8      51:9 83:6
      254:7 270:9        148:13 158:8     Tyrant 118:14        111:11 112:7     use 9:14 17:15
    tube 114:3           168:20 174:1,1                        184:8 271:25      34:7,12 36:19
    Tuesday 117:18       188:12 192:18           U             272:17            43:6 61:24,24
    tungsten 36:19       192:18,19        U.S 18:3,5,21      understands         62:3 66:6 71:4
      36:25 71:8,14      193:4 195:2       20:12 21:7          257:22            71:10 72:20
      72:19 132:1        199:7 203:16      24:23 26:9,11     understood 8:19     75:22 88:24
    turn 69:12 87:23     204:22 217:13     26:22 27:6        unfamiliar          109:4,16 115:2
      87:25 88:1         222:4 223:21      48:14 54:24         21:12             133:7 138:7
                                           57:6

                                                                                   Page 324
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 118 of 122 PageID #:
                                     1537

      143:16 169:8      41:2             Virginia 23:2      180:8 181:9,10    241:13
      222:7 226:3     versus 98:17         25:16            181:15 184:13    Wally 79:16,17
      234:24 237:19     237:8            virtual 8:23       187:22 188:16    wandering
      239:14 240:16   vertical 73:20     vis- 155:25        189:11,11,20      114:1,6
      256:3 265:11      227:23           vision 32:12       189:21,24,24     want 10:2,3 12:8
    useful 46:9,10    vertically 223:2     42:15 97:2,3     193:2 206:14      13:4,14 14:2
    useless 264:24    veteran 167:8        100:24 123:9     208:3,6 216:16    18:18 28:3
    uses 36:20 71:3   viability 75:14      140:24 143:16    217:6 221:5,8     30:5 32:13
      75:9 77:5         90:4               143:19,22        221:21 227:20     51:25 52:25
    usually 47:1      vibrating 114:4      144:5            227:25 231:23     56:16 59:10
      154:1,7         vice 102:25        visit 157:14       232:1,3,15        69:10 91:25
    utilized 132:9      121:18             185:5 186:4,14   233:5,18,19,21    92:23,23 110:2
                      vicinity 85:6        187:3 190:22     234:10,20,22      117:14 118:22
            V         video 1:10 3:3       203:25 205:16    235:5 236:22      129:12,12
    vague 40:22         6:1,4 163:6        207:21 225:11    236:24 237:5      138:11 139:1
      88:24 144:16      164:22 165:19    visited 185:25     237:16,18         151:10 152:5
      146:13 171:18     165:20 166:2,3     186:6,21,24      238:13 240:3,6    154:10,12
    valid 208:24,25     166:4,10 190:9     191:6 204:5      240:9,14 246:6    164:11 166:21
    valuable 33:3       190:12 191:3       240:1            246:10,14,20      172:20 176:23
    value 154:3         191:20 192:3     visits 186:19      246:21,25         182:1 186:8
    vari- 141:4         199:9,10           261:14           247:15,17,19      192:15 193:22
    variance 244:6      201:22,25        visual 179:15      248:2,12,21       197:25 207:16
    variants 60:14      205:25 206:16    vitae 4:3 13:6,11  249:13,20,23      207:17 209:6
    variety 22:6        268:2 274:4,11     40:24 231:5      252:8 253:15      220:3,4 227:12
      152:16            278:12           vital 135:22       260:21,22         228:14 232:6
    various 16:17     videoconference    Vol 4:18,20,22     261:15,16         234:24,25
      32:23 33:16       1:10 3:3 6:10    Volume 1:10 3:3    265:10,12,15      235:1 236:9
      73:24 75:13       7:2 277:9          274:9 276:1      265:16 267:5      242:25 243:3
      97:5 135:13       278:12             278:12          wallet 137:24      260:19,20
      141:4,5 143:6 videographer         voting 54:18      wallpaper          263:10 267:13
      151:17 155:22     2:24 6:1,13,17     55:3             189:21 210:15     270:24 273:19
    vary 242:13         6:24 27:22,25    vs 1:5 2:5 6:5     212:24 220:25    wanted 8:8
    vast 204:7          28:3,6 78:6,10     276:3 278:9      228:1 247:16      59:24 78:16
    vehicle 44:5 74:2   108:19,23                           263:15,20         86:22 96:8
    vehicles 73:6       160:23 161:17            W          265:4 266:2       101:16,17
      84:23             161:25 162:4     W-e-s-t-c-o-t-t   walls 32:24        110:9 112:25
    velocity 73:20      215:1,3,7          83:20            34:20 73:5        119:6 121:13
      75:19 76:9        267:22 268:1     wa- 54:13 181:9    111:1 139:1       125:1 128:5
      188:2 268:21      274:8            wait 250:25        140:17 152:23     259:25
      269:10          videos 155:22,23   waiting 117:15     153:1 155:16     wants 76:10,11
    vendor 66:6         169:14           waived 3:10        155:20 156:10    ward 194:14
    vendors 167:15 view 13:14            walk 82:2 86:3     178:24 183:19    warms 229:9
    verified 166:12     214:12 232:5       122:14 157:9     183:25 184:20    warrant 88:19
      229:22            243:24 258:16    walked 205:23      188:21 202:6      89:6,7,8,11,13
    verify 113:25     viewed 187:11        205:25           204:22 218:8      129:24 150:5,6
    versed 148:4      violate 19:4       walking 165:21     228:1,7 231:12   warrants 110:18
    version 40:18                        wall 129:10

                                                                                Page 325
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 119 of 122 PageID #:
                                     1538

     110:21            236:1 237:24      114:1,21 115:8    230:4 232:16       131:11,12
    Warren 74:18       252:17 259:17     115:14,22,24      248:24 272:5      winding 129:10
     74:18             261:21 270:13     115:25 116:5     weren't 92:18      window 129:10
    Washington         271:20            116:17 129:19     113:11 117:25      137:22 144:4
     56:14            we're 19:10,11     130:15,20         129:20 169:21      153:3 156:16
    wasn't 19:20       26:18 29:2        153:8 244:3       268:9              157:21 158:1,6
     27:3 81:20,20     61:20 63:20      weapons 22:6      west 12:25 74:19    158:7,8 173:19
     99:14,17          64:22,23,23       23:1,1 37:5,16    84:20 85:8,8       174:2,3 187:16
     101:14 102:3      67:3 68:3 74:9    38:11 39:3        132:25 173:14      187:18,22,23
     110:10 116:11     130:9 132:10      47:17 60:10,11   Westcott 83:18      187:23,24,25
     121:9,12          133:19 152:7      66:11 97:5,7      83:22              188:4 189:1,13
     122:16,17         156:20 171:25     108:2 129:15     wet 75:14           205:5,11,14
     135:21 167:10     172:2 183:22      129:16 130:13    Wheaton 2:20        232:16 247:10
     201:17 267:1      211:20 229:14     130:17,21,24      6:22 222:10,13     248:24 260:22
    wasted 271:13      233:15 267:5      131:3 244:8       223:7 226:16       261:17
    watch 191:16,18    270:14,21        website 106:10     235:20,25         windows 32:24
    watched 182:12    we've 12:4 27:9    118:20 120:15     236:2,5,10         152:23 155:17
     205:23 206:1      44:16 48:10,11    242:24            254:17 261:23      178:25 187:11
    water 75:13        48:15,18,19      Wednesday          261:24 273:5,7     187:12,14
     76:14 125:10      61:20 66:22,25    117:18           wheel 54:10         188:21 189:13
    waterproofness     77:21 89:7       week 30:15         152:4              204:22
     76:15             107:4 111:1       80:13,22 92:22   wheelchair         windshields
    way 32:23 50:11    115:1 123:11      97:15 273:1       165:2 190:17       74:4
     55:17 66:4        125:15 126:2     weekend 165:4     WHEREOF            wipe 182:5
     79:6 89:21        132:16 133:17    weeks 30:10        277:15            wiped 180:16
     95:18 120:10      135:12,25         92:23 117:19     white 86:5,7        181:19 182:2,7
     130:2 131:25      136:15,16,17      122:12 172:17     111:24 255:16      182:8,13,16,17
     132:3 144:5       150:17,21        welds 86:4,7       255:17             182:18 183:14
     152:7 156:1       154:11 182:24    went 21:2 52:7    whizzing 189:15    wiping 183:10
     165:7,22 216:6    198:23 205:21     59:3,9 78:14      189:19 206:12      199:4
     217:25 222:23     267:10 273:16     81:5 93:13       wide 249:2         wish 224:9
     229:5 234:8       273:16            103:19,20        width 251:25       withdraw 49:25
     240:15 270:4     We- 83:22          109:1 114:10     wife 11:1 32:1     withinside 157:4
     271:7            wealthy 25:9       116:23 117:11     86:17,18           248:16
    ways 142:5,6       152:20            127:6 155:12      137:17 138:12     witness 6:25 7:2
    we'll 11:8,10     weapon 17:13       162:7,12,19      wildcat 243:7       20:4 77:24
     20:17,17,19,20    24:12 34:17       164:19 165:16    wildcats 243:6      78:2 103:18
     29:7 37:2 62:8    36:24 37:10       175:7 176:17     Wildwood 11:18      164:3 171:25
     62:8 66:9,11      42:15 59:13,19    179:8 185:25      11:21,24 12:10     172:2 176:16
     66:11 88:16       60:13,16,17,18    188:3 190:13      57:10 58:23        176:24 220:6
     108:5 146:8       60:23 61:3,19     190:14 194:21     127:12             235:4 245:17
     176:7,7 183:17    62:6 63:18,20     196:4 206:1      willing 19:9        262:4,10
     190:3 191:25      64:10 66:13       215:11 216:19     32:14              267:14,17,19
     193:8 214:21      68:2,19 76:10     216:23 219:6     Wilson 43:7         267:21 270:10
     218:17,17         76:21 83:2        221:16,17,22     Win 71:3,6,13       273:22,24
     223:9 232:6       96:23 113:23      222:15 229:24    Winchester          277:10,15


                                                                                Page 326
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 120 of 122 PageID #:
                                     1539

    witness' 196:1,3    80:12,14 81:6     122:17              225:20 235:23    York 122:1
     196:6,8,11,14      81:25 84:17      wound 35:4           240:10 241:24    you-all 139:25
     196:16,20,23       85:16 89:19       233:3               242:3 252:14       140:10
     197:1,3,5,7,9      91:2 93:25       woven 228:2          252:22 258:1     young 168:12
     197:12,14,18       94:4,4 96:19      263:20              260:17 261:4       206:10
     197:20 212:8       102:1 113:4,21   wow 52:21            264:9 265:14
     212:10,12          114:15,16,22     wrap 146:7           270:7                    Z
     263:4,6,9          115:12,17         268:13            year 7:24 30:3     Z 222:24 264:24
    witnessed           117:4 127:25     wrists 138:3         38:7,20,25       Z-ing 226:24
     192:22             132:25 133:4     write 55:9 173:6     44:16 48:10,23   zero 109:20
    witnessing 112:2    145:18 149:17     177:8 185:17        52:8 56:15         114:6 248:25
    won 98:11           149:21 151:13     186:9 250:5         65:18 68:1       zeroed 114:1
    wood 208:1          151:14,24         251:24              94:12 122:9      zeroes 113:25
     216:12 223:15      153:11,14        writing 89:19        127:17 150:23    zeroing 109:14
     231:8 266:10       163:22 168:12    written 29:8         163:21 187:6,7   zeros 113:25
     269:12             222:20 228:24     31:25 82:6        year-round         ziplock 193:16
    wooden 222:3        228:25 235:7      89:18 96:15         80:15              194:9
     230:10 236:17      257:5 271:9       185:9,11          years 7:24 10:18   zoo 133:4,5
     238:13,21         work- 79:22        202:16              12:3,5,6,10,13   zoom 1:10 2:16
     268:14,14         workbooks         wrote 27:21          12:19 14:12,13     2:22 3:3 7:1
    woods 228:12        31:21             167:18 177:15       17:14,17 25:10     215:16 222:7
     231:6             worked 17:12      Wyoming 23:9         25:12 26:5,13      253:13 277:9
    word 15:8 43:15     38:10 72:8,12     23:13               26:14,16 28:19     278:12
     167:25 181:4,5     72:15,18,18                           31:9 36:1,2
                                                X                                      0
     240:16             81:18 96:23,24                        48:5 51:4
    wording 40:6        98:19,25 132:2   X 7:5 249:9          52:23 56:23      07 37:7,11,14,22
    work 13:20 16:8     141:24 145:13                         57:17 61:18        38:7,21
                                                 Y                             084-002993 1:20
     16:24 17:7,17      145:16,21                             69:5,7 86:1
     18:3 20:6,11       168:14           Y 74:25              93:7 95:14         277:22
     20:14,23 21:1     working 31:16     Y-12 74:16,17        98:12 104:6
                                           74:25                                       1
     21:6 26:21         33:5,10 35:22                         107:5,6 115:1
                                         yard 23:22 42:1                       1 4:18 50:25
     27:6 33:10         54:2 68:3                             128:18,22
                                         yards 47:17                             91:11 112:19
     36:24 39:22        75:10 80:15                           133:21 143:1
                                           73:19 74:20                           195:18 236:11
     40:2,9 41:14       151:7 177:9                           148:19 151:3
                                           76:25 112:14                        1-in-7 269:5
     44:23 45:20        219:25 228:17                         152:5 153:24
                                         Yeah 11:18                            1.00 109:18
     47:13,14,16       works 105:3                            166:24,25
                                           15:18 19:19                         1/10 151:2
     52:16 53:2,7,9     133:9 163:20                          185:15,20,21
                                           53:5,25 55:15                       1/30/62 9:8
     54:13 55:13        163:21 167:16                         186:2 195:5
                                           80:8 83:17                          1:16 78:6,9
     56:12,13 57:1      182:14                                201:20 203:17
                                           85:5 102:7,15                       1:30 78:9
     57:3,4 60:21      world 31:7                             230:6 255:23
                                           109:6 116:4                         1:31 78:10
     61:16 68:16,18     98:11 133:7                           256:10 260:12
                                           120:19 125:7                        10 197:2
     69:2,4 71:17      worry 123:17                         yelling 140:11
                                           134:23 165:14                       10:30 191:4
     71:20 72:6,14     worth 122:9                          yesterday
                                           178:6 187:7                         10:45 191:4
     72:20 73:11,12    wouldn't 49:23                         165:16 273:2
                                           189:6 193:23                        1012 1:20
     74:16,24 76:18     82:22 90:2                          YETI 117:5
                                           195:18 200:13                         277:23
     77:3,14 80:10      105:19 122:16                         118:12,12,13
                                           204:1 213:4                         109 11:19,24

                                                                                  Page 327
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 121 of 122 PageID #:
                                     1540

      12:11 58:23      1990s 21:25        2008 139:13          123:20 126:6       236:11
    11 1:12 3:6 6:2      28:22 228:10     2010 122:10          129:22 130:19    3,000 47:17
      122:10 130:12    1997 12:8 22:3       125:18 130:11      131:12 139:17    3/1000 229:15
      197:6,8 222:5    1998 59:2            130:20 139:19      158:9 181:21     3:35 161:25
      246:13 254:21    1999 22:3 53:1     2011 12:12,15        184:12,20          162:3
      254:22 277:6       57:2 115:16        38:23 61:21        187:17 190:1     3:48 162:3,4
    11:22 6:3            127:15             108:4 115:19       192:19 213:3,6   30 26:13 72:6,8
    1137 58:23                            2012 125:18          214:6,15,18        72:15,18 76:25
    12 44:16 57:17             2          2014 117:17          216:11 217:8       97:12 103:3
      122:10 127:5     2 4:20 37:8,20     2016 125:11          219:3,14 227:3     112:14 113:25
      197:10 222:5       37:20,22 38:12   2017 7:16 12:15      227:8,11,18        126:7 130:7
      246:13             38:21 42:19        12:22 49:19,19     233:19 252:1       169:19 170:4
    1200 2:20            44:6 236:11,12     51:10 125:11       254:13 265:8       170:21
    13 4:3 122:10      2,000 64:16          161:5 176:13       265:13,16,23     300 47:16 71:3,6
      197:15 222:5,6     74:20              185:24 186:10      266:4 268:24       71:13 80:13
      233:19 246:14    2,800 256:1          192:12 194:22    223s 130:18          154:1
      267:6            2:11 108:19,22       202:14 204:5       180:5 188:11     300,000 81:13
    14 190:1 197:19    2:20 108:22,23       205:17 208:11    224 213:6,16,23    308 60:14
      267:6            20 10:18 12:3        208:23 224:22      214:9,14           214:18 241:6
    15 98:12 166:24      31:8 48:4,5        229:25 240:1       215:15 216:20    311 241:14,15
      169:21 176:23      51:4 95:14         260:13             218:24 219:6       254:13 266:5
      187:9 246:12       98:12 104:6      2018 38:8 68:10      219:10 226:8     3113 251:21
      267:10             107:5,6 151:3      78:17,19 186:7     227:11,13,16     3115 241:16
    150 46:23 68:12      233:3 255:23       203:22             227:18 233:23      242:2
      144:20           20-year-old        2019 41:1 78:21      261:7 263:16     312 241:16
    15th 177:5           169:17             80:12 186:7,11     263:21 265:5,6     242:1
    16 201:20 278:4    2000 52:8            207:15             266:1            314 2:21
    16-year-old          107:12,23        2020 1:12 3:6      229 226:9          314)680-2424
      163:6              112:20             6:2 154:14       23 176:25 177:3      278:2
    16th 277:16        2000s 49:3 57:23     155:1 177:3,20     177:20 186:13    315 242:1
    17 65:1 143:1        71:21              177:24 178:21      250:7            35 26:15 81:2
      166:25           2001 92:1 93:5       186:13 190:23    236 4:20             133:21 153:24
    17470 10:22          107:10,12          230:4 250:7      23rd 177:6           246:1
      64:25              115:16 122:21      260:10 272:24      272:20           360 247:12
    177 77:6             125:16             275:16 277:7     24 191:6           39 241:7 245:2
    18 56:23 233:4     2002 17:19           277:16 278:4     24th 142:23          245:10,18
    180 225:24,25        51:15 52:8       2033 1:24 3:7      252 4:24             247:12 258:15
      265:25             56:17 58:16        277:8 278:1      254 4:22             266:1 269:15
    182 4:7              94:20,22 95:5    209 4:16           26 218:14 272:6      269:22
    19 186:10            95:7 107:23      211 2:14 278:7       272:11           3rd 142:23
    1980 14:6,8          115:16           22 233:4           260 5:3
    1980s 21:24        2002-2003 54:22    22-year 48:18      27 246:14                  4
      28:22            2003 41:22         22.4 213:15        28 154:14 155:1    4 91:25,25 152:4
    1982 14:7 15:13    2004 53:1 57:2     223 4:18 64:19       177:24             236:11 262:18
    1985 15:13         2005 7:25 134:4      64:22 65:10                         4/10000 242:14
    1986 12:8            139:12 140:15      72:12,14                 3          4:19-CV-1525...
                       2007 141:1                            3 4:22 14:3 44:6     1:5 2:5 6:7

                                                                                   Page 328
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-1 Filed: 09/21/20 Page: 122 of 122 PageID #:
                                     1541

      276:3 278:10     63103 2:21         69:16
    40 12:5 81:2       63143-1215 1:25 87 72:19 181:4
      122:8 124:8,15     278:2
      245:4            65536 10:24              9
    40,000 68:8                         9 129:22 187:20
    400 77:6                   7          193:4,5 196:21
    4050 2:15 278:7    7 1:15 7:16        199:2 214:18
    416 115:3            146:3 176:13     217:7 232:14
    420 46:24            185:24 190:22    247:4,18 248:1
    4212 156:24          191:2 192:12     248:8,15,21,22
    44 84:17,19 85:4     194:22 196:7     248:23 249:2,2
      85:8               204:5 205:17     252:6,7 265:15
    45 130:1 212:7       208:23 209:4   9/11 96:6
    470 65:2             209:20 224:21 90 188:12,14
    49 4:11              227:1 251:15     204:10 207:11
                         251:24 260:12    240:11,13
            5          7.62 71:15 209:4   253:9,9
    5.56 71:15 72:8      209:23 240:25 90-plus 205:2
      72:16 126:13       241:6,7,9      91 4:5
    5:02 215:3,6         245:2,4,8,10   911 17:19 54:17
    5:25 215:6,7         245:13,18,22     56:16
    50 4:9 80:22         246:2 247:12   94 124:8
      97:16 122:8        251:16,19      97 12:12 59:2
    500 154:1            252:5 253:16     141:1
    51 241:6             265:16,21      9mm 252:2
    5414 7:17 157:5      266:1 269:15
      160:18 185:7       269:21
      186:10,14,24     7.69 240:23,24
      207:15           70-inch 258:17
    55 97:1 126:23     700 112:21
      127:6 269:4        258:14
    560 46:25          762 258:15
    58 4:14            7th 191:4
            6                  8
    6 154:20 159:5     8 178:21 186:10
      173:6 186:8        196:13 202:14
      203:5              208:11,23
    6,000 64:13          246:17 250:5,5
    6:00 272:17        8,000 144:23
    6:09 262:1           150:25
    6:45 267:22,25     80 120:8 169:16
    6:51 267:25          227:17
    6:52 268:1         82 14:9
    600 73:18          85 26:15
    63102 2:15         86 17:19
      278:8            865/567-4384

                                                                      Page 329
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
